 



 
 
Exhibit 10.54
CREDIT AGREEMENT
Dated as of July 27, 2007
among
ASYST TECHNOLOGIES, INC.
ASYST JAPAN, INC.
and
ASYST SHINKO, INC.,
as Borrowers,
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender
and L/C Issuer,
and
The Lenders Party Hereto
 
CITIBANK N.A.
as Syndication Agent
SILICON VALLEY BANK
as Documentation Agent
KEYBANC CAPITAL MARKETS,
as Sole Lead Arranger and Sole Book Manager
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    31  
1.03 Accounting Terms
    32  
1.04 Rounding
    32  
1.05 Exchange Rates; Currency Equivalents
    32  
1.06 Change of Currency
    33  
1.07 Times of Day
    33  
1.08 Letter of Credit Amounts
    33  
 
       
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    33  
2.01 The Loans
    33  
2.02 Borrowings, Conversions and Continuations of Loans
    34  
2.03 Letters of Credit
    36  
2.04 Swing Line Loans
    45  
2.05 Prepayments
    47  
2.06 Termination or Reduction of Commitments
    50  
2.07 Repayment of Loans
    50  
2.08 Interest
    51  
2.09 Fees
    52  
2.10 Computation of Interest and Fees
    52  
2.11 Evidence of Debt
    52  
2.12 Payments Generally; Administrative Agent’s Clawback
    53  
2.13 Sharing of Payments by Lenders
    55  
2.14 Designated Borrowers; Relationship among Borrowers
    55  
 
       
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    57  
3.01 Taxes
    57  
3.02 Illegality
    59  
3.03 Inability to Determine Rates
    59  
3.04 Increased Costs; Reserves on LIBOR Rate Loans
    59  
3.05 Compensation for Losses
    61  
3.06 Mitigation Obligations; Replacement of Lenders
    62  
3.07 Survival
    62  
 
       
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    62  
4.01 Conditions of Initial Credit Extension
    62  
4.02 Conditions to all Credit Extensions
    65  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    66  
5.01 Existence, Qualification and Power
    66  
5.02 Authorization; No Contravention
    67  
5.03 Governmental Authorization; Other Consents
    67  
5.04 Binding Effect
    67  
5.05 Financial Statements; No Material Adverse Effect; No Internal Control Event
    67  
5.06 Litigation
    68  
5.07 Material Contracts
    69  
5.08 Ownership of Property; Liens; Investments
    69  
5.09 Environmental Compliance
    70  
5.10 Insurance
    71  

i



--------------------------------------------------------------------------------



 



              Page  
5.11 Taxes
    71  
5.12 ERISA Compliance
    71  
5.13 Subsidiaries; Equity Interests; Loan Parties
    72  
5.14 Margin Regulations; Investment Company Act
    72  
5.15 Disclosure
    72  
5.16 Compliance with Laws
    73  
5.17 Intellectual Property; Licenses, Etc.
    73  
5.18 Solvency
    73  
5.19 Casualty, Etc.
    73  
5.20 Labor Matters
    73  
5.21 Collateral Documents
    73  
5.22 Representations as to Foreign Obligors
    74  
5.23 Issuance of Subordinated Debt; Status of Obligations as Senior
Indebtedness, etc.
    74  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    75  
6.01 Financial Statements
    75  
6.02 Certificates; Other Information
    76  
6.03 Notices
    79  
6.04 Payment of Obligations
    79  
6.05 Preservation of Existence, Etc.
    80  
6.06 Maintenance of Properties
    80  
6.07 Maintenance of Insurance
    80  
6.08 Compliance with Laws
    80  
6.09 Books and Records
    80  
6.10 Inspection Rights
    80  
6.11 Use of Proceeds
    81  
6.12 [Reserved]
    81  
6.13 Covenant to Guarantee Obligations and Give Security
    81  
6.14 Compliance with Environmental Laws
    85  
6.15 Preparation of Environmental Reports
    85  
6.16 Further Assurances
    86  
6.17 Compliance with Terms of Leaseholds
    86  
6.18 Foreign Government Scheme or Arrangement: Foreign Plan
    87  
6.19 Lien Searches
    87  
6.20 Material Contracts
    87  
6.21 Designation as Senior Debt
    87  
6.22 Security Interests in Accounts, Etc.
    87  
6.23 Approvals and Authorizations
    88  
6.24 Post Closing Covenants
    88  
 
       
ARTICLE VII NEGATIVE COVENANTS
    89  
7.01 Liens
    89  
7.02 Indebtedness
    91  
7.03 Investments
    92  
7.04 Fundamental Changes
    94  
7.05 Dispositions
    95  
7.06 Restricted Payments
    96  
7.07 Change in Nature of Business
    96  
7.08 Transactions with Affiliates
    96  
7.09 Burdensome Agreements
    97  
7.10 Use of Proceeds
    97  
7.11 Financial Covenants
    97  
7.12 Capital Expenditures
    97  
7.13 Amendments of Organization Documents
    97  

ii



--------------------------------------------------------------------------------



 



              Page  
7.14 Accounting Changes
    97  
7.15 Prepayments, Etc. of Indebtedness
    97  
7.16 Amendment, Etc. of Debt Documents
    97  
7.17 Designation of Senior Debt
    98  
7.18 Lease Obligations
    98  
 
       
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    98  
8.01 Events of Default
    98  
8.02 Remedies Upon Event of Default
    101  
8.03 Application of Funds
    101  
 
       
ARTICLE IX ADMINISTRATIVE AGENT
    102  
9.01 Appointment and Authority
    102  
9.02 Rights as a Lender
    103  
9.03 Exculpatory Provisions
    103  
9.04 Reliance by Administrative Agent
    104  
9.05 Delegation of Duties
    104  
9.06 Resignation of Administrative Agent
    104  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    105  
9.08 No Other Duties, Etc.
    105  
9.09 Administrative Agent May File Proofs of Claim
    105  
9.10 Collateral and Guaranty Matters
    106  
 
       
ARTICLE X MISCELLANEOUS
    107  
10.01 Amendments, Etc.
    107  
10.02 Notices; Effectiveness; Electronic Communications
    108  
10.03 No Waiver; Cumulative Remedies
    110  
10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses
    110  
10.05 Payments Set Aside
    111  
10.06 Successors and Assigns
    112  
10.07 Treatment of Certain Information; Confidentiality
    116  
10.08 Right of Setoff
    117  
10.09 Interest Rate Limitation
    117  
10.10 Counterparts; Integration; Effectiveness
    117  
10.11 Survival of Representations and Warranties
    118  
10.12 Severability
    118  
10.13 Replacement of Lenders
    118  
10.14 Governing Law; Jurisdiction; Etc.
    119  
10.15 Waiver of Jury Trial
    120  
10.16 California Judicial Reference
    120  
10.17 No Advisory or Fiduciary Responsibility
    120  
10.18 USA PATRIOT Act Notice
    121  
10.19 Time of the Essence
    121  
10.20 Judgment Currency
    121  
10.21 Appointment and Authority of the Company
    121  
10.22 ENTIRE AGREEMENT
    121  
10.23 Lenders’ Joint and Several Rights with Respect to Taiwanese Collateral
    122  
10.24 Collection Allocation Mechanism
    122  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

     
2.01
  Commitments and Applicable Percentages
 
   
5.03
  Certain Authorizations
 
   
5.05(b)
  Existing Indebtedness
 
   
5.05(d)
  Internal Control Events
 
   
5.06
  Litigation
 
   
5.07
  Material Contracts
 
   
5.08(b)
  Existing Liens
 
   
5.08(c)
  Owned Real Property
 
   
5.08(d)(i)
  Leased Real Property (Lessee)
 
   
5.08(d)(ii)
  Leased Real Property (Lessor)
 
   
5.08(e)
  Existing Investments
 
   
5.08(f)
  Material Personal Property
 
   
5.08(g)
  Accounts
 
   
5.12(d)(ii)
  Foreign Plans
 
   
5.13
  Subsidiaries and Other Equity Investments; Loan Parties
 
   
5.17
  Intellectual Property Matters
 
   
5.21
  Perfection Filings
 
   
5.22
  Taxes, Etc.
 
   
6.02(f)
  Certain Other Information
 
   
6.13
  Guarantors
 
   
7.02
  Continuing Indebtedness
 
   
10.02
  Administrative Agent’s Office, Certain Addresses for Notices
 
   
10.06
  Processing and Recordation Fees

iv



--------------------------------------------------------------------------------



 



EXHIBITS

      Form of    
A
  Committed Loan Notice
 
   
B
  Swing Line Loan Notice
 
   
C-1
  Term Note
 
   
C-2
  Revolving Credit Note
 
   
D
  Compliance Certificate
 
   
E
  Assignment and Assumption
 
   
F-1
  Company Guaranty
 
   
F-2
  US Subsidiary Guaranty
 
   
F-3
  Japanese Guaranty
 
   
F-4
  Taiwanese Subsidiary Guaranty
 
   
F-5
  Korean Subsidiary Guaranty
 
   
F-6
  ASI Subsidiary Guaranty
 
   
G-1
  US Security Agreement
 
   
G-2
  Japanese Security Agreements
 
  G-2A AJI Japanese Security Agreement
 
  G-2B ASI Japanese Security Agreement
 
  G-2C ATI Japanese Security Agreement
 
   
G-3
  Korean Security Agreements
 
   
G-4
  Taiwanese Security Agreements
 
   
H
  Designated Borrower Request and Assumption Agreement
 
   
I
  Designated Borrower Notice
 
   
J
  Closing Date Certificate
 
   
K
  Solvency Certificate

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT is entered into as of July 27, 2007, among ASYST
TECHNOLOGIES, INC., a California corporation (the “Company” or “ATI”), ASYST
JAPAN, INC., a Japanese corporation (“AJI”), ASYST SHINKO, INC., a Japanese
corporation (“ASI”), and certain other Subsidiaries of the Company from time to
time party hereto pursuant to Section 2.14 (each a “Designated Borrower” and,
together with the Company, ASI and AJI, the “Borrowers”), each financial
institution from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and KEYBANK NATIONAL ASSOCIATION, as Administrative
Agent, Swing Line Lender and L/C Issuer.
     The Company has requested that the Lenders provide a term loan facility and
a revolving credit facility for general corporate purposes of the Company and
its Subsidiaries, and the Lenders are willing to do so on the terms and
conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Accounts” means, collectively, “deposit accounts”, “securities accounts”
and “commodities accounts” as such terms are defined in the UCC.
     “Acquisition Agreement” means the Share Purchase Agreement, dated as of
June 22, 2006, among the Company, AJI and Shinko Electric, Co. Ltd. (“Shinko”),
pursuant to which AJI has acquired 44.1% of the outstanding Equity Interests in
ASI not previously owned by AJI and which includes provisions for the
acquisition of an additional 4.9% of the Equity Interests in ASI.
     “Additional Lender” is defined in Section 2.01(c).
     “Administrative Agent” means KeyBank National Association in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent or any designee of the foregoing.
     “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.

1



--------------------------------------------------------------------------------



 



     “Agreement” means this Credit Agreement.
     “AJI” is defined in the introductory paragraph hereto.
     “AJI Japanese Security Agreement” means a pledge and security agreement, in
substantially the form of Exhibit G-2A.
     “Applicable Foreign Obligor Documents” has the meaning specified in Section
5.22.
     “Applicable Percentage” means (a) in respect of the Term Loan Facility,
with respect to any Term Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term Loan Facility represented by (i) on or prior to
the Closing Date, such Term Lender’s Term Loan Commitment at such time and
(ii) thereafter, the principal amount of such Term Lender’s Term Loans at such
time and (b) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time. If the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter ending June 30, 2007, (i) with respect to
the Revolving Credit Facility, 1.50% per annum for Base Rate Loans and 2.50% per
annum for LIBOR Rate Loans and (ii) with respect to the Term Loan Facility,
1.75% per annum for Base Rate Loans and 2.75% per annum for LIBOR Rate Loans and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Total Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

                                                                      Revolving
Credit Facility   Term Loan Facility     Consolidated           LIBOR Rate      
          Total           Loans &             Pricing   Leverage   Commitment  
Letters of   Base Rate   LIBOR   Base Rate Level   Ratio   Fee   Credit   Loans
  Rate Loans   Loans
1
  less than or equal to 2.0:1     0.375 %     2.00 %     1.00 %     2.50 %    
1.50 %
2
  greater than 2.0:1 but less than or equal to 2.5:1     0.375 %     2.25 %    
1.25 %     2.75 %     1.75 %
3
  greater than 2.5:1 but less than or equal to 3.0:1     0.50 %     2.50 %    
1.50 %     2.75 %     1.75 %
4
  greater than 3.0:1     0.50 %     2.75 %     1.75 %     2.75 %     1.75 %

2



--------------------------------------------------------------------------------



 



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b) that is the basis for such change;
provided that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level 4 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered until the first Business Day immediately following the date
on which such Compliance Certificate is delivered.
     “Applicable Revolving Credit Percentage” means, with respect to any
Revolving Credit Lender at any time, such Revolving Credit Lender’s Applicable
Percentage in respect of the Revolving Credit Facility at such time.
     “Applicable Time” means, with respect to any borrowings and payments in
Yen, the local time in Tokyo Japan necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
     “Applicant Borrower” has the meaning specified in Section 2.14.
     “Appropriate Lender” means, at any time, (a) with respect to the Term Loan
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means KeyBanc Capital Markets in its capacity as sole lead
arranger and sole book manager.
     “ASI” is defined in the introductory paragraph hereto.
     “ASI Japanese Security Agreement” means a pledge and security agreement, in
substantially the form of Exhibit G-2B.
     “ASI Subsidiary Guaranty” means any Guaranty made by any Subsidiary of ASI
in favor of the Administrative Agent and the Lenders, in the form of
Exhibit F-7.
     “ASAI” means Asyst Shinko America, Inc., a California corporation.
     “Asset Sale” means the sale by Company or any of its Subsidiaries to any
Person other than Company or any of its Subsidiaries of (i) any of the stock of
any of Company’s Subsidiaries, (ii) substantially all of the assets of any
division or line of business of Company or any of its Subsidiaries, or (iii) any
other assets (whether tangible or intangible) of Company or any of its
Subsidiaries, other than (a) inventory, products or services sold in the
ordinary course of business (b) Cash Equivalents (c) sales, assignments,
transfers or dispositions of accounts in the ordinary course of business for
purposes of collection and (d) any such other assets to the

3



--------------------------------------------------------------------------------



 



extent that the aggregate value of such assets sold in any Fiscal Year is equal
to $5,000,000 or less.
     “Asset Trigger Event” means, with respect to any Subsidiary, at any time
the aggregate book value of the assets of such Subsidiary located in one
country, together with the aggregate book value of the assets located in such
country of the Company or each other Subsidiary, equals or exceeds $1,000,000.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     “AST” means Asyst Shinko Taiwan, Inc., a company organized under the laws
of Taiwan.
     “ATI Japanese Security Agreement” means a pledge and security agreement, in
substantially the form of Exhibit G-2C.
     “ATT” means Asyst Technologies, (Taiwan) Ltd., a company organized under
the laws of Taiwan.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments or outstanding advances under
the relevant lease or other applicable agreement or instrument that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP if such lease or other agreement or instrument were accounted for as a
Capitalized Lease and (c) all Synthetic Debt of such Person.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Company and its Subsidiaries for the fiscal year ended March 31, 2006,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date for the Revolving Credit Facility,
(b) the date of termination of the Revolving Credit Commitments pursuant to
Section 2.06, and (c) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and of the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by KeyBank as its
“prime rate.” The “prime rate” is a rate set by KeyBank based upon various
factors including KeyBank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by KeyBank shall take effect at the opening of business
on the day specified in the public announcement of such change.

4



--------------------------------------------------------------------------------



 



     “Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate. All Base Rate Loans shall be denominated in
Dollars.
     “Borrowers” has the meaning specified in the introductory paragraph hereto.
     “Borrower Account” has the meaning specified in Section 2.05(d).
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term Loan Borrowing, as the context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
     (a) if such day relates to any interest rate settings as to a LIBOR Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such LIBOR Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such LIBOR Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market;
     (b) if such day relates to any interest rate settings as to a LIBOR Rate
Loan denominated in a currency other than Dollars, means any such day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the London or other applicable offshore interbank market for such currency;
and
     (c) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars in respect of a LIBOR Rate Loan
denominated in a currency other than Dollars, or any other dealings in any
currency other than Dollars to be carried out pursuant to this Agreement in
respect of any such LIBOR Rate Loan (other than any interest rate settings),
means any such day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency.
     “CAM Exchange” means the exchange of Lenders’ interests provided for in
Section 10.24.
     “CAM Exchange Date” means the date on which (a) any Event of Default
referred to in Section 8.01(f) or (g) shall occur in respect of any Borrower or
(b) an acceleration of the maturity of any of the Loans pursuant to Section 8.02
shall occur.
     “CAM Percentage” means, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator is the aggregate Dollar Equivalent
(determined on the basis of the Spot Rate prevailing on the CAM Exchange Date)
of the Specified Obligations owed to such Lender and (b) the denominator is the
aggregate Dollar Equivalent (as so determined) of the Specified Obligations owed
to all Lenders and the aggregate undrawn amount of outstanding Letters of Credit
as of the close of business on the Business Day immediately prior to such CAM
Exchange Date.
     “Capital Expenditures” means, with respect to any Person for any period,
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

5



--------------------------------------------------------------------------------



 



     “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
     “Cash Collateral Account” means a blocked, non-interest bearing deposit
account of one or more of the Loan Parties at KeyBank in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner reasonably
satisfactory to the Administrative Agent.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents):
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
     (b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;
     (c) commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and
     (d) Investments, classified in accordance with GAAP as current assets of
the Company or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
     “Cash Management Bank” means any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act.
     “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the US Environmental Protection
Agency.

6



--------------------------------------------------------------------------------



 



     “CFC” means a Person that is a controlled foreign corporation under
Section 957 of the Code.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 25% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or
     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company, or control over the equity securities of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such Person or Persons have the right to acquire
pursuant to any option right) representing 25% or more of the combined voting
power of such securities; or
     (d) a “change of control” or any comparable term under, and as defined in,
any Sub Debt Documents shall have occurred.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.

7



--------------------------------------------------------------------------------



 



     “Closing Date Certificate” means the closing date certificate executed and
delivered by a Responsible Officer of each Loan Party substantially in the form
of Exhibit J.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means, collectively, all of the US Collateral, the Japanese
Collateral, the Korean Collateral, the Taiwanese Collateral and the Other
Foreign Collateral.
     “Collateral Documents” means, collectively, the US Collateral Documents,
the Japanese Collateral Documents, the Korean Collateral Documents, the
Taiwanese Collateral Documents and the Other Foreign Collateral Documents.
     “Commitment” means a Term Loan Commitment or a Revolving Credit Commitment,
as the context may require.
     “Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of LIBOR Rate Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A.
     “Company” has the meaning specified in the introductory paragraph hereto.
     “Company Guaranty” means the Company Guaranty made by the Company in favor
of the Administrative Agent and the Lenders, substantially in the form of
Exhibit F-1.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated EBITDA” means, at any date of determination, an amount equal
to Consolidated Net Income of the Company and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local
and foreign income taxes payable, (iii) depreciation and amortization expense
(including impairment of goodwill as defined under FAS 142), (iv) non-cash stock
based compensation charges, (v) any non-cash expense determined pursuant to FAS
123R, (vi) any non-cash charges resulting from the write-off of capitalized
expenses relating to the issuance of the Existing Credit Agreement and the
Subordinated Notes carried on the balance sheet and (vii) any other non-cash,
non-recurring charges, and minus (b) to the extent included in calculating such
Consolidated Net Income, Federal, state, local and foreign income tax credits
(in each case of or by the Company and its Subsidiaries for such Measurement
Period).
     “Consolidated Fixed Charge Coverage Ratio” means, at any date of
determination, the ratio of (a) Consolidated EBITDA to (b) the sum of
(i) Capital Expenditures plus (ii) Consolidated Interest Charges paid or payable
in cash plus (iii) cash income taxes paid (less the amount of any cash income
tax refunds actually received) in each case, of or by the Company and its
Subsidiaries for the most recently completed Measurement Period.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Company and its Subsidiaries on a consolidated basis, the sum of all
Funded Indebtedness.
     “Consolidated Interest Charges” means, for any Measurement Period, the sum
of (a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with

8



--------------------------------------------------------------------------------



 



GAAP and (c) the portion of rent expense under Synthetic Lease Obligations that
would be treated as interest in accordance with GAAP if the Synthetic Lease
Obligation were treated as a capital lease under GAAP, in each case, of or by
the Company and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period.
     “Consolidated Net Income” means, at any date of determination, the net
income (or loss) of the Company and its Subsidiaries on a consolidated basis for
the most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary and non-recurring gains (or losses) for
such Measurement Period, (b) the net income of any Subsidiary during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Subsidiary during such Measurement Period,
except that the Company’s equity in any net loss of any such Subsidiary for such
Measurement Period shall be included in determining Consolidated Net Income,
(c) net income (or net loss) of the Company and its Subsidiaries combined on a
“pooling of interests” basis attributable to any period prior to the date of
such combination, and (d) gains (and losses) realized by Company and its
Subsidiaries upon the sale or other disposition of property or assets that are
not sold or otherwise disposed of in the ordinary course of business (including,
without limitation, pursuant to sale and leaseback transactions), or pursuant to
the sale of any Equity Interests of Company or any of its Subsidiaries.
     “Consolidated Senior Indebtedness” means the Obligations and any and all
other Consolidated Funded Indebtedness other than (i) the Subordinated Notes and
(ii) obligations of any Japanese Loan Party under unsecured local credit lines
existing as of the Closing Date which are, in each case, subordinated to the
Obligations, not guaranteed by the Company or any other Subsidiary of the
Company, and otherwise permitted under this Agreement.
     “Consolidated Senior Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Indebtedness as of such date
to (b) Consolidated EBITDA of the Company and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.
     “Consolidated Total Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA of the Company and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.
     “Continuing Debt” has the meaning specified in Section 7.02(d).
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Control Agreement” means an agreement in form and substance satisfactory
to the Administrative Agent which provides for the Administrative Agent to have
“control” (as defined in Section 8-106 of the UCC, as such term relates to
investment property (other than certificated securities or commodity contracts),
or as used in Section 9-106 of the UCC, as such term relates

9



--------------------------------------------------------------------------------



 



to commodity contracts, or as used in Section 9-104(a) of the UCC, as such term
relates to deposit accounts).
     “Copyright Security Agreement” means any Copyright Security Agreement
executed and delivered by any Obligor, in substantially the form of Exhibit C to
the US Security Agreement.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States (and
any similar provisions of Japanese Laws, Korean Laws, Taiwanese Laws and Laws of
any jurisdiction where Other Foreign Loan Parties are located), and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Japan or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
highest Applicable Rate applicable to Base Rate Loans under the Revolving Credit
Facility plus (iii) 2% per annum; provided that with respect to a LIBOR Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including the highest Applicable Rate) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the highest Applicable Rate plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Term Loans, Revolving Credit Loans, participations in L/C
Obligations or participations in Swing Line Loans required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
     “Designated Borrower” has the meaning specified in the introductory
paragraph hereto.
     “Designated Borrower Notice” has the meaning specified in Section 2.14.
     “Designated Borrower Request and Assumption Agreement” has the meaning
specified in Section 2.14.
     “Disclosed Litigation” has the meaning set forth in Section 5.06.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Yen, the equivalent

10



--------------------------------------------------------------------------------



 



amount thereof in Dollars as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with Yen.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b) (iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 10.06(b (iii)).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a

11



--------------------------------------------------------------------------------



 



trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.
     “Escrow Agreement” means that certain Escrow Agreement dated as of July 25,
2007 between ATI and U.S. Bank National Association, as Escrow Bank.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Accounts” means, collectively, Accounts of the Company and its
Subsidiaries (other than Accounts held at KeyBank or any other Secured Party),
the average monthly balance of which at any time, either individually or in the
aggregate with all such other Accounts, does not exceed $1,000,000.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Borrower is located and (c) except as provided
in the following sentence, in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Company under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the applicable Borrower with respect to such withholding
tax pursuant to Section 3.01(a). Notwithstanding anything to the contrary
contained in this definition, “Excluded Taxes” shall not include any withholding
tax imposed at any time on payments made by or on behalf of a Foreign Obligor to
any Lender hereunder or under any other Loan Document, provided that such Lender
shall have complied with the last paragraph of Section 3.01(e).
     “Existing Credit Agreement” means the Credit Agreement, dated as of
June 22, 2006, by and among ATI, AJI, ASI, the lenders party thereto, and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
     “Existing Indebtedness” has the meaning specified in Section 5.05(b).
     “Facility” means the Revolving Credit Facility.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to KeyBank on
such day on such transactions as determined by the Administrative Agent.

12



--------------------------------------------------------------------------------



 



     “Fee Letter” means the letter agreement, dated May 23, 2007, among the
Company, the Administrative Agent and the Arranger.
     “Filing System” has the meaning specified in Section 6.16.
     “Forbearance Letter” means the Forbearance Letter, dated as of the Closing
Date, between the Company and the Administrative Agent, on behalf of the
Lenders, a copy of which shall have been provided to the Lenders.
     “Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).
     “Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
     “Foreign Obligor” means a Loan Party other than a US Loan Party.
     “Foreign Plan” has the meaning specified in Section 5.12(d).
     “Foreign Plan Event” means (a) termination in whole of a Foreign Plan by
the Company or any of its Subsidiaries; (b) commencement of proceedings by the
applicable pension regulator to terminate in whole a Foreign Plan;
(c) withdrawal by the Company or any of its Subsidiaries from a “multi-employer
pension plan,” as defined under any applicable Foreign Government Scheme or
Arrangement; or (d) an event which constitutes grounds under any applicable
Foreign Government Scheme or Arrangement for the applicable pension regulator to
remove the administrator of a Foreign Plan.
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funded Indebtedness” means, with respect to any Person, (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances (to the extent drawn upon and not repaid or cash collateralized by
such Person), bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than the Company or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

13



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States, Japan
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Granting Lender” has the meaning specified in Section 10.06(h).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guaranties” means the Company Guaranty, the US Subsidiary Guaranty, the
Japanese Guaranty, the Taiwanese Subsidiary Guaranty; the Korean Subsidiary
Guaranty, the ASI Subsidiary Guaranty and each Other Foreign Subsidiary
Guaranty.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedge Bank” means any Person that, at the time it enters into a Secured
Hedge Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Secured Hedge Agreement.
     “Honor Date” has the meaning specified in Section 2.03(c).

14



--------------------------------------------------------------------------------



 



     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all obligations, direct, contingent or otherwise, of such Person
relative to the face amount of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services to the extent such deferral was originally greater than
180 days (other than trade accounts payable in the ordinary course of business
and not past due for more than 90 days (or 150 days in the case of trade
accounts payable of any Japanese Loan Party) after the date on which such trade
account was created);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such Person
(excluding Synthetic Lease Obligations to the extent they are secured by cash
collateral or a letter of credit);
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Interest Payment Date” means, (a) as to any LIBOR Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a LIBOR Rate Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest

15



--------------------------------------------------------------------------------



 



Period shall also be Interest Payment Dates; and (b) as to any Base Rate Loan
(including a Swing Line Loan), each Quarterly Payment Date and the Maturity Date
of the Facility under which such Loan was made (with Swing Line Loans being
deemed made under the Revolving Credit Facility for purposes of this
definition).
     “Interest Period” means, as to each LIBOR Rate Loan, the period commencing
on the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or (if available to all
relevant Lenders) six months thereafter, as selected by the Company in its
Committed Loan Notice (except that until such time as the Arranger determines
that syndication of the credit facilities hereunder has been successfully
completed, the Company may not select an Interest Period of longer than one
month); provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
     “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, the
Company’s internal controls over financial reporting, in each case as described
in the Securities Laws.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “IP Rights” has the meaning specified in Section 5.18.
     “IP Security Agreements” means Trademark Security Agreements, Copyright
Security Agreements, Patent Security Agreements and each other security or
pledge agreement under which intellectual property of the Loan Parties is
pledged for the benefit of the Secured Parties.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer

16



--------------------------------------------------------------------------------



 



and the Company (or any Subsidiary) or in favor the L/C Issuer and relating to
such Letter of Credit.
     “Japanese Borrowers” means, collectively, AJI and ASI.
     “Japanese Collateral” means all of the “Collateral” and “Mortgaged
Property” (or similar terms) referred to in the Japanese Collateral Documents
and all of the other property that is or is intended under the terms of the
Japanese Collateral Documents to be subject to Liens in favor of the Secured
Parties (or any of them).
     “Japanese Collateral Documents” means, collectively, the Japanese Security
Agreements, the Japanese Mortgages, each of the mortgages, collateral
assignments, Japanese Security Agreement supplements, security agreements,
pledge agreements or other similar agreements executed by any Japanese Borrower
or any Japanese Subsidiary Guarantor and delivered in accordance with Section
6.13, and each of the other agreements, instruments or documents executed and/or
delivered by any Japanese Subsidiary Guarantor that creates or purports to
create a Lien for the benefit of the Secured Parties.
     “Japanese Guaranty” means each Guaranty made by the Japanese Borrowers and
the Japanese Subsidiary Guarantors in favor of the Administrative Agent and the
Lenders, substantially in the form of Exhibit F-3.
     “Japanese Loan Party” means any Loan Party organized under the Laws of
Japan or any political subdivision or jurisdiction thereof.
     “Japanese Mortgages” means each Mortgage delivered by a Japanese Loan
Party.
     “Japanese Security Agreement” means each of the ATI Japanese Security
Agreement, the AJI Japanese Security Agreement, the ASI Japanese Security
Agreement and each other pledge and security agreement and pledge and security
agreement supplement delivered by a Japanese Borrower or a Japanese Subsidiary
Guarantor in accordance with Section 6.13.
     “Japanese Subsidiary” means any Subsidiary organized under the Laws of
Japan or any political subdivision or jurisdiction thereof.
     “Japanese Subsidiary Guarantors” means, collectively, the Japanese
Subsidiaries (including the Japanese Borrowers) listed on Schedule 6.13 and each
other Japanese Subsidiary that executes and delivers a guaranty or guaranty
supplement in accordance with Section 6.13.
     “KeyBank” means KeyBank National Association and its successors.
     “Korean Collateral” means all of the “Collateral” and “Mortgaged Property”
(or similar terms) referred to in the Korean Collateral Documents and all of the
other property that is or is intended under the terms of the Korean Collateral
Documents to be subject to Liens in favor of the Secured Parties (or any of
them).
     “Korean Collateral Documents” means, collectively, the Korean Security
Agreements, the Korean Mortgages, each of the mortgages, collateral assignments,
Korean Security Agreement supplements, security agreements, pledge agreements or
other similar agreements executed by any Korean Loan Party and delivered to the
Administrative Agent in accordance with Section 6.13, and each of the other
agreements, instruments or documents executed by any Korean Loan Party that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

17



--------------------------------------------------------------------------------



 



     “Korean Loan Party” means any Loan Party that is organized under the Laws
of Korea or any political subdivision or jurisdiction thereof.
     “Korean Mortgages” means each Mortgage delivered by a Korean Loan Party.
     “Korean Security Agreements” means each pledge and security agreement, in
substantially the form of Exhibit G-3, and each other pledge and security
agreement and pledge and security agreement supplement delivered by a Korean
Loan Party in accordance with Section 6.13.
     “Korean Subsidiary” means any Subsidiary that is organized under the Laws
of Korea or any political subdivision or jurisdiction thereof.
     “Korean Subsidiary Guarantors” means, collectively, the Korean Subsidiaries
listed on Schedule 6.13 and each other Korean Subsidiary that executes and
delivers a guaranty or guaranty supplement in accordance with Section 6.13.
     “Korean Subsidiary Guaranty” means each Guaranty made by the Korean
Subsidiary Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit F-4.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Revolving Credit Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Credit Percentage. All L/C Advances shall be
denominated in Dollars.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means KeyBank National Association in its capacity as issuer
of Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.08. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Additional Lenders and the Swing Line
Lender.

18



--------------------------------------------------------------------------------



 



     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Company and
the Administrative Agent.
     “Letter of Credit” means any standby letter of credit issued hereunder.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect for the Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to $20,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
     “LIBOR Rate” means, for any Interest Period with respect to a LIBOR Rate
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or Bloomberg or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period.
     “LIBOR Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the LIBOR Rate. LIBOR Rate Loans may be denominated
in Dollars or in Yen. Except as set forth in Section 2.02(c), all Loans
denominated in Yen must be LIBOR Rate Loans.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line
Loan.
     “Loan Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) the Guaranties, (d) the Collateral Documents, (e) the Fee Letter, (f) each
Issuer Document, (g) each Secured Hedge Agreement, (h) each Secured Cash
Management Agreement, (i) each Designated Borrower Request and Assumption
Agreement and (j) the Forbearance Letter; provided that for purposes of the
definition of “Material Adverse Effect” and Articles IV through IX, “Loan
Documents” shall not include Secured Hedge Agreements or Secured Cash Management
Agreements.
     “Loan Parties” means, collectively, the Company, each Japanese Borrower,
each Subsidiary Guarantor and each Designated Borrower.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets, liabilities
(actual or contingent), condition (financial

19



--------------------------------------------------------------------------------



 



or otherwise) or prospects of the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the rights and remedies of the Administrative Agent
or any Lender under any Loan Document, or of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
     “Material Contract” means, collectively, with respect to the Company or any
Subsidiary, each contract to which such Person is a party and which (a) involves
aggregate consideration payable to or by such Person of $500,000 or more in any
year, (b) involves Indebtedness of such Person of $500,000 or more, (c) involves
Indebtedness owed to such Person of $500,000 or more or (d) is otherwise
material to the business or operations of such Person; provided that Material
Contracts shall not include (x) Loan Documents, (y) contracts with attorneys,
accountants and other professionals or (z) customer purchase orders under which
an amount equal to or greater than 90% of total payments are to be made within
the first three months of delivery, installation or technical acceptance of the
inventory, products or services subject to such order (other than such purchase
orders that, individually or in the aggregate with all purchase orders with the
same customer, provide for payments to the Company and/or any of its
Subsidiaries over the term of such purchase order(s), which, in the aggregate,
equal or exceed 10% of the quarterly revenue of the Company and its
Subsidiaries, taken as a whole).
     “Material Personal Property” means the following types of personal
property: goods, consumer goods, equipment, chattel paper, instruments,
promissory notes, investment property, rights to payment for money or funds
advanced or sold, insurance proceeds, general intangibles, payment intangibles,
letter-of-credit rights and commercial tort claims, in each case with a book
value greater than or equal to $1,000,000 individually or in the aggregate (with
all other property of the same type); provided that “Material Personal Property”
shall not include inventory, accounts, deposit accounts, securities accounts,
commodity accounts, commodity contracts or Material Contracts. To the extent any
of the above terms are defined in Articles 8 or 9 of the UCC such terms shall
have such definitions (it being understood that such definitions shall equally
apply to property located in the US and property not located in the US).
     “Material Property” means, collectively, Material Personal Property,
Material Real Property and Material Contracts.
     “Material Real Property” means, collectively, (a) any real property with a
book value greater than or equal to $1,000,000 individually or in the aggregate
during a fiscal year and (b) any lease of real property which contains personal
property with a book value greater than or equal to $1,000,000, or which is
material to the business or operations of the Loan Party or Subsidiary with an
interest therein.
     “Maturity Date” means the fifth anniversary of the Closing Date.
     “Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Mortgage” means a deed of trust, trust deed, deed to secure debt,
mortgage, leasehold mortgage and leasehold deed of trust, in form and substance
satisfactory to the Administrative Agent.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to

20



--------------------------------------------------------------------------------



 



make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.
     “Net Proceeds” means (i) cash payments (including any cash received by way
of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received from such Asset Sale, net
of any bona fide direct costs incurred in connection with such Asset Sale,
including (a) income taxes reasonably estimated to be actually payable within
two years of the date of such Asset Sale as a result of any gain recognized in
connection with such Asset Sale and (b) payment of any Indebtedness (other than
the Loans) that is required to be repaid under the terms thereof as a result of
such Asset Sale and actually paid at the time of receipt of such cash payment to
a Person that is not an Affiliate of any Loan Party, (ii) any cash payments or
proceeds received by Company or any of its Subsidiaries (a) under any business
interruption or casualty insurance policy in respect of a covered loss
thereunder or (b) as a result of the taking of any assets of Company or any of
its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case net of any
actual and reasonable documented costs incurred by Company or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Company or such Subsidiary in respect thereof; and (iii) the cash proceeds (net
of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses)
from the issuance of Equity Interests or incurrence of Indebtedness by Company
or any of its Subsidiaries.
     “Note” means a Term Note or a Revolving Credit Note, as the context may
require.
     “NPL” means the National Priorities List under CERCLA.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any and all Loan Parties arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other AJI Equity Interests” means Equity Interests of AJI owned by any
Person other than the Loan Parties.
     “Other Foreign Collateral” means all of the “Collateral” and “Mortgaged
Property” (or similar terms) referred to in the Other Foreign Collateral
Documents and all of the other property

21



--------------------------------------------------------------------------------



 



that is or is intended under the terms of the Other Foreign Collateral Documents
to be subject to Liens in favor of the Secured Parties (or any of them).
     “Other Foreign Collateral Documents” means, collectively, the Other Foreign
Security Agreements, the Other Foreign Mortgages, each of the mortgages,
collateral assignments, Other Foreign Security Agreement supplements, security
agreements, pledge agreements or other similar agreements executed by any Other
Foreign Loan Party and delivered to the Administrative Agent in accordance with
Section 6.13, and each of the other agreements, instruments or documents
executed by any Other Foreign Loan Party in connection with any Loan Document
that creates or purports to create a Lien in favor of the Administrative Agent
for the benefit of the Secured Parties.
     “Other Foreign Loan Party” means any Loan Party that is not a US Loan
Party, a Japanese Loan Party, a Korean Loan Party or a Taiwanese Loan Party.
     “Other Foreign Mortgages” means each Mortgage delivered by an Other Foreign
Loan Party.
     “Other Foreign Security Agreements” means each pledge and security
agreement and pledge and security agreement supplement delivered by an Other
Foreign Loan Party in accordance with Section 6.13.
     “Other Foreign Subsidiary” means any Subsidiary that is not a US
Subsidiary, a Japanese Subsidiary, a Korean Subsidiary or a Taiwanese
Subsidiary.
     “Other Foreign Subsidiary Guarantors” means, collectively, each Other
Foreign Subsidiary that executes and delivers a guaranty or guaranty supplement
in accordance with Section 6.13.
     “Other Foreign Subsidiary Guaranty” means each Guaranty made by the Other
Foreign Subsidiary Guarantors in favor of the Administrative Agent and the
Lenders in accordance with Section 6.13.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (a) with respect to Term Loans and Revolving
Credit Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans and Revolving Credit Loans, as the case
may be, occurring on such date; (b) with respect to Swing Line Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of such Swing Line Loans occurring
on such date; and (c) with respect to any L/C Obligations on any date, the
Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any

22



--------------------------------------------------------------------------------



 



amount denominated in Yen, the rate of interest per annum, as published by
Reuters (or Bloomberg or other commercially available source providing
quotations of such rate as designated by the Administrative Agent from time to
time), at which overnight deposits in Yen, in an amount approximately equal to
the amount with respect to which such rate is being determined, would be offered
for such day in the applicable offshore interbank market for such currency to
major banks in such interbank market.
     “Participant” has the meaning specified in Section 10.06(d).
     “Patent Security Agreement” means any Patent Security Agreement executed
and delivered by any Obligor, in substantially the form of Exhibit A to the US
Security Agreement.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “PCAOB” means the Public Company Accounting Oversight Board.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pledged Debt” means all notes and other instruments evidencing
Indebtedness pledged under any and all Security Agreements.
     “Pledged Equity” means all Equity Interests pledged under any and all
Security Agreements.
     “Prepayment Amount” has the meaning specified in Section 2.05(a).
     “Prepayment Date” has the meaning specified in Section 2.05(a).
     “Prepayment Notice” has the meaning specified in Section 2.05(a).
     “Quarterly Payment Date” means the last Business Day of each of March,
June, September and December.
     “Refinancings” means, with respect to any Indebtedness, any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, the direct or any contingent obligor with respect thereto
is not changed, and the collateral (if any) with respect thereto is not changed,
in each case as a

23



--------------------------------------------------------------------------------



 



result of or in connection with such refinancing, refunding, renewal or
extension; provided that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate.
     “Register” has the meaning specified in Section 10.06(c).
     “Registered Public Accounting Firm” has the meaning specified by the
Securities Laws and shall be independent of the Company as prescribed by the
Securities Laws.
     “Related Documents” means each of the Ancillary Agreements identified in
the Acquisition Agreement and each other material agreement entered into in
connection with the Acquisition Agreement.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
     “Required Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of the (a) Total Outstandings (with the aggregate
amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
     “Required Revolving Lenders” means, as of any date of determination, at
least two Revolving Credit Lenders holding more than 50% of the sum of (a) the
Total Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) the aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.
     “Required Term Lenders” means, as of any date of determination, at least
two Term Lenders holding more than 50% of the Term Loan Facility on such date;
provided that the portion of the Term Loan Facility held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
Lenders.

24



--------------------------------------------------------------------------------



 



     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
(other than a Japanese Loan Party), or any director, in the case of any Japanese
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a LIBOR Rate Loan denominated in Yen,
and (ii) each date of a continuation of a LIBOR Rate Loan denominated in Yen
pursuant to Section 2.02; and (b) with respect to any Letter of Credit, each of
the following: (i) each date of issuance of a Letter of Credit denominated in
Yen, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by the L/C Issuer under any Letter of
Credit denominated in Yen, and (iv) the last Business Day of each calendar month
and such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in the same currency and, in the case
of LIBOR Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(b).
     “Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. As of the
Closing Date the Revolving Credit Facility is $52,500,000.
     “Revolving Credit Lender” means, at any time, any Lender that has a
Revolving Credit Commitment at such time.
     “Revolving Credit Loan” has the meaning specified in Section 2.01(b).
     “Revolving Credit Note” means a promissory note made by a Borrower in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C-2.

25



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars and payments in Yen, immediately available funds, and (b) with respect
to disbursements in Yen, funds available on a basis as may be determined by the
Administrative Agent or the L/C Issuer, as the case may be, to be customary in
the place of disbursement for the settlement of international banking
transactions in Yen.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Cash Management Agreement” means any Cash Management Agreement
that is entered into by and between any Borrower and any Cash Management Bank.
     “Secured Hedge Agreement” means any interest rate Swap Contract permitted
under Section 7.02(a) that is entered into by and between any Borrower and any
Hedge Bank.
     “Secured Parties” means, collectively, the Administrative Agent, the
Lenders (including the Swing Line Lender), the L/C Issuer, the Hedge Banks, the
Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, or by the
Secured Parties pursuant to any other Loan Document, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB.
     “Security Agreements” means, collectively, the US Security Agreement, the
Japanese Security Agreements, the Korean Security Agreements, the Taiwanese
Security Agreements and the Other Foreign Security Agreements.
     “Shinko” has the meaning specified in the definition of “Acquisition
Agreement”.
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the tangible and
intangible property (including goodwill) of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities (other than
operating liabilities) at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
     “SPC” has the meaning specified in Section 10.06(h).

26



--------------------------------------------------------------------------------



 



     “Specified Obligations” means Obligations consisting of the principal of
and interest on the Loans, reimbursement obligations in respect of disbursements
made by an L/C Issuer with respect to Letters of Credit and fees payable
hereunder to the Lenders with Revolving Credit Commitments and the Lenders with
Term Loan Commitments (including under Sections 2.09 and 2.03).
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in Yen.
     “Sub Debt Documents” means, collectively, the loan agreements, indentures,
note purchase agreements, promissory notes, guarantees, and other instruments
and agreements evidencing the terms of Subordinated Debt.
     “Subordinated Debt” means unsecured Indebtedness of a Loan Party (including
the Subordinated Notes) subordinated in right of payment to the Obligations
pursuant to documentation containing redemption and other prepayment events,
maturities, amortization schedules, covenants, events of default, remedies,
acceleration rights, subordination provisions and other material terms
satisfactory to the Administrative Agent.
     “Subordinated Notes” means the 5 3/4% unsecured convertible subordinated
notes of the Company due July 3, 2008 in an aggregate principal amount of
$86,700,000 issued and sold on July 3, 2001 pursuant to the Subordinated Notes
Documents.
     “Subordinated Notes Documents” means the Indenture, dated as of July 3,
2001, between the Company and State Street Bank and Trust Company of California,
N.A., a national banking association, the Subordinated Notes and all other
agreements, instruments and other documents pursuant to which the Subordinated
Notes have been or will be issued or otherwise setting forth the terms of the
Subordinated Notes.
     “Subordination Provisions” is defined in Section 8.01(m).
     “Subsidiary” of a Person means a corporation, partnership, joint venture
(other than any joint venture resulting from any strategic investment or joint
development arrangement), limited liability company or other business entity of
which a majority of the shares of securities or other interests having ordinary
voting power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.
     “Subsidiary Guarantors” means, collectively, the US Subsidiary Guarantors,
the Japanese Subsidiary Guarantors, the Taiwanese Subsidiary Guarantors, the
Korean Subsidiary Guarantors and the Other Foreign Subsidiary Guarantors.

27



--------------------------------------------------------------------------------



 



     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means KeyBank National Association in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the Revolving Credit Facility. The Swing Line Sublimit is
part of, and not in addition to, the Revolving Credit Facility.
     “Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions, but excluding any true operating leases), in each case,
creating obligations that do not appear on the balance sheet of

28



--------------------------------------------------------------------------------



 



such Person but which, upon the application of any Debtor Relief Laws to such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
     “Taiwanese Collateral” means all of the “Collateral” and “Mortgaged
Property” (or similar terms) referred to in the Taiwanese Collateral Documents
and all of the other property that is or is intended under the terms of the
Taiwanese Collateral Documents to be subject to Liens in favor of the Secured
Parties (or any of them).
     “Taiwanese Collateral Documents” means, collectively, the Taiwanese
Security Agreements, the Taiwanese Mortgages, each of the mortgages, collateral
assignments, Taiwanese Security Agreement supplements, security agreements,
pledge agreements or other similar agreements executed by any Taiwanese Loan
Party and delivered for the benefit of the Secured Parties in accordance with
Section 6.13, and each of the other agreements, instruments or documents
executed by any Taiwanese Loan Party that creates or purports to create a Lien
for the benefit of the Secured Parties.
     “Taiwanese Loan Party” means any Loan Party that is organized under the
Laws of Taiwan or any political subdivision or jurisdiction thereof.
     “Taiwanese Mortgages” means each Mortgage delivered by a Taiwanese Loan
Party.
     “Taiwanese Security Agreements” means each pledge and security agreement,
in substantially the forms of Exhibit G-4 and each other pledge and security
agreement and pledge and security agreement supplement delivered by a Taiwanese
Loan Party in accordance with Section 6.13.
     “Taiwanese Subsidiary” means any Subsidiary that is organized under the
Laws of Taiwan or any political subdivision or jurisdiction thereof.
     “Taiwanese Subsidiary Guarantors” means, collectively, the Taiwanese
Subsidiaries listed on Schedule 6.13 and each other Taiwanese Subsidiary that
executes and delivers a guaranty or guaranty supplement in accordance with
Section 6.13.
     “Taiwanese Subsidiary Guaranty” means each Guaranty made by the Taiwanese
Subsidiary Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit F-5.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term Loan Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds Term Loans at such time.
     “Term Loan” means an advance made by any Term Lender under the Term Loan
Facility.
     “Term Loan Borrowing” means a borrowing consisting of simultaneous Term
Loans of the same Type and, in the case of LIBOR Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01(a).
     “Term Loan Commitment” means, as to each Term Lender, its obligation to
make Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one

29



--------------------------------------------------------------------------------



 



time outstanding not to exceed the Yen amount set forth opposite such Term
Lender’s name on Schedule 2.01 under the caption “Term Loan Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
     “Term Loan Facility” means, at any time, (a) on or prior to the Closing
Date, the aggregate amount of the Term Loan Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term Loans of all Term
Lenders outstanding at such time. As of the Closing Date the Term Loan Facility
is $85,000,000.
     “Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-1.
     “Threshold Amount” means $5,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Total Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
     “Transaction” means, collectively, (a) the entering into by the Loan
Parties and their applicable Subsidiaries of the Loan Documents in each case, to
which they are or are intended to be a party, (b) the Credit Extensions made on
the Closing Date, (c) the refinancing of certain outstanding Indebtedness of the
Borrower and its Subsidiaries and the termination of all commitments with
respect thereto and (d) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.
     “Trademark Security Agreement” means any Trademark Security Agreement
executed and delivered by any Obligor, in substantially in the form of Exhibit B
to the US Security Agreement.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a LIBOR Rate Loan.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “US” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “US Collateral” means all of the “Collateral” and “Mortgaged Property” (or
similar terms) referred to in the US Collateral Documents and all of the other
property that is or is

30



--------------------------------------------------------------------------------



 



intended under the terms of the US Collateral Documents to be subject to Liens
in favor of the Administrative Agent for the benefit of the Secured Parties.
     “US Collateral Documents” means, collectively, the US Security Agreement,
the US Mortgages, each of the mortgages, collateral assignments, US Security
Agreement supplements, security agreements, pledge agreements or other similar
agreements executed by any US Loan Party and delivered to the Administrative
Agent in accordance with Section 6.13, and each of the other agreements,
instruments or documents executed by any US Loan Party that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.
     “US Loan Party” means any Loan Party that is organized under the Laws of
one of the states of the United States of America and that is not a CFC.
     “US Mortgages” means each Mortgage delivered by a US Loan Party.
     “US Security Agreement” means a pledge and security agreement, in
substantially the form of Exhibit G-1, and each other pledge and security
agreement and pledge and security agreement supplement delivered by a US Loan
Party in accordance with Section 6.13.
     “US Subsidiary” means any Subsidiary that is organized under the Laws of
one of the states of the United States of America and that is not a CFC.
     “US Subsidiary Guarantors” means, collectively, the US Subsidiaries listed
on Schedule 6.13 and each other US Subsidiary that executes and delivers a
guaranty or guaranty supplement in accordance with Section 6.13.
     “US Subsidiary Guaranty” means each Guaranty made by the US Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit F-2.
     “Yen” and “¥” mean the lawful currency of Japan.
     “Yen Equivalent” means, at any time, with respect to any amount denominated
in Dollars, the equivalent amount thereof in Yen as determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Yen with Dollars.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document, shall be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all

31



--------------------------------------------------------------------------------



 



references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
          (c) Consolidation of Variable Interest Entities. All references herein
to consolidated financial statements of the Company and its Subsidiaries or to
the determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.
     1.04 Rounding. Any financial ratios required to be maintained by the Loan
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Exchange Rates; Currency Equivalents (a) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for

32



--------------------------------------------------------------------------------



 



calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Yen. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.
     (b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a LIBOR Rate Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, LIBOR Rate Loan or
Letter of Credit is denominated in Yen, such amount shall be the Yen Equivalent
of such Dollar amount (rounded to the nearest Yen, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the L/C Issuer, as
the case may be.
     1.06 Change of Currency. Each provision of this Agreement also shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect a change in currency
of any other country and any relevant market conventions or practices relating
to the change in currency.
     1.07 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).
     1.08 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 The Loans.
     (a) The Term Loan Borrowing. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make loans to the Borrowers in
Dollars or in Yen, on the Closing Date in an aggregate amount as to all Term
Lenders not to exceed the Term Loan Commitment and otherwise in accordance with
the terms of this Agreement. The Term Loan Borrowing shall consist of Term Loans
made simultaneously by the Term Lenders in accordance with their respective Term
Loan Commitments. Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed.
     (b) The Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each Revolving Credit Lender severally agrees to make loans
(each such loan, a “Revolving Credit Loan”) to the Borrowers in Dollars or in
Yen from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings

33



--------------------------------------------------------------------------------



 



shall not exceed the Revolving Credit Facility, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all L/C Obligations, plus such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Revolving Credit Lender’s Revolving
Credit Commitment. Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b). Revolving Credit Loans may be Base Rate
Loans or LIBOR Rate Loans, as further provided herein.
     (c) Increase of Revolving Credit Commitments. If at any time after the
Closing Date, so long as no Default or Event of Default has occurred and is
continuing, the Borrowers may, by notice to the Administrative Agent, request
that, on the terms and subject to the conditions contained in this Agreement,
the Lenders and/or other financial institutions not then a party to this
Agreement that are approved by the Administrative Agent (each, an “Additional
Lender”) provide additional Revolving Credit Commitments; provided that the
aggregate amount of such additional Revolving Credit Commitments made pursuant
to this Section 2.10(c) shall not exceed $12,500,000. Upon receipt of such
notice, Administrative Agent shall use commercially reasonable efforts to
arrange for the Lenders or Additional Lenders to provide such additional
Revolving Credit Commitments. Nothing contained in this Section 2.01(c) or
otherwise in this Agreement is intended to commit any Lender or the
Administrative Agent to provide any portion of any such additional Revolving
Credit Commitments. If and to the extent that any Lenders and/or Additional
Lenders agree, in their sole discretion, to provide any such additional
Revolving Credit Commitments, (1) any Additional Lender shall execute a
counterpart signature page to this agreement and deliver originally executed
copies of such signature page to the Company and Administrative Agent, (2) the
Revolving Credit Commitment amount shall be increased by the amount of
additional Revolving Credit Commitments agreed to be so provided, (3) the pro
rata shares of the respective Lenders in respect of the Revolving Credit
Commitments shall be proportionally adjusted, (4) at such time and in such
manner as the Borrowers and the Administrative Agent shall agree (it being
understood that the Borrowers and Administrative Agent will use commercially
reasonable efforts to avoid the prepayment or assignment of any LIBOR Loan on a
day other than the last day of the Interest Period applicable thereto), the
Lenders shall be deemed to have assigned and assumed outstanding Revolving Loans
and participations in outstanding Letters of Credit held by each Lender to
conform to the respective percentages of the applicable Revolving Credit
Commitments of the Lenders, (5) the Borrowers shall execute and deliver any
additional Notes or other amendments or modifications to this Agreement or any
other Loan Document as Agent may reasonably request, which amendments or
modifications, notwithstanding Section 10.01, shall require only the consent of
the Administrative Agent and the Borrowers and not the consent of any Lender,
and (6) the Revolving Credit Commitments made pursuant to this Section 2.01(c)
shall be permitted indebtedness under the Sub Debt Documents and shall
constitute “Senior Indebtedness” or similar term relating to the Obligations (as
defined in the Sub Debt Documents) and all such Obligations shall be entitled to
the benefits of the subordination created by the Sub Debt Documents.
     2.02 Borrowings, Conversions and Continuations of Loans. (a) Each
Borrowing, each conversion of Revolving Credit Loans from one Type to the other
and each continuation of LIBOR Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of LIBOR Rate Loans denominated in Dollars or
of any conversion of LIBOR Rate Loans denominated in Dollars to Base Rate Loans,
(ii) five Business Days prior to the requested date of any Borrowing or
continuation of LIBOR

34



--------------------------------------------------------------------------------



 



Rate Loans denominated in Yen, and (iii) on the requested date of any Borrowing
of Base Rate Loans. Each telephonic notice by the Company pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Company. Each Borrowing of, conversion to or
continuation of LIBOR Rate Loans shall be in a principal amount of $2,000,000 or
a whole multiple of $1,000,000 in excess thereof. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Company is requesting a Term Loan Borrowing, a
Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other, or a continuation of LIBOR Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) the
currency of the Revolving Credit Loans to be borrowed, and (vii) if applicable,
the Designated Borrower. If the Company fails to specify a currency in a
Committed Loan Notice requesting a Borrowing, then the Loans so requested shall
be made in Dollars. If the Company fails to specify a Type of Loan in a
Committed Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans; provided that in the case of a failure to timely
request a continuation of Loans denominated in Yen, such Loans shall be
continued as LIBOR Rate Loans in their original currency with an Interest Period
of one month. Any automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable LIBOR Rate Loans. If the Company requests a Borrowing of, conversion
to, or continuation of LIBOR Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a LIBOR Rate Loan. No Loan may be converted
into or continued as a Loan denominated in a different currency. Revolving
Credit Loans may be prepaid in the original currency of such Revolving Credit
Loan and reborrowed in the other currency.
          (b) Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its
Applicable Percentage under the Applicable Facility of the applicable Term Loans
or Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Committed Loans denominated in a currency other than Dollars, in
each case as described in the preceding clause. In the case of a Term Loan
Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in Same Day Funds
at the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in Yen, in each case on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Administrative Agent shall make all funds so received available to
the Company or other applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of KeyBank with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Company; provided that if, on the
date a Committed Loan Notice with respect to a Revolving Credit Borrowing
denominated in Dollars is given by the Company, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be

35



--------------------------------------------------------------------------------



 



applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the applicable Borrower as provided above.
          (c) Except as otherwise provided herein, a LIBOR Rate Loan may be
continued or converted only on the last day of an Interest Period for such LIBOR
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as LIBOR Rate Loans (whether in Dollars or Yen)
without the consent of (x) with respect to Term Loans, the Required Term
Lenders, and (y) with respect to Revolving Credit Loans, the Required Revolving
Lenders. During the existence of an Event of Default (x) the Required Term
Lenders may demand that any or all of the then outstanding LIBOR Rate Loans that
are Term Loans denominated in Yen be redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto, and (y) the Required Revolving Lenders may demand
that any or all of the then outstanding LIBOR Rate Loans that are Revolving
Credit Loans denominated in Yen be prepaid, or redenominated into Dollars in the
amount of the Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.
          (d) The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for LIBOR Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in KeyBank’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
          (e) After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten Interest Periods in effect.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment. (i) Subject to the terms and
conditions set forth herein, (A) the L/C Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from and including
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in Yen for the account of any Borrower, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of any Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Company for the issuance, amendment or extension of a Letter of Credit shall be
deemed to be a representation by the Company that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

36



--------------------------------------------------------------------------------



 



     (ii) The L/C Issuer shall not issue any Letter of Credit if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date or last extension, unless all the Revolving
Credit Lenders have approved such expiry date.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000,
in the case of a standby Letter of Credit;
     (D) except as otherwise agreed by the Administrative Agent and the L/C
issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or Yen; or
     (E) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the applicable
Borrowers or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

37



--------------------------------------------------------------------------------



 



     (vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
          (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of a Borrower and, if such
Borrower is not the Company, the Company, delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may require. Additionally, the applicable Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.
          (ii) Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.
          (iii) If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any

38



--------------------------------------------------------------------------------



 



such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, neither the
Company nor any Borrower shall be required to make a specific request to the L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Revolving Credit Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or any Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
          (iv) If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the L/C
Issuer, neither the Company nor any Borrower shall be required to make a
specific request to the L/C Issuer to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to reinstate all or a portion of
the stated amount thereof in accordance with the provisions of such Letter of
Credit. Notwithstanding the foregoing, if such Auto-Reinstatement Letter of
Credit permits the L/C Issuer to decline to reinstate all or any portion of the
stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is thirty (30) days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Revolving Credit Lender or any Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.
          (v) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
          (c) Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the L/C Issuer shall notify the applicable Borrower
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in Yen, the applicable Borrower shall reimburse the L/C Issuer in
Yen, unless (A) the L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the applicable Borrower shall
have notified the L/C Issuer promptly following receipt of the notice of drawing
that such Borrower will reimburse the

39



--------------------------------------------------------------------------------



 



L/C Issuer in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in Yen, the L/C Issuer shall notify
the applicable Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Yen (each such date, an “Honor
Date”), the applicable Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the applicable Borrower (or any other Borrower) fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in Yen) (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof. In such event, the applicable
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03 (c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
          (ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Company in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.
          (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the applicable Borrower shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.
          (iv) Until each Revolving Credit Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.
          (v) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, any Borrower, any Subsidiary or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or

40



--------------------------------------------------------------------------------



 



(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the applicable Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.
          (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause NO shall be conclusive absent manifest error.
          (d) Repayment of Participations. (i) At any time after the L/C Issuer
has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the applicable Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Revolving Credit Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.
          (ii) If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
          (e) Obligations Absolute. The obligation of each applicable Borrower
to reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any

41



--------------------------------------------------------------------------------



 



such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Currency to any Borrower or any Subsidiary or in
the relevant currency markets generally; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.
     Each Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
          (f) Role of L/C Issuer. Each Lender and each Borrower agrees that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, a Borrower may have a claim against the L/C Issuer, and the L/C
Issuer may be liable to such Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by such
Borrower which such Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the

42



--------------------------------------------------------------------------------



 



L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
          (g) Cash Collateral. (i) Within 3 Business Days following the request
of the Administrative Agent, (A) if the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, or (B) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the applicable Borrower
shall, in each case, Cash Collateralize the then Outstanding Amount of all L/C
Obligations.
     (ii) In addition, if the Administrative Agent notifies the Company at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within three
Business Days after receipt of such notice, each Borrower shall Cash
Collateralize the L/C Obligations in an amount equal to its pro rata share of
the amount by which the Outstanding Amount of all L/C Obligations exceeds the
Letter of Credit Sublimit.
     (iii) The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.
     (iv) Sections 2.05 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders). Derivatives of such term have corresponding
meanings. Each Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, a security interest in all such Cash
Collateral and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at KeyBank, or, to
the extent requested by the Company, invested in Cash Equivalents of a tenor
reasonably satisfactory to the Administrative Agent, which Cash Equivalents
shall be held in the name of the applicable Borrower and under control of the
Administrative Agent in a manner reasonably satisfactory to Administrative
Agent. If at any time the Administrative Agent determines that any funds held as
Cash Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the applicable Borrower
will, within 3 Business Days following demand by the Administrative Agent, pay
to the Administrative Agent, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer; provided that, at the
request of applicable Borrower, the Administrative Agent shall, within a
reasonable period after such request and so long as no Default then exists and
no L/C Obligations

43



--------------------------------------------------------------------------------



 



remain outstanding, release the Cash Collateral held hereunder as security and
shall assign, transfer and deliver to the applicable Borrower (without recourse
and without any representations or warranty) such Cash Collateral as is then
being released.
          (h) Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the applicable Borrower when a Letter of Credit is issued, the rules
of the ISP shall apply to each Letter of Credit.
          (i) Letter of Credit Fees. Each Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, in Dollars, a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit issued with
respect to such Borrower equal to the Applicable Rate for the currency in which
such Letter of Credit is issued times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.08.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.
          (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Each Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued with
respect to such Borrower, at the rate per annum specified in the Fee Letter,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.08. In addition, each Borrower shall pay directly to the L/C Issuer
for its own account, in Dollars, the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the L/C
Issuer relating to letters of credit issued with respect to such Borrower as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
          (k) Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
          (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.

44



--------------------------------------------------------------------------------



 



     2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Company from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Credit Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Credit Commitment; provided that
after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender at such time, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender’s Revolving Credit Commitment, and
provided further that the Company shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Company may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage times the amount of such Swing Line Loan.
          (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company.
     (c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time
in its sole and absolute discretion may request, on behalf of the Company (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the

45



--------------------------------------------------------------------------------



 



requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Company with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
     (iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
     (iv) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.
     (d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line

46



--------------------------------------------------------------------------------



 



Lender receives any payment on account of such Swing Line Loan, the Swing Line
Lender will distribute to such Revolving Credit Lender its Applicable Revolving
Credit Percentage thereof in the same funds as those received by the Swing Line
Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
          (e) Interest for Account of Swing Line Lender.The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
          (f) Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     2.05 Prepayments
     (a) Voluntary. Each Borrower may, upon notice (a “Prepayment Notice”) from
the Company to the Administrative Agent, at any time or from time to time,
voluntarily prepay Term Loans and Revolving Credit Loans in whole or in part
and, except as set forth below, without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Revolving
Credit Loans that are LIBOR Rate Loans denominated in Dollars, (B) five Business
Days prior to any date of prepayment of Revolving Credit Loans that are LIBOR
Rate Loans denominated in Yen, (C) one Business Day prior to any date of
prepayment of Revolving Credit Loans that are Base Rate Loans and (D) five
Business Days prior to any date of prepayment of Term Loans; (ii) any prepayment
of LIBOR Rate Loans denominated in Dollars shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii) any
prepayment of LIBOR Rate Loans denominated in Yen shall be in a minimum
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iv) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, the entire principal amount thereof then outstanding. Each Prepayment
Notice shall specify the date (the “Prepayment Date”) and amount (the
“Prepayment Amount”) of such prepayment and the Type(s) of Loans to be prepaid
and, if LIBOR Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each Prepayment Notice, and of the amount of such Lender’s ratable portion of
such prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility).
Any prepayment of a LIBOR Rate Loan shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section

47



--------------------------------------------------------------------------------



 



3.05. During the first two years after the Closing Date, each such voluntary
prepayment of Term Loans shall be accompanied by a premium equal to: (i) 2% of
the principal amount of such Term Loan being prepaid, if such prepayment occurs
on or prior to the first anniversary of the Closing Date, and (ii) 1% of the
principal amount of such Term Loan being prepaid, if such prepayment occurs
after the first anniversary of the Closing Date but on or prior to the second
anniversary of the Closing Date. Each prepayment of (x) the outstanding Term
Loans pursuant to this Section 2.05(a) shall be applied to each of the principal
repayment installments thereof pro rata and (y) the outstanding Revolving Credit
Loans shall be applied to the Revolving Credit Loans, and each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.
     (b) Swing Line. The Company may, upon notice to the Swing Line Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
     (c) Mandatory.
     (i) Revolving Credit Facility. If the Administrative Agent notifies the
Company at any time that the Total Revolving Credit Outstandings at such time
exceed an amount equal to 100% of the Revolving Credit Facility then in effect,
then, within three Business Days after receipt of such notice, each Borrower
shall prepay its pro rata share of the Revolving Credit Loans, Swing Line Loans
and L/C Borrowings and/or each Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the its pro rata share of the aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Revolving Credit Facility then in effect;
provided that, subject to the provisions of Section 2.03(g)(ii), no Borrower
shall be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Revolving Credit Outstandings exceed the Revolving Credit Facility then in
effect. The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations. Prepayments of the Revolving Credit Facility made
pursuant to this Section 2.05(c) first, shall be applied ratably to the L/C
Borrowings and the Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations. Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the Company
or any other Loan Party) to reimburse the L/C Issuer or the Revolving Credit
Lenders, as applicable.
     (ii) Asset Sales. No later than the first Business Day following the date
of receipt by Company or any Subsidiary of any Net Proceeds in respect of any
Asset Sale, each Borrower shall prepay its pro rata share of the Term Loans in
an aggregate amount equal to the amount of such Net Proceeds.

48



--------------------------------------------------------------------------------



 



     (iii) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Administrative Agent or by Company or any
Subsidiary of any Net Proceeds described in clause (ii) of the definition of Net
Proceeds, each Borrower shall prepay its pro rata share of the Term Loans in an
aggregate amount equal to the amount of such Net Proceeds; provided that, so
long as no Default or Event of Default shall have occurred and be continuing,
(i) Company and its Subsidiaries may retain the Net Proceeds of any business
interruption insurance and apply such proceeds for working capital purposes, and
(ii) if the aggregate amount of Net Proceeds received in connection with such
event does not exceed $25,000,000, Administrative Agent (if it received an
amount equal to such Net Proceeds) shall instead hold an amount equal to the
amount of such Net Proceeds (and each Borrower shall deliver an amount equal to
the amount of any such Net Proceeds that it or one or more of its Subsidiaries
received to Administrative Agent to be held) in the Collateral Account and, so
long as Company or any of its Subsidiaries proceeds diligently to repair,
restore or replace the assets of Company or such Subsidiary in respect of which
such Net Proceeds were received, Administrative Agent shall from time to time up
to 180 days after the receipt of such Net Proceeds (or such longer period
acceptable to the Administrative Agent in its sole discretion if the repair,
restoration or replacement work is being diligently pursued) disburse to Company
or such Subsidiary from such collateral account, to the extent of any such
amounts remaining therein in respect of the applicable covered loss, amounts
necessary to pay the cost of such repair, restoration or replacement after the
receipt by Administrative Agent of invoices or other documentation reasonably
satisfactory to Administrative Agent relating to the amount of costs so incurred
and the work performed.
     (iv) Issuance of Equity Securities. On the date of receipt of the Net
Proceeds from the issuance of any Equity Securities of Company or of any
Subsidiary of Company after the Closing Date, each Borrower shall prepay its pro
rata share of the Term Loans in an aggregate amount equal to 50% of the amount
of such Net Proceeds.
     (v) Issuance of Indebtedness. On the date of receipt of the Net Proceeds
from the issuance of any Indebtedness of Company or any of its Subsidiaries
after the Closing Date, other than Indebtedness permitted pursuant to subsection
7.02, each Borrower shall prepay its pro rata share of the Term Loans in an
aggregate amount equal to the amount of such Net Proceeds.
     (vi) Calculations of Net Proceeds Amounts; Application of Prepayments.
Concurrently with any prepayment of the Term Loans pursuant to subsections (ii)
through (v) above, Company shall deliver to Administrative Agent an officer’s
certificate demonstrating the calculation of the amount of the applicable Net
Proceeds that gave rise to such prepayment. In the event that Company shall
subsequently determine that the actual amount was greater than the amount set
forth in such officer’s certificate, each Borrower shall promptly make an
additional prepayment of the Term Loans in an amount equal to the amount of such
excess. Any prepayments of the Term Loans pursuant to this Section 2.05(c) shall
be applied to prepay the Term Loans pro rata to each remaining scheduled
installment of principal.
               (d) On each date when the payment of any Obligations are due
hereunder or under any Note, each Borrower agrees to maintain on deposit in a
Cash Collateral Account (as such account shall be designated by such Borrower in
a written notice to the Administrative

49



--------------------------------------------------------------------------------



 



Agent from time to time, its “Borrower Account”) an amount sufficient in the
aggregate as to all such accounts to pay such Obligations in full. Each Borrower
hereby authorizes the Administrative Agent (i) to deduct automatically all
Obligations when due hereunder, or under the Notes from the relevant Borrower
Account, and (ii) if and to the extent any payment under this Agreement or any
other Loan Document is not made when due, to deduct automatically any such
amount from any or all of the accounts of such Borrower maintained with the
Administrative Agent. The Administrative Agent agrees to provide timely notice
to Borrower of any automatic deduction made pursuant to this
Section 2.05(d).
     2.06 Termination or Reduction of Commitments. (a) The Company may, upon
notice to the Administrative Agent, terminate the Revolving Credit Facility, the
Letter of Credit Sublimit or the Swing Line Sublimit, or from time to time
permanently reduce the Revolving Credit Facility, the Letter of Credit Sublimit
or the Swing Line Sublimit; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. three Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Company shall not terminate or reduce the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, and (iv) if, after giving effect to any reduction of
the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Facility, such Sublimit
shall be automatically reduced by the amount of such excess. All fees accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination. In addition, the
aggregate Term Loan Commitments shall be automatically and permanently reduced
to zero on the date of the Term Loan Borrowing.
          (b) The Administrative Agent will promptly notify the Lenders of any
notice and of any termination or reduction of the Letter of Credit Sublimit,
Swing Line Sublimit or the Revolving Credit Commitment under this Section 2.06.
Upon any reduction of the Revolving Credit Commitments, the Revolving Credit
Commitment of each Revolving Credit Lender shall be reduced by such Lender’s
Applicable Revolving Credit Percentage of such reduction amount.
     2.07 Repayment of Loans. (a) Term Loans. The applicable Borrowers shall
make scheduled repayment of the aggregate outstanding principal amount, if any,
of all Term Loans semi-annually on the last day of each June and December
occurring during each period set forth below in an aggregate amount for such
period equal to the percentage set forth below opposite such period (or opposite
such date) of the aggregate principal amount of Term Loans funded as of
September 30, 2007:

      Date   Percentage July 1, 2007 through
(and including) June 30, 2008   5%       July 1, 2008 through
(and including) June 30, 2009   10%       July 1, 2009 through
(and including) June 30, 2010   20%       July; 1, 2010 through
(and including) June 30, 2011   25%       July 1, 2011 through
(and including) the Maturity Date   40%

50



--------------------------------------------------------------------------------



 



provided that the final principal repayment installment of the Term Loans shall
be repaid on the Maturity Date and in any event shall be in an amount equal to
the aggregate principal amount of all Term Loans outstanding on such date.
          (b) Revolving Credit Loans. Each Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date the aggregate principal amount of all
Revolving Credit Loans made to such Borrower outstanding on such date.
          (c) Swing Line Loans. The Company shall repay each Swing Line Loan on
demand by the Swing Line Lender and, in any event, on the Maturity Date.
     2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
LIBOR Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the LIBOR Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
          (ii) If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
          (iii) Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws; provided that the Default Rate shall only apply so long as the
applicable Event of Default is continuing and shall not apply following the cure
or waiver of such Event of Default.
          (iv) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

51



--------------------------------------------------------------------------------



 



     2.09 Fees. In addition to certain fees described in Sections 2.03(i) and
(j):
     (a) Revolving Commitment Fee. Each Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee in Dollars equal to the
Applicable Rate times the actual daily amount by which the Revolving Credit
Facility exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans
and (ii) the Outstanding Amount of L/C Obligations. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on each Quarterly Payment Date, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
     (b) [Intentionally Omitted.]
     (c) Other Fees. (i) The Company shall pay to the Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
          (ii) Each Borrower shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
     2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by KeyBank’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), or in the case of interest in respect of Loans denominated in Yen
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
     2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a

52



--------------------------------------------------------------------------------



 




Note, which shall evidence such Lender’s Loans to such Borrower in addition to
such accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.
          (b) In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
     2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in Yen, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder with respect to principal and interest on Loans
denominated in Yen shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Yen and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, any Borrower is prohibited by any Law from
making any required payment hereunder in Yen, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Yen payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
Yen, shall in each case be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by any Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
          (b) (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of LIBOR Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any

53



--------------------------------------------------------------------------------



 




administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
          (ii) Payments by Borrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
     A notice of the Administrative Agent to any Lender or the Company with
respect to any amount owing under this clause (b) shall be conclusive, absent
manifest error.
          (c) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to such Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
          (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).
          (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
          (f) Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of

54



--------------------------------------------------------------------------------



 




principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.
     2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Company or any Subsidiary thereof (as
to which the provisions of this Section shall apply).
     Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
     2.14 Designated Borrowers; Relationship among Borrowers. (a) The Company
may at any time, upon not less than 15 Business Days’ notice from the Company to
the Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), designate any additional
Subsidiary Guarantor (an “Applicant Borrower”) as a Designated Borrower to
receive Revolving Credit Loans hereunder by delivering to the Administrative
Agent (which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit H (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to

55



--------------------------------------------------------------------------------



 



any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Revolving Credit Lenders
shall have received such supporting resolutions, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent or the Required Revolving Lenders in their sole
discretion, and Notes signed by such new Borrowers to the extent any Revolving
Credit Lenders so require. If the Administrative Agent and the Required
Revolving Lenders agree that an Applicant Borrower shall be entitled to receive
Revolving Credit Loans hereunder, then promptly following receipt of all such
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit I (a “Designated Borrower Notice”) to the
Company and the Revolving Credit Lenders specifying the effective date upon
which the Applicant Borrower shall constitute a Designated Borrower for purposes
hereof, whereupon each of the Revolving Credit Lenders agrees to permit such
Designated Borrower to receive Loans hereunder, on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Committed Loan Notice or Letter of Credit Application may be submitted by or
on behalf of such Designated Borrower until the date five Business Days after
such effective date; and provided further that, effective as of the date hereof,
the Required Revolving Lenders agree that ASI may become a “Designated Borrower”
pursuant hereto (subject to satisfaction of Section 6.13 and the conditions set
forth in this Section 2.14) without any requirement of further written consent
from the Required Revolving Lenders.
          (b) The Obligations of the Company shall not be joint or several with
AJI, ASI or any Designated Borrower that is a Foreign Subsidiary, but shall be
joint and several with any Designated Borrower that is a US Subsidiary. The
Obligations of AJI, ASI and all Designated Borrowers that are Foreign
Subsidiaries shall be joint and several in nature among AJI, ASI, all Designated
Borrowers and the Company.
          (c) Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.14 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders, to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.
          (d) The Company may from time to time, upon not less than 15 Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

56



--------------------------------------------------------------------------------



 




ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the respective Borrowers hereunder or under any
other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
applicable Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of clause (a) above, each Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law. The
Administrative Agent and each Lender agrees to comply with Section 3.01(e) with
respect to delivery of forms and documents to establish each Lender’s status for
withholding tax purposes and agrees to comply with Section 3.06 with respect to
additional amounts paid by any Borrower to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01.
          (c) Indemnification by the Borrowers. Each Borrower shall indemnify
the Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to a Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

57



--------------------------------------------------------------------------------



 




     Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the applicable Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (B) duly completed copies of Internal Revenue
Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.
     Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for US
withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Laws of any other jurisdiction, duly executed and
completed by such Lender, as are required under such Laws to confirm such
Lender’s entitlement to any available exemption from, or reduction of,
applicable withholding taxes in respect of all payments to be made to such
Lender outside of the US by the Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that any Borrower make any deduction or withholding for taxes from amounts
payable to such Lender. Additionally, each of the Borrowers shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, on or prior to the Closing Date, and in
a timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.
          (f) Treatment of Certain Refunds. If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or

58



--------------------------------------------------------------------------------



 




Other Taxes as to which it has been indemnified by any Borrower or with respect
to which any Borrower has paid additional amounts pursuant to this Section, it
shall pay to such Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This clause
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Borrower or any other Person.
     3.02 Illegality. Subject to Section 3.06 below to the extent applicable, if
any Lender reasonably determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund LIBOR Rate Loans (whether
denominated in Dollars or Yen), or to determine or charge interest rates based
upon the LIBOR Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or Yen in the applicable interbank market, then, on notice
thereof by such Lender to the Company through the Administrative Agent, any
obligation of such Lender to make or continue LIBOR Rate Loans in the affected
currency or currencies or, in the case of LIBOR Rate Loans in Dollars, to
convert Base Rate Loans to LIBOR Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all LIBOR Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBOR Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such LIBOR Rate Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a LIBOR Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
Yen) are not being offered to banks in the applicable offshore interbank market
for such currency for the applicable amount and Interest Period of such LIBOR
Rate Loan, (b) adequate and reasonable means do not exist for determining the
LIBOR Rate for any requested Interest Period with respect to a proposed LIBOR
Rate Loan (whether denominated in Dollars or Yen), or (c) the LIBOR Rate for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate Loans
in the affected currency or currencies shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of LIBOR Rate Loans in the
affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
     3.04 Increased Costs; Reserves on LIBOR Rate Loans (a) Increased Costs
Generally. If any Change in Law shall:

59



--------------------------------------------------------------------------------



 



     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the applicable
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error. The applicable Borrower shall pay (or
cause the applicable Designated Borrower to pay) such Lender or the L/C Issuer,
as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation,

60



--------------------------------------------------------------------------------



 




provided that no Borrower shall be required to compensate a Lender or the L/C
Issuer pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or the L/C Issuer, as the case may be, notifies the Company of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
          (e) Additional Reserve Requirements. The applicable Borrower shall pay
(or cause the applicable Designated Borrower to pay) to each Lender, (i) as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including LIBOR funds or deposits
(currently known as “LIBOR liabilities”), additional interest on the unpaid
principal amount of each LIBOR Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the LIBOR Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any actual loss, cost or expense incurred by it
as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;
     (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in Yen on its
scheduled due date or any payment thereof in a different currency; or
     (d) any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the

61



--------------------------------------------------------------------------------



 




applicable Designated Borrower to pay) any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each LIBOR Rate Loan made by it at the LIBOR Rate for
such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan was in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives (or would be required to give) a notice
pursuant to Section 3.02, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Company hereby agrees to pay
(or to cause the applicable Designated Borrower to pay) all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.
     3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent (other than those
conditions expressly provided for in Section 6.24):
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent:
     (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;
     (ii) Notes executed by the Borrowers in favor of each Lender requesting
Notes;

62



--------------------------------------------------------------------------------



 



     (iii) each of the Company Guaranty (duly executed by the Company), the
Japanese Guaranty (duly executed by AJI and ASI), the Taiwanese Guaranty (duly
executed by ATT and AST); and the ASI Subsidiary Guaranty (duly executed by ATT,
AST and ASAI);
     (iv) each of the US Security Agreement (duly executed by the Company, the
US Subsidiary of ASI, AJI and ASI), the AJI Japanese Security Agreement (duly
executed by AJI), the ATI Japanese Security Agreement (duly executed by the
Company), the ASI Japanese Security Agreement (duly executed by ASI), the ATI
Japanese Pledge Agreement (duly executed by the Company), and the AJI Japanese
Pledge Agreement (duly executed by AJI), together with:
     (A) certificates representing the Pledged Equity referred to therein,
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,
     (B) copies of proper financing statements or other filing documents, duly
filed on or before the Closing Date under the Uniform Commercial Code (or
similar legal or filing regime) of all jurisdictions necessary or desirable in
order to perfect the Liens (that can be perfected by filing) created under each
Security Agreement, covering the Collateral described in such Security
Agreement,
     (C) completed requests for information, dated on or before the Closing
Date, listing all effective financing statements (or similar filings) filed in
the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements to the extent
that requests for information are recognized in such jurisdictions,
     (D) account control agreements (or similar agreements) duly executed by the
appropriate parties with respect to the Borrower Accounts, and
     (E) evidence of the completion of all other actions, recordings and filings
of or with respect to each Security Agreement necessary or desirable in order to
perfect the Liens created thereby (including receipt of duly executed payoff
letters, UCC-3 (or similar termination filings) termination statements and
landlords’ and bailees’ waiver and consent agreements);
     (v) an access agreement, in form and substance satisfactory to the
Administrative Agent, executed by each of the lessors of the leased real
properties listed in the first row of item 1 on Schedule 5.08(d)(i);
     (vi) IP Security Agreements, each dated as of the Closing Date, duly
executed and delivered by each Loan Party that has delivered a Security
Agreement and owns or has applied for any patents, copyrights and/or trademarks,
together with (A) evidence that all action necessary or desirable in order to
perfect the Liens created under the Security Agreements and the IP Security
Agreements has been taken and (B) completed requests for information, dated on
or before the Closing Date, listing all effective prior Liens on the collateral
referred to in the IP Security Agreements, together with evidence of such prior
Liens;

63



--------------------------------------------------------------------------------



 



     (vii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party necessary or as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;
     (viii) such documents and certifications necessary or as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that each of the Company and each other Borrower and each
Subsidiary Guarantor is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;
     (ix) an opinion of Baker & McKenzie LLP, US counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in form and substance
satisfactory to the Administrative Agent and the Required Lenders;
     (x) an opinion of Baker & McKenzie LLP, Japanese counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance satisfactory to the Administrative Agent and the Required Lenders;
     (xi) an opinion of Baker & McKenzie LLP, Taiwanese counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance satisfactory to the Administrative Agent and the Required Lenders,
     (xii) a Closing Date Certificate, dated as of the Closing Date, in which
certificate a Responsible Officer of each Loan Party shall certify that (A) the
conditions specified in Article IV have been satisfied, (B) there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect and (C) the statements made therein shall
be deemed to be true and correct representations and warranties of such Loan
Parties as of such date, and, at the time such certificate is delivered, such
statements shall in fact be true and correct. All documents and agreements
required to be appended to the Closing Date Certificate in accordance therewith
shall be in form and substance satisfactory to the Administrative Agent, shall
have been executed and delivered by the requisite parties, and shall be in full
force and effect;
     (xiii) a certificate attesting to the Solvency of each Loan Party before
and after giving effect to the Transaction, from the chief financial officer of
the Company, in substantially the form of Exhibit K;
     (xiv) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;
     (xv) a duly completed Compliance Certificate based on projections as of the
last day of the fiscal quarter of the Company ended June 30, 2007, signed by
chief executive officer, chief financial officer, treasurer or controller of the

64



--------------------------------------------------------------------------------



 



Company, evidencing projected pro forma compliance with Section 7.11 as of
June 30, 2007;
     (xvi) evidence that all Indebtedness under the Existing Credit Agreement,
and all other Existing Indebtedness (other than Continuing Debt, the
Subordinated Notes, and the letters of credit issued by Bank of America, N.A.
under the Existing Credit Agreement, to the extent permitted under Section
7.02), together with all interest, all prepayment premiums and other amounts due
and payable with respect thereto, has been, or concurrently with the Closing
Date is being, paid in full and the commitments in respect of such Indebtedness
have been terminated and all Liens securing obligations under such Indebtedness
have been, or concurrently with the Closing Date are being, released;
     (xvii) each Borrower shall establish with the Administrative Agent a
deposit account (as such term is defined in Article 9 of the UCC) into which
such Borrower shall deposit sufficient funds to comply with Section 2.05(d);
     (xviii) certified copies of (A) the Audited Financial Statements,
(B) unaudited consolidated and consolidating balance sheets of the Company and
its Subsidiaries dated December 31, 2006, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date, and (C) the consolidated and
consolidating forecasted balance sheet and statements of income and cash flows
of the Company and its Subsidiaries for the three year period from the Closing
Date;
     (xix) the Escrow Agreement duly executed by the appropriate parties in form
and substance satisfactory to Administrative Agent with respect to an account
into which the Borrowers shall deposit sufficient funds to comply with
Section 6.24(a); and
     (xx) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.
     (b) (i) All fees required to be paid to the Administrative Agent and the
Arranger on or before the Closing Date and all fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Closing Date
shall have been paid and (ii) all fees required to be paid to the Lenders on or
before the Closing Date shall have been paid.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
LIBOR Rate Loans) is subject to the following conditions precedent:

65



--------------------------------------------------------------------------------



 



     (a) The representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05 (a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Section 6.01(a) and (b), respectively.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     (d) The Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request.
     (e) If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.14 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.
     (f) In the case of a Credit Extension to be denominated in Yen, there shall
not have occurred any material adverse change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Term Lenders (in the case of any Term Loans to be denominated in
Yen), the Required Revolving Lenders (in the case of any Revolving Credit Loans
to be denominated in Yen) or the L/C Issuer (in the case of any Letter of Credit
to be denominated in Yen) would make it impracticable for such Credit Extension
to be denominated in Yen.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
LIBOR Rate Loans) submitted under this Agreement shall be deemed to be a
representation and warranty by the Company that the conditions specified in
Sections 4.02(a) and (b) applicable thereto have been satisfied on and as of the
date of the applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its

66



--------------------------------------------------------------------------------



 



business requires such qualification or license; except in each case referred to
in clause (b)(i) or (ii) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.
     5.03 Governmental Authorization; Other Consents. (a) No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection or
maintenance of the Liens created under the Collateral Documents (including,
except as expressly permitted herein, the first priority nature thereof) or
(iv) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for the authorizations, approvals, actions, notices
and filings listed on Schedule 5.03, all of which have been duly obtained,
taken, given or made and are in full force and effect.
          (b) Under the Laws of the each US, foreign and local jurisdiction in
which (x) a Borrower is organized, (y) a Borrower incurs or assumes an
Obligation or makes payment with respect to an Obligation or (y) any Collateral
is located, there is no requirement that the Administrative Agent, in its
capacity as mortgagee or secured party, or any of the Lenders qualify to do
business in such jurisdiction or comply with the requirement of any foreign
lender statute or to pay any Tax in order to carry out the transactions
contemplated by, receive the benefits of, or enforce the provisions of the Loan
Documents or the documents provided for therein, nor will the Administrative
Agent or any of the Lenders be subject to any other type of taxation in such
jurisdiction solely as the result of the performance of such transactions or the
enforcement of any rights or remedies granted under any Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles of general applicability
     5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.
          (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent,

67



--------------------------------------------------------------------------------



 



of the Company and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.
          (b) The unaudited consolidated and consolidating balance sheets of the
Company and its Subsidiaries delivered pursuant to Section 4.01 (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments. Schedule 5.05(b) sets forth all material
indebtedness and other liabilities, direct or contingent, of the Company and its
consolidated Subsidiaries as of the Closing Date, including liabilities for
taxes, material commitments and Indebtedness (collectively, “Existing
Indebtedness”).
          (c) Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
          (d) Other than Internal Control Events that have been publicly
disclosed in the Company’s Form 10-K or Form 10-Q filings with the SEC or that
are in existence on the Closing Date and described on Schedule 5.05(d), to the
best knowledge of the Company, no Internal Control Event exists or has occurred
since the date of the Audited Financial Statements that has resulted in or could
reasonably be expected to result in a misstatement in any material respect, in
any financial information delivered or to be delivered to the Administrative
Agent or the Lenders, of (i) covenant compliance calculations provided hereunder
or (ii) the assets, liabilities, financial condition or results of operations of
the Company and its Subsidiaries on a consolidated basis.
          (e) The consolidated and consolidating forecasted balance sheet and
statements of income and cash flows of the Company and its Subsidiaries
delivered pursuant to Section 4.01 or Section 6.01(c) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Company’s best estimate
of its future financial condition and performance.
          (f) All balance sheets, all statements of income and of cash flow and
all other financial information of the Company and its Subsidiaries to be
furnished pursuant to Section 6.01 will for periods following the Closing Date
be prepared in accordance with GAAP consistently applied and will present fairly
in all material respects the consolidated financial condition of the Persons
covered thereby as at the dates thereof and the results of their operations for
the periods then ended.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, the consummation of the Transaction or any
of the transactions contemplated hereby, or (b) except as specifically disclosed
in Schedule 5.06, (the “Disclosed Litigation”), either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect, and there has been no material adverse change in the
status, or financial effect on any Loan Party or any Subsidiary thereof, of the
matters described in Schedule 5.06.

68



--------------------------------------------------------------------------------



 



     5.07 Material Contracts. As of the Closing Date and each date on which
applicable supplemental reports are required to be delivered pursuant to
Section 6.02(i), Schedule 5.07 sets forth a complete and accurate list of all
Material Contracts to which a Loan Party or any of the Subsidiaries is party to,
showing as of the date hereof the parties to such Material Contracts, the dates
such Material Contracts were entered into, the subject matter of such Material
Contracts, the aggregate consideration payable to or by the parties thereto and
any other information useful to determine the materiality of such Material
Contract to the business or operations of the Loan Party or Subsidiary party
thereto. Neither any Loan Party nor any Subsidiary thereof is in default under
or with respect to, or a party to, any Material Contracts that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No default under any Material Contract has occurred and is
continuing or would result from the consummation of the Transactions.
     5.08 Ownership of Property; Liens; Investments. (a) Each Loan Party and
each of its Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (b) As of the Closing Date, Schedule 5.08(b) sets forth a complete and
accurate list of all Liens on the property or assets of each Loan Party and each
of its Subsidiaries, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto. The property of each Loan
Party and each of its Subsidiaries is subject to no Liens, other than Liens set
forth on Schedule 5.08, and as otherwise permitted by Section 7.01.
          (c) As of the Closing Date and each date on which applicable
supplemental reports are required to be delivered pursuant to Section 6.02(i),
Schedule 5.08(c) sets forth a complete and accurate list of all real property
owned by each Loan Party and each of its Subsidiaries, showing as of the date
hereof the street address, county or other relevant jurisdiction, state, record
owner and book and fair value thereof. Each Loan Party and each of its
Subsidiaries has good, marketable and insurable fee simple title to the real
property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Liens created or permitted by the Loan Documents.
     (d) (i) As of the Closing Date and each date on which applicable
supplemental reports are required to be delivered pursuant to Section 6.02(i),
Schedule 5.08(d)(i) sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessee, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles of general applicability. (ii) As of the Closing Date and each date
on which applicable supplemental reports are required to be delivered pursuant
to Section 6.02(i), Schedule 5.08(d)(ii) sets forth a complete and accurate list
of all leases of real property under which any Loan Party or any Subsidiary of a
Loan Party, is the lessor, showing as of the date hereof the street address,
county or other relevant jurisdiction, state, lessor, lessee, expiration date
and annual rental cost thereof. Each such lease is the legal, valid and binding
obligation of the lessee thereof, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles of general applicability.

69



--------------------------------------------------------------------------------



 



          (e) As of the Closing Date and each date on which applicable
supplemental reports are required to be delivered pursuant to Section 6.02(i),
Schedule 5.08(e) sets forth a complete and accurate list of all Investments held
by any Loan Party or any Subsidiary of a Loan Party on the date hereof, showing
as of the date hereof the amount, obligor or issuer and maturity, if any,
thereof.
          (f) As of the Closing Date and each date on which applicable
supplemental reports are required to be delivered pursuant to Section 6.02(i),
Schedule 5.08(f) sets forth a complete and accurate list of all Material
Personal Property of the Company (other than with respect to the Material
Personal Property of the Company located in the US) and each Subsidiary, showing
as of the date hereof the owner of such Material Personal Property, the book
value of such Material Personal Property, the jurisdiction in which such
Material Personal Property is registered and/or located and any other
information that is necessary to obtain a perfected security interest in such
Material Personal Property in each jurisdiction where it is registered and/or
located.
          (g) As of the Closing Date and each date on which applicable
supplemental reports are required to be delivered pursuant to Section 6.02(i),
Schedule 5.08(g) sets forth a complete and accurate list of all Accounts of the
Company and each of its Subsidiaries, showing the type of each such Account, the
financial institution in which each such Account is maintained, the then average
monthly balance of each such Account and which such Accounts are Excluded
Accounts.
     5.09 Environmental Compliance. (a) Neither compliance with any applicable
Environmental Laws by the Loan Parties and their respective Subsidiaries, nor
any claims alleging potential liability under, or violation of, any
Environmental Law with respect to the Loan Parties and their respective
Subsidiaries, could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
          (b) None of the properties currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; to the best of the Company’s knowledge, there are
no and never have been any underground or above-ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries; to the best of the Company’s knowledge, there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and, to the best of the Company’s
knowledge, Hazardous Materials have not been released, discharged or disposed of
on any property currently or formerly owned or operated by any Loan Party or any
of its Subsidiaries, in a manner which could reasonably be expected to result in
a material liability to any Loan Party or any of its Subsidiaries.
          (c) Neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been managed
in a manner not reasonably expected to result in material liability to any Loan
Party or any of its Subsidiaries.

70



--------------------------------------------------------------------------------



 



          (d) To the knowledge of any Loan Party, there is no liability arising
under Environmental Law that would materially interfere with the satisfaction of
any Contractual Obligation owed to any Loan Party or any of its Subsidiaries.
     5.10 Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.
     5.11 Taxes. The Company and its Subsidiaries have filed all Federal, state
and other (foreign and US) material tax returns and reports required to be
filed, and have paid all Federal, state and other (foreign and US) material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against the Company or
any Subsidiary that would, if made, be reasonably expected to have a Material
Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is party to
any tax sharing agreement with any third party.
     5.12 ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Company, nothing has occurred
which would prevent, or cause the loss of, such qualification. The Company and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.
          (b) There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Company nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the Company nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.
          (d) With respect to each scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary of any Loan Party that is not
subject to United States law (a “Foreign Plan”):
     (i) any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign

71



--------------------------------------------------------------------------------



 



Plan have been made, or, if applicable, accrued, in accordance with normal
accounting practices;
     (ii) except as disclosed in Schedule 5.12(d)(ii), the fair market value of
the assets of each funded Foreign Plan, the liability of each insurer for any
Foreign Plan funded through insurance or the book reserve established for any
Foreign Plan, together with any accrued contributions, is sufficient to procure
or provide for the accrued benefit obligations, as of the date hereof, with
respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles; and
     (iii) each Foreign Plan required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities.
     5.13 Subsidiaries; Equity Interests; Loan Parties. No Loan Party has any
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and non-assessable (or equivalent
thereof to the extent applicable in the jurisdiction in which Equity Interests
are issued) and are owned by a Loan Party (or other Person) in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except those
created under the Collateral Documents. No Loan Party has any equity investments
in any other corporation or entity other than those specifically disclosed in
Part(b) of Schedule 5.13. All of the outstanding Equity Interests in the Company
have been validly issued are fully paid and non-assessable and are owned by the
Persons in the amounts specified on Part (c) of Schedule 5.13 free and clear of
all Liens except those created under the Collateral Documents. Set forth on Part
(d) of Schedule 5.13 is a complete and accurate list of all Loan Parties,
showing as of the Closing Date (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its US
taxpayer identification number or, in the case of any non-US Loan Party that
does not have a US taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation. The copy of the
charter of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a (vii) is a true and correct copy of each such document, each of
which is valid and in full force and effect. No holder of Other AJI Equity
Interests has the ability to affect the rights or remedies of the Secured
Parties under the Loan Documents.
     5.14 Margin Regulations; Investment Company Act. (a) No Borrower is engaged
or will engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of the applicable Borrower only or of the
Company and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between any Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.
          (b) None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.15 Disclosure. The Company has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries or any other Loan Party is subject, and all
other matters known to it, that,

72



--------------------------------------------------------------------------------



 



individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     5.17 Intellectual Property; Licenses, Etc. Each Loan Party and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses and as of
the Closing Date and each date on which applicable supplemental reports are
required to be delivered pursuant to Section 6.02(i), Schedule 5.17 sets forth a
complete and accurate list of all such IP Rights owned or used by each Loan
Party and each of its Subsidiaries. To the best knowledge of the Company, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party or any of its Subsidiaries infringes upon any rights held by any other
Person. No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Company, threatened, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
     5.18 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
     5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
     5.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Company or any of its
Subsidiaries as of the Closing Date and neither the Company nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last three years.
     5.21 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject
(other than with respect to Liens on Equity Interests of the Subsidiaries) to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents and filings set

73



--------------------------------------------------------------------------------



 



forth on Schedule 5.21 that will be made by the date set forth in such Schedule,
no filing or other action will be necessary to perfect or protect such Liens.
     5.22 Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:
     (a) Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Subject to applicable Debtor Relief Laws, neither such Foreign Obligor nor any
of its property has any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.
     (b) The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents, except as provided under applicable Debtor Relief Laws. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.
     (c) There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed on Schedule 5.22.
     (d) The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).
     5.23 Issuance of Subordinated Debt; Status of Obligations as Senior
Indebtedness, etc. The applicable Borrowers had the power and authority to incur
the Subordinated Debt as provided for under the Sub Debt Documents applicable
thereto and has duly authorized, executed and delivered the Sub Debt Documents
applicable to such Subordinated Debt. The applicable Borrowers have issued,
pursuant to due authorization, the Subordinated Debt under the

74



--------------------------------------------------------------------------------



 



applicable Sub Debt Documents, and such Sub Debt Documents constitute the legal,
valid and binding obligations of such Borrowers enforceable against such
Borrowers in accordance with their terms (except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by principles of equity). The
subordination provisions of the Subordinated Debt contained in the Sub Debt
Documents are enforceable against the holders of the Subordinated Debt by the
holder of any “Senior Indebtedness” or similar term referring to the Obligations
(as defined in the Sub Debt Documents). All Obligations, including those to pay
principal of and interest (including post-petition interest, whether or not
allowed as a claim under bankruptcy or similar laws) on the Loans and
reimbursement obligations, and fees and expenses in connection therewith,
constitute “Senior Indebtedness” or similar term relating to the Obligations (as
defined in the Sub Debt Documents) and all such Obligations are entitled to the
benefits of the subordination created by the Sub Debt Documents. The Borrowers
acknowledge that the Administrative Agent, each Lender and each L/C Issuer is
entering into this Agreement and is extending its Commitments in reliance upon
the subordination provisions of the Sub Debt Documents.
ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Company shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
     (a) as soon as available, but in any event within 100 days after the end of
each fiscal year of the Company (commencing with the fiscal year ended March 31,
2007), (i) a consolidated and consolidating balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by (A) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit or with respect to the absence of any material
misstatement and (B) an opinion of such Registered Public Accounting Firm
independently assessing the Company’s internal controls over financial reporting
in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard
No. 2, and Section 404 of Sarbanes-Oxley expressing a conclusion that contains
no statement that there is a material weakness in such internal controls, except
for such material weaknesses as to which the Required Lenders do not object or
as disclosed on Schedule 5.05(d) as of the Closing Date, and such consolidating
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Company to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Company and its
Subsidiaries and (ii) financial

75



--------------------------------------------------------------------------------



 



statements of AJI and ASI prepared in compliance with the Company Law (Law
No. 86 of 2005, as amended) of Japan;
     (b) as soon as available, but in any event within 50 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company
(commencing with the fiscal quarter ended June 30, 2007), a consolidated and
consolidating balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated and consolidating statements
of income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of the Company as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of the Company and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company to the effect that such statements are fairly stated
in all material respects when considered in relation to the consolidated
financial statements of the Company and its Subsidiaries; and
     (c) as soon as available, but in any event at least 45 days following the
end of each fiscal year of the Company, an annual business plan and budget of
the Company and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Company, in form satisfactory to the
Administrative Agent and the Required Lenders, of consolidated balance sheets
and statements of income or operations and cash flows of the Company and its
Subsidiaries on a quarterly basis for the immediately following fiscal year.
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of the Registered Public Accounting Firm
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Company;
     (c) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
accounts or books of any Loan Party or any of its Subsidiaries, or any audit of
any of them;

76



--------------------------------------------------------------------------------



 



     (d) (i) promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto and (ii) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), to the extent Form 10-K filings and/or
Form 10-Q filings corresponding with the dates of such financial statement have
not been made with the SEC prior to the delivery of such financial statements,
drafts of such filings in form and substance reasonably satisfactory to the
Administrative Agent;
     (e) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
     (f) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-US jurisdiction) concerning any investigation or possible
investigation or other formal inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;
     (g) not later than five Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to the Acquisition Agreement or any instrument, indenture,
loan or credit or similar agreement regarding or related to any breach or
default by any party thereto or any other event that could reasonably be
expected to result in a material impairment of the value of the interests or the
rights of any Loan Party or otherwise have a Material Adverse Effect and, from
time to time upon request by the Administrative Agent, such information and
reports regarding the Acquisition Agreement and such instruments, indentures and
loan and credit and similar agreements as the Administrative Agent may
reasonably request;
     (h) promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law;
     (i) as soon as available, but in any event within 45 days after the end of
each fiscal quarter of the Company, (i) a report supplementing Schedule 5.07,
including an identification of all Material Contracts, the parties to such
Material Contracts, the dates such Material Contracts were entered into, the
subject matter of such Material Contracts, the aggregate consideration payable
to or by the parties thereto and any other information useful to determine the
materiality of such Material Contract to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Loan Party
or Subsidiary party thereto; (ii) a report supplementing Schedules 5.08(c), 5.08
(d)(i) and 5.08(d)(ii), including an identification of all owned and leased real
property disposed of by the Company or any Subsidiary thereof during such fiscal
year, a list and description (including the street address, county or other
relevant jurisdiction, state,

77



--------------------------------------------------------------------------------



 



record owner, book value thereof and, in the case of leases of property, lessor,
lessee, expiration date and annual rental cost thereof) of all real property
acquired or leased during such fiscal year and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete; (iii) a report supplementing
Schedule 5.08(f), including an identification of the owner of such Material
Personal Property, the book value of such Material Personal Property, the
jurisdiction in which such Material Personal Property is registered and/or
located and any other information that is necessary to obtain a perfected
security interest in such Material Personal Property in each jurisdiction where
it is registered and/or located; (iv) a report supplementing Schedule 5.08(g),
including identifying the type of each applicable Account, the financial
institution in which each such Account is maintained, the then average monthly
balance of each such Account and which such Accounts are Excluded Accounts;
(v) a report supplementing Schedule 5.17, setting forth (A) a list of
registration numbers for all patents, trademarks, service marks, trade names and
copyrights awarded to the Company or any Subsidiary thereof during such fiscal
year and (B) a list of all patent applications, trademark applications, service
mark applications, trade name applications and copyright applications submitted
by the Company or any Subsidiary thereof during such fiscal year and the status
of each such application; and (vi) a report supplementing Schedules 5.08(e) and
5.13 containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of the Company and to be
in a form reasonably satisfactory to the Administrative Agent;
     (j) promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Company shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of such Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the

78



--------------------------------------------------------------------------------



 



“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to any Borrower or its securities) (each, a “Public Lender”). Each Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”
     6.03 Notices. Promptly notify the Administrative Agent and each Lender:
     (a) of the occurrence of (i) any Default or (ii) any matter that could
reasonably be expected to result in a Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
thereof and any Governmental Authority; or (ii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any Subsidiary thereof, including pursuant to any applicable Environmental
Laws;
     (c) of the occurrence of any ERISA Event or Foreign Plan Event;
     (d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
     (e) of the determination by the Registered Public Accounting Firm providing
the opinion required under Section 6.01(a)(ii) (in connection with its
preparation of such opinion) or the Company’s determination at any time of the
occurrence or existence of any Internal Control Event which could reasonably be
expected to have a Material Adverse Effect; and
     (f) of any announcement by Moody’s or S&P of any downgrade or possible
downgrade in the rating of any short-term or long-term obligations of any Loan
Party.
     Each notice pursuant to this Section 6.03 (other than Section 6.03(f))
shall be accompanied by a statement of a Responsible Officer of the Company
setting forth details of the occurrence referred to therein and stating what
action the Company has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its material obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being

79



--------------------------------------------------------------------------------



 



contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Company or
such Subsidiary; (b) all lawful claims which, if unpaid, would by law become a
Lien upon its property, except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP; and (c) all Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness.
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its (i) legal existence and (ii) good standing under the
Laws of the jurisdiction of its organization except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business (as determined by the Company in its sole
discretion), except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
     6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear and obsolescence
excepted; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use reasonable care in the operation and
maintenance of its facilities.
     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance.
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective

80



--------------------------------------------------------------------------------



 



‘representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice.
     6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes, including but not limited to the repayment of the
Subordinated Notes and refinancing of the Indebtedness under the Existing Credit
Agreement, not in contravention of any Law or of any Loan Document.
     6.12 [Reserved]
     6.13 Covenant to Guarantee Obligations and Give Security. (a) Upon the
formation or acquisition of any new direct or indirect Subsidiary by any Loan
Party, or upon the occurrence of an Asset Trigger Event with respect to any
Subsidiary at the Company’s expense:
     (i) within 10 Business Days after such formation, acquisition or Asset
Trigger Event, cause such Subsidiary, and cause each direct and indirect parent
of such Subsidiary (if it has not already done so), to duly execute and deliver
to the Administrative Agent a guaranty or guaranty supplement, in form and
substance satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents,
     (ii) within 10 Business Days after such formation, acquisition or Asset
Trigger Event, furnish to the Administrative Agent a description of the real and
personal properties of such Subsidiary, in detail satisfactory to the
Administrative Agent,
     (iii) within 15 Business Days after such formation, acquisition or Asset
Trigger Event, cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to duly execute and deliver to the
Administrative Agent (or a representative of the Administrative Agent or of the
Secured Parties designated by it or them) deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement supplements and other security and pledge agreements, as specified by
and in form and substance satisfactory to the Administrative Agent (including
delivery of all Pledged Equity in and of such Subsidiary, and other instruments
of the type specified in Section 4.01 (a)(iv)), securing payment of all the
Obligations of such Subsidiary or such parent, as the case may be, under the
Loan Documents and constituting Liens on all such real and personal properties,
     (iv) within 30 days after such formation, acquisition or Asset Trigger
Event, cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to take whatever action (including
the recording of mortgages, the filing of Uniform Commercial Code or other
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent or the Secured Parties designated by
it or them) valid and subsisting Liens on the properties purported to be subject
to the deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages, leasehold deeds of trust, Security Agreement supplements and security
and pledge agreements delivered pursuant to this Section 6.13, enforceable
against all third parties in accordance with their terms,

81



--------------------------------------------------------------------------------



 



     (v) within 60 days after such formation, acquisition or Asset Trigger
Event, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its reasonable discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (i), (iii) and (iv) above, and as to such other
matters as the Administrative Agent may reasonably request, and
     (vi) as promptly as practicable after such formation, acquisition or Asset
Trigger Event, deliver, upon the request of the Administrative Agent in its
reasonable discretion, to the Administrative Agent with respect to each parcel
of real property owned or held by the entity that is the subject of such
formation or acquisition title reports, surveys and engineering, soils and other
reports, and environmental assessment reports, each in scope, form and substance
reasonably satisfactory to the Administrative Agent, provided that to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent;
provided that clauses (i) and (iii) through (vi) shall not apply to any
Subsidiary if such Subsidiary does not have assets in any country with an
aggregate book value greater than $1,000,000 (when taken together with the
aggregate book value of the assets of any Loan Party or any other Subsidiary in
such country), unless and until such Subsidiary has assets in a country with an
aggregate book value greater than or equal to $1,000,000 (when taken together
with the aggregate book value of the assets of any Loan Party or any other
Subsidiary in such country), and in any case excluding Subsidiaries in Germany
to the extent that the aggregate book value of the assets of such Subsidiaries
in Germany exceeds $1,000,000 solely due to temporary intercompany arrangements
with other Subsidiaries for periods of no longer than three months in duration.
          (b) Upon the acquisition of any Material Property by any US Loan
Party, if such property, in the judgment of the Administrative Agent, shall not
already be subject to a perfected first priority (subject to Liens permitted
under Section 7.02) security interest in favor of the Administrative Agent for
the benefit of the Secured Parties, then the Company shall, at the Company’s
expense:
     (i) within 10 Business Days after such acquisition, furnish to the
Administrative Agent a description of the property so acquired in detail
satisfactory to the Administrative Agent,
     (ii) within 15 Business Days after such acquisition, cause the applicable
Loan Party to duly execute and deliver to the Administrative Agent or a
representative of the Administrative Agent or of the Secured Parties designated
by it or them) deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages, leasehold deeds of trust, Security Agreement supplements
and other security and pledge agreements, as specified by and in form and
substance satisfactory to the Administrative Agent, securing payment of all the
Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties,
     (iii) within 30 days after such acquisition, cause the applicable Loan
Party to take whatever action (including the recording of mortgages, the filing
of Uniform Commercial Code or other financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable

82



--------------------------------------------------------------------------------



 



in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent or of the Secured Parties
designated by it or them) valid and subsisting Liens on such property,
enforceable against all third parties,
     (iv) within 60 days after such acquisition, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its reasonable
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above and as to such other matters as the Administrative
Agent may reasonably request, and
     (v) as promptly as practicable after any acquisition of a real property,
deliver, upon the request of the Administrative Agent in its reasonable
discretion, to the Administrative Agent with respect to such real property title
reports, surveys and engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance satisfactory to the
Administrative Agent, provided that to the extent that any Loan Party or any of
its Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.
             (c) Upon delivery of any report pursuant to Section 6.02(i)
supplementing Schedules 5.07, 5.08(c), 5.08(d)(i), 5.08(d)(ii), 5.08(e), 5.08(f)
and/or 5.17 with respect to Material Property of Foreign Obligors, if such
Material Property, in the judgment of the Administrative Agent, shall not
already be subject to a perfected first priority (subject to Liens permitted
under Section 7.02) security interest in favor of the Administrative Agent (or a
representative of the Administrative Agent or of the Secured Parties designated
by it or them) for the benefit of the Secured Parties and the secured parties
under the Japanese Term Loan Documents, then the Company shall, at the Company’s
expense within 30 days after the date such reports were required to be delivered
pursuant to Section 6.02(i),
     (i) cause the applicable Foreign Obligor to duly execute and deliver to the
Administrative Agent (or a representative of the Administrative Agent or of the
Secured Parties designated by it or them) deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement supplements and other security and pledge agreements, as specified by
and in form and substance satisfactory to the Administrative Agent, securing
payment of all the Obligations of the applicable Foreign Obligor under the Loan
Documents and constituting Liens on all such properties,
     (ii) cause the applicable Foreign Obligor to take whatever action
(including the recording of mortgages, the filing of Uniform Commercial Code or
other financing statements, the giving of notices and the endorsement of notices
on title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent or of the Secured Parties designated
by it or them) valid and subsisting Liens on such property, enforceable against
all third parties,
     (iii) deliver to the Administrative Agent, upon the request of the
Administrative Agent in its reasonable discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of

83



--------------------------------------------------------------------------------



 



counsel for the Foreign Obligors acceptable to the Administrative Agent as to
the matters contained in clauses (ii) and (iii) above and as to such other
matters as the Administrative Agent may reasonably request, and
     (iv) deliver, upon the request of the Administrative Agent in its
reasonable discretion, to the Administrative Agent with respect to title
reports, surveys and engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance satisfactory to the
Administrative Agent, provided that to the extent that any Foreign Obligor or
any of its Subsidiaries shall have otherwise received any of the foregoing
items, such items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent;
provided that clauses (ii) through (iv) shall not apply to any Subsidiary if
such Subsidiary does not have assets in any country with an aggregate book value
greater than $1,000,000 (when taken together with the aggregate book value of
the assets of any Loan Party or any other Subsidiary in such country), unless
and until such Subsidiary has assets in a country with an aggregate book value
greater than or equal to $1,000,000 (when taken together with the aggregate book
value of the assets of any Loan Party or any other Subsidiary in such country).
               (d) Upon the request of the Administrative Agent following the
occurrence and during the continuance of a Default, the Company shall, at the
Company’s expense:
     (i) within 10 days after such request, furnish to the Administrative Agent
a description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Administrative Agent,
     (ii) within 15 days after such request, duly execute and deliver, and cause
each Subsidiary of the Company (if it has not already done so) to duly execute
and deliver, to the Administrative Agent (or a representative of the
Administrative Agent or of the Secured Parties designated by it or them) deeds
of trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement supplements and other security and
pledge agreements, as specified by and in form and substance satisfactory to the
Administrative Agent (including delivery of all Pledged Equity and Pledged Debt
in and of such Subsidiary, and other instruments of the type specified in
Section 4.01(a)(iv)), securing payment of all the Obligations of such Subsidiary
under the Loan Documents and constituting Liens on all such properties
     (iii) within 30 days after such request, take, and cause each Loan Party
and each other Subsidiary of the Company to take, whatever action (including the
recording of mortgages, the filing of Uniform Commercial Code or other financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent or the Secured Lenders designated by it or them) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements, IP Security Agreement
Supplements and security and pledge agreements delivered pursuant to this
Section 6.13 enforceable against all third parties in accordance with their
terms,
     (iv) within 60 days after such request, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the

84



--------------------------------------------------------------------------------



 



other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii)
above, and as to such other matters as the Administrative Agent may reasonably
request, and
     (v) as promptly as practicable after such request, deliver, upon the
request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of real property owned or held
by the Company and its Subsidiaries, title reports, surveys and engineering,
soils and other reports, and environmental assessment reports, each in scope,
form and substance satisfactory to the Administrative Agent, provided that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent.
               (e) At any time upon request of the Administrative Agent,
promptly execute and deliver any and all further instruments and documents and
take all such other action as the Administrative Agent reasonably determines
necessary in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, deeds of trust, trust deeds, deeds
to secure debt, mortgages, leasehold mortgages, leasehold deeds of trust,
Security Agreement supplements and other security and pledge agreements.
     Notwithstanding the foregoing, nothing in this Agreement or in any of the
Loan Documents shall require a CFC or a Subsidiary that is held directly or
indirectly by a CFC to deliver a guaranty or grant a Lien on its assets if such
action will (in the reasonable judgment of the Company) result in material tax
liability to the Company.
     6.14 Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided that neither the Company
nor any of its Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.
     6.15 Preparation of Environmental Reports. At the request of the Required
Lenders from time to time (but not more than once in any calendar year), provide
to the Lenders within 60 days after such request, at the expense of the Company,
an environmental site assessment report for any of its properties described in
such request, prepared by an environmental consulting firm acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the estimated cost of any compliance, removal or remedial action in
connection with any Hazardous Materials on such properties; without limiting the
generality of the foregoing, if the Company fails to provide a report
satisfactory in form and substance to the Administrative Agent within the time
referred to above, the Administrative Agent may retain an environmental
consulting firm to prepare such report at the expense of the Company, and the
Company hereby grants and agrees to cause any Subsidiary that owns any property
described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.

85



--------------------------------------------------------------------------------



 



     6.16 Further Assurances.
     (a) Promptly upon request by the Administrative Agent, or any Lender
through the Administrative Agent, (a) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts (including obtaining appraisals on real estate owned by AJI or ASI
on behalf of the Administrative Agent), deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) effectuate the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.
     (b) Without limiting any other provision in this Agreement or any other
Loan Document, upon the request of the Administrative Agent and, in any event,
at least within 45 days after the end of each fiscal quarter of the Company, to
the extent (i) the attachment of any Lien on any Collateral to secure the
Obligations in full (or in part) or the perfection of such Lien requires the
listing of each Secured Party in the filing system, registration system or
otherwise relevant to such Lien (collectively, the “Filing System”) and (ii) the
then existing listing of Secured Parties in the Filing System relevant to such
Lien does not accurately reflect the then existing Secured Parties, the Company
shall update each such listing of the Secured Parties to reflect the then
current Secured Parties and, subsequently, perform a search in each relevant
Filing System. In addition, the Company shall certify to the Administrative
Agent that, either (1) each applicable Filing System accurately reflects the
then existing Secured Parties or (2) (x) the then existing listing of Secured
Parties in certain Filing Systems does not accurately reflect the then existing
Secured Parties and detailing the steps taken to revise such listing to
accurately reflect the then existing Secured Parties (attaching evidence thereof
in form and substance satisfactory to the Administration Agent that such steps
have been taken) and (y) the existing listing of Secured Parties in the
remaining Filing Systems accurately reflect the then existing Secured Parties.
Notwithstanding any provision of this Agreement or any other Loan Document, the
Company shall not be required to comply with this paragraph (b) more often than
once per year with respect to IP Rights in Japan unless the Administrative Agent
determines that the then existing listing of Secured Parties in the Filing
System relevant to such Lien is materially different from the then existing
Secured Parties.
     6.17 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform in all material respects all obligations in respect of all leases of
real property to which the Company or any of its Subsidiaries is a party and
which are material to the Company’s or such Subsidiary’s business or operations,
keep such leases in full force and effect and not allow such leases to lapse or
be terminated or any rights to renew such leases to be forfeited or cancelled
(unless consistent with the business plans delivered pursuant to
Section 6.01(c)), notify the Administrative Agent of any material default by any
party with respect to such leases and cooperate with the Administrative Agent in
all respects to cure any such default, and cause each

86



--------------------------------------------------------------------------------



 



of its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.
     6.18 Foreign Government Scheme or Arrangement: Foreign Plan.
     (a) Ensure that any employer and employee contributions required by Law or
by the terms of any Foreign Government Scheme or Arrangement or any Foreign Plan
have been made, or, if applicable, accrued, in accordance with normal accounting
practices.
     (b) Ensure that the fair market value of the assets of each funded Foreign
Plan, the liability of each insurer for any Foreign Plan funded through
insurance or the book reserve established for any Foreign Plan, together with
any accrued contributions, is sufficient to procure or provide for the accrued
benefit obligations, as of the date hereof, with respect to all current and
former participants in such Foreign Plan according to the actuarial assumptions
and valuations most recently used to account for such obligations in accordance
with applicable generally accepted accounting principles, other than with
respect to the Japanese Borrowers to the extent that non-compliance with this
clause (b) by the Japanese Borrowers (x) does not violate any applicable law or
regulation or subject the Japanese Borrowers to any material fines or Liens
against their respective property and (y) otherwise could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
     (c) Ensure that each Foreign Plan required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities.
     6.19 Lien Searches. Promptly following receipt of the acknowledgment copy
of any financing statements filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties, deliver to the
Administrative Agent completed requests for information listing such financing
statement and all other effective financing statements filed in such
jurisdiction that name any Loan Party as debtor, together with copies of such
other financing statements.
     6.20 Material Contracts. Perform and observe all the terms and provisions
of each Material Contract to be performed or observed by it, maintain each
Material Contract in full force and effect, enforce each Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each Material Contract such
demands and requests for information and reports or for action as any Loan Party
or any of its Subsidiaries is entitled to make under such Material Contract, and
cause each of its Subsidiaries to do so, except, in any case, where the failure
to do so, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     6.21 Designation as Senior Debt. Designate all Obligations as “Designated
Senior Indebtedness” under, and defined in, the Sub Debt Documents and all
supplemental indentures thereto, and the Company hereby makes such designation.
     6.22 Security Interests in Accounts, Etc. Subject to Section 6.24, maintain
each Account of the Company and its Subsidiaries (other than Excluded Accounts)
at KeyBank or another commercial bank which is satisfactory to the
Administrative Agent, and cause each such Account to be subject to a first
priority security interest in favor of the Administrative Agent or a
representative of the Administrative Agent or of the Secured Parties designated
by it or them, in each case for the benefit of the Secured Parties in a manner
satisfactory to the Administrative Agent (which, with respect to Accounts held
in the US, shall be accomplished by means of a

87



--------------------------------------------------------------------------------



 



valid Control Agreement); provided that to the extent a first priority security
interest cannot be granted in Accounts maintained in Japan and Taiwan, such
Accounts are not required to be subject to a first priority security interest,
but must be subject to a security arrangement satisfactory to the Administrative
Agent. Without limiting the generality of the foregoing, each Japanese
Subsidiary shall, on a quarterly basis, provide notice to the financial
institution which holds its Accounts (other than Excluded Accounts) and take all
other actions necessary to maintain a first priority perfected security interest
in such Account to the extent that such security interests can be perfected by
taking such action.
     6.23 Approvals and Authorizations . Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents, except, in any case, where the failure to do so, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     6.24 Post Closing Covenants.
     (a) Within 2 Business Days after the Closing Date, deliver an amount
sufficient to repay the principal, interest and any other amounts due under the
Subordinated Notes, and in any event not less than $86,700,000, into an account
subject to the Escrow Agreement in a manner acceptable to Administrative Agent
for application not later than 60 days after the Closing Date to the redemption
of the Subordinated Notes.
     (b) Within 5 Business Days after the Closing Date, deliver to the
Administrative Agent (i) stock certificates representing all Equity Interests in
AJI other than the Other AJI Equity Interests, and (ii) stock certificates
representing all Equity Interests in ASI other than the 4.9% thereof owned by
Shinko, in each case accompanied by undated stock powers executed in blank.
     (c) Within 5 Business Days after the Closing Date, deliver to Japanese
counsel to the Administrative Agent fully executed documents to be filed in
connection with the Japanese Collateral Documents, in form and substance
satisfactory to such counsel.
     (d) Within 5 days after the Closing Date, provide evidence satisfactory to
the Administrative Agent that irrevocable notice of redemption has been
delivered to the indenture trustee with respect to the Subordinated Notes
requiring redemption of, and defeasance of the obligations of the Company under,
Subordinated Notes on a date no later than 60 days after the Closing Date;
     (e) Within 5 days after the Closing Date, deliver to Administrative Agent
intercompany promissory notes and endorsements executed by the Company and each
of its Subsidiaries, as applicable, each in form and substance satisfactory to
Administrative Agent;
     (f) Within 30 days after the Closing Date, to the extent not already
accomplished, cause all Accounts of the Company and its Subsidiaries to satisfy
the requirements of Section 6.22.
     (g) Within 30 days after the Closing Date, deliver, or cause to be
delivered, to Korean counsel to the Administrative Agent the Korean Subsidiary
Guaranty duly executed by Korea Asyst Co. Ltd. and the Korean Subsidiary of ASI,
a Supplement to the

88



--------------------------------------------------------------------------------



 



ASI Subsidiary Guaranty duly executed by the Korean Subsidiary of ASI and each
Korean Security Agreement duly executed by Korea Asyst Co. Ltd and the Korean
Subsidiary of ASI.
     (h) Within 30 days after the Closing Date, deliver, or cause to be
delivered to Administrative Agent, certificates representing all Equity
Interests in the Korean Loan Parties and otherwise comply with Section 6.13 in
all respects as if such Korean Loan Parties were newly acquired Subsidiaries of
the Company.
     (i) Within 30 days after the Closing Date, deliver to Administrative Agent
a report supplementing Schedules 5.07, 5.08(c), 5.08(d)(i), 5.08(d)(ii),
5.08(f), 5.08(g) and 5.17 with respect to the Korean Subsidiaries.
Notwithstanding any other provision of this Agreement or the other Loan
Documents, the Administrative Agent and the Lenders understand that, until
30 days after the Closing Date, the information contained on such Schedules with
respect to the Korean Subsidiaries may not be accurate and failure to provide
the information on such Schedules with respect to the Korean Subsidiaries, or
the inaccuracy of such Schedules with respect to the Korean Subsidiaries, prior
to 30 days after the Closing Date shall not result in a Default or Event of
Default.
     (j) Within 45 days after the Closing Date, deliver, or cause to be
delivered, to Administrative Agent certificates representing all Equity
Interests in ATT and AST, accompanied by undated stock powers executed in blank,
and otherwise comply with Section 6.13 in all respects (as if ATT and AST each
were a newly acquired Subsidiary of the Company).
     (k) Within 60 days after the Closing Date, deliver, or cause to be
delivered to the Administrative Agent amended Articles of Incorporation of ATT,
in form and substance satisfactory to Administrative Agent;
     (l) Within 90 days after the Closing Date, deliver, or cause to be
delivered, to Administrative Agent certificates representing all Equity
Interests in Asyst Shinko Ireland, Ltd. (“ASIL”), accompanied by undated stock
powers executed in blank and a Supplement to the ASI Subsidiary Guaranty duly
executed by the ASIL and otherwise comply with Section 6.13 in all respects (as
if ASIL was a newly acquired Subsidiary of the Company).
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Company or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
or permit any provisions to exist in any Contractual Obligation with respect to
the Company, any Subsidiary or any real or personal property of the foregoing
that provides for a Lien to be granted at a later date or upon the occurrence of
an event, other than the following:
     (a) Liens pursuant to any Loan Document;

89



--------------------------------------------------------------------------------



 



     (b) Liens existing on the date hereof and listed on Schedule 5.08(b) and
any renewals or extensions thereof; provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(d), (iii) the direct or any
contingent obligor with respect thereto is not changed, (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(d) and (v) in no event shall the amount secured or benefited
thereby exceed $2,000,000 with respect to Liens on property of AJI;
     (c) Liens for taxes, fees, assessments or other governmental charges not
yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by applicable Law, including ERISA or
any Foreign Government Scheme or Arrangement;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
     (i) Liens securing Indebtedness permitted under Section 7.02(f); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
     (j) leases, subleases, licenses and sublicenses granted to others in the
ordinary course of business not interfering in any material respect with the
value of the property to which such Lien is attached or the conduct of business
of the Company or any of its Subsidiaries, as applicable, and any interest or
title of a lessor, sublessor, licensor or sublicensor or under any lease,
sublease, license or sublicense;
     (k) zoning or similar laws or rights reserved to or vested in any
Governmental Authority to control or regulate the use of any real property owned
by the Company or any of its Subsidiaries;

90



--------------------------------------------------------------------------------



 



     (l) Liens on or transfers of accounts receivable and contracts and
instruments related thereto arising solely in connection with the sale of such
accounts receivable pursuant to Section 7.05(f);
     (m) Liens in favor of Bank of America, N.A. on cash securing obligations
pursuant to Indebtedness permitted under Section 7.02(k), in an aggregate amount
not to exceed 105% of the Dollar Equivalent of the face amount thereof; and
     (n) other Liens affecting property with an aggregate fair value not to
exceed $5,000,000; provided that no such Lien shall extend to or cover any
Collateral.
     7.02 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) obligations (contingent or otherwise) existing or arising under any
Swap Contract, provided that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party; provided that the aggregate
Swap Termination Value of Secured Hedge Agreements shall not exceed $100,000,000
at any time outstanding;
     (b) Indebtedness of a Subsidiary Guarantor owed to the Company or a
Subsidiary Guarantor, which Indebtedness shall (i) be pledged under the
applicable Security Agreement, (ii) be on terms (including subordination terms)
acceptable to the Administrative Agent and (iii) be otherwise permitted under
the provisions of Section 7.03;
     (c) Indebtedness under to the Loan Documents;
     (d) Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any Refinancings thereof (collectively, “Continuing Debt”); provided that
the aggregate principal amount of Subordinated Debt at any time outstanding
under this clause (d) and clauses (i) and (j) below shall not exceed
$150,000,000;
     (e) unsecured Guarantees of the Company or any Subsidiary Guarantor in
respect of Indebtedness otherwise permitted hereunder of the Company or any
other Subsidiary Guarantor, but, if the obligations being Guaranteed are
subordinated to the Obligations, only if such Guarantees are subordinated to the
Obligations on substantially the same terms;
     (f) Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(1); provided that the aggregate amount
of all such Indebtedness at anyone time outstanding shall not exceed $5,000,000;
     (g) Indebtedness of any Person that becomes a Subsidiary of the Company
after the date hereof in accordance with the terms of Section 7.03(i), which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Company (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Company), in an aggregate principal amount
not to exceed $5,000,000, and Refinancings of such Indebtedness;

91



--------------------------------------------------------------------------------



 



     (h) Indebtedness incurred pursuant to Section 7.18, to the extent permitted
thereunder;
     (i) unsecured Subordinated Debt (other than the Subordinated Notes) of the
Borrowers incurred pursuant to the terms of the Sub Debt Documents, and
Refinancings of such Subordinated Debt which continue to satisfy the terms of
the definition of “Subordinated Debt”; provided that (x) no Default shall exist,
(y) the Company shall be in pro forma compliance with Section 7.11 and (z) the
aggregate principal amount of Subordinated Debt at any time outstanding under
this clause (i), clause (d) above and clause (j) below shall not exceed
$150,000,000;
     (j) only until the date that is 60 days after the Closing Date, unsecured
Indebtedness incurred pursuant to the Subordinated Notes Documents; provided
that (x) no Default shall exist, (y) the Company shall be in pro forma
compliance with Section 7.11 and (z) the aggregate principal amount of
Subordinated Debt at any time outstanding under this clause (j) and clauses (d)
and (i) above shall not exceed $150,000,000;
     (k) only until the date that is 15 days after the Closing Date,
Indebtedness consisting of (i) a letter of credit issued to Shinko by Bank of
America, N.A. under the Existing Credit Agreement and (ii) a letter of credit
issued to JER Bayside, LLC by Bank of America, N.A. under the Existing Credit
Agreement; and
     (l) so long as no Default has occurred and is continuing, unsecured
Indebtedness of the Company and its Subsidiaries in an aggregate principal
amount not to exceed $10,000,000 at any time outstanding.
     7.03 Investments. Make or hold any Investments, except:
     (a) Investments held by the Company and its Subsidiaries in the form of
Cash Equivalents;
     (b) Investments consisting of advances to officers, directors and employees
of the Company and its Subsidiaries in an aggregate amount not to exceed
$1,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;
     (c) (i) Investments by the Company and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Company and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Company that are not Loan Parties in other Subsidiaries that
are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in wholly-owned Subsidiaries that are not Loan Parties in an
aggregate amount invested from the date hereof not to exceed $5,000,000;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (e) Guarantees permitted by Section 7.02;

92



--------------------------------------------------------------------------------



 



     (f) Investments existing on the date hereof (other than those referred to
in Section 7.03(c)(i) and set forth on Schedule 5.08(e);
     (g) Investments in Swap Contracts permitted under Section 7.02(a);
     (h) the purchase or other acquisition of all of the Equity Interests in, or
all or substantially all of the property of, any Person that, upon the
consummation thereof, will be wholly-owned directly by the Company or one or
more of its wholly-owned Subsidiaries (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.03(h):
     (i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.13;
     (ii) the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired shall be substantially the same lines
of business as one or more of the principal businesses of the Company and its
Subsidiaries in the ordinary course;
     (iii) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Company and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Company or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);
     (iv) the total cash consideration paid and assumption of liabilities
(including all indemnities, earnouts and other contingent payment obligations
to, and the aggregate amounts paid or to be paid under noncompete, consulting
and other affiliated agreements with, the sellers thereof, all write-downs of
property and reserves for liabilities with respect thereto and all assumptions
of debt, liabilities and other obligations in connection therewith) by or on
behalf of the Company and its Subsidiaries for any such purchase or other
acquisition, when aggregated with the total cash consideration paid and
assumption of liabilities by or on behalf of the Company and its Subsidiaries
for all other purchases and other acquisitions made by the Company and its
Subsidiaries pursuant to this Section 7.03(h), shall not exceed $15,000,000;
     (v) (A) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Company and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby; and
     (vi) the Company shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such purchase
or other acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, certifying that all of the requirements set
forth in

93



--------------------------------------------------------------------------------



 



this clause (vi) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;
     (i) Investments by the Company and its Subsidiaries not otherwise permitted
under this Section 7.03 in an aggregate amount not to exceed $10,000,000 over
the term of this Agreement; provided that, with respect to each Investment made
pursuant to this Section 7.03(i):
     (i) such Investment shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of the Company and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or persons performing similar functions) of the Company or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);
     (ii) such Investment shall be in property that is part of, or in lines of
business that are, substantially the same lines of business as one or more of
the principal businesses of the Company and its Subsidiaries in the ordinary
course;
     (iii) any determination of the amount of such Investment shall include all
cash and noncash consideration (including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, all indemnities,
earnouts and other contingent payment obligations to, and the aggregate amounts
paid or to be paid under noncompete, consulting and other affiliated agreements
with, the sellers thereof, all write-downs of property and reserves for
liabilities with respect thereto and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Company
and its Subsidiaries in connection with such Investment; and
     (iv) (A) immediately before and immediately after giving pro forma effect
to any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Company and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment had been consummated as of the first day of the fiscal
period covered thereby;
     (j) the acquisition of 4.9% of the Equity Interests of ASI in accordance
with the Acquisition Agreement;
     (k) repurchases of stock from former officers, directors or employees of
the Company and its Subsidiaries under the terms of applicable repurchase
agreements in an aggregate amount not to exceed $1,000,000 in any fiscal year,
provided that no Event of Default has occurred, is continuing or would exist
after giving effect to the repurchases; and
     (l) other Investments not exceeding $5,000,000 in the aggregate in any
fiscal year of the Company.
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or a

94



--------------------------------------------------------------------------------



 



substantial portion of its assets (whether now owned or hereafter acquired) to
or in favor of any Person, except that, so long as no Default exists or would
result therefrom:
     (a) any Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; provided that when any Subsidiary Guarantor is merging with
another Subsidiary, a Subsidiary Guarantor shall be the continuing or surviving
Person; provided further that when any US Subsidiary Guarantor is merging with
another Subsidiary, the continuing and surviving Person shall be a US Subsidiary
Guarantor; and
     (b) any Subsidiary may Dispose of all or a substantial portion of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must either be the Company or a
Subsidiary Guarantor; provided further that if the transferor in such a
transaction is a US Subsidiary Guarantor, then the transferee must either be the
Company or a US Subsidiary Guarantor;
     (c) any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;
     (d) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Company may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a wholly-owned Subsidiary of the
Company and (ii) in the case of any such merger to which any Loan Party (other
than the Company) is a party, such Loan Party is the surviving Person; and
     (e) so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary of the Company may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided that in each case, immediately after giving effect thereto in the case
of any such merger to which any Loan Party (other than the Company) is a party,
such Loan Party is the surviving corporation.
     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
     (d) Subject to Section 7.04(b), Dispositions of property by any Subsidiary
to the Company or to a wholly-owned Subsidiary; provided that if the transferor
of such property is a Subsidiary Guarantor (or, in each case, Equity Interests
therein), the transferee thereof must either be the Company or a Subsidiary
Guarantor;
     (e) Dispositions permitted by Section 7.04;

95



--------------------------------------------------------------------------------



 



     (f) Dispositions of accounts (as such term is defined in Section 9-102 of
the UCC) in the ordinary course of business (including any factoring
arrangements), and other Dispositions of accounts for collection;
     (g) Dispositions by the Company and its Subsidiaries of property pursuant
to sale-leaseback transactions, provided that the aggregate book value of all
property so Disposed of shall not exceed $10,000,000 from and after the Closing
Date; and
     (h) Dispositions (other than of a Subsidiary Guarantor (or, in each case,
Equity Interests therein)) by the Company and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition,
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (g) in any fiscal year shall not exceed $10,000,000 and (iii) the
purchase price for such asset shall be paid to the Company or such Subsidiary
solely in cash.
provided that any Disposition pursuant to Section 7.05(a) through Section 7.05
(g) shall be for the fair market value of such asset.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
     (a) each Subsidiary may make Restricted Payments to the Company, the
Subsidiary Guarantors and any other Person (other than Shinko (except to the
extent provided in clause (d) below)) that owns a direct Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
     (b) the Company and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
     (c) the Company and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests; and
     (d) the Company, AJI and ASI may make Restricted Payments to Shinko to the
extent required under the Acquisition Agreement (as in effect on June 22, 2006,
unless any subsequent modifications thereto reduce the amount of Restricted
Payments and are otherwise permitted under Section 7.16).
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
     7.08 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions between or among the Company and any Subsidiary Guarantor or
between and among any Subsidiary Guarantors.

96



--------------------------------------------------------------------------------



 



     7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Company or any Subsidiary Guarantor or to otherwise transfer property to or
invest in the Company or any Subsidiary Guarantor, except for any agreement in
effect at the time any Subsidiary becomes a Subsidiary of the Company, so long
as such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary of the Company, (ii) of any Subsidiary to Guarantee the
Indebtedness of the Company or (iii) of the Company or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person.
     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
     7.11 Financial Covenants.
     (a) Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio at the end of any Measurement Period to be greater than 4.00:1.
     (b) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior
Leverage Ratio at the end of any Measurement Period to be greater than 3.00:1.
     (c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Company to be
less than 1.50:1.
     7.12 Capital Expenditures. Make or become legally obligated to make any
Capital Expenditure, except for Capital Expenditures in the ordinary course of
business not exceeding $25,000,000 in the aggregate for the Company and it
Subsidiaries during each fiscal year.
     7.13 Amendments of Organization Documents. Amend any of its Organization
Documents in a manner materially adverse to the rights or remedies of the
Secured Parties under the Loan Documents.
     7.14 Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.
     7.15 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any Indebtedness,
except (a) the prepayment of the Credit Extensions in accordance with the terms
of this Agreement, (b) regularly scheduled or required repayments or redemptions
or other payments of Indebtedness set forth in Schedule 7.02 and refinancings
and refundings of such Indebtedness in compliance with Section 7.02(d), and
(c) redemption of the Subordinated Notes within 60 days after the Closing Date .
     7.16 Amendment, Etc. of Debt Documents. Amend, modify or change in any
manner any material term or condition of (a) the Escrow Agreement or (b) any
Indebtedness set forth in Schedule 7.02 or Subordinated Debt, except for (i) any
Refinancings thereof permitted by Section 7.02 and (ii) any amendment,
supplement, waiver or modification for which no fee is payable to the holders of
such Indebtedness and which (A) extends the date or reduces the amount of any
required repayment, prepayment or redemption of the principal of such

97



--------------------------------------------------------------------------------



 



Indebtedness, (B) reduces the rate or extends the date for payment of the
interest, premium (if any) or fees payable on such Indebtedness or (C) makes the
covenants, events of default or remedies in Contractual Obligations governing
such Indebtedness less restrictive on the applicable Loan Parties or applicable
Subsidiaries.
     7.17 Designation of Senior Debt. Designate any Indebtedness (other than the
Indebtedness under the Loan Documents) of the Company or any of its Subsidiaries
as “Designated Senior Debt” (or any similar term) under, and as defined in, the
Subordinated Notes Documents, or any other Sub Debt Document.
     7.18 Lease Obligations. Create, incur, assume or suffer to exist any new or
additional obligations as lessee (a) for the rental or hire of real or personal
property in connection with any sale and leaseback transaction, or (b) for the
rental or hire of other real or personal property of any kind under leases or
agreements to lease (including Capitalized Leases) having an original term of
one year or more that would cause the direct and contingent liabilities of the
Company and its Subsidiaries, on a consolidated basis, in respect of all such
obligations to exceed $10,000,000 payable in any period of 12 consecutive
months.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. Any Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, or (ii) pay within five days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) pay within five days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. (i) The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.05(a)(i),
6.10, 6.11, 6.13, 6.18, 6.22, 6.24, or Article VII, or (ii) any Subsidiary
Guarantor fails to perform or observe any term, covenant or agreement contained
in Article IV of the US Subsidiary Guaranty, or any corresponding provision in
any other Guaranty (with respect to the covenants set forth in Article VII, as
such covenants apply to each Subsidiary Guarantor) or (iii) any of the Loan
Parties fails to perform or observe any term, covenant or agreement contained in
Section 4.14 of the US Security Agreement or any corresponding provision
contained in any other Collateral Document to which it is a party; or
     (c) Other Defaults. (i) The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03 or 6.05(a)(ii), (b) or
(c) and such failure continues for 3 Business Days or (ii) any Loan Party fails
to perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) or Section 8.01(c)(i) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or

98



--------------------------------------------------------------------------------



 



     (e) Cross-Default. (i) The Company or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Company or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such Subsidiary as a result thereof is
greater than the Threshold Amount; or
     (f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Company or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its material debt obligations as they become due, (ii) in respect of the
Company or any Subsidiary thereof (excluding a Japanese Subsidiary thereof), any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy,
(iii) in respect of any Japanese Subsidiary of the Company, any order or notice
of provisional attachment (“karishobun”), provisional attachment
(“karisashiosae”) for the purpose of assuring collection of taxes or public
imposts, post judgment attachment (“sashiosae”) or other court order of
enforcement issued with respect to any of its rights under agreement or
attachment with respect to any deposits or other credits of such Japanese
Subsidiary with any bank and/or any financial institution is dispatched, or
(iv) any clearing house in the observance of its rules takes procedures for
suspension of any Japanese Subsidiary’s transactions with banks and similar
institutions; or

99



--------------------------------------------------------------------------------



 



     (h) Judgments. There is entered against the Company or any Subsidiary
thereof (i) one or more final, nonappealable judgments or orders for the payment
of money in an aggregate amount (as to all such judgments and orders) exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage), or
(ii) any one or more non-monetary final, nonappealable judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 20 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA; Foreign Government Scheme or Arrangement. (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of the Company under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of the Threshold Amount, (ii) the Company or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount, or (iii) a Foreign Plan Event occurs, or the
Company or any Loan Party fails to pay amounts due, with respect to any Foreign
Plan resulting in liabilities, which when combined with clauses (i) and (ii),
respectively, in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations and termination of the Commitments, ceases to be in full force and
effect and the invalidity of such provisions could reasonably be expected to
materially and adversely affect the rights and remedies of the Secured Parties;
or any Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document and the revocation, termination or rescission of such provision
could reasonably be expected to materially and adversely affect the rights and
remedies of the Secured Parties; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.13 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on any material portion of the
Collateral purported to be covered thereby; or
     (m) Subordination. (i) The subordination provisions of or relating to any
Sub Debt Documents or other subordinated Indebtedness (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable subordinated Indebtedness; or (ii) the Company or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of

100



--------------------------------------------------------------------------------



 



principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions; or
     (n) Material Contracts. The occurrence of any default or breach by any
party under any Material Contract, or any Material Contract shall be terminated
prior to its term for any reason and such default, breach or termination could
reasonably be expected to have a Material Adverse Effect.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Loan Party;
     (c) require that each Borrower Cash Collateralize the L/C Obligations (in
an amount equal to its pro rata share of the then Outstanding Amount thereof);
and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents, at law or in equity;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, upon the filing of a petition for the commencement of any insolvency
proceedings with respect of any Japanese Subsidiary, or upon the occurrence of
any event specified under Section 8.01(g)(iii) or (iv), the obligation of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrowers to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and Letter of
Credit Fees) payable to the

101



--------------------------------------------------------------------------------



 



Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the L/C Issuer (including fees and time charges
for attorneys who may be employees of any Lender or the L/C Issuer) and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the L/C Issuer, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints KeyBank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Borrower shall have
rights as a third party beneficiary of any of such provisions.
     (b) The Administrative Agent shall also act as the “collateral agent”,
“security agent”, “security trustee”, or in any similar capacity under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Hedge Bank and potential Cash Management Bank)
and the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent, “security agent”, “security trustee”, or in any
similar capacity of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent”, “security agent”, “security
trustee”, or in any similar capacity and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any

102



--------------------------------------------------------------------------------



 



Lien on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent”, “security agent”, “security trustee”, or in any similar capacity under
the Loan Documents) as if set forth in full herein with respect thereto.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other

103



--------------------------------------------------------------------------------



 



agreement, instrument or document, or the creation, perfection or priority of
any Lien purported to be created by the Collateral Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     9.05 Delegation of Duties.
     (a) The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     (b) Each of the Lenders hereby appoints the Administrative Agent to be its
attorney generally for and in the name and on behalf of each Lender (and the
Administrative Agent hereby accepts such appointment), to execute, seal and
deliver and otherwise perfect and do all such agreements, instruments, acts and
things which may be required for the full exercise of all or any of the rights,
powers or remedies conferred hereby or which may be deemed proper in or in
connection with all or any of the purposes aforesaid. Each of the Lenders
ratifies and confirms, and agrees to ratify and confirm, any agreement,
instrument act or thing which the Administrative Agent may execute or do
pursuant thereto.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has

104



--------------------------------------------------------------------------------



 



accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Book Managers or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and

105



--------------------------------------------------------------------------------



 



the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed
in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
     9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.01;
     (b) to release any Subsidiary Guarantor from its obligations under any
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and
     (c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under any Guaranty pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will, at the Company’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
its Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

106



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:
     (a) waive any condition set forth in Section 4.01 (other than Section
4.01(b)(i)), or, in the case of the initial Credit Extension, Section 4.02,
without the written consent of each Lender;
     (b) without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under the
Revolving Credit Facility without the written consent of the Required Revolving
Lenders;
     (c) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
each Lender;
     (d) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under such other Loan Document without the written
consent of each Lender entitled to such payment;
     (e) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder, without the written consent of each Lender
entitled to such amount; provided that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
     (f) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;
     (h) release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;

107



--------------------------------------------------------------------------------



 



     (i) release the Company from the Company Guaranty or any Subsidiary
Guarantor from its Guaranty, without the written consent of each Lender; or
     (j) impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Loan Facility, the Required
Term Lenders and (ii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and
(v) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
     10.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in clause (b) below),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
     (i) if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause b) below, shall be effective as provided in such clause (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in

108



--------------------------------------------------------------------------------



 



its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Borrower, any Lender, the L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).
          (d) Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
          (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of any Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and

109



--------------------------------------------------------------------------------



 



liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. Except as
otherwise agreed in writing between the Company and the Administrative Agent,
the Company shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or the L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
          (b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, direct damages (which may include payments by an
Indemnitee of special, indirect, consequential or punitive damages to third
parties), liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries,

110



--------------------------------------------------------------------------------



 



or any Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party or any of the Company’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, fraud or
willful misconduct of, or breach of a material obligation by, such Indemnitee.
No Loan Party shall have any indemnification obligation under this section or
otherwise to any Indemnitee (other than the Administrative Agent (and any
sub-agent thereof) and the Arranger) to the extent of any losses, claims,
damages, liabilities and related expenses asserted by an Indemnitee against
another Indemnitee under this Agreement.
          (c) Reimbursement by Lenders. To the extent that the Company for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 2.12(d).
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law (except as provided in clause (b) above), no
Borrower and no Indemnitee shall assert, and each hereby waives, any claim
against the other or any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of, or breach of a material obligation by, such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.
          (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the

111



--------------------------------------------------------------------------------



 



Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f), or (iv) to an
SPC in accordance with the provisions of Section 10.06(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of Section 10.06(b), participations in L/C Obligations
and in Swing Line Loans) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
     (B) in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, in

112



--------------------------------------------------------------------------------



 



the case of any assignment in respect of the Revolving Credit Facility or any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Loan Commitment or Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount, if any, required
as set forth in Schedule 10.06; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

113



--------------------------------------------------------------------------------



 



     (v) No Assignment to Company. No such assignment shall be made to the
Company or any of the Company’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause c of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.06(d).
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent, the Lenders and
the L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to clause (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be

114



--------------------------------------------------------------------------------



 



entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
          (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Company (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee in the amount of $2,500, assign all or any portion
of its

115



--------------------------------------------------------------------------------



 



right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
          (i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
KeyBank assigns all of its Revolving Credit Commitments and Revolving Credit
Loans pursuant to Section 10.06(b), KeyBank may, (i) upon 30 days’ notice to the
Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Company, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided that no failure by the Company to appoint any such successor
shall affect the resignation of KeyBank as L/C Issuer or Swing Line Lender, as
the case may be. If KeyBank resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If KeyBank resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to KeyBank to effectively assume the obligations of KeyBank with
respect to such Letters of Credit.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.
     For purposes of this Section, “Information” means all information received
from the Company or any Subsidiary thereof relating to the Company or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the

116



--------------------------------------------------------------------------------



 



Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary thereof, provided that, in
the case of information received from the Company or any such Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the

117



--------------------------------------------------------------------------------



 



Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
     (a) the Company shall have paid (or caused a Designated Subsidiary to pay)
to the Administrative Agent the assignment fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Subsidiary (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01 such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.

118



--------------------------------------------------------------------------------



 



     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
          (b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. EACH
JAPANESE BORROWER HEREBY IRREVOCABLY APPOINTS THE COMPANY, AS ITS AUTHORIZED
AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDINGS IN
ANY SUCH COURT AND CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY SUCH COURTS BY
MAILING A COPY THEREOF, BY REGISTERED MAIL, POSTAGE PREPAID, TO SUCH AGENT AT
SUCH ADDRESS, AND AGREES THAT SUCH SERVICE, TO THE FULLEST EXTENT PERMITTED BY
LAW: (I) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON IT
IN ANY SUCH SUIT, ACTION OR PROCEEDING; AND (II) SHALL BE TAKEN AND HELD TO BE
VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO IT. IF ANY AGENT APPOINTED
BY ANY PERSON PARTY HERETO REFUSES TO ACCEPT SERVICE, SUCH PERSON HEREBY AGREES
THAT SERVICE UPON IT BY MAIL SHALL UPON RECEIPT

119



--------------------------------------------------------------------------------



 



CONSTITUTE SUFFICIENT NOTICE. NOTHING HEREIN CONTAINED SHALL AFFECT THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF
ANY OTHER PERSON PARTY HERETO TO BRING PROCEEDINGS AGAINST SUCH PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 California Judicial Reference. If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04, the Company shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.
     10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers and their respective Affiliates, on
the one hand, and the Administrative Agent and the Arranger, on the other hand,
and the Borrowers are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and the Arranger each is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any of the Borrower or any of Affiliates, stockholders, creditors
or employees or any other Person; (iii) neither the Administrative Agent nor the
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or the Arranger has advised or
is currently advising any of the Borrowers or their respective Affiliates on
other matters) and neither the Administrative Agent nor the Arranger has any
obligation to any of the Borrowers or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth

120



--------------------------------------------------------------------------------



 



herein and in the other Loan Documents; (iv) the Administrative Agent and the
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
the Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty.
     10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.
     10.19 Time of the Essence. Time is of the essence of the Loan Documents.
     10.20 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).
     10.21 Appointment and Authority of the Company. Each of the other Loan
Parties hereby irrevocably appoints the Company to act on its behalf under this
Agreement and under the other Loan Documents to which it is a party, and
authorizes the Company to take such actions on its behalf and to exercise such
powers as are delegated to it by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.
     10.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR

121



--------------------------------------------------------------------------------



 



SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
     10.23 Lenders’ Joint and Several Rights with Respect to Taiwanese
Collateral. With respect to the Taiwanese Collateral, the rights of the Lenders
hereunder are joint and several under Article 283 of the Civil Code of the
Republic of China and, accordingly, each Lender shall, subject to the terms
hereof and of the Taiwanese Collateral Documents, be entitled to claim for the
full Obligations amount at any time owing and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement and the Taiwanese
Collateral Documents with respect to such full amount; provided that each Lender
agrees not to claim or enforce such rights unilaterally but shall appoint the
Administrative Agent pursuant to Section 9.01 to exercise and enforce the
Lenders’ rights arising out of this Agreement and share among themselves any
risks and benefits in respect of the Obligations in accordance with this
Agreement or any Taiwanese Collateral Document in proportion to their respective
Applicable Percentage of the Facilities.
     10.24 Collection Allocation Mechanism.
          (a) Implementation of Collection Allocation Mechanism. On the CAM
Exchange Date, (i) the Commitments shall terminate as provided in Section 8,
(ii) each Lender with a Revolving Credit Commitment shall immediately be deemed
to have acquired (and shall promptly make payment therefor to Swing Line Lender
in accordance with Section 2.04(c)) participations in the Swing Line Loans in an
amount equal to such Revolving Credit Lender’s pro rata share of each Swing Line
Loan outstanding on such date; (iii) the interest rate applicable to all Loans
shall be the highest rate applicable to overdue Loans of the relevant type that
are Base Rate Loans hereunder, (iv) the Lenders shall automatically and without
further action (and without regard to the provisions of Section 10.06) be deemed
to have exchanged interests in the Loans and reimbursement obligations in
respect of disbursements by the L/C Issuer pursuant to any Letters of Credit
such that in lieu of the interest of each Lender in each such Specified
Obligation in which it shall participate as of such date (including such
Lender’s interest in the Specified Obligations of each Loan Party in respect of
each such Loan and reimbursement obligation), such Lender shall hold an interest
in every one of the Loans and reimbursement obligations in respect of Letters of
Credit (including the Specified Obligations of each Loan Party in respect of
each such Loan and reimbursement obligation), whether or not such Lender shall
previously have participated therein, equal to such Lender’s CAM Percentage
thereof.
          (b) Binding Nature. Each Lender hereby consents and agrees (and each
Borrower hereby consents) to the CAM Exchange, and each Lender agrees that the
CAM Exchange shall be binding upon its successors and assigns and any Person
that acquires a participation in its interests in any Specified Obligation. Each
Borrower agrees from time to time to execute and deliver to Administrative Agent
all participation certificates and other instruments and documents as
Administrative Agent shall reasonably request to evidence and confirm the
respective interests of the Lenders after giving effect to the CAM Exchange, and
each Lender agrees to surrender any promissory notes originally received by it
in connection with its Loans constituting Specified Obligations hereunder to
Administrative Agent against delivery of new promissory notes evidencing its
interests in the Specified Obligations with respect to the Loans; provided that
the failure of any Borrower to execute or deliver or any Lender to accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.
          (c) Payments Subsequent to CAM Exchange Date. As a result of the CAM
Exchange, upon and after the CAM Exchange Date, each payment received by
Administrative Agent pursuant to any Loan Document in respect of the Specified
Obligations, and each distribution made by Administrative Agent pursuant to any
Collateral Documents in respect of

122



--------------------------------------------------------------------------------



 




the Specified Obligations, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages. Any direct payment received by
a Lender on or after the CAM Exchange Date, including by way of set-off, in
respect of a Specified Obligation shall be paid over to Administrative Agent for
distribution to the Lenders in accordance herewith.
          (d) Subsequent LC Disbursements. In the event that, on or after the
CAM Exchange Date, the aggregate amount of the Specified Obligations shall
change as a result of the making of a disbursement on a Letter of Credit by the
L/C Issuer that is not reimbursed by the applicable Borrower, then, (i) each
Revolving Credit Lender (determined in each case without giving effect to the
CAM Exchange) shall, in accordance with Section 2.03(c), promptly purchase from
the L/C Issuer a participation in such Letter of Credit disbursement in the
amount of such Lender’s applicable pro rata share of such Letter of Credit
disbursement (without giving effect to the CAM Exchange) and (ii) Administrative
Agent shall redetermine the CAM Percentages after giving effect to such Letter
of Credit disbursement and the purchase of participations therein by the
applicable Lenders. Each such redetermination shall be binding on each of the
Lenders and their successors and assigns and shall be conclusive, absent
manifest error.
[Signature Pages Follow]

123



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  ASYST TECHNOLOGIES, INC.    
 
           
 
  By:
Name:   /s/ Stephen S. Schwartz
 
Stephen S. Schwartz    
 
  Title:   President and Chief Executive Officer    
 
                ASYST JAPAN, INC.    
 
           
 
  By:
Name:   /s/ Stephen S. Schwartz
 
Stephen S. Schwartz    
 
  Title:   Director    
 
                ASYST SHINKO, INC.    
 
           
 
  By:
Name:   /s/ Stephen S. Schwartz
 
Stephen S. Schwartz    
 
  Title:   Chief Executive Officer    

S- 1



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent    
 
           
 
  By:
Name:   /s/ Raed Alfayoumi
 
Raed Alfayoumi    
 
  Title:   Vice President    

S- 2



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION,
as Lender, Swing Line Lender and L/C Issuer    
 
           
 
  By:
Name:   /s/ Raed Alfayoumi
 
Raed Alfayoumi    
 
  Title:   Vice President    

S- 3



--------------------------------------------------------------------------------



 



                  Silicon Valley Bank
 
as Lender    
 
           
 
  By:
Name:   /s/ Nick Tsiagkas
 
Nick Tsiagkas    
 
  Title:   Relationship Manager    

S- 4



--------------------------------------------------------------------------------



 



                  Citibank, N.A.
as Lender    
 
           
 
  By:
Name:   /s/ Doug Bontemps
 
Doug Bontemps    
 
  Title:   Vice President    

S- 5



--------------------------------------------------------------------------------



 



                  Citizens Bank NA,
as Lender    
 
           
 
  By:
Name:   /s/ David M. Nackley
 
David M. Nackley    
 
  Title:   Senior Vice President    

S- 6



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:                     , _____
To: KeyBank National Association, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of July ___,
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Asyst Technologies, Inc., a California
corporation (the “Company”), Asyst Japan, Inc., a Japanese corporation (“AJI” )
and Asyst Shinko, Inc. (“ASI” and, together with AJI and the Company, the
“Borrowers”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and KeyBank National Association, as
Administrative Agent, L/C Issuer and Swing Line Lender.
     The Company hereby requests, on behalf of itself or, if applicable, the
other Borrower or the Designated Borrower referenced in item 6 below (the
“Applicable Other Borrower”) (select one):

             
o
  A Borrowing of [Revolving Credit]   o   A conversion of
 
  [Term] Loans       [Revolving Credit] [Term] Loans
 
           
o
  A continuation of        
 
  [Revolving Credit] [Term] Loans        

  1.   On                         
                                                         (a Business Day).    
2.   In the amount of $
                                                            .

FORM OF COMMITTED LOAN NOTICE

A-1



--------------------------------------------------------------------------------



 



3. Type of Loan and Currency of Loan being borrowed, continued or converted 1 :

                 
 
  o   Base Rate Loan denominated in Yen   o   Yen LIBOR Rate Loan
 
  o   Base Rate Loan denominated in   o   Dollars LIBOR Rate Loan     Dollars  
     

4. Nature of Conversion or Continuation:

         
 
  o   Conversion of Base Rate Loan denominated in Yen to Yen LIBOR Rate Loan
 
       
 
  o   Conversion of Base Rate Loan denominated in Dollars to Dollar LIBOR Rate
Loan
 
       
 
  o   Conversion of Yen LIBOR Rate Loan to Base Rate Loan denominated in Yen
 
       
 
  o   Conversion of Dollar LIBOR Rate Loan to Base Rate Loan denominated in
Dollars
 
       
 
  o   Continuation of Yen LIBOR Rate Loan
 
       
 
  o   Continuation of Dollar LIBOR Rate Loan

5. For LIBOR Rate Loans: with an Interest Period of months.
6.On behalf of
                                                            [insert name of
applicable Other/Designated Borro wer].
 

1   For a Base Rate Loan, the interest rate shall be equal to the Base Rate plus
the Applicable Rate for Base Rate Loans. For a LIBOR Rate Loan, the interest
rate shall be equal to the LIBOR Rate for Yen or the LIBOR Rate for Dollars, as
applicable, for such Interest Period plus the Applicable Rate for LIBOR Loans.
For example:

     (a) Assuming a June 1, 2007 Base Rate Loan borrowing (denominated in
Dollars) under the Revolving Credit Facility and a Consolidated Total Leverage
Ratio of 1:75: 1.00 on such date, the interest rate for such Base rate Loan
would equal 9.25%, calculated as the sum of (i) 8.25% [the higher of (a) the
Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for
such day as publicly announced from time to time by KeyBank National Association
as its “prime rate”] plus (ii) 2.00% [the Applicable Rate for Base Rate Loans].
     (b) Assuming a June 1, 2007 LIBOR Rate Loan borrowing (denominated in Yen)
under the Revolving Credit Facility for a one-month Interest Period commencing
June 1, 2007 and a Consolidated Total Leverage Ratio of 2.25:1.00 on such date,
the interest rate for such LIBOR Rate Loan would equal 2.887% calculated as the
sum of (i) 0.637% [the rate per annum equal to the BBA LIBOR, as published by
Reuters (or Bloomberg or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time on May 30, 3007, for deposits in
Yen (for delivery on June 1, 2007) with a term of one month] plus (ii) 2.25%
[the Applicable Rate for LIBOR Rate Loans].
FORM OF SWING LINE LOAN NOTICE

A-2



--------------------------------------------------------------------------------



 



     [The Revolving Credit Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01(b) of the Agreement.] 2
 

2   Include this sentence in the case of a Revolving Credit Facility.

FORM OF SWING LINE LOAN NOTICE

A-3



--------------------------------------------------------------------------------



 



     The Borrower hereby represents and warrants that the conditions specified
in Sections 4.02(a), (b) and (c) shall be satisfied on and as of the date of the
applicable Credit Extension.

              ASYST TECHNOLOGIES, INC.
 
       
 
  By:    
 
     
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
     

FORM OF SWING LINE LOAN NOTICE

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:                     , _____

To:   KeyBank National Association, as Swing Line Lender
KeyBank National Association, as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of July ___,
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Asyst Technologies, Inc., a California
corporation (the “Company”), Asyst Japan, Inc., a Japanese corporation (“AJI” )
and Asyst Shinko, Inc. (“ASI” and, together with AJI and the Company, the
“Borrowers”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and KeyBank National Association, as
Administrative Agent, L/C Issuer and Swing Line Lender.
     The Company hereby requests a Swing Line Loan:

  1.   On                                                                   
              (a Business Day).     2.   In the amount of $
                                                             .

     The Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.04(b) of the Agreement.
     The Company hereby represents and warrants that the conditions specified in
Sections 4.02(a), (b) and (c) shall be satisfied on and as of the date of the
Applicable Credit Extension.

              ASYST TECHNOLOGIES, INC.
 
       
 
  By:    
 
     
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
     

FORM OF COMMITTED LOAN NOTICE

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF TERM NOTE
                    , ____
          FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises
to pay to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of the Term Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of July
___, 2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Asyst Technologies, Inc., a California
corporation (the “Company”), Asyst Japan, Inc., a Japanese corporation (“AJI” )
and Asyst Shinko, Inc. (“ASI”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and KeyBank National
Association, as Administrative Agent, L/C Issuer and Swing Line Lender.
          The Borrower promises to pay interest on the unpaid principal amount
of the Term Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in the currency in
which the Term Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
          This Term Note is one of the Term Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Term Note is also
entitled to the benefits of each Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Term Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. The Term Loan made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Term Note and
endorse thereon the date, amount, currency and maturity of its Loans and
payments with respect thereto.
          The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.
FORM OF TERM NOTE

C1-1



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

              [BORROWER]
 
       
 
  By:    
 
     
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
     

FORM OF TERM NOTE

C1-2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                  Currency       Amount of   Outstanding        
    and   End of   Principal or   Principal         Type of   Amount of  
Interest   Interest Paid   Balance This   Notation Date   Loan Made   Loan Made
  Period   This Date   Date   Made By                         
                                                                    
                                                                                
                                                                                
                                                                    
                                                                     
                                                                    
                                                                                
                                                                                
                                                                    
                                                                     
                                                                    
                                                                                
                                                                                
                                                                    
                                                                     
                                                                    
                                                                                
                                                                                
                                                                    
                                                                     
                                                                    
                                                                                
                                                                                
                                                                    
                                                                     
                                                                    
                                                                                
                                                                                
                                                                    
                                                                     
                                                                    
                                                                                
                                                                                
                                                                    
                                                                     
                                                                    
                                                                                
                                                                                
                                                                    
                                                                     
                                                                    
                                                                                
                                                                                
                                                                    
                                              

FORM OF TERM NOTE

C1-3



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF [REVOLVING CREDIT] [SWING LINE] NOTE
                    
     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each [Revolving Credit] [Swing Line] Loan from
time to time made by the Lender to the Borrower under that certain Credit
Agreement, dated as of July ___, 2007 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Asyst Technologies, Inc., a California corporation (the “Company”), Asyst
Japan, Inc., a Japanese corporation (“AJI” ) and Asyst Shinko, Inc. (“ASI” and,
together with AJI and the Company, the “Borrowers”), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
and KeyBank National Association, as Administrative Agent, L/C Issuer and Swing
Line Lender.
     The Borrower promises to pay interest on the unpaid principal amount of
each [Revolving Credit] [Swing Line] Loan from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. [Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swing Line Loans, a][A]ll payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in the currency in which such [Revolving Credit] [Swing Line] Loan was
denominated and in Same Day Funds at the Administrative Agent’s Office for such
currency. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.
     This [Revolving Credit] [Swing Line] Note is one of the [Revolving Credit]
[Swing Line] Notes referred to in the Agreement, is entitled to the benefits
thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This [Revolving Credit] [Swing Line] Note is also
entitled to the benefits of [each Guaranty][the US Subsidiary Guaranty] and is
secured by [the Collateral] [the US Collateral]. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this [Revolving Credit] [Swing Line] Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. [Revolving Credit] [Swing Line] Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this [Revolving Credit] [Swing Line] Note and endorse thereon the
date, amount, currency and maturity of its Loans and payments with respect
thereto.
FORM OF REVOLVING CREDIT NOTE

C2 -1



--------------------------------------------------------------------------------



 



     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this [Revolving Credit] [Swing Line] Note.
FORM OF REVOLVING CREDIT NOTE

C2 -2



--------------------------------------------------------------------------------



 



     THIS [REVOLVING CREDIT] [SWING LINE] NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

              [BORROWER]
 
       
 
  By:    
 
     
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
     

FORM OF REVOLVING CREDIT NOTE

C2 -3



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of                        
Principal   Outstanding             Currency and   End of   or Interest  
Principal             Amount   Interest   Paid This   Balance   Notation Date  
Type of Loan Made   of Loan Made   Period   Date   This Date   Made By  
                                                                    
                                                                    
                                                                     
                                                                    
                                                                                
                                                                                
                                                                    
                                                                     
                                                                    
                                                                                
                                                                                
                                                                    
                                                                     
                                                                    
                                                                                
                                                                                
                                                                    
                                                                     
                                                                    
                                                                                
                                                                                
                                                                    
                                                                     
                                                                    
                                                                                
                                                                                
                                                                    
                                                                     
                                                                    
                                                                                
                                                                                
                                                                    
                                                                     
                                                                    
                                                                                
                                                                                
                                                                    
                                                                     
                                                                    
                                                                                
                                                                                
                                                                    
                                                                     
                                                                    
                                                                  

FORM OF REVOLVING CREDIT NOTE

C2 -4



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                      ,
To: KeyBank National Association, as Administrative Agent
Ladies and Gentlemen:
          Reference is made to that certain Credit Agreement, dated as of July
___, 2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Asyst Technologies, Inc., a California
corporation (the “Company”), Asyst Japan, Inc., a Japanese corporation (“AJI” )
and Asyst Shinko, Inc. (“ASI” and, together with AJI and the Company, the
“Borrowers”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and KeyBank National Association, as
Administrative Agent, L/C Issuer and Swing Line Lender.
          The undersigned Responsible Officer 3 , acting in such capacity and
position on behalf of the Company, hereby certifies as of the date hereof that
he/she is the                                                              of
the Company, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial
statements]
          1. Attached hereto as Schedule 1 are (a) the year-end audited
financial statements required by Section 6.01(a) of the Agreement for the fiscal
year of the Company ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section,
(b) the consolidating balance sheet of the Company and its Subsidiaries as at
the end of such fiscal year and the related consolidating statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, and
(c) financial statements of AJI and ASI prepared in compliance with the Company
Law (Law No. 86 of 2005, as amended) of Japan. Such consolidating statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Company and its Subsidiaries.
 

3   This Certificate should be from the Chief Executive Officer, Chief Financial
Officer, Treasurer or Controller of the Company.

FORM OF COMPLIANCE CERTIFICATE

D-1



--------------------------------------------------------------------------------



 



[Use following paragraph 1 for fiscal quarter-end financial
statements]
          1. Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Company ended as of the above date. Such financial statements fairly
present the financial condition, results of operations, shareholders’ equity and
cash flows of the Company and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.
          2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company and its Subsidiaries during the accounting period covered by the
attached financial statements.
          3. A review of the activities of the Company and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Company and its
Subsidiaries performed and observed all its Obligations under the Loan
Documents, and
[select one:]
          [to the best knowledge of the undersigned during such fiscal period,
the Company performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
—or—
          [the following covenants or conditions have not been performed or
observed and the following is a list of each such Default and its nature and
status:]
          4. The representations and warranties of (i) the Borrowers contained
in Article V of the Agreement and (ii) each Loan Party contained in each other
Loan Document or in any document furnished at any time under or in connection
with the Loan Documents, are true and correct on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Compliance Certificate, the
representations and warranties contained in clauses (a) and (b) of Section 5.05
of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.
          5. The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate. The line item descriptions on the attached Schedule 2 are in
summary form for ease of use only and the provisions of the related definitions
shall control.
FORM OF COMPLIANCE CERTIFICATE

D-2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                                         ,                    .

              ASYST TECHNOLOGIES, INC.
 
       
 
  By:    
 
     
 
  Name:    
 
       
 
  Title:    
 
     

FORM OF COMPLIANCE CERTIFICATE

D-3



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                     , ____ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

         
I. Section 7.11(a) – Consolidated Total Leverage Ratio.
       
 
       
A. Consolidated Funded Indebtedness at Statement Date
  $    
 
       
 
       
B. Consolidated EBITDA for Measurement Period ending on above date (“Subject
Period”):
       
 
       
1. Consolidated Net Income for Subject Period:
  $    
 
       
 
       
2. Consolidated Interest Charges for Subject Period:
  $    
 
       
 
       
3. Provision for Federal, state, local and foreign income taxes for Subject
Period:
  $    
 
       
 
       
4. Depreciation expenses for Subject Period (including impairment of goodwill as
determined under FAS 143):
  $    
 
       
 
       
5. Amortization expenses for Subject Period:
  $    
 
       
 
       
6. Non-cash stock based compensation charges:
  $    
 
       
 
       
7. Non-cash expense determined pursuant to FAS 123R
  $    
 
       
 
       
8. Non-cash charges resulting from write-off of capitalized expenses relating to
issuance of Existing Credit Agreement and Subordinated Notes
       
 
       
9. Other non-cash, non-recurring charges
       
 
       
10. Income Tax credits for Subject Period:
  $    
 
       
 
       
11. Consolidated EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 - 10):
  $    
 
       
 
       
C. Consolidated Total Leverage Ratio (Line I.A ¸ Line I.B.10):
  ____ to 1
 
       
Maximum permitted:
    4.00 to 1  

FORM OF COMPLIANCE CERTIFICATE

D-4



--------------------------------------------------------------------------------



 



         
II. Section 7.11 (b) – Consolidated Senior Leverage Ratio.
       
 
       
A. Consolidated Senior Indebtedness at Statement Date
  $    
 
       
 
       
B. Consolidated EBITDA for Subject Period (Line I.B.10 above):
  $    
 
       
 
       
C. Consolidated Senior Leverage Ratio (Line II.A ¸ Line II.B):
  ____ to 1
 
       
Maximum permitted:
    3.00 to 1  
 
       
III. Section 7.11(c) — Consolidated Fixed Charge Coverage Ratio
       
 
       
A. Consolidated EBITDA for Subject Period (Line I.B.10 above):
  $    
 
       
 
       
B. Capital Expenditures for Subject Period:
  $    
 
       
 
       
C. Consolidated Interest Charges paid or payable in cash for Subject Period:
  $    
 
       
 
       
D. Federal, State, Local and Foreign Cash Income Taxes paid (less the amount of
any income tax refunds actually received):
  $    
 
       
 
       
E. Consolidated Fixed Charge Coverage Ratio (Line III.A ¸ [Line III.B + Line
III.C] + D):
       
 
       
 
       
Minimum required:
    1.50:1  

FORM OF COMPLIANCE CERTIFICATE

D-5



--------------------------------------------------------------------------------



 



         
IV. Section 7.11 — Capital Expenditures.
       
 
       
A. Capital Expenditures made during fiscal year to date:
  $    
 
       
 
       
B. Maximum permitted Capital Expenditures Permitted:
  $ 25,000,0000  
 
       
C. Excess (deficient) for covenant compliance (Line IV.B – IV.A):
  $    
 
       

FORM OF COMPLIANCE CERTIFICATE

D-6



--------------------------------------------------------------------------------



 



EXHIBIT E
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] 5 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] 6hereunder are several and not joint.] 7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities 8)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing,
 

4   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   5   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   6   Select as appropriate.  
7   Include bracketed language if there are either multiple Assignors or
multiple Assignees.   8   Include all applicable subfacilities.

ASSIGNMENT AND ASSUMPTION

E-1



--------------------------------------------------------------------------------



 



including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

             
1.
  Assignor[s]:        
 
   
 
 
 
           
 
   
 
 
 
           
2.
  Assignee[s]:        
 
   
 
 
 
           
 
   
 
 

    [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]   3.   Borrower(s): Asyst Technologies, Inc., a California corporation,
Asyst Japan, Inc., a Japanese corporation, Asyst Shinko, Inc., a Japanese
corporation, and the Designated Borrowers from time to time party to the Credit
Agreement   4.   Administrative Agent: KeyBank National Association, as the
administrative agent under the Credit Agreement   5.   Credit Agreement: Credit
Agreement, dated as of July ___, 2007 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Asyst Technologies, Inc., a California corporation (the “Company”), Asyst
Japan, Inc., a Japanese corporation (“AJI” ) and Asyst Shinko, Inc. (“ASI” and,
together with AJI and the Company, the “Borrowers”), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
and KeyBank National Association, as Administrative Agent, L/C Issuer and Swing
Line Lender.   6.   Assigned Interest[s]:

ASSIGNMENT AND ASSUMPTION

E-2



--------------------------------------------------------------------------------



 



                                                                      Aggregate
                                    Amount of           Percentage              
          Commitment/   Amount of   Assigned of                 Facility   Loans
  Commitment/Loans   Commitment/   CUSIP Assignor[s]   Assignee[s]   Assigned  
for all Lenders 9   Assigned   Loans 10   Number
 
                  $       $           %        
 
                                               
 
                  $       $           %        
 
                                               
 
                  $       $           %        
 
                                               

[7. Trade Date:                     ] 11
Effective Date:                     , 20___[TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:             

            ASSIGNEE

[NAME OF ASSIGNEE]
                       

 

9   Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.   10   Set forth, to at
least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.   11   To be completed if the Assignor and the Assignee intend that
the minimum assignment amount is to be determined as of the Trade Date.

ASSIGNMENT AND ASSUMPTION

E-3



--------------------------------------------------------------------------------



 



                  By:           Title:             

            [Consented to and] 12 Accepted:
KEYBANK NATIONAL ASSOCIATION, as
  Administrative Agent
      By:           Title:                [Consented to:] 13

ASYST TECHNOLOGIES, INC.
      By:           Title:             

 

12   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   13   To be added only if the consent of the
Company and/or other parties (e.g. Swing Line Lender, L/C Issuer) is required by
the terms of the Credit Agreement.

ASSIGNMENT AND ASSUMPTION

E-4



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Asyst Technologies, Inc.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1. Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii), (v) and (vi) and (vii) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section ___thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without
ASSIGNMENT AND ASSUMPTION

E-5



--------------------------------------------------------------------------------



 



reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
ASSIGNMENT AND ASSUMPTION

E-6



--------------------------------------------------------------------------------



 



EXHIBIT F-1
COMPANY GUARANTY
     This COMPANY GUARANTY, dated as of July 27, 2007 (as amended, supplemented,
amended and restated or otherwise modified from time to time, this “Guaranty”)
is made by ASYST TECHNOLOGIES, INC., a California corporation (the “Company”),
in favor of KEYBANK NATIONAL ASSOCIATION, as administrative agent (together with
its successor(s) thereto in such capacity, the “Administrative Agent”) for each
of the Secured Parties.
W I T N E S S E T H:
     WHEREAS, pursuant to a Credit Agreement, dated as of July 27, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Asyst Japan, Inc., a Japanese
corporation (“AJI”), Asyst Shinko, Inc., a Japanese corporation (“ASI”), and
certain other Subsidiaries of the Company party thereto from time to time (each
a “Designated Borrower” and, collectively with the Company, AJI and ASI, the
“Borrowers”), the Lenders and the Administrative Agent, the Lenders and the L/C
Issuer have extended Commitments to make Credit Extensions to the Borrowers; and
     WHEREAS, as a condition precedent to the making of the Credit Extensions
under the Credit Agreement, the Company is required to execute and deliver this
Guaranty;
     NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders and the L/C Issuer to
make Credit Extensions to the Borrowers, and to induce Secured Parties to enter
into Swap Contracts, the Company agrees, for the benefit of each Secured Party,
as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Terms. The following terms when used in this Guaranty,
including its preamble and recitals, shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):
     “Administrative Agent” is defined in the preamble.
     “AJI” is defined in the first recital.
     “ASI” is defined in the first recital.
     “Borrowers” is defined in the first recital.
     “Company” is defined in the preamble.
     “Credit Agreement” is defined in the first recital.
Company Guaranty

 



--------------------------------------------------------------------------------



 



     “Designated Borrowers” is defined in the first recital.
     “Guaranty” is defined in the preamble.
     “Termination Date” means the date on which all Obligations have been paid
in full in cash, all Letters of Credit have been terminated or have expired (or
have been Cash Collateralized), all Secured Hedge Agreements have been
terminated or have otherwise been provided for on terms reasonably satisfactory
to the parties, and all Commitments shall have been terminated.
     SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein
or the context otherwise requires, terms used in this Guaranty, including its
preamble and recitals, have the meanings provided in the Credit Agreement.
ARTICLE II
GUARANTY PROVISIONS
     SECTION 2.1. Guaranty. The Company hereby absolutely, unconditionally and
irrevocably
     (a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter
existing, whether for principal, interest (including interest accruing at the
then applicable rate provided in the Credit Agreement after the occurrence of
any Default set forth in Section 8.01(f) or (g) of the Credit Agreement, whether
or not a claim for post-filing or post-petition interest is allowed under
applicable Law following the institution of a proceeding under bankruptcy,
insolvency or similar Laws), fees, reimbursement obligations with respect to the
Letters of Credit or otherwise, expenses or otherwise (including all such
amounts which would become due but for the operation of the automatic stay under
Section 362(a) of the United States Bankruptcy Code, 11 U.S.C. §362(a), and the
operation of Sections 502(b) and 506(b) of the United States Bankruptcy Code, 11
U.S.C. §502(b) and §506(b)); and
     (b) indemnifies and holds harmless each Secured Party for any and all costs
and expenses (including reasonable attorney’s fees and expenses) incurred by
such Secured Party in enforcing any rights under this Guaranty.
provided that the Company shall only be liable under this Guaranty for the
maximum amount of such liability that can be hereby incurred without rendering
this Guaranty, as it relates to the Company, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. This Guaranty constitutes a guaranty of payment when due and not
of collection, and the Company specifically agrees that it shall not be
necessary or required that any Secured Party exercise any right, assert any
claim or demand or enforce any remedy whatsoever against any other Loan Party or
any other Person before or as a condition to the obligations of the Company
hereunder.
Company Guaranty

-2-



--------------------------------------------------------------------------------



 



     SECTION 2.2. Payments Set Aside. To the extent that any payment by or on
behalf of the Company is made to the Administrative Agent, the L/C Issuer, any
Lender or any other Secured Party, or the Administrative Agent, the L/C Issuer,
any Lender or any other Secured Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer, such Lender or such Secured Party in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.
     SECTION 2.3. Guaranty Absolute, etc. This Guaranty shall in all respects be
a continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until the Termination Date has occurred.
The Company guarantees that the Obligations of each other Loan Party will be
paid strictly in accordance with the terms of each Loan Document under which
they arise, regardless of any Law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Secured Party with respect thereto. The liability of the Company under this
Guaranty shall be absolute, unconditional and irrevocable irrespective of:
     (a) any lack of validity, legality or enforceability of any Loan Document;
     (b) the failure of any Secured Party
     (i) to assert any claim or demand or to enforce any right or remedy against
any Loan Party or any other Person (including any other guarantor) under the
provisions of any Loan Document or otherwise, or
     (ii) to exercise any right or remedy against any other guarantor (including
any Subsidiary Guarantor) of, or Collateral securing, any Obligations;
     (c) any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Obligations, or any other extension, compromise
or renewal of any Obligation;
     (d) any reduction, limitation, impairment or termination of any Obligations
for any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and the Company hereby waives any right
to or claim of) any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise;
     (e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;
     (f) any addition, exchange or release of any Collateral or of any Person
that is (or will become) a guarantor (including the Company hereunder) of the
Obligations, or any
Company Guaranty

-3-



--------------------------------------------------------------------------------



 



surrender or non-perfection of any Collateral, or any amendment to or waiver or
release or addition to, or consent to or departure from, any other guaranty held
by any Secured Party securing any of the Obligations; or
     (g) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any other Loan Party, any
surety or any guarantor.
     SECTION 2.4. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Company against any and all of the obligations of the Company now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Guaranty or any other Loan Document
and although such obligations of the Company may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
     SECTION 2.5. Waiver, etc. The Company hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Obligations
and this Guaranty and any requirement that any Secured Party protect, secure,
perfect or insure any Lien, or any property subject thereto, or exhaust any
right or take any action against any Loan Party or any other Person (including
any other guarantor) or entity or any Collateral securing the Obligations, as
the case may be. The Company waives any rights and defenses that are or may
become available to the Company by reason of §§ 2787 to 2855, inclusive, and §§
2899 and 3433 of the California Civil Code. As provided below, this Guaranty
shall be governed by, and construed in accordance with, the Laws of the State of
New York. The foregoing waivers and the provisions hereinafter set forth in this
Guaranty which pertain to California Law are included solely out of an abundance
of caution, and shall not be construed to mean that any of the above-referenced
provisions of California Law are in any way applicable to this Guaranty or the
Obligations.
     SECTION 2.6. Postponement of Subrogation, etc. The Company agrees that it
will not exercise any rights which it may acquire by way of rights of
subrogation under any Loan Document to which it is a party, nor shall the
Company seek or be entitled to seek any contribution or reimbursement from any
Loan Party, in respect of any payment made under any Loan Document or otherwise,
until following the Termination Date. Any amount paid to the Company on account
of any such subrogation rights prior to the Termination Date shall be held in
trust for the benefit of the Secured Parties and shall immediately be paid and
turned over to the Administrative Agent for the benefit of the Secured Parties
in the exact form received by the
Company Guaranty

-4-



--------------------------------------------------------------------------------



 



Company (duly endorsed in favor of the Administrative Agent, if required), to be
credited and applied against the Obligations, whether matured or unmatured, in
accordance with Section 2.7; provided that if the Company has made payment to
the Secured Parties of all or any part of the Obligations and the Termination
Date has occurred, then at the Company’s request, the Administrative Agent (on
behalf of the Secured Parties) will, at the expense of the Company, execute and
deliver to the Company appropriate documents (without recourse and without
representation or warranty) necessary to evidence the transfer by subrogation to
the Company of an interest in the Obligations resulting from such payment. In
furtherance of the foregoing, at all times prior to the Termination Date, the
Company shall refrain from taking any action or commencing any proceeding
against any other Loan Party (or its successors or assigns, whether in
connection with a bankruptcy proceeding or otherwise) to recover any amounts in
respect of payments made under this Guaranty to any Secured Party.
     SECTION 2.7. Payments; Application. The Company hereby agrees with each
Secured Party that all payments made by the Company hereunder will be made in
Dollars to the Administrative Agent, without setoff, counterclaim or other
defense and in accordance with Sections 3.01 and 8.03 of the Credit Agreement,
free and clear of and without deduction for any Taxes, the Company hereby
agreeing to comply with and be bound by the provisions of Sections 3.01 and 8.03
of the Credit Agreement in respect of all payments made by it hereunder and the
provisions of which Sections are hereby incorporated into and made a part of
this Guaranty by this reference as if set forth herein; provided that references
to “this Agreement” in such Sections shall be deemed to be references to this
Guaranty.
     SECTION 2.8. Additional Guarantor Waivers and Agreements.
     (a) The Company understands and acknowledges that if the Secured Parties
foreclose judicially or nonjudicially against any real property security for the
Obligations, that foreclosure could impair or destroy any ability that the
Company may have to seek reimbursement, contribution, or indemnification from
the other Loan Parties or others based on any right the Company may have of
subrogation, reimbursement, contribution, or indemnification for any amounts
paid by the Company under this Guaranty. The Company further understands and
acknowledges that in the absence of this paragraph, such potential impairment or
destruction of the Company’s rights, if any, may entitle the Company to assert a
defense to this Guaranty based on Section 580d of the California Code of Civil
Procedure as interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968).
By executing this Guaranty, the Company freely, irrevocably, and unconditionally
(i) waives and relinquishes that defense and agrees that the Company will be
fully liable under this Guaranty even though the Secured Parties may foreclose,
either by judicial foreclosure or by exercise of power of sale, any deed of
trust securing the Obligations; (ii) agrees that the Company will not assert
that defense in any action or proceeding which the Secured Parties may commence
to enforce this Guaranty; (iii) acknowledges and agrees that the rights and
defenses waived by the Company in this Guaranty include any right or defense
that the Company may have or be entitled to assert based upon or arising out of
any one or more of §§ 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure or § 2848 of the California Civil Code; and (iv) acknowledges and
agrees that the Secured Parties are relying on this waiver in
Company Guaranty

-5-



--------------------------------------------------------------------------------



 



creating the Obligations, and that this waiver is a material part of the
consideration which the Secured Parties are receiving for creating the
Obligations.
     (b) The Company waives all rights and defenses that it may have because any
of the Obligations is secured by real property. This means, among other things,
that (i) the Secured Parties may collect from the Company without first
foreclosing on any real or personal property Collateral pledged by the other
Loan Parties; and (ii) if the Secured Parties foreclose on any real property
Collateral pledged by the other Loan Parties (A) the amount of the Obligations
may be reduced only by the price for which that Collateral is sold at the
foreclosure sale, even if the Collateral is worth more than the sale price, and
(B) the Secured Parties may collect from the Company even if the Secured
Parties, by foreclosing on the real property Collateral, have destroyed any
right the Company may have to collect from the other Loan Parties. This is an
unconditional and irrevocable waiver of any rights and defenses the Company may
have because any of the Obligations is secured by real property. These rights
and defenses include, but are not limited to, any rights or defenses based upon
§ 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.
     (c) The Company waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     In order to induce the Secured Parties to enter into the Credit Agreement
and make Credit Extensions thereunder, and to induce Secured Parties to enter
into Swap Contracts, the Company represents and warrants to each Secured Party
as set forth below.
     SECTION 3.1. Credit Agreement Representations and Warranties. The
representations and warranties contained in Article V of the Credit Agreement,
insofar as the representations and warranties contained therein are applicable
to the Company and its properties, are true and correct in all material
respects, each such representation and warranty set forth in such Article
(insofar as applicable as aforesaid) and all other terms of the Credit Agreement
to which reference is made therein, together with all related definitions and
ancillary provisions, being hereby incorporated into this Guaranty by reference
as though specifically set forth in this Article.
     SECTION 3.2. Financial Condition, etc. The Company has knowledge of each
other Loan Party’s financial condition and affairs and has adequate means to
obtain from such other Loan Party on an ongoing basis information relating
thereto and to such Loan Party’s ability to pay and perform the Obligations, and
agrees to assume the responsibility for keeping, and to keep, so informed for so
long as this Guaranty is in effect. The Company acknowledges and agrees that the
Secured Parties shall have no obligation to investigate the financial condition
or affairs of any Loan Party for the benefit of the Company nor to advise the
Company of any fact respecting, or any change in, the financial condition or
affairs of any other Loan Party that might
Company Guaranty

-6-



--------------------------------------------------------------------------------



 



become known to any Secured Party at any time, whether or not such Secured Party
knows or believes or has reason to know or believe that any such fact or change
is unknown to the Company, or might (or does) materially increase the risk of
the Company as a guarantor, or might (or would) affect the willingness of the
Company to continue as a guarantor of the Obligations.
ARTICLE IV
MISCELLANEOUS PROVISIONS
     SECTION 4.1. Loan Document. This Guaranty is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof. To the extent of any conflict
between the terms contained in this Guaranty and the terms contained in the
Credit Agreement, the terms of the Credit Agreement shall control.
     SECTION 4.2. Binding on Successors, Transferees and Assigns; Assignment.
This Guaranty shall remain in full force and effect until the Termination Date
has occurred, binding upon the Company and its successors, transferees and
assigns and shall inure to the benefit of and be enforceable by each Secured
Party and their respective successors, transferees and assigns; provided that
the Company may not (unless otherwise permitted under the terms of the Credit
Agreement) assign any of its obligations hereunder without the prior written
consent of all Lenders.
     SECTION 4.3. Amendments, etc. No amendment to or waiver of any provision of
this Guaranty, nor consent to any departure by the Company from its obligations
under this Guaranty, shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent (on behalf of the Lenders or the
Required Lenders, as the case may be, pursuant to Section 10.01 of the Credit
Agreement) and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
     SECTION 4.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party specified in the Credit Agreement or at such other address or facsimile
number as may be designated by such party in a notice to the other party. Any
notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received; any such notice, if transmitted by facsimile, shall be deemed given
when the confirmation of transmission thereof is received by the transmitter.
     SECTION 4.5. Release of Guarantor. Upon the occurrence of the Termination
Date, this Guaranty and all obligations of the Company hereunder shall
terminate, without delivery of any instrument or performance of any act by any
party.
     SECTION 4.6. No Waiver; Remedies. In addition to, and not in limitation of,
Sections 2.3 and 2.5, no failure on the part of any Secured Party to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of
Company Guaranty

-7-



--------------------------------------------------------------------------------



 



any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by Law.
     SECTION 4.7. Captions. Section captions used in this Guaranty are for
convenience of reference only, and shall not affect the construction of this
Guaranty.
     SECTION 4.8. Severability. If any provision of this Guaranty or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     SECTION 4.9. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
Company Guaranty

-8-



--------------------------------------------------------------------------------



 



ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT.
     SECTION 4.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 4.11. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of Law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court; and (b) without limiting the generality of
Section 10.04 of the Credit Agreement, the Company shall be solely responsible
to pay all fees and expenses of any referee appointed in such action or
proceeding.
     SECTION 4.12. Counterparts. This Guaranty may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Guaranty.
     SECTION 4.13. Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance
Company Guaranty

-9-



--------------------------------------------------------------------------------



 



with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Company in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Company in the Agreement
Currency, the Company agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Company (or to any other Person who may be entitled thereto under
applicable law).
     SECTION 4.14. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Company Guaranty

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Guaranty to be duly
executed and delivered by its Responsible Officer as of the date first above
written.

            ASYST TECHNOLOGIES, INC.
      By:           Title:           

Company Guaranty

-11-



--------------------------------------------------------------------------------



 



         

            ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:

KEYBANK NATIONAL ASSOCIATION
  as Administrative Agent
      By:           Title:             

Company Guaranty

-12-



--------------------------------------------------------------------------------



 



EXHIBIT F-2
US SUBSIDIARY GUARANTY
     This US SUBSIDIARY GUARANTY, dated as of July 27, 2007 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Guaranty”), is made by each US Subsidiary of ASYST TECHNOLOGIES, INC., a
California corporation (the “Company”), from time to time party hereto (each
individually, a “Guarantor” and, collectively, the “Guarantors”), in favor of
KEYBANK NATIONAL ASSOCIATION, as administrative agent (together with its
successor(s) thereto in such capacity, the “Administrative Agent”) for each of
the Secured Parties.
W I T N E S S E T H:
     WHEREAS, pursuant to a Credit Agreement, dated as of July 27, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Asyst Japan, Inc., a Japanese
corporation (“AJI”), Asyst Shinko, Inc., a Japanese corporation (“ASI”),and
certain other Subsidiaries of the Company party thereto from time to time (each
a “Designated Borrower” and, collectively with the Company, AJI and ASI, the
“Borrowers”), the Lenders and the Administrative Agent, the Lenders and the L/C
Issuer have extended Commitments to make Credit Extensions to the Borrowers; and
     WHEREAS, as a condition precedent to the making of the Credit Extensions
under the Credit Agreement, each Guarantor is required to execute and deliver
this Guaranty.
     NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders and the L/C Issuer to
make Credit Extensions to the Borrowers, and to induce Secured Parties to enter
into Swap Contracts, each Guarantor jointly and severally agrees, for the
benefit of each Secured Party, as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Terms. The following terms when used in this Guaranty,
including its preamble and recitals, shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):
     “Administrative Agent” is defined in the preamble.
     “AJI” is defined in the first recital.
     “ASI” is defined in the first recital.
     “Borrowers” is defined in the preamble.
     “Company” is defined in the preamble.

 



--------------------------------------------------------------------------------



 



     “Credit Agreement” is defined in the first recital.
     “Guarantor” and “Guarantors” are defined in the preamble.
     “Guaranty” is defined in the preamble.
     “Termination Date” means the date on which all Obligations have been paid
in full in cash, all Letters of Credit have been terminated or have expired (or
have been Cash Collateralized), all Secured Hedge Agreements have been
terminated or have otherwise been provided for on terms reasonably satisfactory
to the parties, and all Commitments shall have been terminated.
     SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein
or the context otherwise requires, terms used in this Guaranty, including its
preamble and recitals, have the meanings provided in the Credit Agreement.
ARTICLE II
GUARANTY PROVISIONS
     SECTION 2.1. Guaranty. Each Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably
     (a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations now or hereafter existing, whether for principal,
interest (including interest accruing at the then applicable rate provided in
the Credit Agreement after the occurrence of any Default set forth in
Section 8.01(f) or (g) of the Credit Agreement, whether or not a claim for
post-filing or post-petition interest is allowed under applicable Law following
the institution of a proceeding under bankruptcy, insolvency or similar Laws),
fees, reimbursement obligations with respect to the Letters of Credit or
otherwise, expenses or otherwise (including all such amounts which would become
due but for the operation of the automatic stay under Section 362(a) of the
United States Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Sections
502(b) and 506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and
§506(b)); and
     (b) indemnifies and holds harmless each Secured Party for any and all costs
and expenses (including reasonable attorney’s fees and expenses) incurred by
such Secured Party in enforcing any rights under this Guaranty.
provided that each Guarantor shall only be liable under this Guaranty for the
maximum amount of such liability that can be hereby incurred without rendering
this Guaranty, as it relates to such Guarantor, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. This Guaranty constitutes a guaranty of payment when due and not
of collection, and each Guarantor specifically agrees that it shall not be
necessary or required that any Secured Party exercise any right, assert any
claim or demand or enforce any

2



--------------------------------------------------------------------------------



 



remedy whatsoever against any Loan Party or any other Person before or as a
condition to the obligations of such Guarantor hereunder.
     SECTION 2.2. Payments Set Aside. To the extent that any payment by or on
behalf of any Guarantor is made to the Administrative Agent, the L/C Issuer, any
Lender or any other Secured Party, or the Administrative Agent, the L/C Issuer,
any Lender or any other Secured Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer, such Lender or such Secured Party in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.
     SECTION 2.3. Guaranty Absolute, etc. This Guaranty shall in all respects be
a continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until the Termination Date has occurred.
Each Guarantor jointly and severally guarantees that the Obligations will be
paid strictly in accordance with the terms of each Loan Document under which
they arise, regardless of any Law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Secured Party with respect thereto. The liability of each Guarantor under this
Guaranty shall be joint and several, absolute, unconditional and irrevocable
irrespective of:
     (a) any lack of validity, legality or enforceability of any Loan Document;
     (b) the failure of any Secured Party
     (i) to assert any claim or demand or to enforce any right or remedy against
any Loan Party or any other Person (including any other guarantor) under the
provisions of any Loan Document or otherwise, or
     (ii) to exercise any right or remedy against any other guarantor (including
any of the Company or any other Subsidiary Guarantor) of, or Collateral
securing, any Obligations;
     (c) any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Obligations, or any other extension, compromise
or renewal of any Obligation;
     (d) any reduction, limitation, impairment or termination of any Obligations
for any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Guarantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise;

3



--------------------------------------------------------------------------------



 



     (e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;
     (f) any addition, exchange or release of any Collateral or of any Person
that is (or will become) a guarantor (including a Guarantor hereunder) of the
Obligations, or any surrender or non-perfection of any Collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the
Obligations; or
     (g) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Loan Party, any surety
or any guarantor.
     SECTION 2.4. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Guaranty or any other Loan Document
and although such obligations of such Guarantor may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     SECTION 2.5. Waiver, etc. Each Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Obligations and this Guaranty and any requirement that any Secured Party
protect, secure, perfect or insure any Lien, or any property subject thereto, or
exhaust any right or take any action against any Loan Party or any other Person
(including any other guarantor) or entity or any Collateral securing the
Obligations, as the case may be. Each Guarantor waives any rights and defenses
that are or may become available to such Guarantor by reason of §§ 2787 to 2855,
inclusive, and §§ 2899 and 3433 of the California Civil Code. As provided below,
this Guaranty shall be governed by, and construed in accordance with, the Laws
of the State of New York. The foregoing waivers and the provisions hereinafter
set forth in this Guaranty which pertain to California Law are included solely
out of an abundance of caution, and shall not be construed to mean that any of
the above-referenced provisions of California Law are in any way applicable to
this Guaranty or the Obligations.

4



--------------------------------------------------------------------------------



 



     SECTION 2.6. Postponement of Subrogation, etc. Each Guarantor agrees that
it will not exercise any rights which it may acquire by way of rights of
subrogation under any Loan Document to which it is a party, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Loan Party, in respect of any payment made under any Loan Document or otherwise,
until following the Termination Date. Any amount paid to any Guarantor on
account of any such subrogation rights prior to the Termination Date shall be
held in trust for the benefit of the Secured Parties and shall immediately be
paid and turned over to the Administrative Agent for the benefit of the Secured
Parties in the exact form received by such Guarantor (duly endorsed in favor of
the Administrative Agent, if required), to be credited and applied against the
Obligations, whether matured or unmatured, in accordance with Section 2.7;
provided that if any Guarantor has made payment to the Secured Parties of all or
any part of the Obligations and the Termination Date has occurred, then at such
Guarantor’s request, the Administrative Agent (on behalf of the Secured Parties)
will, at the expense of such Guarantor, execute and deliver to such Guarantor
appropriate documents (without recourse and without representation or warranty)
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Obligations resulting from such payment. In furtherance of the
foregoing, at all times prior to the Termination Date, each Guarantor shall
refrain from taking any action or commencing any proceeding against any Loan
Party (or its successors or assigns, whether in connection with a bankruptcy
proceeding or otherwise) to recover any amounts in respect of payments made
under this Guaranty to any Secured Party.
     SECTION 2.7. Payments; Application. Each Guarantor agrees that all payments
made by such Guarantor hereunder will be made in Dollars to the Administrative
Agent, without setoff, counterclaim or other defense and in accordance with
Sections 3.01 and 8.03 of the Credit Agreement, free and clear of and without
deduction for any Taxes, each Guarantor hereby agreeing to comply with and be
bound by the provisions of Sections 3.01 and 8.03 of the Credit Agreement in
respect of all payments made by it hereunder and the provisions of which
Sections are hereby incorporated into and made a part of this Guaranty by this
reference as if set forth herein; provided that references to the “Borrower” or
“Borrowers” in such Sections shall be deemed to be references to each Guarantor,
and references to “this Agreement” in such Sections shall be deemed to be
references to this Guaranty.
     SECTION 2.8. Additional Guarantor Waivers and Agreements.
     (a) Each Guarantor understands and acknowledges that if the Secured Parties
foreclose judicially or nonjudicially against any real property security for the
Obligations, that foreclosure could impair or destroy any ability that such
Guarantor may have to seek reimbursement, contribution, or indemnification from
the other Loan Parties or others based on any right such Guarantor may have of
subrogation, reimbursement, contribution, or indemnification for any amounts
paid by such Guarantor under this Guaranty. Each Guarantor further understands
and acknowledges that in the absence of this paragraph, such potential
impairment or destruction of such Guarantor’s rights, if any, may entitle such
Guarantor to assert a defense to this Guaranty based on Section 580d of the
California Code of Civil Procedure as interpreted in Union Bank v. Gradsky, 265
Cal. App. 2d 40 (1968). By executing this Guaranty, each Guarantor freely,
irrevocably, and unconditionally (i) waives and relinquishes that defense and
agrees that such Guarantor will be fully liable under this Guaranty even though
the Secured Parties

5



--------------------------------------------------------------------------------



 



may foreclose, either by judicial foreclosure or by exercise of power of sale,
any deed of trust securing the Obligations; (ii) agrees that such Guarantor will
not assert that defense in any action or proceeding which the Secured Parties
may commence to enforce this Guaranty; (iii) acknowledges and agrees that the
rights and defenses waived by such Guarantor in this Guaranty include any right
or defense that such Guarantor may have or be entitled to assert based upon or
arising out of any one or more of §§ 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure or § 2848 of the California Civil Code; and
(iv) acknowledges and agrees that the Secured Parties are relying on this waiver
in creating the Obligations, and that this waiver is a material part of the
consideration which the Secured Parties are receiving for creating the
Obligations.
     (b) Each Guarantor waives all rights and defenses that it may have because
any of the Obligations is secured by real property. This means, among other
things, that (i) the Secured Parties may collect from such Guarantor without
first foreclosing on any real or personal property Collateral pledged by the
other Loan Parties; and (ii) if the Secured Parties foreclose on any real
property Collateral pledged by the other Loan Parties (A) the amount of the
Obligations may be reduced only by the price for which that Collateral is sold
at the foreclosure sale, even if the Collateral is worth more than the sale
price, and (B) the Secured Parties may collect from such Guarantor even if the
Secured Parties, by foreclosing on the real property Collateral, have destroyed
any right such Guarantor may have to collect from the other Loan Parties. This
is an unconditional and irrevocable waiver of any rights and defenses such
Guarantor may have because any of the Obligations is secured by real property.
These rights and defenses include, but are not limited to, any rights or
defenses based upon § 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.
     (c) Each Guarantor waives any right or defense it may have at law or
equity, including California Code of Civil Procedure § 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     In order to induce the Secured Parties to enter into the Credit Agreement
and make Credit Extensions thereunder, and to induce Secured Parties to enter
into Swap Contracts, each Guarantor represents and warrants to each Secured
Party as set forth below.
     SECTION 3.1. Credit Agreement Representations and Warranties. The
representations and warranties contained in Article V of the Credit Agreement,
insofar as the representations and warranties contained therein are applicable
to any Guarantor and its properties, are true and correct in all material
respects, each such representation and warranty set forth in such Article
(insofar as applicable as aforesaid) and all other terms of the Credit Agreement
to which reference is made therein, together with all related definitions and
ancillary provisions, being hereby incorporated into this Guaranty by reference
as though specifically set forth in this Article.

6



--------------------------------------------------------------------------------



 



     SECTION 3.2. Financial Condition, etc. Each Guarantor has knowledge of each
other Loan Party’s financial condition and affairs and has adequate means to
obtain from each such Loan Party on an ongoing basis information relating
thereto and to such Loan Party’s ability to pay and perform the Obligations, and
agrees to assume the responsibility for keeping, and to keep, so informed for so
long as this Guaranty is in effect. Each Guarantor acknowledges and agrees that
the Secured Parties shall have no obligation to investigate the financial
condition or affairs of any Loan Party for the benefit of such Guarantor nor to
advise such Guarantor of any fact respecting, or any change in, the financial
condition or affairs of any other Loan Party that might become known to any
Secured Party at any time, whether or not such Secured Party knows or believes
or has reason to know or believe that any such fact or change is unknown to such
Guarantor, or might (or does) materially increase the risk of such Guarantor as
guarantor, or might (or would) affect the willingness of such Guarantor to
continue as a guarantor of the Obligations.
     SECTION 3.3. Best Interests. It is in the best interests of each Guarantor
to execute this Guaranty inasmuch as such Guarantor will, as a result of being a
Subsidiary of the Company, derive substantial direct and indirect benefits from
the Credit Extensions made from time to time to the Borrowers by the Lenders and
the L/C Issuer pursuant to the Credit Agreement and the execution and delivery
of Swap Contracts between any Borrower, other Loan Parties and certain Secured
Parties, and each Guarantor agrees that the Secured Parties are relying on this
representation in agreeing to make Credit Extensions to the Borrowers and enter
into such Swap Contracts.
ARTICLE IV
COVENANTS, ETC.
     Each Guarantor covenants and agrees that, at all times prior to the
Termination Date, it will perform, comply with and be bound by all of the
agreements, covenants and obligations contained in the Credit Agreement
(including Articles VI and VII and Section 8.01(f) and (g) of the Credit
Agreement) which are applicable to such Guarantor or its properties, each such
agreement, covenant and obligation contained in the Credit Agreement and all
other terms of the Credit Agreement to which reference is made in this Article,
together with all related definitions and ancillary provisions, being hereby
incorporated into this Guaranty by this reference as though specifically set
forth in this Article.
ARTICLE V
MISCELLANEOUS PROVISIONS
     SECTION 5.1. Loan Document. This Guaranty is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof. To the extent of any conflict
between the terms contained in this Guaranty and the terms contained in the
Credit Agreement, the terms of the Credit Agreement shall control.

7



--------------------------------------------------------------------------------



 



     SECTION 5.2. Binding on Successors, Transferees and Assigns; Assignment.
This Guaranty shall remain in full force and effect until the Termination Date
has occurred, shall be jointly and severally binding upon each Guarantor and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by each Secured Party and its successors, transferees and assigns;
provided that no Guarantor may (unless otherwise permitted under the terms of
the Credit Agreement) assign any of its obligations hereunder without the prior
written consent of all Lenders.
     SECTION 5.3. Amendments, etc. No amendment to or waiver of any provision of
this Guaranty, nor consent to any departure by any Guarantor from its
obligations under this Guaranty, shall in any event be effective unless the same
shall be in writing and signed by the Administrative Agent (on behalf of the
Lenders or the Required Lenders, as the case may be, pursuant to Section 10.01
of the Credit Agreement) and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
     SECTION 5.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party (in the case of any Guarantor, in care of the Company) specified in the
Credit Agreement or at such other address or facsimile number as may be
designated by such party in a notice to the other party. Any notice, if mailed
and properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any such notice,
if transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter.
     SECTION 5.5. Additional Guarantors. Upon the execution and delivery by any
other Person of a supplement in the form of Annex I hereto, such Person shall
become a “Guarantor” hereunder with the same force and effect as if it were
originally a party to this Guaranty and named as a “Guarantor” hereunder. The
execution and delivery of such supplement shall not require the consent of any
other Guarantor hereunder, and the rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.
     SECTION 5.6. Release of Guarantor. Upon the occurrence of the Termination
Date, this Guaranty and all obligations of each Guarantor hereunder shall
terminate, without delivery of any instrument or performance of any act by any
party. In addition, at the request of the Company, and at the sole expense of
the Company, a Guarantor shall be released from its obligations hereunder in the
event that the Capital Securities of such Guarantor are Disposed of in a
transaction permitted by the Credit Agreement; provided that the Company shall
have delivered to the Administrative Agent, at least three Business Days prior
to the date of the proposed release, a written request for release identifying
the relevant Guarantor and a certification by the Company stating that such
transaction is in compliance with the Loan Documents.
     SECTION 5.7. No Waiver; Remedies. In addition to, and not in limitation of,
Sections 2.3 and 2.5, no failure on the part of any Secured Party to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other

8



--------------------------------------------------------------------------------



 



right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law.
     SECTION 5.8. Section Captions. Section captions used in this Guaranty are
for convenience of reference only, and shall not affect the construction of this
Guaranty.
     SECTION 5.9. Severability. If any provision of this Guaranty or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     SECTION 5.10. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN

9



--------------------------------------------------------------------------------



 



DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. EACH FOREIGN OBLIGOR HEREBY IRREVOCABLY APPOINTS THE COMPANY, AS ITS
AUTHORIZED AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDINGS IN ANY SUCH COURT AND CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
SUCH COURTS BY MAILING A COPY THEREOF, BY REGISTERED MAIL, POSTAGE PREPAID, TO
SUCH AGENT AT SUCH ADDRESS, AND AGREES THAT SUCH SERVICE, TO THE FULLEST EXTENT
PERMITTED BY LAW: (I) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING; AND (II) SHALL BE TAKEN
AND HELD TO BE VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO IT. IF ANY
AGENT APPOINTED BY ANY PERSON PARTY HERETO REFUSES TO ACCEPT SERVICE, SUCH
PERSON HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL UPON RECEIPT CONSTITUTE
SUFFICIENT NOTICE. NOTHING HEREIN CONTAINED SHALL AFFECT THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ANY
OTHER PERSON PARTY HERETO TO BRING PROCEEDINGS AGAINST SUCH PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.
     SECTION 5.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 5.12. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil

10



--------------------------------------------------------------------------------



 



Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of Law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure Section
1281.8 shall be heard and determined by the court; and (b) without limiting the
generality of Section 10.04 of the Credit Agreement, the Guarantors, jointly and
severally, shall be solely responsible to pay all fees and expenses of any
referee appointed in such action or proceeding.
     SECTION 5.13. Counterparts. This Guaranty may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Guaranty.
     SECTION 5.14. Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Guarantor in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Guarantor
in the Agreement Currency, such Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Guarantor (or to any other Person who may be
entitled thereto under applicable law).
     SECTION 5.15. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its Responsible Officer as of the date first above
written.

            [NAME OF SUBSIDIARY]
      By:           Title:                [NAME OF SUBSIDIARY]
      By:           Title:                [NAME OF SUBSIDIARY]
      By:           Title:             

            ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:

KEYBANK NATIONAL ASSOCIATION,
  as Administrative Agent
      By:           Title:           

12



--------------------------------------------------------------------------------



 



         

ANNEX I to
the Subsidiary Guaranty
     THIS SUPPLEMENT, dated as of                      ___, 200___(this
“Supplement”), is to the Subsidiary Guaranty, dated as of [Date] (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Guaranty”), among the Guarantors (such capitalized term, and other terms used
in this Supplement, to have the meanings set forth in Article I of the Guaranty)
from time to time party thereto, in favor of KEYBANK NATIONAL ASSOCIATION, as
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H:
     WHEREAS, pursuant to the provisions of Section 5.5 of the Guaranty, each of
the undersigned is becoming a Guarantor under the Guaranty; and
     WHEREAS, each of the undersigned desires to become a “Guarantor” under the
Guaranty in order to induce the Secured Parties to continue to extend Credit
Extensions under the Credit Agreement;
     NOW, THEREFORE, in consideration of the premises, and for other
consideration (the receipt and sufficiency of which is hereby acknowledged),
each of the undersigned agrees, for the benefit of each Secured Party, as
follows.
     SECTION 1. Party to Guaranty, etc. In accordance with the terms of the
Guaranty, by its signature below, each of the undersigned hereby irrevocably
agrees to become a Guarantor under the Guaranty with the same force and effect
as if it were an original signatory thereto and each of the undersigned hereby
(a) agrees to be bound by and comply with all of the terms and provisions of the
Guaranty applicable to it as a Guarantor and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct as of the date hereof. In furtherance of the foregoing, each
reference to a “Guarantor” and/or “Guarantors” in the Guaranty shall be deemed
to include each of the undersigned.
     SECTION 2. Waiver, Agreements, etc.
     (a) Each of the undersigned hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Obligations, this
Supplement and the Guaranty and any requirement that any Secured Party protect,
secure, perfect or insure any Lien, or any property subject thereto, or exhaust
any right or take any action against any Loan Party or any other Person
(including any other Guarantor) or entity or any Collateral securing the
Obligations, as the case may be. Each of the undersigned waives any rights and
defenses that are or may become available to such Person by reason of §§ 2787 to
2855, inclusive, and §§ 2899 and 3433 of the California Civil Code. As provided
below, this Supplement shall be governed by, and construed in accordance with,
the Laws of the State of New York. The foregoing waivers and the provisions
hereinafter set forth in this Supplement and the Guaranty which pertain to
California Law are included solely out of an abundance of caution, and shall not
be

1



--------------------------------------------------------------------------------



 



construed to mean that any of the above-referenced provisions of California Law
are in any way applicable to this Supplement, the Guaranty or the Obligations.
     (b) Each of the undersigned understands and acknowledges that if the
Secured Parties foreclose judicially or nonjudicially against any real property
security for the Obligations, that foreclosure could impair or destroy any
ability that such Person may have to seek reimbursement, contribution, or
indemnification from the other Loan Parties or others based on any right such
Person may have of subrogation, reimbursement, contribution, or indemnification
for any amounts paid by such Person under this Supplement and the Guaranty. Each
of the undersigned further understands and acknowledges that in the absence of
this paragraph, such potential impairment or destruction of such Person’s
rights, if any, may entitle such Person to assert a defense to this Supplement
and the Guaranty based on Section 580d of the California Code of Civil Procedure
as interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By
executing this Supplement, each of the undersigned freely, irrevocably, and
unconditionally (i) waives and relinquishes that defense and agrees that such
Person will be fully liable under this Supplement and the Guaranty even though
the Secured Parties may foreclose, either by judicial foreclosure or by exercise
of power of sale, any deed of trust securing the Obligations; (ii) agrees that
such Person will not assert that defense in any action or proceeding which the
Secured Parties may commence to enforce this Supplement and the Guaranty;
(iii) acknowledges and agrees that the rights and defenses waived by such Person
in this Supplement and the Guaranty include any right or defense that such
Person may have or be entitled to assert based upon or arising out of any one or
more of §§ 580a, 580b, 580d, or 726 of the California Code of Civil Procedure or
§ 2848 of the California Civil Code; and (iv) acknowledges and agrees that the
Secured Parties are relying on this waiver in creating the Obligations, and that
this waiver is a material part of the consideration which the Secured Parties
are receiving for creating the Obligations.
     (c) Each of the undersigned waives all rights and defenses that it may have
because any of the Obligations is secured by real property. This means, among
other things, that (i) the Secured Parties may collect from such Person without
first foreclosing on any real or personal property Collateral pledged by the
other Loan Parties; and (ii) if the Secured Parties foreclose on any real
property Collateral pledged by the other Loan Parties (A) the amount of the
Obligations may be reduced only by the price for which that Collateral is sold
at the foreclosure sale, even if the Collateral is worth more than the sale
price, and (B) the Secured Parties may collect from such Person even if the
Secured Parties, by foreclosing on the real property Collateral, have destroyed
any right such Person may have to collect from the other Loan Parties. This is
an unconditional and irrevocable waiver of any rights and defenses such Person
may have because any of the Obligations is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon § 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.
     (d) Each of the undersigned waives any right or defense it may have at Law
or equity, including California Code of Civil Procedure § 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.
     SECTION 4. Representations. Each of the undersigned hereby represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it and that this

2



--------------------------------------------------------------------------------



 



Supplement and the Guaranty constitute the legal, valid and binding obligation
of each of the undersigned, enforceable against it in accordance with its terms.
     SECTION 5. Full Force of Guaranty. Except as expressly supplemented hereby,
the Guaranty shall remain in full force and effect in accordance with its terms.
     SECTION 6. Severability. If any provision of this Supplement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Supplement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     SECTION 7. Indemnity; Fees and Expenses, etc. Without limiting the
provisions of any other Loan Document, each of the undersigned agrees to
reimburse the Administrative Agent for its reasonable out-of-pocket expenses
incurred in connection with this Supplement, including reasonable attorney’s
fees and expenses of the Administrative Agent’s counsel.
     SECTION 8. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT WILL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK.
     SECTION 9. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Supplement, the
Guaranty or any other Loan Document, (a) the court shall, and is hereby directed
to, make a general reference pursuant to California Code of Civil Procedure
Section 638 to a referee (who shall be a single active or retired judge) to hear
and determine all of the issues in such action or proceeding (whether of fact or
of Law) and to report a statement of decision, provided that at the option of
any party to such proceeding, any such issues pertaining to a “provisional
remedy” as defined in California Code of Civil Procedure Section 1281.8 shall be
heard and determined by the court; and (b) without limiting the generality of
Section 10.04 of the Credit Agreement, the Guarantors (including the
undersigned), jointly and severally, shall be solely responsible to pay all fees
and expenses of any referee appointed in such action or proceeding.
     SECTION 10. Counterparts. This Supplement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Guaranty.
     SECTION 11. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR,

3



--------------------------------------------------------------------------------



 



CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to
be duly executed and delivered by its Responsible Officer as of the date first
above written.

            [NAME OF ADDITIONAL SUBSIDIARY]
      By:           Title:             

            ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:

KEYBANK NATIONAL ASSOCIATION,
  as Administrative Agent
      By:           Title:             

1



--------------------------------------------------------------------------------



 



EXHIBIT F-3
JAPANESE SUBSIDIARY GUARANTY
     This JAPANESE SUBSIDIARY GUARANTY, dated as of July 27, 2007 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Guaranty”), is made by ASYST JAPAN, INC., a Japanese corporation (“AJI”), ASYST
SHINKO, INC., a Japanese corporation (“ASI”), and each Japanese Subsidiary of
ASYST TECHNOLOGIES, INC., a California corporation (the “Company”), from time to
time party hereto (each individually, a “Guarantor” and, collectively, the
“Guarantors”), in favor of KEYBANK NATIONAL ASSOCIATION, as administrative agent
(together with its successor(s) thereto in such capacity, the “Administrative
Agent”) for each of the Secured Parties.
W I T N E S S E T H:
     WHEREAS, pursuant to a Credit Agreement, dated as of July 27, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Company, AJI, ASI and certain other
Subsidiaries of the Company party thereto from time to time (each a “Designated
Borrower” and, collectively with the Company, AJI and ASI, the “Borrowers”), the
Lenders and the Administrative Agent, the Lenders and the L/C Issuer have
extended Commitments to make Credit Extensions to the Borrowers; and
     WHEREAS, as a condition precedent to the making of the Credit Extensions
under the Credit Agreement, each Guarantor is required to execute and deliver
this Guaranty.
     NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders and the L/C Issuer to
make Credit Extensions to the Borrowers, and to induce Secured Parties to enter
into Swap Contracts, each Guarantor jointly and severally agrees, for the
benefit of each Secured Party, as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Terms. The following terms when used in this Guaranty,
including its preamble and recitals, shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):
     “Administrative Agent” is defined in the preamble.
     “AJI” is defined in the preamble.
     “ASI” is defined in the preamble.
     “Borrowers” is defined in the first recital.
     “Company” is defined in the preamble.
Japanese Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



     “Credit Agreement” is defined in the first recital.
     “Guarantor” and “Guarantors” are defined in the preamble.
     “Guaranty” is defined in the preamble.
     “Secured Obligations” means all Obligations of the Foreign Obligors.
     “Termination Date” means the date on which all Obligations have been paid
in full in cash, all Letters of Credit have been terminated or have expired (or
have been Cash Collateralized), all Secured Hedge Agreements have been
terminated or have otherwise been provided for on terms reasonably satisfactory
to the parties, and all Commitments shall have been terminated.
     SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein
or the context otherwise requires, terms used in this Guaranty, including its
preamble and recitals, have the meanings provided in the Credit Agreement.
ARTICLE II
GUARANTY PROVISIONS
     SECTION 2.1. Guaranty. Each Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably
     (a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Secured Obligations now or hereafter existing, whether for
principal, interest (including interest accruing at the then applicable rate
provided in the Credit Agreement after the occurrence of any Default set forth
in Section 8.01(f) or (g) of the Credit Agreement, whether or not a claim for
post-filing or post-petition interest is allowed under applicable Law following
the institution of a proceeding under bankruptcy, insolvency or similar Laws),
fees, reimbursement obligations with respect to the Letters of Credit or
otherwise, expenses or otherwise; and
     (b) indemnifies and holds harmless each Secured Party for any and all costs
and expenses (including reasonable attorney’s fees and expenses) incurred by
such Secured Party in enforcing any rights under this Guaranty.
provided that each Guarantor shall only be liable under this Guaranty for the
maximum amount of such liability that can be hereby incurred without rendering
this Guaranty, as it relates to such Guarantor, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. This Guaranty constitutes a guaranty of payment when due and not
of collection, and each Guarantor specifically agrees that it shall not be
necessary or required that any Secured Party exercise any right, assert any
claim or demand or enforce any remedy whatsoever against any Loan Party or any
other Person before or as a condition to the obligations of such Guarantor
hereunder.

3



--------------------------------------------------------------------------------



 



     SECTION 2.2. Payments Set Aside. To the extent that any payment by or on
behalf of any Guarantor is made to the Administrative Agent, the L/C Issuer, any
Lender or any other Secured Party, or the Administrative Agent, the L/C Issuer,
any Lender or any other Secured Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer, such Lender or such Secured Party in its discretion) to be
repaid to a trustee, receiver, or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.
     SECTION 2.3. Guaranty Absolute, etc. This Guaranty shall in all respects be
a continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until the Termination Date has occurred.
Each Guarantor jointly and severally guarantees that the Secured Obligations
will be paid strictly in accordance with the terms of each Loan Document under
which they arise, regardless of any Law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Secured Party with respect thereto. The liability of each Guarantor under this
Guaranty shall be joint and several, absolute, unconditional and irrevocable
irrespective of:
     (a) any lack of validity, legality or enforceability of any Loan Document;
     (b) the failure of any Secured Party
     (i) to assert any claim or demand or to enforce any right or remedy against
any Loan Party or any other Person (including any other guarantor) under the
provisions of any Loan Document or otherwise, or
     (ii) to exercise any right or remedy against any other guarantor (including
any of the Company or any other Subsidiary Guarantor) of, or Collateral
securing, any Secured Obligations;
     (c) any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Secured Obligations, or any other extension,
compromise or renewal of any Secured Obligation;
     (d) any reduction, limitation, impairment or termination of any Secured
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Guarantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligations or otherwise;
     (e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;

4



--------------------------------------------------------------------------------



 



     (f) any addition, exchange or release of any Collateral or of any Person
that is (or will become) a guarantor (including a Guarantor hereunder) of the
Secured Obligations, or any surrender or non-perfection of any Collateral, or
any amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the Secured
Obligations; or
     (g) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Loan Party, any surety
or any guarantor.
     SECTION 2.4. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Guaranty or any other Loan Document
and although such obligations of such Guarantor may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     SECTION 2.5. Waiver, etc. Each Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Secured Obligations and this Guaranty and any requirement that any Secured Party
protect, secure, perfect or insure any Lien, or any property subject thereto, or
exhaust any right or take any action against any Loan Party or any other Person
(including any other guarantor) or entity or any Collateral securing the Secured
Obligations, as the case may be.
     SECTION 2.6. Postponement of Subrogation, etc. Each Guarantor agrees that
it will not exercise any rights which it may acquire by way of rights of
subrogation under any Loan Document to which it is a party, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Loan Party, in respect of any payment made under any Loan Document or otherwise,
until following the Termination Date. Any amount paid to any Guarantor on
account of any such subrogation rights prior to the Termination Date shall be
held in trust for the benefit of the Secured Parties and shall immediately be
paid and turned over to the Administrative Agent for the benefit of the Secured
Parties in the exact form received by such Guarantor (duly endorsed in favor of
the Administrative Agent, if required), to be credited and applied against the
Secured Obligations, whether matured or unmatured, in accordance with
Section 2.7; provided that if any Guarantor has made payment to the Secured
Parties of all or any

5



--------------------------------------------------------------------------------



 



part of the Secured Obligations and the Termination Date has occurred, then at
such Guarantor’s request, the Administrative Agent (on behalf of the Secured
Parties) will, at the expense of such Guarantor, execute and deliver to such
Guarantor appropriate documents (without recourse and without representation or
warranty) necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Secured Obligations resulting from such payment. In
furtherance of the foregoing, at all times prior to the Termination Date, each
Guarantor shall refrain from taking any action or commencing any proceeding
against any Loan Party (or its successors or assigns, whether in connection with
a bankruptcy proceeding or otherwise) to recover any amounts in respect of
payments made under this Guaranty to any Secured Party.
     SECTION 2.7. Payments; Application. Each Guarantor agrees that all payments
made by such Guarantor hereunder will be made in Dollars to the Administrative
Agent, without setoff, counterclaim or other defense and in accordance with
Sections 3.01 and 8.03 of the Credit Agreement, free and clear of and without
deduction for any Taxes, each Guarantor hereby agreeing to comply with and be
bound by the provisions of Sections 3.01 and 8.03 of the Credit Agreement in
respect of all payments made by it hereunder and the provisions of which
Sections are hereby incorporated into and made a part of this Guaranty by this
reference as if set forth herein; provided that references to the “Borrower” or
“Borrowers” in such Sections shall be deemed to be references to each Guarantor,
and references to “this Agreement” in such Sections shall be deemed to be
references to this Guaranty.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     In order to induce the Secured Parties to enter into the Credit Agreement
and make Credit Extensions thereunder, and to induce Secured Parties to enter
into Swap Contracts, each Guarantor represents and warrants to each Secured
Party as set forth below.
     SECTION 3.1. Credit Agreement Representations and Warranties. The
representations and warranties contained in Article V of the Credit Agreement,
insofar as the representations and warranties contained therein are applicable
to any Guarantor and its properties, are true and correct in all material
respects, each such representation and warranty set forth in such Article
(insofar as applicable as aforesaid) and all other terms of the Credit Agreement
to which reference is made therein, together with all related definitions and
ancillary provisions, being hereby incorporated into this Guaranty by reference
as though specifically set forth in this Article.
     SECTION 3.2. Financial Condition, etc. Each Guarantor has knowledge of each
other Loan Party’s financial condition and affairs and has adequate means to
obtain from each such Loan Party on an ongoing basis information relating
thereto and to such Loan Party’s ability to pay and perform the Secured
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect. Each Guarantor
acknowledges and agrees that the Secured Parties shall have no obligation to
investigate the financial condition or affairs of any Loan Party for the benefit
of such Guarantor nor to advise such Guarantor of any fact respecting, or any
change in, the financial condition or affairs of any other Loan Party

6



--------------------------------------------------------------------------------



 



that might become known to any Secured Party at any time, whether or not such
Secured Party knows or believes or has reason to know or believe that any such
fact or change is unknown to such Guarantor, or might (or does) materially
increase the risk of such Guarantor as guarantor, or might (or would) affect the
willingness of such Guarantor to continue as a guarantor of the Secured
Obligations.
     SECTION 3.3. Best Interests. It is in the best interests of each Guarantor
to execute this Guaranty inasmuch as such Guarantor will, as a result of being a
Subsidiary of the Company, derive substantial direct and indirect benefits from
the Credit Extensions made from time to time to the Borrowers by the Lenders and
the L/C Issuer pursuant to the Credit Agreement and the execution and delivery
of Swap Contracts between any Borrower, other Loan Parties and certain Secured
Parties, and each Guarantor agrees that the Secured Parties are relying on this
representation in agreeing to make Credit Extensions to the Borrowers and enter
into such Swap Contracts.
ARTICLE IV
COVENANTS, ETC.
     Each Guarantor covenants and agrees that, at all times prior to the
Termination Date, it will perform, comply with and be bound by all of the
agreements, covenants and obligations contained in the Credit Agreement
(including Articles VI and VII and Section 8.01(f) and (g) of the Credit
Agreement) which are applicable to such Guarantor or its properties, each such
agreement, covenant and obligation contained in the Credit Agreement and all
other terms of the Credit Agreement to which reference is made in this Article,
together with all related definitions and ancillary provisions, being hereby
incorporated into this Guaranty by this reference as though specifically set
forth in this Article.
ARTICLE V
MISCELLANEOUS PROVISIONS
     SECTION 5.1. Loan Document. This Guaranty is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof. To the extent of any conflict
between the terms contained in this Guaranty and the terms contained in the
Credit Agreement, the terms of the Credit Agreement shall control.
     SECTION 5.2. Binding on Successors, Transferees and Assigns; Assignment.
This Guaranty shall remain in full force and effect until the Termination Date
has occurred, shall be jointly and severally binding upon each Guarantor and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by each Secured Party and its successors, transferees and assigns;
provided that no Guarantor may (unless otherwise permitted under the terms of
the Credit Agreement) assign any of its obligations hereunder without the prior
written consent of all Lenders.

7



--------------------------------------------------------------------------------



 



     SECTION 5.3. Amendments, etc. No amendment to or waiver of any provision of
this Guaranty, nor consent to any departure by any Guarantor from its
obligations under this Guaranty, shall in any event be effective unless the same
shall be in writing and signed by the Administrative Agent (on behalf of the
Lenders or the Required Lenders, as the case may be, pursuant to Section 10.01
of the Credit Agreement) and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
     SECTION 5.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party (in the case of any Guarantor, in care of the Company) specified in the
Credit Agreement or at such other address or facsimile number as may be
designated by such party in a notice to the other party. Any notice, if mailed
and properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any such notice,
if transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter.
     SECTION 5.5. Additional Guarantors. Upon the execution and delivery by any
other Person of a supplement in the form of Annex I hereto, such Person shall
become a “Guarantor” hereunder with the same force and effect as if it were
originally a party to this Guaranty and named as a “Guarantor” hereunder. The
execution and delivery of such supplement shall not require the consent of any
other Guarantor hereunder, and the rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.
     SECTION 5.6. Release of Guarantor. Upon the occurrence of the Termination
Date, this Guaranty and all obligations of each Guarantor hereunder shall
terminate, without delivery of any instrument or performance of any act by any
party. In addition, at the request of the Company, and at the sole expense of
the Company, a Guarantor shall be released from its obligations hereunder in the
event that the Capital Securities of such Guarantor are Disposed of in a
transaction permitted by the Credit Agreement; provided that the Company shall
have delivered to the Administrative Agent, at least three Business Days prior
to the date of the proposed release, a written request for release identifying
the relevant Guarantor and a certification by the Company stating that such
transaction is in compliance with the Loan Documents.
     SECTION 5.7. No Waiver; Remedies. In addition to, and not in limitation of,
Sections 2.3 and 2.5, no failure on the part of any Secured Party to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law.
     SECTION 5.8. Section Captions. Section captions used in this Guaranty are
for convenience of reference only, and shall not affect the construction of this
Guaranty.
     SECTION 5.9. Severability. If any provision of this Guaranty or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and

8



--------------------------------------------------------------------------------



 



enforceability of the remaining provisions of this Guaranty and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
     SECTION 5.10. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR

9



--------------------------------------------------------------------------------



 



NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. EACH FOREIGN OBLIGOR HEREBY
IRREVOCABLY APPOINTS THE COMPANY, AS ITS AUTHORIZED AGENT TO RECEIVE ON ITS
BEHALF SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDINGS IN ANY SUCH COURT AND
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY SUCH COURTS BY MAILING A COPY
THEREOF, BY REGISTERED MAIL, POSTAGE PREPAID, TO SUCH AGENT AT SUCH ADDRESS, AND
AGREES THAT SUCH SERVICE, TO THE FULLEST EXTENT PERMITTED BY LAW: (I) SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON IT IN ANY SUCH SUIT,
ACTION OR PROCEEDING; AND (II) SHALL BE TAKEN AND HELD TO BE VALID PERSONAL
SERVICE UPON AND PERSONAL DELIVERY TO IT. IF ANY AGENT APPOINTED BY ANY PERSON
PARTY HERETO REFUSES TO ACCEPT SERVICE, SUCH PERSON HEREBY AGREES THAT SERVICE
UPON IT BY MAIL SHALL UPON RECEIPT CONSTITUTE SUFFICIENT NOTICE. NOTHING HEREIN
CONTAINED SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR SHALL LIMIT THE RIGHT OF ANY OTHER PERSON PARTY HERETO TO BRING
PROCEEDINGS AGAINST SUCH PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
     SECTION 5.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 5.12. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of Law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court; and (b) without limiting the generality of
Section 10.04 of the Credit Agreement, the Guarantors, jointly and severally,
shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding.

10



--------------------------------------------------------------------------------



 



     SECTION 5.13. Counterparts. This Guaranty may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Guaranty.
     SECTION 5.14. Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Guarantor in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Guarantor
in the Agreement Currency, such Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Guarantor (or to any other Person who may be
entitled thereto under applicable law).
     SECTION 5.15. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its Responsible Officer as of the date first above
written.

            ASYST JAPAN, INC.
      By:           Name:           Title:           ASYST SHINKO, INC.
      By:           Name:           Title:        

12



--------------------------------------------------------------------------------



 



            ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:

KEYBANK NATIONAL ASSOCIATION,
  as Administrative Agent
      By:           Title:             

13



--------------------------------------------------------------------------------



 



ANNEX I to
the Japanese Subsidiary Guaranty
     THIS SUPPLEMENT, dated as of                      ___, ___(this
“Supplement”), is to the Japanese Subsidiary Guaranty, dated as of July ___,
2007 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Guaranty”), among the Guarantors (such capitalized term, and
other terms used in this Supplement, to have the meanings set forth in Article I
of the Guaranty) from time to time party thereto, in favor of KEYBANK NATIONAL
ASSOCIATION, as administrative agent (together with its successor(s) thereto in
such capacity, the “Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H:
     WHEREAS, pursuant to the provisions of Section 5.5 of the Guaranty, each of
the undersigned is becoming a Guarantor under the Guaranty; and
     WHEREAS, each of the undersigned desires to become a “Guarantor” under the
Guaranty in order to induce the Secured Parties to continue to extend Credit
Extensions under the Credit Agreement;
     NOW, THEREFORE, in consideration of the premises, and for other
consideration (the receipt and sufficiency of which is hereby acknowledged),
each of the undersigned agrees, for the benefit of each Secured Party, as
follows.
     SECTION 1. Party to Guaranty, etc. In accordance with the terms of the
Guaranty, by its signature below, each of the undersigned hereby irrevocably
agrees to become a Guarantor under the Guaranty with the same force and effect
as if it were an original signatory thereto and each of the undersigned hereby
(a) agrees to be bound by and comply with all of the terms and provisions of the
Guaranty applicable to it as a Guarantor and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct as of the date hereof. In furtherance of the foregoing, each
reference to a “Guarantor” and/or “Guarantors” in the Guaranty shall be deemed
to include each of the undersigned.
     SECTION 2. Waiver, Agreements, etc. Each of the undersigned hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Secured Obligations, this Supplement and the Guaranty and any
requirement that any Secured Party protect, secure, perfect or insure any Lien,
or any property subject thereto, or exhaust any right or take any action against
any Loan Party or any other Person (including any other Guarantor) or entity or
any Collateral securing the Secured Obligations, as the case may be.
     SECTION 3. Representations. Each of the undersigned hereby represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it and that this Supplement and the Guaranty constitute the legal, valid and
binding obligation of each of the undersigned, enforceable against it in
accordance with its terms.
     SECTION 4. Full Force of Guaranty. Except as expressly supplemented hereby,
the Guaranty shall remain in full force and effect in accordance with its terms.

1



--------------------------------------------------------------------------------



 



     SECTION 5. Severability. If any provision of this Supplement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Supplement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     SECTION 6. Indemnity; Fees and Expenses, etc. Without limiting the
provisions of any other Loan Document, each of the undersigned agrees to
reimburse the Administrative Agent for its reasonable out-of-pocket expenses
incurred in connection with this Supplement, including reasonable attorney’s
fees and expenses of the Administrative Agent’s counsel.
     SECTION 7. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT WILL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK.
     SECTION 8. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Supplement, the
Guaranty or any other Loan Document, (a) the court shall, and is hereby directed
to, make a general reference pursuant to California Code of Civil Procedure
Section 638 to a referee (who shall be a single active or retired judge) to hear
and determine all of the issues in such action or proceeding (whether of fact or
of Law) and to report a statement of decision, provided that at the option of
any party to such proceeding, any such issues pertaining to a “provisional
remedy” as defined in California Code of Civil Procedure Section 1281.8 shall be
heard and determined by the court; and (b) without limiting the generality of
Section 10.04 of the Credit Agreement, the Guarantors (including the
undersigned), jointly and severally, shall be solely responsible to pay all fees
and expenses of any referee appointed in such action or proceeding.
     SECTION 9. Counterparts. This Supplement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Guaranty.
     SECTION 10. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to
be duly executed and delivered by its Responsible Officer as of the date first
above written.

            [NAME OF ADDITIONAL SUBSIDIARY]
      By:           Title:             

            ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:

KEYBANK NATIONAL ASSOCIATION
  as Administrative Agent
      By:           Title:             

1



--------------------------------------------------------------------------------



 



EXHIBIT F-4
TAIWANESE SUBSIDIARY GUARANTY
     This TAIWANESE SUBSIDIARY GUARANTY, dated as of July 27, 2007 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Guaranty”), is made by each Taiwanese Subsidiary of ASYST TECHNOLOGIES, INC., a
California corporation (the “Company”), from time to time party hereto (each
individually, a “Guarantor” and, collectively, the “Guarantors”), in favor of
KEYBANK NATIONAL ASSOCIATION, as administrative agent (together with its
successor(s) thereto in such capacity, the “Administrative Agent”) for each of
the Secured Parties.
W I T N E S S E T H:
     WHEREAS, pursuant to a Credit Agreement, dated as of July 27, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Asyst Japan, Inc., a Japanese
corporation (“AJI”), Asyst Shinko, Inc., a Japanese corporation (“ASI”), and
certain other Subsidiaries of the Company party thereto from time to time (each
a “Designated Borrower” and, collectively with the Company, AJI and ASI, the
“Borrowers”), the Lenders and the Administrative Agent, the Lenders and the L/C
Issuer have extended Commitments to make Credit Extensions to the Borrowers; and
     WHEREAS, as a condition precedent to the making of the Credit Extensions
under the Credit Agreement, each Guarantor is required to execute and deliver
this Guaranty.
     NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders and the L/C Issuer to
make Credit Extensions to the Borrowers, and to induce Secured Parties to enter
into Swap Contracts, each Guarantor jointly and severally agrees, for the
benefit of each Secured Party, as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Terms. The following terms when used in this Guaranty,
including its preamble and recitals, shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):
     “Administrative Agent” is defined in the preamble.
     “AJI” is defined in the first recital.
     “ASI” is defined in the first recital.
     “Borrowers” is defined in the first recital.
     “Company” is defined in the preamble.
Taiwanese Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



     “Credit Agreement” is defined in the first recital.
     “Guarantor” and “Guarantors” are defined in the preamble.
     “Guaranty” is defined in the preamble.
     “Secured Obligations” means all Obligations of the Foreign Obligors.
     “Termination Date” means the date on which all Obligations have been paid
in full in cash, all Letters of Credit have been terminated or have expired (or
have been Cash Collateralized), all Secured Hedge Agreements have been
terminated or have otherwise been provided for on terms reasonably satisfactory
to the parties, and all Commitments shall have been terminated.
     SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein
or the context otherwise requires, terms used in this Guaranty, including its
preamble and recitals, have the meanings provided in the Credit Agreement.
ARTICLE II
GUARANTY PROVISIONS
     SECTION 2.1. Guaranty. Each Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably
     (a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Secured Obligations now or hereafter existing, whether for
principal, interest (including interest accruing at the then applicable rate
provided in the Credit Agreement after the occurrence of any Default set forth
in Section 8.01(f) or (g) of the Credit Agreement, whether or not a claim for
post-filing or post-petition interest is allowed under applicable Law following
the institution of a proceeding under bankruptcy, insolvency or similar Laws),
fees, reimbursement obligations with respect to the Letters of Credit or
otherwise, expenses or otherwise; and
     (b) indemnifies and holds harmless each Secured Party for any and all costs
and expenses (including reasonable attorney’s fees and expenses) incurred by
such Secured Party in enforcing any rights under this Guaranty.
provided that each Guarantor shall only be liable under this Guaranty for the
maximum amount of such liability that can be hereby incurred without rendering
this Guaranty, as it relates to such Guarantor, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. This Guaranty constitutes a guaranty of payment when due and not
of collection, and each Guarantor specifically agrees that it shall not be
necessary or required that any Secured Party exercise any right, assert any
claim or demand or enforce any remedy whatsoever against any Loan Party or any
other Person before or as a condition to the obligations of such Guarantor
hereunder.

3



--------------------------------------------------------------------------------



 



     SECTION 2.2. Payments Set Aside. To the extent that any payment by or on
behalf of any Guarantor is made to the Administrative Agent, the L/C Issuer, any
Lender or any other Secured Party, or the Administrative Agent, the L/C Issuer,
any Lender or any other Secured Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer, such Lender or such Secured Party in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.
     SECTION 2.3. Guaranty Absolute, etc. This Guaranty shall in all respects be
a continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until the Termination Date has occurred.
Each Guarantor jointly and severally guarantees that the Secured Obligations
will be paid strictly in accordance with the terms of each Loan Document under
which they arise, regardless of any Law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Secured Party with respect thereto. The liability of each Guarantor under this
Guaranty shall be joint and several, absolute, unconditional and irrevocable
irrespective of:
     (a) any lack of validity, legality or enforceability of any Loan Document;
     (b) the failure of any Secured Party
     (i) to assert any claim or demand or to enforce any right or remedy against
any Loan Party or any other Person (including any other guarantor) under the
provisions of any Loan Document or otherwise, or
     (ii) to exercise any right or remedy against any other guarantor (including
any of the Company or any other Subsidiary Guarantor) of, or Collateral
securing, any Secured Obligations;
     (c) any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Secured Obligations, or any other extension,
compromise or renewal of any Secured Obligation;
     (d) any reduction, limitation, impairment or termination of any Secured
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Guarantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligations or otherwise;
     (e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;

4



--------------------------------------------------------------------------------



 



     (f) any addition, exchange or release of any Collateral or of any Person
that is (or will become) a guarantor (including a Guarantor hereunder) of the
Secured Obligations, or any surrender or non-perfection of any Collateral, or
any amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the Secured
Obligations; or
     (g) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Loan Party, any surety
or any guarantor.
     SECTION 2.4. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Guaranty or any other Loan Document
and although such obligations of such Guarantor may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     SECTION 2.5. Waiver, etc. Each Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Secured Obligations and this Guaranty and any requirement that any Secured Party
protect, secure, perfect or insure any Lien, or any property subject thereto, or
exhaust any right or take any action against any Loan Party or any other Person
(including any other guarantor) or entity or any Collateral securing the Secured
Obligations, as the case may be.
     SECTION 2.6. Postponement of Subrogation, etc. Each Guarantor agrees that
it will not exercise any rights which it may acquire by way of rights of
subrogation under any Loan Document to which it is a party, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Loan Party, in respect of any payment made under any Loan Document or otherwise,
until following the Termination Date. Any amount paid to any Guarantor on
account of any such subrogation rights prior to the Termination Date shall be
held in trust for the benefit of the Secured Parties and shall immediately be
paid and turned over to the Administrative Agent for the benefit of the Secured
Parties in the exact form received by such Guarantor (duly endorsed in favor of
the Administrative Agent, if required), to be credited and applied against the
Secured Obligations, whether matured or

5



--------------------------------------------------------------------------------



 



unmatured, in accordance with Section 2.7; provided that if any Guarantor has
made payment to the Secured Parties of all or any part of the Secured
Obligations and the Termination Date has occurred, then at such Guarantor’s
request, the Administrative Agent (on behalf of the Secured Parties) will, at
the expense of such Guarantor, execute and deliver to such Guarantor appropriate
documents (without recourse and without representation or warranty) necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Secured Obligations resulting from such payment. In furtherance of the
foregoing, at all times prior to the Termination Date, each Guarantor shall
refrain from taking any action or commencing any proceeding against any Loan
Party (or its successors or assigns, whether in connection with a bankruptcy
proceeding or otherwise) to recover any amounts in respect of payments made
under this Guaranty to any Secured Party.
     SECTION 2.7. Payments; Application. Each Guarantor agrees that all payments
made by such Guarantor hereunder will be made in Dollars to the Administrative
Agent, without setoff, counterclaim or other defense and in accordance with
Sections 3.01 and 8.03 of the Credit Agreement, free and clear of and without
deduction for any Taxes, each Guarantor hereby agreeing to comply with and be
bound by the provisions of Sections 3.01 and 8.03 of the Credit Agreement in
respect of all payments made by it hereunder and the provisions of which
Sections are hereby incorporated into and made a part of this Guaranty by this
reference as if set forth herein; provided that references to the “Borrower” or
“Borrowers” in such Sections shall be deemed to be references to each Guarantor,
and references to “this Agreement” in such Sections shall be deemed to be
references to this Guaranty.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     In order to induce the Secured Parties to enter into the Credit Agreement
and make Credit Extensions thereunder, and to induce Secured Parties to enter
into Swap Contracts, each Guarantor represents and warrants to each Secured
Party as set forth below.
     SECTION 3.1. Credit Agreement Representations and Warranties. The
representations and warranties contained in Article V of the Credit Agreement,
insofar as the representations and warranties contained therein are applicable
to any Guarantor and its properties, are true and correct in all material
respects, each such representation and warranty set forth in such Article
(insofar as applicable as aforesaid) and all other terms of the Credit Agreement
to which reference is made therein, together with all related definitions and
ancillary provisions, being hereby incorporated into this Guaranty by reference
as though specifically set forth in this Article.
     SECTION 3.2. Financial Condition, etc. Each Guarantor has knowledge of each
other Loan Party’s financial condition and affairs and has adequate means to
obtain from each such Loan Party on an ongoing basis information relating
thereto and to such Loan Party’s ability to pay and perform the Secured
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect. Each Guarantor
acknowledges and agrees that the Secured Parties shall have no obligation to
investigate the financial condition or affairs of any Loan Party for the benefit
of such

6



--------------------------------------------------------------------------------



 



Guarantor nor to advise such Guarantor of any fact respecting, or any change in,
the financial condition or affairs of any other Loan Party that might become
known to any Secured Party at any time, whether or not such Secured Party knows
or believes or has reason to know or believe that any such fact or change is
unknown to such Guarantor, or might (or does) materially increase the risk of
such Guarantor as guarantor, or might (or would) affect the willingness of such
Guarantor to continue as a guarantor of the Secured Obligations.
     SECTION 3.3. Best Interests. It is in the best interests of each Guarantor
to execute this Guaranty inasmuch as such Guarantor will, as a result of being a
Subsidiary of the Company, derive substantial direct and indirect benefits from
the Credit Extensions made from time to time to the Borrowers by the Lenders and
the L/C Issuer pursuant to the Credit Agreement and the execution and delivery
of Swap Contracts between any Borrower, other Loan Parties and certain Secured
Parties, and each Guarantor agrees that the Secured Parties are relying on this
representation in agreeing to make Credit Extensions to the Borrowers and enter
into such Swap Contracts.
ARTICLE IV
COVENANTS, ETC.
     Each Guarantor covenants and agrees that, at all times prior to the
Termination Date, it will perform, comply with and be bound by all of the
agreements, covenants and obligations contained in the Credit Agreement
(including Articles VI and VII and Section 8.01(f) and (g) of the Credit
Agreement) which are applicable to such Guarantor or its properties, each such
agreement, covenant and obligation contained in the Credit Agreement and all
other terms of the Credit Agreement to which reference is made in this Article,
together with all related definitions and ancillary provisions, being hereby
incorporated into this Guaranty by this reference as though specifically set
forth in this Article.
ARTICLE V
MISCELLANEOUS PROVISIONS
     SECTION 5.1. Loan Document. This Guaranty is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof. To the extent of any conflict
between the terms contained in this Guaranty and the terms contained in the
Credit Agreement, the terms of the Credit Agreement shall control.
     SECTION 5.2. Binding on Successors, Transferees and Assigns; Assignment.
This Guaranty shall remain in full force and effect until the Termination Date
has occurred, shall be jointly and severally binding upon each Guarantor and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by each Secured Party and its successors, transferees and assigns;
provided that no Guarantor may (unless otherwise

7



--------------------------------------------------------------------------------



 



permitted under the terms of the Credit Agreement) assign any of its obligations
hereunder without the prior written consent of all Lenders.
     SECTION 5.3. Amendments, etc. No amendment to or waiver of any provision of
this Guaranty, nor consent to any departure by any Guarantor from its
obligations under this Guaranty, shall in any event be effective unless the same
shall be in writing and signed by the Administrative Agent (on behalf of the
Lenders or the Required Lenders, as the case may be, pursuant to Section 10.01
of the Credit Agreement) and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
     SECTION 5.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party (in the case of any Guarantor, in care of the Company) specified in the
Credit Agreement or at such other address or facsimile number as may be
designated by such party in a notice to the other party. Any notice, if mailed
and properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any such notice,
if transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter.
     SECTION 5.5. Additional Guarantors. Upon the execution and delivery by any
other Person of a supplement in the form of Annex I hereto, such Person shall
become a “Guarantor” hereunder with the same force and effect as if it were
originally a party to this Guaranty and named as a “Guarantor” hereunder. The
execution and delivery of such supplement shall not require the consent of any
other Guarantor hereunder, and the rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.
     SECTION 5.6. Release of Guarantor. Upon the occurrence of the Termination
Date, this Guaranty and all obligations of each Guarantor hereunder shall
terminate, without delivery of any instrument or performance of any act by any
party. In addition, at the request of the Company, and at the sole expense of
the Company, a Guarantor shall be released from its obligations hereunder in the
event that the Capital Securities of such Guarantor are Disposed of in a
transaction permitted by the Credit Agreement; provided that the Company shall
have delivered to the Administrative Agent, at least three Business Days prior
to the date of the proposed release, a written request for release identifying
the relevant Guarantor and a certification by the Company stating that such
transaction is in compliance with the Loan Documents.
     SECTION 5.7. No Waiver; Remedies. In addition to, and not in limitation of,
Sections 2.3 and 2.5, no failure on the part of any Secured Party to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law.

8



--------------------------------------------------------------------------------



 



     SECTION 5.8. Section Captions. Section captions used in this Guaranty are
for convenience of reference only, and shall not affect the construction of this
Guaranty.
     SECTION 5.9. Severability. If any provision of this Guaranty or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     SECTION 5.10. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES,

9



--------------------------------------------------------------------------------



 



TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. EACH FOREIGN OBLIGOR HEREBY IRREVOCABLY APPOINTS THE COMPANY, AS ITS
AUTHORIZED AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDINGS IN ANY SUCH COURT AND CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
SUCH COURTS BY MAILING A COPY THEREOF, BY REGISTERED MAIL, POSTAGE PREPAID, TO
SUCH AGENT AT SUCH ADDRESS, AND AGREES THAT SUCH SERVICE, TO THE FULLEST EXTENT
PERMITTED BY LAW: (I) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING; AND (II) SHALL BE TAKEN
AND HELD TO BE VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO IT. IF ANY
AGENT APPOINTED BY ANY PERSON PARTY HERETO REFUSES TO ACCEPT SERVICE, SUCH
PERSON HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL UPON RECEIPT CONSTITUTE
SUFFICIENT NOTICE. NOTHING HEREIN CONTAINED SHALL AFFECT THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ANY
OTHER PERSON PARTY HERETO TO BRING PROCEEDINGS AGAINST SUCH PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.
     SECTION 5.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 5.12. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of Law) and
to

10



--------------------------------------------------------------------------------



 



report a statement of decision, provided that at the option of any party to such
proceeding, any such issues pertaining to a “provisional remedy” as defined in
California Code of Civil Procedure Section 1281.8 shall be heard and determined
by the court; and (b) without limiting the generality of Section 10.04 of the
Credit Agreement, the Guarantors, jointly and severally, shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.
     SECTION 5.13. Counterparts. This Guaranty may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Guaranty.
     SECTION 5.14. Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Guarantor in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Guarantor
in the Agreement Currency, such Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Guarantor (or to any other Person who may be
entitled thereto under applicable law).
     SECTION 5.15. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its Responsible Officer as of the date first above
written.

            ASYST TECHNOLOGIES TAIWAN LTD.
      By:           Name:           Title:      

Taiwanese Subsidiary Guaranty



--------------------------------------------------------------------------------



 



         

            ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:

KEYBANK NATIONAL ASSOCIATION,
  as Administrative Agent
      By:           Title:             

13



--------------------------------------------------------------------------------



 



ANNEX I to
the Taiwanese Subsidiary Guaranty
     THIS SUPPLEMENT, dated as of ___, 2007 (this “Supplement”), is to the
Taiwanese Subsidiary Guaranty, dated as of July ___, 2007 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Guaranty”), among the Guarantors (such capitalized term, and other terms used
in this Supplement, to have the meanings set forth in Article I of the Guaranty)
from time to time party thereto, in favor of KEYBANK NATIONAL ASSOCIATION, as
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H :
     WHEREAS, pursuant to the provisions of Section 5.5 of the Guaranty, each of
the undersigned is becoming a Guarantor under the Guaranty; and
     WHEREAS, each of the undersigned desires to become a “Guarantor” under the
Guaranty in order to induce the Secured Parties to continue to extend Credit
Extensions under the Credit Agreement;
     NOW, THEREFORE, in consideration of the premises, and for other
consideration (the receipt and sufficiency of which is hereby acknowledged),
each of the undersigned agrees, for the benefit of each Secured Party, as
follows.
     SECTION 1. Party to Guaranty, etc. In accordance with the terms of the
Guaranty, by its signature below, each of the undersigned hereby irrevocably
agrees to become a Guarantor under the Guaranty with the same force and effect
as if it were an original signatory thereto and each of the undersigned hereby
(a) agrees to be bound by and comply with all of the terms and provisions of the
Guaranty applicable to it as a Guarantor and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct as of the date hereof. In furtherance of the foregoing, each
reference to a “Guarantor” and/or “Guarantors” in the Guaranty shall be deemed
to include each of the undersigned.
     SECTION 2. Waiver, Agreements, etc. Each of the undersigned hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Secured Obligations, this Supplement and the Guaranty and any
requirement that any Secured Party protect, secure, perfect or insure any Lien,
or any property subject thereto, or exhaust any right or take any action against
any Loan Party or any other Person (including any other Guarantor) or entity or
any Collateral securing the Secured Obligations, as the case may be.
     SECTION 3. Representations. Each of the undersigned hereby represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it and that this Supplement and the Guaranty constitute the legal, valid and
binding obligation of each of the undersigned, enforceable against it in
accordance with its terms.
     SECTION 4. Full Force of Guaranty. Except as expressly supplemented hereby,
the Guaranty shall remain in full force and effect in accordance with its terms.

 



--------------------------------------------------------------------------------



 



     SECTION 5. Severability. If any provision of this Supplement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Supplement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     SECTION 6. Indemnity; Fees and Expenses, etc. Without limiting the
provisions of any other Loan Document, each of the undersigned agrees to
reimburse the Administrative Agent for its reasonable out-of-pocket expenses
incurred in connection with this Supplement, including reasonable attorney’s
fees and expenses of the Administrative Agent’s counsel.
     SECTION 7. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT WILL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK.
     SECTION 8. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Supplement, the
Guaranty or any other Loan Document, (a) the court shall, and is hereby directed
to, make a general reference pursuant to California Code of Civil Procedure
Section 638 to a referee (who shall be a single active or retired judge) to hear
and determine all of the issues in such action or proceeding (whether of fact or
of Law) and to report a statement of decision, provided that at the option of
any party to such proceeding, any such issues pertaining to a “provisional
remedy” as defined in California Code of Civil Procedure Section 1281.8 shall be
heard and determined by the court; and (b) without limiting the generality of
Section 10.04 of the Credit Agreement, the Guarantors (including the
undersigned), jointly and severally, shall be solely responsible to pay all fees
and expenses of any referee appointed in such action or proceeding.
     SECTION 9. Counterparts. This Supplement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Guaranty.
     SECTION 10. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to
be duly executed and delivered by its Responsible Officer as of the date first
above written.

            [NAME OF ADDITIONAL SUBSIDIARY]
      By:           Title:             

            ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:

KEYBANK NATIONAL ASSOCIATION,
  as Administrative Agent
      By:           Title:             

 



--------------------------------------------------------------------------------



 



EXHIBIT F-5
KOREAN SUBSIDIARY GUARANTY
     This KOREAN SUBSIDIARY GUARANTY, dated as of July ___, 2007 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Guaranty”), is made by ASYST KOREA, LTD., a Korean corporation (“AKL”), ASYST
SHINKO KOREA, INC., a Korean corporation (“ASK”), and each Korean Subsidiary of
ASYST TECHNOLOGIES, INC., a California corporation (the “Company”), from time to
time party hereto (each individually, a “Guarantor” and, collectively, the
“Guarantors”), in favor of KEYBANK NATIONAL ASSOCIATION, as administrative agent
(together with its successor(s) thereto in such capacity, the “Administrative
Agent”) for each of the Secured Parties.
WITNESSETH:
     WHEREAS, pursuant to a Credit Agreement, dated as of July ___, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Asyst Japan, Inc., a Japanese
corporation, Asyst Shinko, Inc., a Japanese corporation and certain other
Subsidiaries of the Company party thereto from time to time (each a “Designated
Borrower” and, collectively with the Company, AJI and ASI, the “Borrowers”), the
Lenders and the Administrative Agent, the Lenders and the L/C Issuer have
extended Commitments to make Credit Extensions to the Borrowers; and
     WHEREAS, as a condition precedent to the making of the Credit Extensions
under the Credit Agreement, each Guarantor is required to execute and deliver
this Guaranty.
     NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders and the L/C Issuer to
make Credit Extensions to the Borrowers, and to induce Secured Parties to enter
into Swap Contracts, each Guarantor jointly and severally agrees, for the
benefit of each Secured Party, as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Terms. The following terms when used in this Guaranty,
including its preamble and recitals, shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):
     “Administrative Agent” is defined in the preamble.
     “AJI” is defined in the first recital.
     “AKL” is defined in the preamble.
     “ASK” is defined in the preamble.

 



--------------------------------------------------------------------------------



 



     “ASI” is defined in the first recital.
     “Borrowers” is defined in the first recital.
     “Company” is defined in the preamble.
     “Credit Agreement” is defined in the first recital.
     “Guarantor” and “Guarantors” are defined in the preamble.
     “Guaranty” is defined in the preamble.
     “Secured Obligations” means all Obligations of the Foreign Obligors.
     “Termination Date” means the date on which all Obligations have been paid
in full in cash, all Letters of Credit have been terminated or have expired (or
have been Cash Collateralized), all Secured Hedge Agreements have been
terminated or have otherwise been provided for on terms reasonably satisfactory
to the parties, and all Commitments shall have been terminated.
     SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein
or the context otherwise requires, terms used in this Guaranty, including its
preamble and recitals, have the meanings provided in the Credit Agreement.
ARTICLE II
GUARANTY PROVISIONS
     SECTION 2.1. Guaranty. Each Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably
     (a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Secured Obligations now or hereafter existing, whether for
principal, interest (including interest accruing at the then applicable rate
provided in the Credit Agreement after the occurrence of any Default set forth
in Section 8.01(f) or (g) of the Credit Agreement, whether or not a claim for
post-filing or post-petition interest is allowed under applicable Law following
the institution of a proceeding under bankruptcy, insolvency or similar Laws),
fees, reimbursement obligations with respect to the Letters of Credit or
otherwise, expenses or otherwise; and
     (b) indemnifies and holds harmless each Secured Party for any and all costs
and expenses (including reasonable attorney’s fees and expenses) incurred by
such Secured Party in enforcing any rights under this Guaranty.
provided that each Guarantor shall only be liable under this Guaranty for the
maximum amount of such liability that can be hereby incurred without rendering
this Guaranty, as it relates to such Guarantor, voidable under applicable Law
relating to fraudulent conveyance or fraudulent

3



--------------------------------------------------------------------------------



 



transfer, and not for any greater amount. This Guaranty constitutes a guaranty
of payment when due and not of collection, and each Guarantor specifically
agrees that it shall not be necessary or required that any Secured Party
exercise any right, assert any claim or demand or enforce any remedy whatsoever
against any Loan Party or any other Person before or as a condition to the
obligations of such Guarantor hereunder.
     SECTION 2.2. Payments Set Aside. To the extent that any payment by or on
behalf of any Guarantor is made to the Administrative Agent, the L/C Issuer, any
Lender or any other Secured Party, or the Administrative Agent, the L/C Issuer,
any Lender or any other Secured Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer, such Lender or such Secured Party in its discretion) to be
repaid to a trustee, receiver, or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.
     SECTION 2.3. Guaranty Absolute, etc. This Guaranty shall in all respects be
a continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until the Termination Date has occurred.
Each Guarantor jointly and severally guarantees that the Secured Obligations
will be paid strictly in accordance with the terms of each Loan Document under
which they arise, regardless of any Law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Secured Party with respect thereto. The liability of each Guarantor under this
Guaranty shall be joint and several, absolute, unconditional and irrevocable
irrespective of:
     (a) any lack of validity, legality or enforceability of any Loan Document;
     (b) the failure of any Secured Party
     (i) to assert any claim or demand or to enforce any right or remedy against
any Loan Party or any other Person (including any other guarantor) under the
provisions of any Loan Document or otherwise, or
     (ii) to exercise any right or remedy against any other guarantor (including
any of the Company or any other Subsidiary Guarantor) of, or Collateral
securing, any Secured Obligations;
     (c) any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Secured Obligations, or any other extension,
compromise or renewal of any Secured Obligation;
     (d) any reduction, limitation, impairment or termination of any Secured
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Guarantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity,

4



--------------------------------------------------------------------------------



 



compromise, unenforceability of, or any other event or occurrence affecting, any
Secured Obligations or otherwise;
     (e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;
     (f) any addition, exchange or release of any Collateral or of any Person
that is (or will become) a guarantor (including a Guarantor hereunder) of the
Secured Obligations, or any surrender or non-perfection of any Collateral, or
any amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the Secured
Obligations; or
     (g) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Loan Party, any surety
or any guarantor.
     SECTION 2.4. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Guaranty or any other Loan Document
and although such obligations of such Guarantor may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     SECTION 2.5. Waiver, etc. Each Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Secured Obligations and this Guaranty and any requirement that any Secured Party
protect, secure, perfect or insure any Lien, or any property subject thereto, or
exhaust any right or take any action against any Loan Party or any other Person
(including any other guarantor) or entity or any Collateral securing the Secured
Obligations, as the case may be.
     SECTION 2.6. Postponement of Subrogation, etc. Each Guarantor agrees that
it will not exercise any rights which it may acquire by way of rights of
subrogation under any Loan Document to which it is a party, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Loan Party, in respect of any payment made under any Loan Document or otherwise,
until following the Termination Date. Any amount paid to any

5



--------------------------------------------------------------------------------



 



Guarantor on account of any such subrogation rights prior to the Termination
Date shall be held in trust for the benefit of the Secured Parties and shall
immediately be paid and turned over to the Administrative Agent for the benefit
of the Secured Parties in the exact form received by such Guarantor (duly
endorsed in favor of the Administrative Agent, if required), to be credited and
applied against the Secured Obligations, whether matured or unmatured, in
accordance with Section 2.7; provided that if any Guarantor has made payment to
the Secured Parties of all or any part of the Secured Obligations and the
Termination Date has occurred, then at such Guarantor’s request, the
Administrative Agent (on behalf of the Secured Parties) will, at the expense of
such Guarantor, execute and deliver to such Guarantor appropriate documents
(without recourse and without representation or warranty) necessary to evidence
the transfer by subrogation to such Guarantor of an interest in the Secured
Obligations resulting from such payment. In furtherance of the foregoing, at all
times prior to the Termination Date, each Guarantor shall refrain from taking
any action or commencing any proceeding against any Loan Party (or its
successors or assigns, whether in connection with a bankruptcy proceeding or
otherwise) to recover any amounts in respect of payments made under this
Guaranty to any Secured Party.
     SECTION 2.7. Payments; Application. Each Guarantor agrees that all payments
made by such Guarantor hereunder will be made in Dollars to the Administrative
Agent, without setoff, counterclaim or other defense and in accordance with
Sections 3.01 and 8.03 of the Credit Agreement, free and clear of and without
deduction for any Taxes, each Guarantor hereby agreeing to comply with and be
bound by the provisions of Sections 3.01 and 8.03 of the Credit Agreement in
respect of all payments made by it hereunder and the provisions of which
Sections are hereby incorporated into and made a part of this Guaranty by this
reference as if set forth herein; provided that references to the “Borrower” or
“Borrowers” in such Sections shall be deemed to be references to each Guarantor,
and references to “this Agreement” in such Sections shall be deemed to be
references to this Guaranty.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     In order to induce the Secured Parties to enter into the Credit Agreement
and make Credit Extensions thereunder, and to induce Secured Parties to enter
into Swap Contracts, each Guarantor represents and warrants to each Secured
Party as set forth below.
     SECTION 3.1. Credit Agreement Representations and Warranties. The
representations and warranties contained in Article V of the Credit Agreement,
insofar as the representations and warranties contained therein are applicable
to any Guarantor and its properties, are true and correct in all material
respects, each such representation and warranty set forth in such Article
(insofar as applicable as aforesaid) and all other terms of the Credit Agreement
to which reference is made therein, together with all related definitions and
ancillary provisions, being hereby incorporated into this Guaranty by reference
as though specifically set forth in this Article.
     SECTION 3.2. Financial Condition, etc. Each Guarantor has knowledge of each
other Loan Party’s financial condition and affairs and has adequate means to
obtain from each such

6



--------------------------------------------------------------------------------



 



Loan Party on an ongoing basis information relating thereto and to such Loan
Party’s ability to pay and perform the Secured Obligations, and agrees to assume
the responsibility for keeping, and to keep, so informed for so long as this
Guaranty is in effect. Each Guarantor acknowledges and agrees that the Secured
Parties shall have no obligation to investigate the financial condition or
affairs of any Loan Party for the benefit of such Guarantor nor to advise such
Guarantor of any fact respecting, or any change in, the financial condition or
affairs of any other Loan Party that might become known to any Secured Party at
any time, whether or not such Secured Party knows or believes or has reason to
know or believe that any such fact or change is unknown to such Guarantor, or
might (or does) materially increase the risk of such Guarantor as guarantor, or
might (or would) affect the willingness of such Guarantor to continue as a
guarantor of the Secured Obligations.
     SECTION 3.3. Best Interests. It is in the best interests of each Guarantor
to execute this Guaranty inasmuch as such Guarantor will, as a result of being a
Subsidiary of the Company, derive substantial direct and indirect benefits from
the Credit Extensions made from time to time to the Borrowers by the Lenders and
the L/C Issuer pursuant to the Credit Agreement and the execution and delivery
of Swap Contracts between any Borrower, other Loan Parties and certain Secured
Parties, and each Guarantor agrees that the Secured Parties are relying on this
representation in agreeing to make Credit Extensions to the Borrowers and enter
into such Swap Contracts.
ARTICLE IV
COVENANTS, ETC.
     Each Guarantor covenants and agrees that, at all times prior to the
Termination Date, it will perform, comply with and be bound by all of the
agreements, covenants and obligations contained in the Credit Agreement
(including Articles VI and VII and Section 8.01(f) and (g) of the Credit
Agreement) which are applicable to such Guarantor or its properties, each such
agreement, covenant and obligation contained in the Credit Agreement and all
other terms of the Credit Agreement to which reference is made in this Article,
together with all related definitions and ancillary provisions, being hereby
incorporated into this Guaranty by this reference as though specifically set
forth in this Article.
ARTICLE V
MISCELLANEOUS PROVISIONS
     SECTION 5.1. Loan Document. This Guaranty is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof. To the extent of any conflict
between the terms contained in this Guaranty and the terms contained in the
Credit Agreement, the terms of the Credit Agreement shall control.
     SECTION 5.2. Binding on Successors, Transferees and Assigns; Assignment.
This Guaranty shall remain in full force and effect until the Termination Date
has occurred, shall be

7



--------------------------------------------------------------------------------



 



jointly and severally binding upon each Guarantor and its successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
each Secured Party and its successors, transferees and assigns; provided that no
Guarantor may (unless otherwise permitted under the terms of the Credit
Agreement) assign any of its obligations hereunder without the prior written
consent of all Lenders.
     SECTION 5.3. Amendments, etc. No amendment to or waiver of any provision of
this Guaranty, nor consent to any departure by any Guarantor from its
obligations under this Guaranty, shall in any event be effective unless the same
shall be in writing and signed by the Administrative Agent (on behalf of the
Lenders or the Required Lenders, as the case may be, pursuant to Section 10.01
of the Credit Agreement) and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
     SECTION 5.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party (in the case of any Guarantor, in care of the Company) specified in the
Credit Agreement or at such other address or facsimile number as may be
designated by such party in a notice to the other party. Any notice, if mailed
and properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any such notice,
if transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter.
     SECTION 5.5. Additional Guarantors. Upon the execution and delivery by any
other Person of a supplement in the form of Annex I hereto, such Person shall
become a “Guarantor” hereunder with the same force and effect as if it were
originally a party to this Guaranty and named as a “Guarantor” hereunder. The
execution and delivery of such supplement shall not require the consent of any
other Guarantor hereunder, and the rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.
     SECTION 5.6. Release of Guarantor. Upon the occurrence of the Termination
Date, this Guaranty and all obligations of each Guarantor hereunder shall
terminate, without delivery of any instrument or performance of any act by any
party. In addition, at the request of the Company, and at the sole expense of
the Company, a Guarantor shall be released from its obligations hereunder in the
event that the Capital Securities of such Guarantor are Disposed of in a
transaction permitted by the Credit Agreement; provided that the Company shall
have delivered to the Administrative Agent, at least three Business Days prior
to the date of the proposed release, a written request for release identifying
the relevant Guarantor and a certification by the Company stating that such
transaction is in compliance with the Loan Documents.
     SECTION 5.7. No Waiver; Remedies. In addition to, and not in limitation of,
Sections 2.3 and 2.5, no failure on the part of any Secured Party to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law.

8



--------------------------------------------------------------------------------



 



     SECTION 5.8. Section Captions. Section captions used in this Guaranty are
for convenience of reference only, and shall not affect the construction of this
Guaranty.
     SECTION 5.9. Severability. If any provision of this Guaranty or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     SECTION 5.10. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE

9



--------------------------------------------------------------------------------



 



OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. EACH FOREIGN OBLIGOR HEREBY IRREVOCABLY APPOINTS THE COMPANY, AS ITS
AUTHORIZED AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDINGS IN ANY SUCH COURT AND CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
SUCH COURTS BY MAILING A COPY THEREOF, BY REGISTERED MAIL, POSTAGE PREPAID, TO
SUCH AGENT AT SUCH ADDRESS, AND AGREES THAT SUCH SERVICE, TO THE FULLEST EXTENT
PERMITTED BY LAW: (I) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING; AND (II) SHALL BE TAKEN
AND HELD TO BE VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO IT. IF ANY
AGENT APPOINTED BY ANY PERSON PARTY HERETO REFUSES TO ACCEPT SERVICE, SUCH
PERSON HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL UPON RECEIPT CONSTITUTE
SUFFICIENT NOTICE. NOTHING HEREIN CONTAINED SHALL AFFECT THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ANY
OTHER PERSON PARTY HERETO TO BRING PROCEEDINGS AGAINST SUCH PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.
     SECTION 5.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 5.12. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of Law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such

10



--------------------------------------------------------------------------------



 



issues pertaining to a “provisional remedy” as defined in California Code of
Civil Procedure Section 1281.8 shall be heard and determined by the court; and
(b) without limiting the generality of Section 10.04 of the Credit Agreement,
the Guarantors, jointly and severally, shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.
     SECTION 5.13. Counterparts. This Guaranty may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Guaranty.
     SECTION 5.14. Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Guarantor in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Guarantor
in the Agreement Currency, such Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Guarantor (or to any other Person who may be
entitled thereto under applicable law).
     SECTION 5.15. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its Responsible Officer as of the date first above
written.

            ASYST KOREA, LTD.
      By:           Name:           Title:        

            ASYST SHINKO KOREA, INC.
      By:           Name:           Title:        

12



--------------------------------------------------------------------------------



 



            ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
      By:           Title:             

13



--------------------------------------------------------------------------------



 



ANNEX I to
the Korean Subsidiary Guaranty
     THIS SUPPLEMENT, dated as of July ___, 2007 (this “Supplement”), is to the
Korean Subsidiary Guaranty, dated as of July ___, 2007 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Guaranty”), among the Guarantors (such capitalized term, and other terms used
in this Supplement, to have the meanings set forth in Article I of the Guaranty)
from time to time party thereto, in favor of KEYBANK NATIONAL ASSOCIATION, as
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H :
     WHEREAS, pursuant to the provisions of Section 5.5 of the Guaranty, each of
the undersigned is becoming a Guarantor under the Guaranty; and
     WHEREAS, each of the undersigned desires to become a “Guarantor” under the
Guaranty in order to induce the Secured Parties to continue to extend Credit
Extensions under the Credit Agreement;
     NOW, THEREFORE, in consideration of the premises, and for other
consideration (the receipt and sufficiency of which is hereby acknowledged),
each of the undersigned agrees, for the benefit of each Secured Party, as
follows.
     SECTION 1. Party to Guaranty, etc. In accordance with the terms of the
Guaranty, by its signature below, each of the undersigned hereby irrevocably
agrees to become a Guarantor under the Guaranty with the same force and effect
as if it were an original signatory thereto and each of the undersigned hereby
(a) agrees to be bound by and comply with all of the terms and provisions of the
Guaranty applicable to it as a Guarantor and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct as of the date hereof. In furtherance of the foregoing, each
reference to a “Guarantor” and/or “Guarantors” in the Guaranty shall be deemed
to include each of the undersigned.
     SECTION 2. Waiver, Agreements, etc. Each of the undersigned hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Secured Obligations, this Supplement and the Guaranty and any
requirement that any Secured Party protect, secure, perfect or insure any Lien,
or any property subject thereto, or exhaust any right or take any action against
any Loan Party or any other Person (including any other Guarantor) or entity or
any Collateral securing the Secured Obligations, as the case may be.
     SECTION 3. Representations. Each of the undersigned hereby represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it and that this Supplement and the Guaranty constitute the legal, valid and
binding obligation of each of the undersigned, enforceable against it in
accordance with its terms.
     SECTION 4. Full Force of Guaranty. Except as expressly supplemented hereby,
the Guaranty shall remain in full force and effect in accordance with its terms.

1



--------------------------------------------------------------------------------



 



     SECTION 5. Severability. If any provision of this Supplement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Supplement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     SECTION 6. Indemnity; Fees and Expenses, etc. Without limiting the
provisions of any other Loan Document, each of the undersigned agrees to
reimburse the Administrative Agent for its reasonable out-of-pocket expenses
incurred in connection with this Supplement, including reasonable attorney’s
fees and expenses of the Administrative Agent’s counsel.
     SECTION 7. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT WILL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK.
     SECTION 8. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Supplement, the
Guaranty or any other Loan Document, (a) the court shall, and is hereby directed
to, make a general reference pursuant to California Code of Civil Procedure
Section 638 to a referee (who shall be a single active or retired judge) to hear
and determine all of the issues in such action or proceeding (whether of fact or
of Law) and to report a statement of decision, provided that at the option of
any party to such proceeding, any such issues pertaining to a “provisional
remedy” as defined in California Code of Civil Procedure Section 1281.8 shall be
heard and determined by the court; and (b) without limiting the generality of
Section 10.04 of the Credit Agreement, the Guarantors (including the
undersigned), jointly and severally, shall be solely responsible to pay all fees
and expenses of any referee appointed in such action or proceeding.
     SECTION 9. Counterparts. This Supplement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Guaranty.
     SECTION 10. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to
be duly executed and delivered by its Responsible Officer as of the date first
above written.

            [NAME OF ADDITIONAL SUBSIDIARY]
      By:           Title:             

            ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:

KEYBANK NATIONAL ASSOCIATION
  as Administrative Agent
      By:           Title:             

1



--------------------------------------------------------------------------------



 



EXHIBIT F-6
ASI SUBSIDIARY GUARANTY
     This ASI SUBSIDIARY GUARANTY, dated as of July 27, 2007 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Guaranty”), is made by ASYST SHINKO TAIWAN, INC., a Taiwanese corporation (“ASI
Taiwan”), ASYST SHINKO AMERICA, INC., a Calafornia corporation (“ASAM”), and
each Subsidiary of ASYST SHINKO, INC., a Japanese corporation (“ASI”), from time
to time party hereto (each individually, a “Guarantor” and, collectively, the
“Guarantors”), in favor of KEYBANK NATIONAL ASSOCIATION, as administrative agent
(together with its successor(s) thereto in such capacity, the “Administrative
Agent”) for each of the Secured Parties.
W I T N E S S E T H:
     WHEREAS, pursuant to a Credit Agreement, dated as of July 27, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Asyst Technologies, Inc., a California
corporation (the “Company”), Asyst Japan, Inc., a Japanese corporation (“AJI”),
ASI and certain other Subsidiaries of the Company party thereto from time to
time (each a “Designated Borrower” and, collectively with the Company, AJI and
ASI, the “Borrowers”), the Lenders and the Administrative Agent, the Lenders and
the L/C Issuer have extended Commitments to make Credit Extensions to the
Borrowers; and
     WHEREAS, as a condition precedent to the making of the Credit Extensions
under the Credit Agreement, each Guarantor is required to execute and deliver
this Guaranty.
     NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders and the L/C Issuer to
make Credit Extensions to the Borrowers, and to induce Secured Parties to enter
into Swap Contracts, each Guarantor jointly and severally agrees, for the
benefit of each Secured Party, as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Terms. The following terms when used in this Guaranty,
including its preamble and recitals, shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):
     “Administrative Agent” is defined in the preamble.
     “AJI” is defined in the first recital.
     “ASI” is defined in the preamble.
     “Borrowers” is defined in the first recital.

 



--------------------------------------------------------------------------------



 



     “Company” is defined in the first recital.
     “Credit Agreement” is defined in the first recital.
     “Guarantor” and “Guarantors” are defined in the preamble.
     “Guaranty” is defined in the preamble.
     “Secured Obligations” means all Obligations of the Foreign Obligors.
     “Termination Date” means the date on which all Obligations have been paid
in full in cash, all Letters of Credit have been terminated or have expired (or
have been Cash Collateralized), all Secured Hedge Agreements have been
terminated or have otherwise been provided for on terms reasonably satisfactory
to the parties, and all Commitments shall have been terminated.
     SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein
or the context otherwise requires, terms used in this Guaranty, including its
preamble and recitals, have the meanings provided in the Credit Agreement.
ARTICLE II
GUARANTY PROVISIONS
     SECTION 2.1. Guaranty. Each Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably
     (a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Secured Obligations now or hereafter existing, whether for
principal, interest (including interest accruing at the then applicable rate
provided in the Credit Agreement after the occurrence of any Default set forth
in Section 8.01(f) or (g) of the Credit Agreement, whether or not a claim for
post-filing or post-petition interest is allowed under applicable Law following
the institution of a proceeding under bankruptcy, insolvency or similar Laws),
fees, reimbursement obligations with respect to the Letters of Credit or
otherwise, expenses or otherwise; and
     (b) indemnifies and holds harmless each Secured Party for any and all costs
and expenses (including reasonable attorney’s fees and expenses) incurred by
such Secured Party in enforcing any rights under this Guaranty.
provided that each Guarantor shall only be liable under this Guaranty for the
maximum amount of such liability that can be hereby incurred without rendering
this Guaranty, as it relates to such Guarantor, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. This Guaranty constitutes a guaranty of payment when due and not
of collection, and each Guarantor specifically agrees that it shall not be
necessary or required that any Secured Party exercise any right, assert any
claim or demand or enforce any

3



--------------------------------------------------------------------------------



 



remedy whatsoever against any Loan Party or any other Person before or as a
condition to the obligations of such Guarantor hereunder.
     SECTION 2.2. Payments Set Aside. To the extent that any payment by or on
behalf of any Guarantor is made to the Administrative Agent, the L/C Issuer, any
Lender or any other Secured Party, or the Administrative Agent, the L/C Issuer,
any Lender or any other Secured Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer, such Lender or such Secured Party in its discretion) to be
repaid to a trustee, receiver, or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.
     SECTION 2.3. Guaranty Absolute, etc. This Guaranty shall in all respects be
a continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until the Termination Date has occurred.
Each Guarantor jointly and severally guarantees that the Secured Obligations
will be paid strictly in accordance with the terms of each Loan Document under
which they arise, regardless of any Law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Secured Party with respect thereto. The liability of each Guarantor under this
Guaranty shall be joint and several, absolute, unconditional and irrevocable
irrespective of:
     (a) any lack of validity, legality or enforceability of any Loan Document;
     (b) the failure of any Secured Party
     (i) to assert any claim or demand or to enforce any right or remedy against
any Loan Party or any other Person (including any other guarantor) under the
provisions of any Loan Document or otherwise, or
     (ii) to exercise any right or remedy against any other guarantor (including
any of the Company or any other Subsidiary Guarantor) of, or Collateral
securing, any Secured Obligations;
     (c) any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Secured Obligations, or any other extension,
compromise or renewal of any Secured Obligation;
     (d) any reduction, limitation, impairment or termination of any Secured
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Guarantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligations or otherwise;

4



--------------------------------------------------------------------------------



 



     (e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;
     (f) any addition, exchange or release of any Collateral or of any Person
that is (or will become) a guarantor (including a Guarantor hereunder) of the
Secured Obligations, or any surrender or non-perfection of any Collateral, or
any amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the Secured
Obligations; or
     (g) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Loan Party, any surety
or any guarantor.
     SECTION 2.4. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Guaranty or any other Loan Document
and although such obligations of such Guarantor may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     SECTION 2.5. Waiver, etc. Each Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Secured Obligations and this Guaranty and any requirement that any Secured Party
protect, secure, perfect or insure any Lien, or any property subject thereto, or
exhaust any right or take any action against any Loan Party or any other Person
(including any other guarantor) or entity or any Collateral securing the Secured
Obligations, as the case may be.
     SECTION 2.6. Postponement of Subrogation, etc. Each Guarantor agrees that
it will not exercise any rights which it may acquire by way of rights of
subrogation under any Loan Document to which it is a party, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Loan Party, in respect of any payment made under any Loan Document or otherwise,
until following the Termination Date. Any amount paid to any Guarantor on
account of any such subrogation rights prior to the Termination Date shall be
held in trust for the benefit of the Secured Parties and shall immediately be
paid and turned over to the Administrative Agent for the benefit of the Secured
Parties in the exact form received by such

5



--------------------------------------------------------------------------------



 



Guarantor (duly endorsed in favor of the Administrative Agent, if required), to
be credited and applied against the Secured Obligations, whether matured or
unmatured, in accordance with Section 2.7; provided that if any Guarantor has
made payment to the Secured Parties of all or any part of the Secured
Obligations and the Termination Date has occurred, then at such Guarantor’s
request, the Administrative Agent (on behalf of the Secured Parties) will, at
the expense of such Guarantor, execute and deliver to such Guarantor appropriate
documents (without recourse and without representation or warranty) necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Secured Obligations resulting from such payment. In furtherance of the
foregoing, at all times prior to the Termination Date, each Guarantor shall
refrain from taking any action or commencing any proceeding against any Loan
Party (or its successors or assigns, whether in connection with a bankruptcy
proceeding or otherwise) to recover any amounts in respect of payments made
under this Guaranty to any Secured Party.
     SECTION 2.7. Payments; Application. Each Guarantor agrees that all payments
made by such Guarantor hereunder will be made in Dollars to the Administrative
Agent, without setoff, counterclaim or other defense and in accordance with
Sections 3.01 and 8.03 of the Credit Agreement, free and clear of and without
deduction for any Taxes, each Guarantor hereby agreeing to comply with and be
bound by the provisions of Sections 3.01 and 8.03 of the Credit Agreement in
respect of all payments made by it hereunder and the provisions of which
Sections are hereby incorporated into and made a part of this Guaranty by this
reference as if set forth herein; provided that references to the “Borrower” or
“Borrowers” in such Sections shall be deemed to be references to each Guarantor,
and references to “this Agreement” in such Sections shall be deemed to be
references to this Guaranty.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     In order to induce the Secured Parties to enter into the Credit Agreement
and make Credit Extensions thereunder, and to induce Secured Parties to enter
into Swap Contracts, each Guarantor represents and warrants to each Secured
Party as set forth below.
     SECTION 3.1. Credit Agreement Representations and Warranties. The
representations and warranties contained in Article V of the Credit Agreement,
insofar as the representations and warranties contained therein are applicable
to any Guarantor and its properties, are true and correct in all material
respects, each such representation and warranty set forth in such Article
(insofar as applicable as aforesaid) and all other terms of the Credit Agreement
to which reference is made therein, together with all related definitions and
ancillary provisions, being hereby incorporated into this Guaranty by reference
as though specifically set forth in this Article.
     SECTION 3.2. Financial Condition, etc. Each Guarantor has knowledge of each
other Loan Party’s financial condition and affairs and has adequate means to
obtain from each such Loan Party on an ongoing basis information relating
thereto and to such Loan Party’s ability to pay and perform the Secured
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect. Each Guarantor
acknowledges

6



--------------------------------------------------------------------------------



 



and agrees that the Secured Parties shall have no obligation to investigate the
financial condition or affairs of any Loan Party for the benefit of such
Guarantor nor to advise such Guarantor of any fact respecting, or any change in,
the financial condition or affairs of any other Loan Party that might become
known to any Secured Party at any time, whether or not such Secured Party knows
or believes or has reason to know or believe that any such fact or change is
unknown to such Guarantor, or might (or does) materially increase the risk of
such Guarantor as guarantor, or might (or would) affect the willingness of such
Guarantor to continue as a guarantor of the Secured Obligations.
     SECTION 3.3. Best Interests. It is in the best interests of each Guarantor
to execute this Guaranty inasmuch as such Guarantor will, as a result of being a
Subsidiary of the Company, derive substantial direct and indirect benefits from
the Credit Extensions made from time to time to the Borrowers by the Lenders and
the L/C Issuer pursuant to the Credit Agreement and the execution and delivery
of Swap Contracts between any Borrower, other Loan Parties and certain Secured
Parties, and each Guarantor agrees that the Secured Parties are relying on this
representation in agreeing to make Credit Extensions to the Borrowers and enter
into such Swap Contracts.
ARTICLE IV
COVENANTS, ETC.
     Each Guarantor covenants and agrees that, at all times prior to the
Termination Date, it will perform, comply with and be bound by all of the
agreements, covenants and obligations contained in the Credit Agreement
(including Articles VI and VII and Section 8.01(f) and (g) of the Credit
Agreement) which are applicable to such Guarantor or its properties, each such
agreement, covenant and obligation contained in the Credit Agreement and all
other terms of the Credit Agreement to which reference is made in this Article,
together with all related definitions and ancillary provisions, being hereby
incorporated into this Guaranty by this reference as though specifically set
forth in this Article.
ARTICLE V
MISCELLANEOUS PROVISIONS
     SECTION 5.1. Loan Document. This Guaranty is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof. To the extent of any conflict
between the terms contained in this Guaranty and the terms contained in the
Credit Agreement, the terms of the Credit Agreement shall control.
     SECTION 5.2. Binding on Successors, Transferees and Assigns; Assignment.
This Guaranty shall remain in full force and effect until the Termination Date
has occurred, shall be jointly and severally binding upon each Guarantor and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by each Secured Party and its successors, transferees and assigns;
provided that no Guarantor may (unless otherwise permitted under the

7



--------------------------------------------------------------------------------



 



terms of the Credit Agreement) assign any of its obligations hereunder without
the prior written consent of all Lenders.
     SECTION 5.3. Amendments, etc. No amendment to or waiver of any provision of
this Guaranty, nor consent to any departure by any Guarantor from its
obligations under this Guaranty, shall in any event be effective unless the same
shall be in writing and signed by the Administrative Agent (on behalf of the
Lenders or the Required Lenders, as the case may be, pursuant to Section 10.01
of the Credit Agreement) and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
     SECTION 5.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party (in the case of any Guarantor, in care of the Company) specified in the
Credit Agreement or at such other address or facsimile number as may be
designated by such party in a notice to the other party. Any notice, if mailed
and properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any such notice,
if transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter.
     SECTION 5.5. Additional Guarantors. Upon the execution and delivery by any
other Person of a supplement in the form of Annex I hereto, such Person shall
become a “Guarantor” hereunder with the same force and effect as if it were
originally a party to this Guaranty and named as a “Guarantor” hereunder. The
execution and delivery of such supplement shall not require the consent of any
other Guarantor hereunder, and the rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.
     SECTION 5.6. Release of Guarantor. Upon the occurrence of the Termination
Date, this Guaranty and all obligations of each Guarantor hereunder shall
terminate, without delivery of any instrument or performance of any act by any
party. In addition, at the request of the Company, and at the sole expense of
the Company, a Guarantor shall be released from its obligations hereunder in the
event that the Capital Securities of such Guarantor are Disposed of in a
transaction permitted by the Credit Agreement; provided that the Company shall
have delivered to the Administrative Agent, at least three Business Days prior
to the date of the proposed release, a written request for release identifying
the relevant Guarantor and a certification by the Company stating that such
transaction is in compliance with the Loan Documents.
     SECTION 5.7. No Waiver; Remedies. In addition to, and not in limitation of,
Sections 2.3 and 2.5, no failure on the part of any Secured Party to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law.
     SECTION 5.8. Section Captions. Section captions used in this Guaranty are
for convenience of reference only, and shall not affect the construction of this
Guaranty.

8



--------------------------------------------------------------------------------



 



     SECTION 5.9. Severability. If any provision of this Guaranty or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     SECTION 5.10. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

9



--------------------------------------------------------------------------------



 



     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. EACH FOREIGN OBLIGOR HEREBY IRREVOCABLY APPOINTS THE COMPANY, AS ITS
AUTHORIZED AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDINGS IN ANY SUCH COURT AND CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
SUCH COURTS BY MAILING A COPY THEREOF, BY REGISTERED MAIL, POSTAGE PREPAID, TO
SUCH AGENT AT SUCH ADDRESS, AND AGREES THAT SUCH SERVICE, TO THE FULLEST EXTENT
PERMITTED BY LAW: (I) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING; AND (II) SHALL BE TAKEN
AND HELD TO BE VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO IT. IF ANY
AGENT APPOINTED BY ANY PERSON PARTY HERETO REFUSES TO ACCEPT SERVICE, SUCH
PERSON HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL UPON RECEIPT CONSTITUTE
SUFFICIENT NOTICE. NOTHING HEREIN CONTAINED SHALL AFFECT THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ANY
OTHER PERSON PARTY HERETO TO BRING PROCEEDINGS AGAINST SUCH PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.
     SECTION 5.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 5.12. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of Law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court; and (b) without limiting the generality of
Section 10.04 of the Credit Agreement, the Guarantors, jointly and severally,
shall

10



--------------------------------------------------------------------------------



 



be solely responsible to pay all fees and expenses of any referee appointed in
such action or proceeding.
     SECTION 5.13. Counterparts. This Guaranty may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Guaranty.
     SECTION 5.14. Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Guarantor in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Guarantor
in the Agreement Currency, such Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Guarantor (or to any other Person who may be
entitled thereto under applicable law).
     SECTION 5.15. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its Responsible Officer as of the date first above
written.

            ASYST SHINKO TAIWAN, INC.
      By:           Name:           Title:        

            ASYST SHINKO AMERICA, INC.
      By:           Name:           Title:        

12



--------------------------------------------------------------------------------



 



            ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:

KEYBANK NATIONAL ASSOCIATION,
  as Administrative Agent
      By:           Title:             

13



--------------------------------------------------------------------------------



 



ANNEX I to
the ASI Subsidiary Guaranty
     THIS SUPPLEMENT, dated as of ___, 20___(this “Supplement”), is to the ASI
Subsidiary Guaranty, dated as of July ___, 2007 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Guaranty”),
among the Guarantors (such capitalized term, and other terms used in this
Supplement, to have the meanings set forth in Article I of the Guaranty) from
time to time party thereto, in favor of KEYBANK NATIONAL ASSOCIATION, as
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H :
     WHEREAS, pursuant to the provisions of Section 5.5 of the Guaranty, each of
the undersigned is becoming a Guarantor under the Guaranty; and
     WHEREAS, each of the undersigned desires to become a “Guarantor” under the
Guaranty in order to induce the Secured Parties to continue to extend Credit
Extensions under the Credit Agreement;
     NOW, THEREFORE, in consideration of the premises, and for other
consideration (the receipt and sufficiency of which is hereby acknowledged),
each of the undersigned agrees, for the benefit of each Secured Party, as
follows.
     SECTION 1. Party to Guaranty, etc. In accordance with the terms of the
Guaranty, by its signature below, each of the undersigned hereby irrevocably
agrees to become a Guarantor under the Guaranty with the same force and effect
as if it were an original signatory thereto and each of the undersigned hereby
(a) agrees to be bound by and comply with all of the terms and provisions of the
Guaranty applicable to it as a Guarantor and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct as of the date hereof. In furtherance of the foregoing, each
reference to a “Guarantor” and/or “Guarantors” in the Guaranty shall be deemed
to include each of the undersigned.
     SECTION 2. Waiver, Agreements, etc. Each of the undersigned hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Secured Obligations, this Supplement and the Guaranty and any
requirement that any Secured Party protect, secure, perfect or insure any Lien,
or any property subject thereto, or exhaust any right or take any action against
any Loan Party or any other Person (including any other Guarantor) or entity or
any Collateral securing the Secured Obligations, as the case may be.
     SECTION 3. Representations. Each of the undersigned hereby represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it and that this Supplement and the Guaranty constitute the legal, valid and
binding obligation of each of the undersigned, enforceable against it in
accordance with its terms.
     SECTION 4. Full Force of Guaranty. Except as expressly supplemented hereby,
the Guaranty shall remain in full force and effect in accordance with its terms.

1



--------------------------------------------------------------------------------



 



     SECTION 5. Severability. If any provision of this Supplement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Supplement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     SECTION 6. Indemnity; Fees and Expenses, etc. Without limiting the
provisions of any other Loan Document, each of the undersigned agrees to
reimburse the Administrative Agent for its reasonable out-of-pocket expenses
incurred in connection with this Supplement, including reasonable attorney’s
fees and expenses of the Administrative Agent’s counsel.
     SECTION 7. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT WILL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK.
     SECTION 8. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Supplement, the
Guaranty or any other Loan Document, (a) the court shall, and is hereby directed
to, make a general reference pursuant to California Code of Civil Procedure
Section 638 to a referee (who shall be a single active or retired judge) to hear
and determine all of the issues in such action or proceeding (whether of fact or
of Law) and to report a statement of decision, provided that at the option of
any party to such proceeding, any such issues pertaining to a “provisional
remedy” as defined in California Code of Civil Procedure Section 1281.8 shall be
heard and determined by the court; and (b) without limiting the generality of
Section 10.04 of the Credit Agreement, the Guarantors (including the
undersigned), jointly and severally, shall be solely responsible to pay all fees
and expenses of any referee appointed in such action or proceeding.
     SECTION 9. Counterparts. This Supplement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Guaranty.
     SECTION 10. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to
be duly executed and delivered by its Responsible Officer as of the date first
above written.

            [NAME OF ADDITIONAL SUBSIDIARY]
      By:           Title:             

            ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:

KEYBANK NATIONAL ASSOCIATION
as Administrative Agent
      By:           Title:             

1



--------------------------------------------------------------------------------



 



EXHIBIT G-1
US PLEDGE AND SECURITY AGREEMENT
  This US PLEDGE AND SECURITY AGREEMENT, dated as of July 27, 2007 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Security Agreement”), is made by ASYST TECHNOLOGIES, INC., a California
corporation (the “Company”), ASYST JAPAN, INC., a Japanese corporation (“AJI”),
ASYST SHINKO, INC., a Japanese corporation (“ASI”) and each Subsidiary Guarantor
(terms used in the preamble and the recitals have the definitions set forth in
or incorporated by reference in Article I) from time to time a party to this
Security Agreement (each of the foregoing individually a “Grantor” and
collectively, the “Grantors”), in favor of KeyBank National Association as the
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H :
     WHEREAS, pursuant to a Credit Agreement, dated as of July 27, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Company, AJI, ASI and certain other
Subsidiaries of the Company party thereto from time to time (each a “Designated
Borrower” and, collectively with the Company AJI and ASI, the “Borrowers”), the
Lenders and the Administrative Agent, the Lenders and the L/C Issuer have
extended Commitments to make Credit Extensions to the Borrowers; and
     WHEREAS, as a condition precedent to the making of the Credit Extensions
under the Credit Agreement, each Grantor is required to execute and deliver this
Security Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor agrees, for the
benefit of each Secured Party, as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Terms. The following terms (whether or not
underscored) when used in this Security Agreement, including its preamble and
recitals, shall have the following meanings (such definitions to be equally
applicable to the singular and plural forms thereof):
     “Administrative Agent” is defined in the preamble.
     “Borrowers” is defined in the first recital.
     “Collateral” is defined in Section 2.1.
     “Collateral Account” is defined in clause (b) of Section 4.3.

 



--------------------------------------------------------------------------------



 



     “Computer Hardware and Software Collateral” means all of the Grantors’
right, title and interest throughout the world in and to:
     (a) all computer and other electronic data processing hardware, integrated
computer systems, central processing units, memory units, display terminals,
printers, features, computer elements, card readers, tape drives, hard and soft
disk drives, cables, electrical supply hardware, generators, power equalizers,
accessories and all peripheral devices and other related computer hardware,
including all operating system software, utilities and application programs in
whatsoever form;
     (b) all software programs (including both source code, object code and all
related applications and data files), designed for use on the computers and
electronic data processing hardware described in clause (a) above;
     (c) all firmware associated therewith;
     (d) all documentation (including flow charts, logic diagrams, manuals,
guides, specifications, training materials, charts and pseudo codes) with
respect to such hardware, software and firmware described in the preceding
clauses (a) through (c); and
     (e) all rights with respect to all of the foregoing, including copyrights,
licenses, options, warranties, service contracts, program services, test rights,
maintenance rights, support rights, improvement rights, renewal rights and
indemnifications and any substitutions, replacements, improvements, error
corrections, updates, additions or model conversions of any of the foregoing.
     “Control Agreement” means an authenticated record in form and substance
reasonably satisfactory to the Administrative Agent, that provides for the
Administrative Agent to have “control” (as defined in the UCC) over certain
Collateral.
     “Copyright Collateral” means all of the Grantors’ right, title and interest
throughout the world in and to:
     (a) all copyrights, registered or unregistered and whether published or
unpublished, now or hereafter in force including copyrights registered in the
United States Copyright Office and corresponding offices in other countries of
the world (except Japan and Taiwan), and registrations and recordings thereof
and all applications for registration thereof, whether pending or in preparation
and all extensions and renewals of the foregoing (“Copyrights”), including the
Copyrights which are the subject of a registration or application referred to in
Item A of Schedule V;
     (b) all express or implied Copyright licenses and other agreements for the
grant by or to such Grantor of any right to use any items of the type referred
to in clause (a) above (each a “Copyright License”), including each Copyright
License referred to in Item B of Schedule V;

2



--------------------------------------------------------------------------------



 



     (c) the right to sue for past, present and future infringements of any of
the Copyrights owned by such Grantor, and for breach or enforcement of any
Copyright License; and
     (d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
     “Credit Agreement” is defined in the first recital.
     “Distributions” means all dividends paid on Equity Interests, liquidating
dividends paid on Equity Interests, shares (or other designations) of Equity
Interests resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, non-cash dividends, mergers,
consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any Equity Interests constituting
Collateral.
     “Filing Statements” is defined in clause (b) of Section 3.7.
     “General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).
     “Grantor” and “Grantors” are defined in the preamble.
     “Intellectual Property” means Trademarks, Patents, Copyrights, Trade
Secrets and all other similar types of intellectual property under any Law,
statutory provision or common Law doctrine in the United States or anywhere else
in the world.
     “Intellectual Property Collateral” means, collectively, the Computer
Hardware and Software Collateral, the Copyright Collateral, the Patent
Collateral, the Trademark Collateral and the Trade Secrets Collateral.
     “Owned Intellectual Property Collateral” means all Intellectual Property
that is necessary for or used in the business of each Grantor that is (a) not
licensed to a Grantor pursuant to a Trademark License, Patent License or
Copyright License set forth in Schedules III, IV or V; and (b) not in the public
domain.
     “Patent Collateral” means all of the Grantors’ right, title and interest
throughout the world in and to:
     (a) inventions and discoveries, whether patentable or not, all letters
patent and applications for letters patent throughout the world (except Japan
and Taiwan), including all patent applications in preparation for filing,
including all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing (“Patents”),
including each Patent and Patent application referred to in Item A of
Schedule III;

3



--------------------------------------------------------------------------------



 



     (b) all Patent licenses, and other agreements for the grant by or to such
Grantor of any right to use any items of the type referred to in clause (a)
above (each a “Patent License”), including each Patent License referred to in
Item B of Schedule III;
     (c) the right to sue third parties for past, present and future
infringements of any Patent or Patent application, and for breach or enforcement
of any Patent License; and
     (d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
     “Permitted Liens” means all Liens permitted by Section 7.01 of the Credit
Agreement or any other Loan Document.
     “Security Agreement” is defined in the preamble.
     “Specified Default” means (a) an Event of Default or (b) a Default under
clause (f) or (g) of Section 8.01 of the Credit Agreement.
     “Termination Date” means the date on which all Obligations have been paid
in full in cash, all Letters of Credit have been terminated or have expired (or
have been Cash Collateralized), all Secured Hedge Agreements have been
terminated or have otherwise been provided for on terms reasonably satisfactory
to the parties, and all Commitments shall have been terminated.
     “Trademark Collateral” means all of the Grantors’ right, title and interest
throughout the world in and to:
     (a) (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, and all goodwill of the business associated therewith, now existing
or hereafter adopted or acquired, whether currently in use or not, all
registrations and recordings thereof and all applications in connection
therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office and corresponding offices in other countries of the world
(except Japan and Taiwan), and all common-Law rights relating to the foregoing,
and (ii) the right to obtain all reissues, extensions or renewals of the
foregoing (collectively referred to as “Trademarks”), including those Trademarks
referred to in Item A of Schedule IV;
     (b) all Trademark licenses and other agreements for the grant by or to such
Grantor of any right to use any Trademark (each a “Trademark License”),
including each Trademark License referred to in Item B of Schedule IV; and
     (c) all of the goodwill of the business connected with the use of, and
symbolized by the Trademarks described in clause (a) and, to the extent
applicable, clause (b);

4



--------------------------------------------------------------------------------



 



     (d) the right to sue third parties for past, present and future
infringements or dilution of the Trademarks described in clause (a) and, to the
extent applicable, clause (b) or for any injury to the goodwill associated with
the use of any such Trademark or for breach or enforcement of any Trademark
License; and
     (e) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
     “Trade Secrets Collateral” means all of the Grantors’ right, title and
interest throughout the world in and to (a) all common Law and statutory trade
secrets and all other confidential, proprietary or useful information and all
know-how (collectively referred to as “Trade Secrets”) obtained by or used in or
contemplated at any time for use in the business of a Grantor, whether or not
such Trade Secret has been reduced to a writing or other tangible form,
including all documents and things embodying, incorporating or referring in any
way to such Trade Secret, (b) all Trade Secret licenses and other agreements for
the grant by or to such Grantor of any right to use any Trade Secret (each a
“Trade Secret License”) including the right to sue for and to enjoin and to
collect damages for the actual or threatened misappropriation of any Trade
Secret and for the breach or enforcement of any such Trade Secret License, and
(d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
     SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein
or the context otherwise requires, terms used in this Security Agreement,
including its preamble and recitals, have the meanings provided in the Credit
Agreement.
     SECTION 1.3. UCC Definitions. When used herein the terms Account,
Certificated Securities, Chattel Paper, Commercial Tort Claim, Commodity
Account, Commodity Contract, Deposit Account, Document, Electronic Chattel
Paper, Equipment, Goods, Instrument, Inventory, Investment Property,
Letter-of-Credit Rights, Proceeds, Promissory Notes, Securities Account,
Security Entitlement, Supporting Obligations and Uncertificated Securities have
the meaning provided in Article 8 or Article 9, as applicable, of the UCC.
Letters of Credit has the meaning provided in Section 5-102 of the UCC.
ARTICLE II
SECURITY INTEREST
     SECTION 2.1. Grant of Security Interest. Each Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of such Grantor’s right,
title and interest in the following property, whether now or hereafter existing,
owned or acquired by such Grantor, and wherever located, (collectively, the
“Collateral”):
     (a) Accounts;
     (b) Chattel Paper;

5



--------------------------------------------------------------------------------



 



     (c) Commercial Tort Claims listed on Item I of Schedule II (as such
schedule may be amended or supplemented from time to time);
     (d) Deposit Accounts;
     (e) Documents;
     (f) General Intangibles;
     (g) Goods;
     (h) Instruments;
     (i) Investment Property;
     (j) Letter-of-Credit Rights and Letters of Credit;
     (k) Supporting Obligations;
     (l) all books, records, writings, databases, information and other property
relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing in this Section;
     (m) all Proceeds of the foregoing and, to the extent not otherwise
included, (A) all payments under insurance (whether or not the Administrative
Agent is the loss payee thereof) and (B) all tort claims; and
     (n) all other property and rights of every kind and description and
interests therein.
     Notwithstanding the foregoing, the term “Collateral” shall not include, and
the grant of a security interest as provided hereunder shall not extend to:
     (i) such Grantor’s real property interests (other than fixtures);
     (ii) any General Intangibles or other rights arising under any contracts,
instruments, licenses or other documents (including the Acquisition Agreement
and Related Documents) to the extent the grant of a security interest would (A)
constitute a violation of a valid and enforceable restriction in favor of a
third party on such grant, unless and until any required consents shall have
been obtained (it being agreed that no Grantor shall be required to obtain such
consent with respect to the Acquisition Agreement and Related Documents), or
(B) give any other party to such contract, instrument, license or other document
a valid and enforceable right to terminate its obligations thereunder;
     (iii) any asset, the granting of a security interest in which would be void
or illegal under any applicable governmental Law, rule or regulation, or
pursuant thereto would result in, or permit the termination of, such asset;

6



--------------------------------------------------------------------------------



 



     (iv) any rights or interests of any Grantor in and to the Japanese
Collateral, the Taiwanese Collateral or any Other Foreign Collateral in each
case not located in the US to the extent that any such Collateral is subject to
a security interest in favor of a Secured Party under any Collateral Document
(other than US Collateral Documents); or
     (v) any asset subject to a Permitted Lien (other than Liens in favor of the
Administrative Agent) to the extent that the grant of other Liens on such asset
(A) would result in a breach or violation of, or constitute a default under, the
agreement or instrument governing such Permitted Lien, (B) would result in the
loss of use of such asset or (C) would permit the holder of such Permitted Lien
to terminate the Grantor’s use of such asset.
     SECTION 2.2. Security for Obligations. This Security Agreement and the
Collateral in which the Administrative Agent for the benefit of the Secured
Parties is granted a security interest hereunder by the Grantors secure the
payment and performance of (a) with respect to each of the Company and each
Grantor that is a US Subsidiary Guarantor, all of the Obligations; provided that
Investment Property consisting of Equity Interests of any Foreign Subsidiary of
such Grantor in excess of 65% of the total combined voting power of all Equity
Interests of such Foreign Subsidiary shall not secure the Obligations of any US
Loan Party, except that such 65% limitation shall not apply to a Foreign
Subsidiary that (x) is treated as a partnership under the Code or (y) is not
treated as an entity that is separate from (A) such Grantor; (B) any Person that
is treated as a partnership under the Code or (C) any “United States person” (as
defined in Section 7701(a)(30) of the Code) and (b) with respect to each
Grantor, all of the Obligations of the Foreign Obligors.
     SECTION 2.3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding:
     (a) the Grantors will remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein, and will perform all
of their duties and obligations under such contracts and agreements to the same
extent as if this Security Agreement had not been executed;
     (b) the exercise by the Administrative Agent of any of its rights hereunder
will not release any Grantor from any of its duties or obligations under any
such contracts or agreements included in the Collateral; and
     (c) no Secured Party will have any obligation or liability under any
contracts or agreements included in the Collateral by reason of this Security
Agreement, nor will any Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.
     SECTION 2.4. Distributions on Pledged Shares. In the event that any
Distribution with respect to any Equity Interests pledged hereunder is permitted
to be paid (in accordance with Section 7.06 of the Credit Agreement), such
Distribution or payment may be paid directly to the

7



--------------------------------------------------------------------------------



 



applicable Grantor. If any Distribution is made in contravention of Section 7.06
of the Credit Agreement, such Grantor shall hold the same segregated and in
trust for the Administrative Agent until paid to the Administrative Agent in
accordance with Section 4.1.5.
     SECTION 2.5. Security Interest Absolute, etc. This Security Agreement shall
in all respects be a continuing, absolute, unconditional and irrevocable grant
of security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Secured Parties and the security interests
granted to the Administrative Agent (for its benefit and the ratable benefit of
each other Secured Party) hereunder, and all obligations of the Grantors
hereunder, shall, in each case, be absolute, unconditional and irrevocable
irrespective of:
     (a) any lack of validity, legality or enforceability of any Loan Document;
     (b) the failure of any Secured Party (i) to assert any claim or demand or
to enforce any right or remedy against any Loan Party or any other Person
(including any other Grantor) under the provisions of any Loan Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
(including any other Grantor) of, or collateral securing, any Obligations;
     (c) any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Obligations, or any other extension, compromise
or renewal of any Obligations;
     (d) any reduction, limitation, impairment or termination of any Obligations
for any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Grantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise;
     (e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;
     (f) any addition, exchange or release of any Collateral or of any Person
that is (or will become) a Grantor (including the Grantors hereunder) of the
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the
Obligations; or
     (g) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Loan Party, any surety
or any guarantor.
     SECTION 2.6. Postponement of Subrogation. Each Grantor agrees that it will
not exercise any rights against another Grantor which it may acquire by way of
rights of subrogation under any Loan Document to which it is a party. No Grantor
shall seek or be entitled to seek any contribution or reimbursement from any
Loan Party, in respect of any payment made under any

8



--------------------------------------------------------------------------------



 



Loan Document or otherwise, until following the Termination Date. Any amount
paid to such Grantor on account of any such subrogation rights prior to the
Termination Date shall be held in trust for the benefit of the Secured Parties
and shall immediately be paid and turned over to the Administrative Agent for
the benefit of the Secured Parties in the exact form received by such Grantor
(duly endorsed in favor of the Administrative Agent, if required), to be
credited and applied against the Obligations, whether matured or unmatured, in
accordance with Section 6.1; provided that if such Grantor has made payment to
the Secured Parties of all or any part of the Obligations and the Termination
Date has occurred, then at such Grantor’s request, the Administrative Agent (on
behalf of the Secured Parties) will, at the expense of such Grantor, execute and
deliver to such Grantor appropriate documents (without recourse and without
representation or warranty) necessary to evidence the transfer by subrogation to
such Grantor of an interest in the Obligations resulting from such payment. In
furtherance of the foregoing, at all times prior to the Termination Date, such
Grantor shall refrain from taking any action or commencing any proceeding
against any Loan Party (or its successors or assigns, whether in connection with
a bankruptcy proceeding or otherwise) to recover any amounts in respect of
payments made under this Security Agreement to any Secured Party.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     In order to induce the Secured Parties to enter into the Credit Agreement
and make Credit Extensions thereunder, and to induce the Secured Parties to
enter into Swap Contracts, the Grantors represent and warrant to each Secured
Party as set forth below.
     SECTION 3.1. As to Equity Interests of the Subsidiaries, Investment
Property.
     (a) With respect to any direct Subsidiary of any Grantor that is
     (i) a corporation, business trust, joint stock company or similar Person,
all Equity Interests issued by such Subsidiary are duly authorized and validly
issued, fully paid and non-assessable (or equivalent thereof to the extent
applicable in the jurisdiction in which Equity Interests are issued), and
represented by a certificate; and
     (ii) a limited liability company organized under the laws of any State of
the US, no Equity Interests issued by such Subsidiary fails to expressly
provides that such Equity Interests is a security governed by Article 8 of the
UCC;
     (iii) a partnership or limited liability company, no Equity Interests
issued by such Subsidiary (A) is dealt in or traded on securities exchanges or
in securities markets, or (B) is held in a Securities Account, except, with
respect to this clause (a)(ii), Equity Interests (x) for which the
Administrative Agent is the registered owner or (y) with respect to which the
issuer has agreed in an authenticated record with such Grantor and the
Administrative Agent to comply with any instructions of the Administrative Agent
without the consent of such Grantor.

9



--------------------------------------------------------------------------------



 



     (b) Subject to Section 6.25 of the Credit Agreement, each Grantor has
delivered all Certificated Securities constituting Collateral held by such
Grantor on the Closing Date to the Administrative Agent, together with duly
executed undated blank stock powers, or other equivalent instruments of transfer
acceptable to the Administrative Agent.
     (c) With respect to Uncertificated Securities constituting Collateral owned
by any Grantor, such Grantor has caused the issuer thereof either to
(i) register the Administrative Agent as the registered owner of such security
or (ii) agree in an authenticated record with such Grantor and the
Administrative Agent that such issuer will comply with instructions with respect
to such security originated by the Administrative Agent without further consent
of such Grantor.
     (d) The percentage of the issued and outstanding Equity Interests of each
Subsidiary pledged by each Grantor hereunder is as set forth on Schedule I.
     SECTION 3.2. Grantor Name, Location, etc.
     (a) The jurisdiction in which each Grantor is located for purposes of
Sections 9-301 and 9-307 of the UCC is set forth in Item A of Schedule II.
     (b) Each location a secured party would have filed a UCC financing
statement in the five years prior to the date hereof to perfect a security
interest in Equipment, Inventory and General Intangibles owned by such Grantor
is set forth in Item B of Schedule II.
     (c) The Grantors do not have any trade names other than those set forth in
Item C of Schedule II hereto.
     (d) During the four months preceding the date hereof, no Grantor has been
known by any legal name different from the one set forth on the signature page
hereto, nor has such Grantor been the subject of any merger or other corporate
reorganization, except as set forth in Item D of Schedule II hereto.
     (e) Each Grantor’s federal taxpayer identification number is (and, during
the four months preceding the date hereof, such Grantor has not had a federal
taxpayer identification number different from that) set forth in Item E of
Schedule II hereto.
     (f) No Grantor is a party to any federal, state or local government
contract except as set forth in Item F of Schedule II hereto.
     (g) [Grantor maintains the Deposit Accounts, Securities Accounts and
Commodity Accounts (excluding Excluded Accounts) with the Person, in each case,
as set forth on Item G of Schedule II.]
     (h) No Grantor is the beneficiary of any Letters of Credit, except as set
forth on Item H of Schedule II.

10



--------------------------------------------------------------------------------



 



     (i) No Grantor has Commercial Tort Claims (x) in which a suit has been
filed by such Grantor and (y) where the amount of damages reasonably expected to
be claimed exceeds $1,000,000, except as set forth on Item I of Schedule II.
     (j) The name set forth on the signature page attached hereto is the true
and correct legal name (as defined in the UCC) of each Grantor.
     (k) With respect to Letters of Credit with an aggregate face amount of
$500,000 or more, each Grantor has, to the extent reasonably requested by
Administrative Agent, obtained a legal, valid and enforceable consent of each
issuer of any such Letter of Credit to the assignment of the Proceeds of such
Letter of Credit to the Administrative Agent and no Grantor has consented to,
and is otherwise aware of, any Person (other than the Administrative Agent
pursuant hereto) having control (within the meaning of Section 9-104 of the UCC)
over, or any other interest in any of such Grantor’s rights in respect thereof.
     SECTION 3.3. Ownership, No Liens, etc. Each Grantor has rights in or the
power to transfer the Collateral, and each Grantor owns its Collateral free and
clear of any Lien, except for any security interest in Collateral (other than
the Equity Interests of each Subsidiary pledged hereunder) that is a Permitted
Lien. No effective financing statement or other filing similar in effect
covering all or any part of the Collateral is on file in any recording office,
except those filed in favor of the Administrative Agent relating to this
Security Agreement, Permitted Liens or as to which a duly authorized termination
statement relating to such financing statement or other instrument has been
delivered to the Administrative Agent on the Closing Date.
     SECTION 3.4. Possession of Inventory, Control; etc.
     (a) Each Grantor has, and agrees that it will maintain, exclusive
possession of its Documents, Instruments, Promissory Notes, Goods, Equipment and
Inventory, other than (i) Equipment and Inventory in transit in the ordinary
course of business, (ii) Equipment and Inventory that is in the possession or
control of a warehouseman, bailee agent or other Person (other than a Person
controlled by or under common control with the) that has been notified of the
security interest created in favor of the Secured Parties pursuant to this
Security Agreement, and has authenticated a record acknowledging that it holds
possession of such Collateral for the Secured Parties’ benefit and waives any
Lien held by it against such Collateral, and (iii) Instruments or Promissory
Notes that have been delivered to the Administrative Agent pursuant to
Section 3.5. In the case of Equipment or Inventory described in clause (ii)
above, to the best of the applicable Grantor’s knowledge, no lessor or
warehouseman of any premises or warehouse upon or in which such Equipment or
Inventory is located has (i) issued any warehouse receipt or other receipt in
the nature of a warehouse receipt in respect of any such Equipment or Inventory,
(ii) issued any Document for any such Equipment or Inventory, (iii) received
notification of any Secured Party’s interest (other than the security interest
granted hereunder) in any such Equipment or Inventory or (iv) any Lien on any
such Equipment or Inventory.

11



--------------------------------------------------------------------------------



 



     (b) Each Grantor is the sole entitlement holder of its Accounts and no
other Person (other than the Administrative Agent pursuant to this Security
Agreement or any other Person with respect to Permitted Liens) has control or
possession of, or any other interest in, any of its Accounts or any other
securities or property credited thereto.
     SECTION 3.5. Negotiable Documents, Instruments and Chattel Paper. Each
Grantor has delivered to the Administrative Agent possession of all originals of
all Documents, Instruments, Promissory Notes, and tangible Chattel Paper
constituting Collateral and owned or held by such Grantor on the Closing Date.
     SECTION 3.6. Intellectual Property Collateral.
     (a) In respect of the Intellectual Property Collateral:
     (i) set forth in Item A of Schedule III hereto is a complete and accurate
list of all issued and applied-for Patents owned by each Grantor, including
those that have been issued by or are on file with the United States Patent and
Trademark Office or corresponding offices in other countries of the world
(except Japan and Taiwan), and set forth in Item B of Schedule III hereto is a
complete and accurate list of all Patent Licenses;
     (ii) set forth in Item A of Schedule IV hereto is a complete and accurate
list all registered and applied-for Trademarks owned by each Grantor, including
those that are registered, or for which an application for registration has been
made, with the United States Patent and Trademark Office or corresponding
offices in other countries of the world (except Japan and Taiwan), and set forth
in Item B of Schedule IV hereto is a complete and accurate list all Trademark
Licenses; and
     (iii) set forth in Item A of Schedule V hereto is a complete and accurate
list of all registered and applied-for Copyrights owned by each Grantor,
including those that are registered, or for which an application for
registration has been made, with the United States Copyright Office or
corresponding offices in other countries of the world (except Japan and Taiwan),
and set forth in Item B of Schedule V hereto is a complete and accurate list of
all Copyright Licenses, including an indication of which of those Copyright
Licenses are exclusive licenses granted to such Grantor in respect of any
Copyright that is registered with the United States Copyright Office.
     (b) Except as disclosed on Schedules III through V, in respect of each
Grantor:
     (i) the Owned Intellectual Property Collateral is valid, subsisting,
unexpired and enforceable and has not been abandoned or adjudged invalid or
unenforceable, in whole or in part;
     (ii) such Grantor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to the Owned Intellectual Property

12



--------------------------------------------------------------------------------



 



Collateral (except for the Permitted Liens), and such Grantor has not received
any written notice claiming or otherwise has knowledge that such Grantor is or
may be, in conflict with, infringing, misappropriating, diluting, misusing or
otherwise violating any of the rights of any third party or that challenges the
ownership, use, protectability, registerability, validity, enforceability of any
Owned Intellectual Property Collateral or, to such Grantor’s knowledge, any
other Intellectual Property Collateral and, to such Grantor’s knowledge, there
is no valid basis for any such claims;
     (iii) such Grantor has made all necessary filings and recordations to
protect its interest in any Owned Intellectual Property Collateral that is
material to the business of such Grantor, including recordations of all of its
interests in the Patent Collateral, the Trademark Collateral and the Copyright
Collateral in the United States Patent and Trademark Office, the United States
Copyright Office and corresponding offices in other countries of the world, as
appropriate, and has used proper statutory notice, as applicable, in connection
with its use of any Patent, Trademark or Copyright;
     (iv) such Grantor has taken all reasonable steps to safeguard its Trade
Secrets and to its knowledge (A) none of the Trade Secrets of such Grantor has
been used, divulged, disclosed or appropriated for the benefit of any other
Person other than such Grantor; (B) no employee, independent contractor or agent
of such Grantor has misappropriated any Trade Secrets of any other Person in the
course of the performance of his or her duties as an employee, independent
contractor or agent of such Grantor; and (C) no employee, independent contractor
or agent of such Grantor is in default or breach of any term of any employment
agreement, non-disclosure agreement, assignment of inventions agreement or
similar agreement or contract relating in any way to the protection, ownership,
development, use or transfer of such Grantor’s material Intellectual Property
Collateral;
     (v) no action by such Grantor is currently pending or threatened in writing
which asserts that any third party is infringing, misappropriating, diluting,
misusing or voiding any Owned Intellectual Property Collateral and, to such
Grantor’s knowledge, no third party is infringing upon, misappropriating,
diluting, misusing or voiding any Intellectual Property owned or used by such
Grantor in any material respect, or any of its respective licensees;
     (vi) no settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by such Grantor or to which such
Grantor is bound that adversely affects its rights to own or use any
Intellectual Property Collateral;
     (vii) except for the Permitted Liens, such Grantor has not made a previous
assignment, sale, transfer or agreement constituting a present or future
assignment, sale or transfer of any Intellectual Property Collateral for
purposes of

13



--------------------------------------------------------------------------------



 



granting a security interest or as collateral that has not been terminated or
released;
     (viii) such Grantor has executed and delivered to the Administrative Agent,
Intellectual Property Collateral security agreements for all Copyrights, Patents
and Trademarks owned by such Grantor, including all Copyrights, Patents and
Trademarks on Schedules III, IV or V (as such schedules may be amended or
supplemented from time to time);
     (ix) the consummation of the transactions contemplated by the Credit
Agreement and this Security Agreement will not result in the termination or
material impairment of any of the Intellectual Property Collateral;
     (x) all employees, independent contractors and agents who have contributed
to the creation or development of any Owned Intellectual Property Collateral
have been a party to an enforceable “work for hire” and assignment agreement
with such Grantor in accordance with applicable Laws, according and granting
exclusive ownership of such Owned Intellectual Property Collateral to such
Grantor; and
     (xi) such Grantor owns directly or is entitled to use by license or
otherwise, all Intellectual Property used in, necessary for or of importance to
the conduct of such Grantor’s business.
     SECTION 3.7. Validity, etc.
     (a) This Security Agreement creates a valid security interest in the
Collateral securing the payment of the Obligations as set forth in Section 2.2.
     (b) Each Grantor has filed or caused to be filed all UCC-1 financing
statements in the filing office for each Grantor’s jurisdiction of organization
listed in Item A of Schedule II (collectively, the “Filing Statements”) (or has
authenticated and delivered to the Administrative Agent the Filing Statements
suitable for filing in such offices) and has taken all other:
     (i) actions necessary to obtain control of the Collateral as provided in
Sections 9-104 (other than Excluded Accounts), 9-105, 9-106 (subject to
Section 6.25 of the Credit Agreement) and 9-107 of the UCC; and
     (ii) actions necessary to perfect the Administrative Agent’s security
interest with respect to any Collateral evidenced by a certificate of ownership.
     (c) Upon the filing of the Filing Statements with the appropriate agencies
therefor the security interests created under this Security Agreement shall
constitute a perfected security interest in the Collateral described on such
Filing Statements in favor of the Administrative Agent on behalf of the Secured
Parties to the extent that a security interest therein may be perfected by
filing pursuant to the relevant UCC, prior to all other Liens, except for
Permitted Liens (in which case such security interest shall be second in

14



--------------------------------------------------------------------------------



 



priority of right only to the Permitted Liens until the obligations secured by
such Permitted Liens have been satisfied).
     SECTION 3.8. Authorization, Approval, etc. Except as have been obtained or
made and are in full force and effect, no authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority or any
other third party is required either
     (a) for the grant by the Grantors of the security interest granted hereby
or for the execution, delivery and performance of this Security Agreement by the
Grantors;
     (b) for the perfection or maintenance of the security interests hereunder
including the first priority (subject to Permitted Liens (in which case such
security interest shall be second in priority of right only to the Permitted
Liens until the obligations secured by such Permitted Liens have been
satisfied)) nature of such security interest (except with respect to the Filing
Statements or, with respect to Intellectual Property Collateral, the recordation
of any agreements with the United States Patent and Trademark Office or the
United States Copyright Office) or the exercise by the Administrative Agent of
its rights and remedies hereunder; or
     (c) for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement, or, except (i) with respect to
any securities issued by a Subsidiary of the Grantors, as may be required in
connection with a disposition of such securities by Laws affecting the offering
and sale of securities generally, the remedies in respect of the Collateral
pursuant to this Security Agreement and (ii) any “change of control” or similar
filings required by state licensing agencies.
     SECTION 3.9. Best Interests. It is in the best interests of each Grantor
(other than the Company) to execute this Security Agreement inasmuch as such
Grantor will, as a result of being a Subsidiary of the Company, derive
substantial direct and indirect benefits from the Credit Extensions made from
time to time to the Borrowers by the Lenders and the L/C Issuer pursuant to the
Credit Agreement, and each Grantor agrees that the Secured Parties are relying
on this representation in agreeing to make Credit Extensions pursuant to the
Credit Agreement to the Borrowers.
ARTICLE IV
COVENANTS
     Except as expressly provided in the Credit Agreement, each Grantor
covenants and agrees that, until the Termination Date, such Grantor will
perform, comply with and be bound by the obligations set forth below.
     SECTION 4.1. As to Investment Property, etc.
     SECTION 4.1.1. Equity Interests of Subsidiaries. No Grantor will allow any
of its Subsidiaries:

15



--------------------------------------------------------------------------------



 



     (a) that is a corporation, business trust, joint stock company or similar
Person, to issue Uncertificated Securities;
     (b) that is a limited liability company organized under the laws of any
State of the US, fails to expressly provides that such Equity Interests is a
security governed by Article 8 of the UCC;
     (c) that is a partnership or limited liability company, to (i) issue Equity
Interests that are to be dealt in or traded on securities exchanges or in
securities markets, or (ii) place such Subsidiary’s Equity Interests in a
Securities Account; and
     (d) to issue Equity Interests in addition to or in substitution for the
Equity Interests pledged hereunder, except to such Grantor (and such Equity
Interests are immediately pledged and delivered to the Administrative Agent
pursuant to the terms of this Security Agreement).
     SECTION 4.1.2. Investment Property (other than Certificated Securities).
     (a) With respect to any Deposit Accounts, Securities Accounts, Commodity
Accounts, Commodity Contracts or Security Entitlements constituting Investment
Property (in each case other than Excluded Accounts) owned or held by any
Grantor, such Grantor will, cause the intermediary maintaining such Investment
Property to execute a Control Agreement relating to such Investment Property
pursuant to which such intermediary agrees to comply with the Administrative
Agent’s instructions with respect to such Investment Property without further
consent by such Grantor.
     (b) With respect to any Uncertificated Securities (other than
Uncertificated Securities credited to a Securities Account) constituting
Investment Property owned or held by any Grantor, such Grantor will cause the
issuer of such securities to either (i) register the Administrative Agent as the
registered owner thereof on the books and records of the issuer or (ii) execute
a Control Agreement relating to such Investment Property pursuant to which the
issuer agrees to comply with the Administrative Agent’s instructions with
respect to such Uncertificated Securities without further consent by such
Grantor.
     SECTION 4.1.3. Certificated Securities (Stock Powers). Subject to
Section 6.25 of the Credit Agreement, each Grantor agrees that all Certificated
Securities that constitute Collateral will be delivered to the Administrative
Agent and that all such Certificated Securities will be accompanied by duly
executed undated blank stock powers, or other equivalent instruments of transfer
reasonably acceptable to the Administrative Agent.
     SECTION 4.1.4. Continuous Pledge. Each Grantor will (subject to the terms
of the Credit Agreement) deliver to the Administrative Agent and at all times
keep pledged to the Administrative Agent pursuant hereto, on a first-priority,
perfected basis all Investment Property, all Distributions with respect thereto,
all Payment Intangibles to the extent they are evidenced by a Document,
Instrument, Promissory Note or Chattel Paper, and all interest and principal
with respect to such Payment Intangibles, and all Proceeds and rights from time
to time received by or distributable to such Grantor in respect of any of the
foregoing Collateral. Each Grantor agrees

16



--------------------------------------------------------------------------------



 



that it will, promptly following receipt thereof, deliver to the Administrative
Agent possession of all originals of negotiable Documents, Instruments,
Promissory Notes and Chattel Paper that it acquires following the Closing Date.
     SECTION 4.1.5. Voting Rights; Distributions, etc. Each Grantor agrees
promptly upon (x) receipt of notice of the occurrence of a Specified Default
from the Administrative Agent and (y) request therefor by the Administrative
Agent, so long as such Specified Default shall continue,
     (a) to deliver (properly endorsed where required hereby or requested by the
Administrative Agent) to the Administrative Agent all Distributions with respect
to Investment Property, all interest, principal, other cash payments on Payment
Intangibles, and all Proceeds of the Collateral, in each case thereafter
received by such Grantor, all of which shall be held by the Administrative Agent
as additional Collateral; and
     (b) with respect to Collateral consisting of general partner interests or
limited liability company interests,
     (i) to promptly modify its Organizational Documents to admit the
Administrative Agent as a general partner or member, as applicable,
     (ii) that the Administrative Agent may exercise (to the exclusion of such
Grantor) the voting power and all other incidental rights of ownership with
respect to any Investment Property constituting Collateral and such Grantor
hereby grants the Administrative Agent an irrevocable proxy, exercisable under
such circumstances, to vote such Investment Property; and
     (iii) to promptly deliver to the Administrative Agent such additional
proxies and other documents as may be necessary to allow the Administrative
Agent to exercise such voting power.
All dividends, Distributions, interest, principal, cash payments, Payment
Intangibles and Proceeds that may at any time and from time to time be held by
such Grantor, but which such Grantor is then obligated to deliver to the
Administrative Agent, shall, until delivery to the Administrative Agent, be held
by such Grantor separate and apart from its other property in trust for the
Administrative Agent. The Administrative Agent agrees that unless a Specified
Default shall have occurred and be continuing, such Grantor will have the
exclusive voting power with respect to any Investment Property constituting
Collateral and the Administrative Agent will, upon the written request of such
Grantor, promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by such Grantor which are necessary to allow such Grantor
to exercise that voting power; provided that no vote shall be cast, or consent,
waiver, or ratification given, or action taken by such Grantor that would
materially impair any such Collateral or be inconsistent with or violate any
provision of any Loan Document.
     SECTION 4.2. Change of Name, etc. No Grantor will change its name or place
of incorporation or organization or federal taxpayer identification number
except upon 30 days’ prior written notice to the Administrative Agent.

17



--------------------------------------------------------------------------------



 



     SECTION 4.3. As to Accounts.
     (a) Each Grantor shall have the right to collect all Accounts so long as no
Specified Default shall have occurred and be continuing.
     (b) Upon the occurrence and during the continuance of a Specified Default,
all Proceeds of Collateral received by such Grantor shall be delivered in kind
to the Administrative Agent for deposit in a Deposit Account of such Grantor
maintained with the Administrative Agent (together with any other Accounts
pursuant to which any portion of the Collateral is deposited with the
Administrative Agent, the “Collateral Accounts”), and such Grantor shall not
commingle any such Proceeds, and shall hold separate and apart from all other
property, all such Proceeds in express trust for the benefit of the
Administrative Agent until delivery thereof is made to the Administrative Agent.
     (c) The Administrative Agent shall have the right to apply any amount in
the Collateral Account to the payment of any Obligations which are due and
payable.
     (d) With respect to each of the Collateral Accounts, it is hereby confirmed
and agreed that (i) deposits in such Collateral Account are subject to a
security interest as contemplated hereby, (ii) such Collateral Account shall be
under the control of the Administrative Agent and (iii) the Administrative Agent
shall have the sole right of withdrawal over such Collateral Account.
     SECTION 4.4. As to Grantors’ Use of Collateral.
     (a) Subject to clause (b), each Grantor (i) may in the ordinary course of
its business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory normally held by such Grantor for such purpose, and
use and consume, in the ordinary course of its business, any raw materials, work
in process or materials normally held by such Grantor for such purpose,
(ii) will, at its own expense, endeavor to collect, as and when due, all amounts
due with respect to any of the Collateral, including the taking of such action
with respect to such collection as the Administrative Agent may request
following the occurrence and during the continuance of a Specified Default or,
in the absence of such request, as such Grantor may deem advisable, and
(iii) may grant, in the ordinary course of business, to any party obligated on
any of the Collateral, any rebate, refund or allowance to which such party may
be lawfully entitled, and may accept, in connection therewith, the return of
Goods, the sale or lease of which shall have given rise to such Collateral.
     (b) At any time following the occurrence and during the continuance of a
Specified Default, whether before or after the maturity of any of the
Obligations, the Administrative Agent may (i) revoke any or all of the rights of
each Grantor set forth in clause (a), (ii) notify any parties obligated on any
of the Collateral to make payment to the Administrative Agent of any amounts due
or to become due thereunder and (iii) enforce collection of any of the
Collateral by suit or otherwise and surrender, release, or exchange all or any
part thereof, or compromise or extend or renew for any period

18



--------------------------------------------------------------------------------



 



(whether or not longer than the original period) any indebtedness thereunder or
evidenced thereby.
     (c) Upon request of the Administrative Agent following the occurrence and
during the continuance of a Specified Default, each Grantor will, at its own
expense, notify any parties obligated on any of the Collateral to make payment
to the Administrative Agent of any amounts due or to become due thereunder.
     (d) At any time following the occurrence and during the continuation of a
Specified Default, the Administrative Agent may endorse, in the name of such
Grantor, any item, howsoever received by the Administrative Agent, representing
any payment on or other Proceeds of any of the Collateral.
     SECTION 4.5. As to Intellectual Property Collateral. Each Grantor covenants
and agrees to comply with the following provisions as such provisions relate to
any Intellectual Property Collateral material to the operations or business of
such Grantor:
     (a) such Grantor shall not (i) do or fail to perform any act whereby any of
the Patent Collateral may lapse or become abandoned or dedicated to the public
or unenforceable, (ii) itself or permit any of its licensees to (A) fail to
continue to use any of the Trademark Collateral in order to maintain the
Trademark Collateral in full force free from any claim of abandonment for
non-use, (B) fail to maintain as in the past the quality of products and
services offered under the Trademark Collateral, (C) fail to employ the
Trademark Collateral registered with any federal or state or foreign authority
with an appropriate notice of such registration, (D) adopt or use any other
Trademark which is confusingly similar or a colorable imitation of any of the
Trademark Collateral, unless rights in such Trademark Collateral inure solely to
Grantor and do not infringe or weaken the validity or enforceability of any of
the Intellectual Property Collateral or (E) do or permit any act or knowingly
omit to do any act whereby any of the Trademark Collateral may lapse or become
invalid or unenforceable, or (iii) do or permit any act or knowingly omit to do
any act whereby any of the Copyright Collateral or any of the Trade Secrets
Collateral may lapse or become invalid or unenforceable or placed in the public
domain except upon expiration of the end of an unrenewable term of a
registration thereof, unless, in the case of any of the foregoing requirements
in clauses (i), (ii) and (iii), such Grantor shall reasonably and in good faith
determine that any of such Intellectual Property Collateral is of negligible
economic value to such Grantor, and the loss of such Intellectual Property
Collateral would not have a Material Adverse Effect on the business;
     (b) such Grantor shall promptly notify the Administrative Agent if it
knows, or reasonably suspects, that any application or registration relating to
any material item of the Intellectual Property Collateral may become abandoned
or dedicated to the public or placed in the public domain or invalid or
unenforceable, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any foreign counterpart thereof or any court) regarding such

19



--------------------------------------------------------------------------------



 



Grantor’s ownership of any Intellectual Property Collateral, its right to
register the same or to keep and maintain and enforce the same;
     (c) such Grantor shall (i) within sixty (60) days of such Grantor or any of
its agents, employees, designees or licensees filing an application for the
registration of any Patent or Trademark with the United States Patent and
Trademark Office or corresponding offices in other countries of the world
(except Japan and Taiwan) or (ii) within twenty (20) days of such Grantor
receiving, as owner or exclusive licensee, a Copyright registration with the
United States Copyright Office or corresponding offices in other countries of
the world (except Japan and Taiwan), inform the Administrative Agent, and upon
request of the Administrative Agent, promptly execute and deliver an
Intellectual Property Security Agreement substantially in the form set forth as
Exhibits A, B and C hereto and other documents as the Administrative Agent may
request to evidence the Administrative Agent’s security interest in such
Intellectual Property Collateral;
     (d) such Grantor shall take all necessary steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office and corresponding offices in other countries of the
world (except Japan and Taiwan), to maintain and pursue any application (and to
obtain the relevant registration) filed with respect to, and to maintain any
registration of, the Intellectual Property Collateral, including the filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings and the payment of fees
and taxes (except to the extent that dedication, abandonment or invalidation is
permitted under the foregoing clause (a) or (b)); and
     (e) such Grantor shall promptly, but within sixty (60) days, after it
obtains an ownership interest in any Patent or Trademark, execute and deliver to
the Administrative Agent a Patent Security Agreement or a Trademark Security
Agreement in the form of Exhibit A and Exhibit B, as applicable, and Grantor
shall promptly, but within twenty (20) days, after it obtains an ownership
interest or an exclusive license in any Copyright, execute and deliver to the
Administrative Agent a Copyright Security Agreement in the form of Exhibit C,
and in each case such Grantor shall execute and deliver to the Administrative
Agent any other document required to acknowledge or register, record or perfect
the Administrative Agent’s interest in any part of such item of Intellectual
Property unless such Grantor shall determine in good faith using its
commercially reasonable business judgment (with the consent of the
Administrative Agent) that any such Intellectual Property is not material and is
of negligible economic value to such Grantor.
     SECTION 4.6. As to Letter-of-Credit Rights.
     (a) Each Grantor, by granting a security interest in its Letter-of-Credit
Rights to the Administrative Agent, intends to (and hereby does) collaterally
assign to the Administrative Agent its rights (including its contingent rights )
to the Proceeds of all Letter-of-Credit Rights of which it is or hereafter
becomes a beneficiary or assignee. Such Grantor will promptly use commercially
reasonable efforts to cause the issuer of

20



--------------------------------------------------------------------------------



 



each Letter of Credit and each nominated person (if any) with respect thereto to
consent to such assignment of the Proceeds thereof in a consent agreement in
form and substance reasonably satisfactory to the Administrative Agent and
deliver written evidence of such consent to the Administrative Agent.
     (b) Upon the occurrence and during the continuance of a Specified Default,
such Grantor will, promptly upon request by the Administrative Agent, (i) notify
(and such Grantor hereby authorizes the Administrative Agent to notify) the
issuer and each nominated person with respect to each of the Letters of Credit
that the Proceeds thereof have been assigned to the Administrative Agent
hereunder and any payments due or to become due in respect thereof are to be
made directly to the Administrative Agent and (ii) arrange for the
Administrative Agent to become the transferee beneficiary Letter of Credit.
     SECTION 4.7. As to Commercial Tort Claims. Each Grantor covenants and
agrees that, until the Termination Date, with respect to any Commercial Tort
Claim in excess of $1,000,000 individually or in the aggregate hereafter
arising, it shall deliver to the Administrative Agent a supplement in form and
substance reasonably satisfactory to the Administrative Agent, together with all
supplements to schedules thereto identifying such new Commercial Tort Claims.
     SECTION 4.8. Electronic Chattel Paper and Transferable Records. If any
Grantor at any time holds or acquires an interest in any electronic chattel
paper or any “transferable record,” as that term is defined in Section 201 of
the U.S. Federal Electronic Signatures in Global and National Commerce Act, or
in Section 16 of the U.S. Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction, with a value in excess of $1,000,000, such Grantor
shall promptly notify the Administrative Agent thereof and, at the request of
the Administrative Agent, shall take such action as the Administrative Agent may
request to vest in the Administrative Agent control under Section 9-105 of the
U.C.C. of such electronic chattel paper or control under Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record. The Administrative
Agent agrees with such Grantor that the Administrative Agent will arrange,
pursuant to procedures satisfactory to the Administrative Agent and so long as
such procedures will not result in the Administrative Agent’s loss of control,
for the Grantor to make alterations to the electronic chattel paper or
transferable record permitted under Section 9-105 of the U.C.C. or, as the case
may be, Section 201 of the U.S. Federal Electronic Signatures in Global and
National Commerce Act or Section 16 of the U.S. Uniform Electronic Transactions
Act for a party in control to allow without loss of control, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Grantor with respect to such electronic chattel paper or
transferable record.
     SECTION 4.9. Deposit Accounts. Such Grantor will maintain all of its
Deposit Accounts, Securities Accounts and Commodities Accounts (in each case,
other than Excluded Accounts) only with the Administrative Agent or with any
depositary institution that has entered into a Control Agreement.

21



--------------------------------------------------------------------------------



 



     SECTION 4.10. Further Assurances, etc. Each Grantor agrees that, from time
to time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that the Administrative Agent may request, in order to perfect, preserve and
protect any security interest granted or purported to be granted hereby or to
enable the Administrative Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, such Grantor will
     (a) from time to time upon the request of the Administrative Agent,
promptly deliver to the Administrative Agent such stock powers, instruments and
similar documents, reasonably satisfactory in form and substance to the
Administrative Agent, with respect to such Collateral as the Administrative
Agent may request and will, from time to time upon the request of the
Administrative Agent, after the occurrence and during the continuance of any
Specified Default, promptly transfer any securities constituting Collateral into
the name of any nominee designated by the Administrative Agent; if any
Collateral shall be evidenced by an Instrument, negotiable Document, Promissory
Note or tangible Chattel Paper, deliver and pledge to the Administrative Agent
hereunder such Instrument, negotiable Document, Promissory Note or tangible
Chattel Paper duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance reasonably satisfactory to the
Administrative Agent;
     (b) file (and hereby authorize the Administrative Agent to file) such
Filing Statements or continuation statements, or amendments thereto, and such
other instruments or notices (including any assignment of claim form under or
pursuant to the federal assignment of claims statute, 31 U.S.C. § 3726, any
successor or amended version thereof or any regulation promulgated under or
pursuant to any version thereof), as may be necessary or that the Administrative
Agent may request in order to perfect and preserve the security interests and
other rights granted or purported to be granted to the Administrative Agent
hereby;
     (c) deliver to the Administrative Agent and at all times keep pledged to
the Administrative Agent pursuant hereto, on a first-priority, perfected basis,
at the request of the Administrative Agent, all Investment Property constituting
Collateral, all Distributions with respect thereto, and all interest and
principal with respect to Promissory Notes, and all Proceeds and rights from
time to time received by or distributable to such Grantor in respect of any of
the foregoing Collateral;
     (d) not take or omit to take any action the taking or the omission of which
would result in any material impairment or alteration of any obligation of the
maker of any Payment Intangible or other Instrument constituting Collateral,
except as provided in Section 4.4;
     (e) not create any tangible Chattel Paper without placing a legend on such
tangible Chattel Paper acceptable to the Administrative Agent indicating that
the Administrative Agent has a security interest in such Chattel Paper;

22



--------------------------------------------------------------------------------



 



     (f) furnish to the Administrative Agent, from time to time at the
Administrative Agent’s request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may request, all in reasonable detail;
and
     (g) do all things requested by the Administrative Agent in accordance with
this Security Agreement in order to enable the Administrative Agent to have and
maintain control over the Collateral consisting of Investment Property (subject
to Section 6.25 of the Credit Agreement), Deposit Accounts (other than Excluded
Accounts), Letter-of-Credit-Rights and Electronic Chattel Paper.
     With respect to the foregoing and the grant of the security interest
hereunder, each Grantor hereby authorizes the Administrative Agent to file one
or more financing or continuation statements, and amendments thereto, relative
to all or any part of the Collateral; and to make all relevant filings with the
United States Patent and Trademark Office, the United States Copyright Office
and corresponding offices in other countries of the world (except Japan and
Taiwan) in respect of the Intellectual Property Collateral. Each Grantor agrees
that a carbon, photographic or other reproduction of this Security Agreement or
any UCC financing statement covering the Collateral or any part thereof shall be
sufficient as a UCC financing statement where permitted by Law. Each Grantor
hereby authorizes the Administrative Agent to file financing statements
describing as the collateral covered thereby “all of the debtor’s personal
property or assets” or words to that effect, notwithstanding that such wording
may be broader in scope than the Collateral described in this Security
Agreement.
ARTICLE V
THE ADMINISTRATIVE AGENT
     SECTION 5.1. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints the Administrative Agent its attorney-in-fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time in the Administrative Agent’s
discretion, following the occurrence and during the continuance of a Specified
Default, to take any action and to execute any instrument which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Security Agreement, including:
     (a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
     (b) to receive, endorse, and collect any drafts or other Instruments,
Documents and Chattel Paper, in connection with clause (a) above;
     (c) to file any claims or take any action or institute any proceedings
which the Administrative Agent may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent with respect to any of the Collateral; and

23



--------------------------------------------------------------------------------



 



     (d) to perform the affirmative obligations of such Grantor hereunder.
Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.
     SECTION 5.2. Administrative Agent May Perform. If any Grantor fails to
perform any obligation contained herein, the Administrative Agent may, after
prior written notice to such Grantor, itself perform, or cause performance of,
such agreement, and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by such Grantor pursuant to Section 10.04
of the Credit Agreement.
     SECTION 5.3. Administrative Agent Has No Duty. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession, the accounting for moneys actually received by it hereunder and any
other duties of a secured party provided in the UCC, the Administrative Agent
shall have no duty as to any Collateral or responsibility for
     (a) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Property, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or
     (b) taking any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.
     SECTION 5.4. Reasonable Care. The Administrative Agent is required to
exercise reasonable care in the custody and preservation of any of the
Collateral in its possession; provided that the Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
of the Collateral, if it takes such action for that purpose as each Grantor
reasonably requests in writing at times other than upon the occurrence and
during the continuance of any Specified Default, but failure of the
Administrative Agent to comply with any such request at any time shall not in
itself be deemed a failure to exercise reasonable care.
ARTICLE VI
REMEDIES
     SECTION 6.1. Certain Remedies. If any Specified Default shall have occurred
and be continuing:
     (a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a Secured Party on default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may
     (i) take possession of any Collateral not already in its possession without
demand and without legal process;

24



--------------------------------------------------------------------------------



 



     (ii) require each Grantor to, and each Grantor hereby agrees that it will,
at its expense and upon request of the Administrative Agent forthwith, assemble
all or part of the Collateral as directed by the Administrative Agent and make
it available to the Administrative Agent at a place to be designated by the
Administrative Agent that is reasonably convenient to both parties,
     (iii) enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process;
     (iv) without notice except as specified below, lease, license, sell or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Administrative Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Administrative Agent may deem commercially reasonable. Each Grantor
agrees that, to the extent notice of sale shall be required by Law, at least ten
days’ prior notice to such Grantor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.
     (b) All cash Proceeds received by the Administrative Agent in respect of
any sale of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Administrative Agent against, all or any part
of the Obligations as set forth in Section 8.03 of the Credit Agreement.
     (c) The Administrative Agent may
     (i) transfer all or any part of the Collateral into the name of the
Administrative Agent or its nominee, with or without disclosing that such
Collateral is subject to the Lien hereunder,
     (ii) notify the parties obligated on any of the Collateral to make payment
to the Administrative Agent of any amount due or to become due thereunder,
     (iii) withdraw, or cause or direct the withdrawal, of all funds with
respect to the Collateral Account;
     (iv) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto,
     (v) endorse any checks, drafts, or other writings in any Grantor’s name to
allow collection of the Collateral,

25



--------------------------------------------------------------------------------



 



     (vi) take control of any Proceeds of the Collateral, and
     (vii) execute (in the name, place and stead of any Grantor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.
     (d) Without limiting the foregoing, in respect of the Intellectual Property
Collateral:
     (i) upon the request of the Administrative Agent, each Grantor shall
execute and deliver to the Administrative Agent an assignment or assignments of
the Intellectual Property Collateral, subject (in the case of any licenses
thereunder) to any valid and enforceable requirements to obtain consents from
any third parties, and such other documents as are necessary or appropriate to
carry out the intent and purposes hereof;
     (ii) each Grantor agrees that the Administrative Agent may file
applications and maintain registrations for the protection of the Intellectual
Property Collateral and/or bring suit in the name of such Grantor, the
Administrative Agent or any Secured Party to enforce the Intellectual Property
Collateral and any licenses thereunder and, upon the request of the
Administrative Agent, each Grantor shall use all commercially reasonable efforts
to assist with such filing or enforcement (including the execution of relevant
documents); and
     (iii) in the event that the Administrative Agent elects not to make any
filing or bring any suit as set forth in clause (ii), each Grantor shall, upon
the request of Administrative Agent, use all commercially reasonable efforts,
whether through making appropriate filings or bringing suit or otherwise, to
protect, enforce and prevent the infringement, misappropriation, dilution,
unauthorized use or other violation of the Intellectual Property Collateral.
     Notwithstanding the foregoing provisions of this Section 6.1, for the
purposes of this Section 6.1, “Collateral” and “Intellectual Property
Collateral” shall include any “intent to use” trademark application only to the
extent (i) that the business of such Grantor, or portion thereof, to which that
mark pertains is also included in the Collateral and (ii) that such business is
ongoing and existing.
     SECTION 6.2. Securities Laws. If the Administrative Agent shall determine
to exercise its right to sell all or any of the Collateral that are Equity
Interests pursuant to Section 6.1, each Grantor agrees that, upon request of the
Administrative Agent, each Grantor will, at its own expense do or cause to be
done all such acts and things as may be necessary to make such sale of the
Collateral or any part thereof valid and binding and in compliance with
applicable Law. Each Grantor acknowledges the impossibility of ascertaining the
amount of damages that would be suffered by the Administrative Agent or the
Secured Parties by reason of the failure by such Grantor to perform any of the
covenants contained in this Section and consequently agrees that, if such
Grantor shall fail to perform any of such covenants, it shall pay, as liquidated
damages and not as a penalty, an amount equal to the value (as determined by the
Administrative Agent)

26



--------------------------------------------------------------------------------



 



of such Collateral on the date the Administrative Agent shall demand compliance
with this Section.
     SECTION 6.3. Compliance with Restrictions. Each Grantor agrees that in any
sale of any of the Collateral whenever a Specified Default shall have occurred
and be continuing, the Administrative Agent is hereby authorized to comply with
any limitation or restriction in connection with such sale as it may be advised
by counsel is necessary in order to avoid any violation of applicable Law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and such
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Administrative Agent be liable nor accountable to such Grantor for
any discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.
     SECTION 6.4. Protection of Collateral. The Administrative Agent may from
time to time, at its option, perform any act which any Grantor fails to perform
after being requested in writing so to perform (it being understood that no such
request need be given after the occurrence and during the continuance of a
Specified Default) and the Administrative Agent may from time to time take any
other action which the Administrative Agent deems necessary for the maintenance,
preservation or protection of any of the Collateral or of its security interest
therein.
ARTICLE VII
MISCELLANEOUS PROVISIONS
     SECTION 7.1. Loan Document. This Security Agreement is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof, including Article X thereof.
     SECTION 7.2. Binding on Successors, Transferees and Assigns; Assignment.
This Security Agreement shall be binding upon the Grantors and their successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
each Secured Party and its successors, transferees and assigns; provided that no
Grantor may (unless otherwise permitted under the terms of the Credit Agreement
or this Security Agreement) assign any of its obligations hereunder without the
prior written consent of all Lenders.
     SECTION 7.3. Amendments, etc. No amendment to or waiver of any provision of
this Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent (on
behalf of the Lenders or the Required Lenders, as the case may be, pursuant to
Section 10.01 of the Credit Agreement) and the Grantors and then such

27



--------------------------------------------------------------------------------



 



waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
     SECTION 7.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party specified in the Credit Agreement or at such other address or facsimile
number as may be designated by such party in a notice to the other party. Any
notice or other communication, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any such notice or other communication, if
transmitted by facsimile, shall be deemed given when transmitted and
electronically confirmed.
     SECTION 7.5. Release of Liens. Upon (a) the Disposition of Collateral in
accordance with the Credit Agreement or (b) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (i) such Collateral (in the case of clause (a)) or (ii) all
Collateral (in the case of clause (b)), without delivery of any instrument or
performance of any act by any party. Upon any such Disposition or termination,
the Administrative Agent will, at the Grantors’ sole expense, deliver to the
Grantors, without any representations, warranties or recourse of any kind
whatsoever, all Collateral held by the Administrative Agent hereunder, and
execute and deliver to the Grantors such documents as the Grantors shall
reasonably request to evidence such termination.
     SECTION 7.6. Additional Grantors. Upon the execution and delivery by any
other Person of a supplement in the form of Annex I hereto, such Person shall
become a “Grantor” hereunder with the same force and effect as if it were
originally a party to this Security Agreement and named as a “Grantor”
hereunder. The execution and delivery of such supplement shall not require the
consent of any other Grantor hereunder, and the rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.
     SECTION 7.7. No Waiver; Remedies. In addition to, and not in limitation of
Section 2.4, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
Law.
     SECTION 7.8. Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.
     SECTION 7.9. Severability. If any provision of this Security Agreement or
the other Loan Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Security Agreement and the other Loan Documents shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or

28



--------------------------------------------------------------------------------



 



unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     SECTION 7.10. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH GRANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
SECURITY AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     (c) WAIVER OF VENUE. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. EACH FOREIGN OBLIGOR HEREBY IRREVOCABLY APPOINTS THE COMPANY, AS ITS
AUTHORIZED AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ALL

29



--------------------------------------------------------------------------------



 



PROCESS IN ANY SUCH PROCEEDINGS IN ANY SUCH COURT AND CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY SUCH COURTS BY MAILING A COPY THEREOF, BY REGISTERED MAIL,
POSTAGE PREPAID, TO SUCH AGENT AT SUCH ADDRESS, AND AGREES THAT SUCH SERVICE, TO
THE FULLEST EXTENT PERMITTED BY LAW: (I) SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING; AND
(II) SHALL BE TAKEN AND HELD TO BE VALID PERSONAL SERVICE UPON AND PERSONAL
DELIVERY TO IT. IF ANY AGENT APPOINTED BY ANY PERSON PARTY HERETO REFUSES TO
ACCEPT SERVICE, SUCH PERSON HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL
UPON RECEIPT CONSTITUTE SUFFICIENT NOTICE. NOTHING HEREIN CONTAINED SHALL AFFECT
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT
THE RIGHT OF ANY OTHER PERSON PARTY HERETO TO BRING PROCEEDINGS AGAINST SUCH
PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
     SECTION 7.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 7.12. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Security Agreement
or any other Loan Document, (a) the court shall, and is hereby directed to, make
a general reference pursuant to California Code of Civil Procedure Section 638
to a referee (who shall be a single active or retired judge) to hear and
determine all of the issues in such action or proceeding (whether of fact or of
Law) and to report a statement of decision, provided that at the option of any
party to such proceeding, any such issues pertaining to a “provisional remedy”
as defined in California Code of Civil Procedure Section 1281.8 shall be heard
and determined by the court; and (b) without limiting the generality of
Section 10.04 of the Credit Agreement, the Grantors, jointly and severally,
shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding.
     SECTION 7.13. Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which

30



--------------------------------------------------------------------------------



 



shall constitute together but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Security Agreement by facsimile
or via other electronic means shall be effective as delivery of a manually
executed counterpart of this Security Agreement.
     SECTION 7.14. Security Agreements. Without limiting any of the rights,
remedies, privileges or benefits provided hereunder to the Administrative Agent
for its benefit and the ratable benefit of the other Secured Parties, each
Grantor and the Administrative Agent hereby agree that the terms and provisions
of this Security Agreement in respect of any Collateral subject to the pledge or
other Lien of any other Security Agreement (as defined in the Credit Agreement)
are, and shall be deemed to be, supplemental and in addition to the rights,
remedies, privileges and benefits provided to the Administrative Agent and the
other Secured Parties under such other Security Agreement (as defined in the
Credit Agreement) and under applicable Law to the extent consistent with
applicable Law; provided that, in the event that the terms of this Security
Agreement conflict or are inconsistent with the applicable other Security
Agreement (as defined in the Credit Agreement) or applicable Law governing such
other Security Agreement (as defined in the Credit Agreement), (a) to the extent
that the provisions of such other Security Agreement (as defined in the Credit
Agreement) or applicable foreign Law are, under applicable foreign Law,
necessary for the creation, perfection or priority of the security interests in
the Collateral subject to such Foreign Pledge Agreement, the terms of such other
Security Agreement (as defined in the Credit Agreement) or such applicable Law
shall be controlling and (b) otherwise, the terms hereof shall be controlling.
     SECTION 7.15. ENTIRE AGREEMENT. THIS SECURITY AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Responsible Officer as of the
date first above written.

            ASYST TECHNOLOGIES, INC.
      By:           Name:           Title:           ASYST JAPAN, INC.
      By:           Name:           Title:           ASYST SHINKO, INC.
      By:           Name:           Title:           ASYST TECHNOLOGIES TAIWAN,
LTD.
      By:           Name:           Title:        

32



--------------------------------------------------------------------------------



 



            ASYST SHINKO AMERICA, INC.
      By:           Name:           Title:        

            ASYST SHINKO TAIWAN, INC.
      By:           Name:           Title:        

33



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
      By:           Name:           Title:        

34



--------------------------------------------------------------------------------



 



SCHEDULE I
to Security Agreement
Name of Grantor:

                                  Common Stock             Authorized  
Outstanding   % of Shares Issuer (corporate)   Cert. #   # of Shares   Shares  
Shares   Pledged
 
                   
 
                   

              Limited Liability Company Interests     % of Limited Liability  
Type of Limited Liability Issuer (limited liability company)   Company Interests
Pledged   Company Interests Pledged
 
       
 
       

              Partnership Interests     % of Partnership   % of Partnership
Issuer (partnership)   Interests Owned   Interests Pledged
 
       
 
       

35



--------------------------------------------------------------------------------



 



SCHEDULE II
to Security Agreement
Item A. Location of each Grantor.

     
Name of Grantor:
  Location for purposes of UCC:
 
   
[GRANTOR]
  [LOCATION]

Item B. Filing locations last five years.

     
Name of Grantor:
  Filing locations last five years
 
   
[GRANTOR]
  [LOCATION]

Item C. Trade names.

     
Name of Grantor:
  Trade Names:  
[GRANTOR]
   

Item D. Merger or other corporate reorganization.

     
Name of Grantor:
  Merger or other corporate reorganization:
 
   
[GRANTOR]
   

36



--------------------------------------------------------------------------------



 



Item E. Taxpayer ID numbers.

     
Name of Grantor:
  Taxpayer ID numbers:
 
   
[GRANTOR]
   

Item F. Government Contracts.

     
Name of Grantor:
  Description of Contract:
 
   
[GRANTOR]
   

Item G. Deposit Accounts and Securities Accounts.

     
Name of Grantor:
  Description of Deposit Accounts and Securities Accounts:
 
   
[GRANTOR]
   

Item H. Letter of Credit Rights.

     
Name of Grantor:
  Description of Letter of Credit Rights:
 
   
[GRANTOR]
   

Item I. Commercial Tort Claims.

     
Name of Grantor:
  Description of Commercial Tort Claims:
 
   
[GRANTOR]
   

37



--------------------------------------------------------------------------------



 



SCHEDULE III
to Security Agreement
Item A. Patents
Issued Patents

                  Country   Patent No.   Issue Date   Inventor(s)   Title
 
               
 
               

Pending Patent Applications

                  Country   Serial No.   Filing Date   Inventor(s)   Title
 
               
 
               

Patent Applications In Preparation

                          Expected         Country   Docket No.   Filing Date  
Inventor(s)   Title
 
               
 
               

38



--------------------------------------------------------------------------------



 



Item B. Patent Licenses

                                      Effective   Expiration Country or
Territory   Patent   Licensor   Licensee   Date   Date
 
                   
 
                   

39



--------------------------------------------------------------------------------



 



SCHEDULE IV
to Security Agreement
Item A. Trademarks
Registered Trademarks

              Country   Trademark   Registration No.   Registration Date
 
           
 
           

Pending Trademark Applications

              Country   Trademark   Serial No.   Filing Date
 
           
 
           

Trademark Applications In Preparation

                              Expected   Products/ Country   Trademark   Docket
No.   Filing Date   Services
 
               
 
               

Item B. Trademark Licenses

                                      Effective   Expiration Country or
Territory   Trademark   Licensor   Licensee   Date   Date
 
                   
 
                   

40



--------------------------------------------------------------------------------



 



SCHEDULE V
to Security Agreement
Item A. Copyrights/Mask Works
Registered Copyrights/Mask Works

                  Country   Registration No.   Registration Date   Author(s)  
Title
 
               
 
               

Copyright/Mask Work Pending Registration Applications

                  Country   Serial No.   Filing Date   Author(s)   Title
 
               
 
               

Copyright/Mask Work Registration Applications In Preparation

                          Expected         Country   Docket No.   Filing Date  
Author(s)   Title
 
               
 
               

     Item B. Copyright/Mask Work Licenses (including an indication of exclusive
Licenses for U.S. registered Copyrights)

                                      Effective   Expiration Country or
Territory   Copyright   Licensor   Licensee   Date   Date
 
                   
 
                   

41



--------------------------------------------------------------------------------



 



EXHIBIT A
to Security Agreement
PATENT SECURITY AGREEMENT
     This PATENT SECURITY AGREEMENT, dated as of                      ___,
200___(this “Agreement”), is made by [NAME OF GRANTOR], a                     
                     (the “Grantor”), in favor of KEYBANK NATIONAL ASSOCIATION,
as the administrative agent (together with its successor(s) thereto in such
capacity, the “Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H :
     WHEREAS, pursuant to a Credit Agreement, dated as of July ___, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Asyst Japan, Inc., a Japanese
corporation (“AJI”), Asyst Shinko, In c. a Japanese Corporation (“ASI”) and
certain other Subsidiaries of the Company party thereto from time to time (each
a “Designated Borrower” and, collectively with the Company, AJI and ASI, the
“Borrowers”), the Lenders and the Administrative Agent, the Lenders and the L/C
Issuer have extended Commitments to make Credit Extensions to the Borrowers; and
     WHEREAS, in connection with the Credit Agreement, the Grantor has executed
and delivered a US Pledge and Security Agreement, dated as of July ___, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Security Agreement”);
     WHEREAS, pursuant to the Credit Agreement and pursuant to clause (e) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Administrative Agent a continuing
security interest in all of the Patent Collateral (as defined below) to secure
all Obligations as set forth in Section 2.2 of the Credit Agreement; and
     WHEREAS, the Grantor has duly authorized the execution, delivery and
performance of this Agreement; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees, for the
benefit of each Secured Party, as follows:
     SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Security Agreement.
     SECTION 2. Grant of Security Interest. The Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of the Grantor’s right,
title and interest throughout the world

A-1



--------------------------------------------------------------------------------



 



(except Japan and Taiwan), whether now or hereafter existing or acquired by the
Grantor, in and to the following (Patent Collateral”):
     (a) inventions and discoveries, whether patentable or not, all letters
patent and applications for letters patent throughout the world (except Japan
and Taiwan), including all patent applications in preparation for filing,
including all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing (“Patents”),
including each Patent and Patent application referred to in Item A of
Schedule I;
     (b) all Patent licenses, and other agreements for the grant by or to such
Grantor of any right to use any items of the type referred to in clause (a)
above (each a “Patent License”), including each Patent License referred to in
Item B of Schedule I;
     (c) the right to sue third parties for past, present and future
infringements of any Patent or Patent application, and for breach or enforcement
of any Patent License; and
     (d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
     Notwithstanding the foregoing, Patent Collateral shall not include those
items set forth in clauses (i) through (v) of Section 2.1 of the Security
Agreement.
     SECTION 3. Security Agreement. This Agreement has been executed and
delivered by the Grantor for the purpose of registering the security interest of
the Administrative Agent in the Patent Collateral with the United States Patent
and Trademark Office and corresponding offices in other countries of the world
(except Japan and Taiwan). The security interest granted hereby has been granted
as a supplement to, and not in limitation of, the security interest granted to
the Administrative Agent for its benefit and the ratable benefit of each other
Secured Party under the Security Agreement. The Security Agreement (and all
rights and remedies of the Administrative Agent and each Secured Party
thereunder) shall remain in full force and effect in accordance with its terms.
     SECTION 4. Waiver, etc. The Grantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the
Obligations, this Agreement and the Security Agreement and any requirement that
any Secured Party protect, secure, perfect or insure any Lien, or any property
subject thereto, or exhaust any right or take any action against any Loan Party
or any other Person (including any other Grantor) or entity or any Collateral
securing the Obligations, as the case may be. The Grantor waives any rights and
defenses that are or may become available to Grantor by reason of §§ 2787 to
2855, inclusive, and §§ 2899 and 3433 of the California Civil Code. As provided
below, this Agreement shall be governed by, and construed in accordance with,
the Laws of the State of New York. The foregoing waivers and the provisions
hereinafter set forth in this Agreement and the Security Agreement which pertain
to California Law are included solely out of an abundance of caution, and shall
not be construed

A-2



--------------------------------------------------------------------------------



 



to mean that any of the above-referenced provisions of California Law are in any
way applicable to this Agreement, the Security Agreement or the Obligations.
     SECTION 5. Release of Liens. Upon (i) the Disposition of Patent Collateral
in accordance with the Credit Agreement or (ii) the occurrence of the
Termination Date, the security interests granted herein shall automatically
terminate with respect to (A) such Patent Collateral (in the case of clause (i))
or (B) all Patent Collateral (in the case of clause (ii)). Upon any such
Disposition or termination, the Administrative Agent will, at the Grantor’s sole
expense, release without any representations, warranties or recourse of any kind
whatsoever, all Patent Collateral held by the Administrative Agent hereunder,
and execute and deliver to the Grantor such Documents as the Grantor shall
reasonably request to evidence such termination.
     SECTION 6. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Administrative Agent with respect to
the security interest in the Patent Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.
     SECTION 7. Loan Document. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.
     SECTION 8. Governing Law, Entire Agreement, etc. THIS AGREEMENT WILL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK.
     SECTION 9. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement, the
Security Agreement or any other Loan Document, (a) the court shall, and is
hereby directed to, make a general reference pursuant to California Code of
Civil Procedure Section 638 to a referee (who shall be a single active or
retired judge) to hear and determine all of the issues in such action or
proceeding (whether of fact or of Law) and to report a statement of decision,
provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court; and
(b) without limiting the generality of Section 10.04 of the Credit Agreement,
the Grantors (including the undersigned), jointly and severally, shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

A-3



--------------------------------------------------------------------------------



 



     SECTION 10. Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Agreement.
     SECTION 11. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
*     *     *     *     *

A-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be duly executed and delivered by its Responsible Officer as of the date first
above written.

            [NAME OF GRANTOR]
      By:           Name:           Title:        

            KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
      By:           Name:           Title:        

A-5



--------------------------------------------------------------------------------



 



SCHEDULE I
to Patent Security Agreement
Item A. Patents

                  Issued Patents             Country   Patent No.   Issue Date  
Inventor(s)   Title
 
               

Pending Patent Applications

                  Country   Serial No.   Filing Date   Inventor(s)   Title
 
               

Patent Applications in Preparation

                          Expected         Country   Docket No.   Filing Date  
Inventor(s)   Title
 
               

Item B. Patent Licenses

                                      Effective   Expiration Country or
Territory   Patent   Licensor   Licensee   Date   Date
 
                   

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
to Security Agreement
TRADEMARK SECURITY AGREEMENT
     This TRADEMARK SECURITY AGREEMENT, dated as of                      ___,
200___(this “Agreement”), is made by [NAME OF GRANTOR], a                     
                     (the “Grantor”), in favor of KEYBANK NATIONAL ASSOCIATION,
as the administrative agent (together with its successor(s) thereto in such
capacity, the “Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H :
     WHEREAS, pursuant to a Credit Agreement, dated as of July ___, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Asyst Japan, Inc., a Japanese
corporation (“AJI”), Asyst Shinko, Inc., a Japanese corporation (“ASI”), and
certain other Subsidiaries of the Company party thereto from time to time (each
a “Designated Borrower” and, collectively with the Company, AJI and ASI, the
“Borrowers”), the Lenders and the Administrative Agent, the Lenders and the L/C
Issuer have extended Commitments to make Credit Extensions to the Borrowers; and
     WHEREAS, in connection with the Credit Agreement, the Grantor has executed
and delivered a US Pledge and Security Agreement, dated as of July ___, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Security Agreement”);
     WHEREAS, pursuant to the Credit Agreement and pursuant to clause (e) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Administrative Agent a continuing
security interest in all of the Trademark Collateral (as defined below) to
secure all Obligations as set forth in Section 2.2 of the Credit Agreement; and
     WHEREAS, the Grantor has duly authorized the execution, delivery and
performance of this Agreement; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees, for the
benefit of each Secured Party, as follows:
     SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Security Agreement.
     SECTION 2. Grant of Security Interest. The Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of the Grantor’s right,
title and interest throughout the world

B-1



--------------------------------------------------------------------------------



 



(except Japan and Taiwan), whether now or hereafter existing or acquired by the
Grantor, in and to the following (the “Trademark Collateral”):
     (a) (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, and all goodwill of the business associated therewith, now existing
or hereafter adopted or acquired, whether currently in use or not, all
registrations and recordings thereof and all applications in connection
therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office and corresponding offices in other countries of the world
(except Japan and Taiwan) or otherwise, and all common-Law rights relating to
the foregoing, and (ii) the right to obtain all reissues, extensions or renewals
of the foregoing (collectively referred to as “Trademarks”), including those
Trademarks referred to in Item A of Schedule I;
     (b) all Trademark licenses and other agreements for the grant by or to such
Grantor of any right to use any Trademark (each a “Trademark License”),
including each Trademark License referred to in Item B of Schedule I;
     (c) all of the goodwill of the business connected with the use of, and
symbolized by the Trademarks described in clause (a) and, to the extent
applicable, clause (b);
     (d) the right to sue third parties for past, present and future
infringements or dilution of the Trademarks described in clause (a) and, to the
extent applicable, clause (b) or for any injury to the goodwill associated with
the use of any such Trademark or for breach or enforcement of any Trademark
License; and
     (e) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
     Notwithstanding the foregoing, Trademark Collateral shall not include those
items set forth in clauses (i) through (v) of Section 2.1 of the Security
Agreement.
     SECTION 3. Security Agreement. This Agreement has been executed and
delivered by the Grantor for the purpose of registering the security interest of
the Administrative Agent in the Trademark Collateral with the United States
Patent and Trademark Office and corresponding offices in other countries of the
world (except Japan and Taiwan). The security interest granted hereby has been
granted as a supplement to, and not in limitation of, the security interest
granted to the Administrative Agent for its benefit and the ratable benefit of
each other Secured Party under the Security Agreement. The Security Agreement
(and all rights and remedies of the Administrative Agent and each Secured Party
thereunder) shall remain in full force and effect in accordance with its terms.
     SECTION 4. Waiver, etc. The Grantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the
Obligations, this Agreement and the

B-2



--------------------------------------------------------------------------------



 



Security Agreement and any requirement that any Secured Party protect, secure,
perfect or insure any Lien, or any property subject thereto, or exhaust any
right or take any action against any Loan Party or any other Person (including
any other Grantor) or entity or any Collateral securing the Obligations, as the
case may be. The Grantor waives any rights and defenses that are or may become
available to Grantor by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and
3433 of the California Civil Code. As provided below, this Agreement shall be
governed by, and construed in accordance with, the Laws of the State of New
York. The foregoing waivers and the provisions hereinafter set forth in this
Agreement and the Security Agreement which pertain to California Law are
included solely out of an abundance of caution, and shall not be construed to
mean that any of the above-referenced provisions of California Law are in any
way applicable to this Agreement, the Security Agreement or the Obligations.
     SECTION 5. Release of Liens. Upon (i) the Disposition of Trademark
Collateral in accordance with the Credit Agreement or (ii) the occurrence of the
Termination Date, the security interests granted herein shall automatically
terminate with respect to (A) such Trademark Collateral (in the case of clause
(i)) or (B) all Trademark Collateral (in the case of clause (ii)). Upon any such
Disposition or termination, the Administrative Agent will, at the Grantor’s sole
expense, release without any representations, warranties or recourse of any kind
whatsoever, all Trademark Collateral held by the Administrative Agent hereunder,
and execute and deliver to the Grantor such Documents as the Grantor shall
reasonably request to evidence such termination.
     SECTION 6. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Administrative Agent with respect to
the security interest in the Trademark Collateral granted hereby are more fully
set forth in the Security Agreement, the terms and provisions of which
(including the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein.
     SECTION 7. Loan Document. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.
     SECTION 8. Governing Law, Entire Agreement, etc. THIS AGREEMENT WILL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK.
     SECTION 9. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement, the
Security Agreement or any other Loan Document, (a) the court shall, and is
hereby directed to, make a general reference pursuant to California Code of
Civil Procedure Section 638 to a referee (who shall be a single active or
retired judge) to hear and determine all of the issues in such action or
proceeding (whether of fact or of Law) and to report a statement of decision,
provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court; and
(b) without limiting the generality of Section 10.04 of the Credit Agreement,
the Grantors (including

B-3



--------------------------------------------------------------------------------



 



the undersigned), jointly and severally, shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.
     SECTION 10. Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Agreement.
     SECTION 11. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
*     *     *     *     *

B-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be duly executed and delivered by Responsible Officer as of the date first above
written.

            [NAME OF GRANTOR]
      By:           Name:           Title:        

            KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
      By:           Name:           Title:        

B-5



--------------------------------------------------------------------------------



 



SCHEDULE I
to Trademark Security Agreement
Item A. Trademarks
Registered Trademarks

              Country   Trademark   Registration No.   Registration Date
 
           

Pending Trademark Applications

              Country   Trademark   Serial No.   Filing Date
 
           

Trademark Applications in Preparation

                              Expected   Products/ Country   Trademark   Docket
No.   Filing Date   Services
 
               

Item B. Trademark Licenses

                                      Effective   Expiration Country or
Territory   Trademark   Licensor   Licensee   Date   Date
 
                   

B-6



--------------------------------------------------------------------------------



 



EXHIBIT C
to Security Agreement
COPYRIGHT SECURITY AGREEMENT
     This COPYRIGHT SECURITY AGREEMENT, dated as of                      ___,
200___(this “Agreement”), is made by [NAME OF GRANTOR], a                     
                     (the “Grantor”), in favor of KEYBANK NATIONAL ASSOCIATION,
as the administrative agent (together with its successor(s) thereto in such
capacity, the “Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H :
     WHEREAS, pursuant to a Credit Agreement, dated as of July ___, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Asyst Japan, Inc., a Japanese
corporation (“AJI”), Asyst Shinko, Inc., a Japanese corporation (“ASI”), and
certain other Subsidiaries of the Company party thereto from time to time (each
a “Designated Borrower” and, collectively with the Company, AJI and ASI, the
“Borrowers”), the Lenders and the Administrative Agent, the Lenders and the L/C
Issuer have extended Commitments to make Credit Extensions to the Borrowers; and
     WHEREAS, in connection with the Credit Agreement, the Grantor has executed
and delivered a US Pledge and Security Agreement, dated as of July ___, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Security Agreement”);
     WHEREAS, pursuant to the Credit Agreement and pursuant to clause (e) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Administrative Agent a continuing
security interest in all of the Copyright Collateral (as defined below) to
secure all Obligations as set forth in Section 2.2 of the Credit Agreement; and
     WHEREAS, the Grantor has duly authorized the execution, delivery and
performance of this Agreement; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees, for the
benefit of each Secured Party, as follows:
     SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Security Agreement.
     SECTION 2. Grant of Security Interest. The Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of the Grantor’s right,
title and interest throughout the world

C-1



--------------------------------------------------------------------------------



 



(except Japan and Taiwan), whether now or hereafter existing or acquired by the
Grantor, in and to the following (the “Copyright Collateral”):
     (a) all copyrights, registered or unregistered and whether published or
unpublished, now or hereafter in force including copyrights registered in the
United States Copyright Office and corresponding offices in other countries of
the world (except Japan and Taiwan), and registrations and recordings thereof
and all applications for registration thereof, whether pending or in preparation
and all extensions and renewals of the foregoing (“Copyrights”), including the
Copyrights which are the subject of a registration or application referred to in
Item A of Schedule I;
     (b) all express or implied Copyright licenses and other agreements for the
grant by or to such Grantor of any right to use any items of the type referred
to in clause (a) above (each a “Copyright License”), including each Copyright
License referred to in Item B of Schedule I;
     (c) the right to sue for past, present and future infringements of any of
the Copyrights owned by such Grantor, and for breach or enforcement of any
Copyright License and all extensions and renewals of any thereof; and
     (d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
     Notwithstanding the foregoing, Copyright Collateral shall not include those
items set forth in clauses (i) through (v) of Section 2.1 of the Security
Agreement.
     SECTION 3. Security Agreement. This Agreement has been executed and
delivered by the Grantor for the purpose of registering the security interest of
the Administrative Agent in the Copyright Collateral with the United States
Copyright Office and corresponding offices in other countries of the world
(except Japan and Taiwan). The security interest granted hereby has been granted
as a supplement to, and not in limitation of, the security interest granted to
the Administrative Agent for its benefit and the ratable benefit of each other
Secured Party under the Security Agreement. The Security Agreement (and all
rights and remedies of the Administrative Agent and each Secured Party
thereunder) shall remain in full force and effect in accordance with its terms.
     SECTION 4. Waiver, etc. The Grantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the
Obligations, this Agreement and the Security Agreement and any requirement that
any Secured Party protect, secure, perfect or insure any Lien, or any property
subject thereto, or exhaust any right or take any action against any Loan Party
or any other Person (including any other Grantor) or entity or any Collateral
securing the Obligations, as the case may be. The Grantor waives any rights and
defenses that are or may become available to Grantor by reason of §§ 2787 to
2855, inclusive, and §§ 2899 and 3433 of the California Civil Code. As provided
below, this Agreement shall be governed by, and construed in accordance with,
the Laws of the State of New York. The foregoing waivers and the provisions
hereinafter set forth in this Agreement and the Security Agreement which pertain
to California Law are included solely out of an abundance of caution, and shall
not be construed

C-2



--------------------------------------------------------------------------------



 



to mean that any of the above-referenced provisions of California Law are in any
way applicable to this Agreement, the Security Agreement or the Obligations.
     SECTION 5. Release of Liens. Upon (i) the Disposition of Copyright
Collateral in accordance with the Credit Agreement or (ii) the occurrence of the
Termination Date, the security interests granted herein shall automatically
terminate with respect to (A) such Copyright Collateral (in the case of clause
(i)) or (B) all Copyright Collateral (in the case of clause (ii)). Upon any such
Disposition or termination, the Administrative Agent will, at the Grantor’s sole
expense, release without any representations, warranties or recourse of any kind
whatsoever, all Copyright Collateral held by the Administrative Agent hereunder,
and execute and deliver to the Grantor such Documents as the Grantor shall
reasonably request to evidence such termination.
     SECTION 6. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Administrative Agent with respect to
the security interest in the Copyright Collateral granted hereby are more fully
set forth in the Security Agreement, the terms and provisions of which
(including the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein.
     SECTION 7. Loan Document. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.
     SECTION 8. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT WILL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
     SECTION 9. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement, the
Security Agreement or any other Loan Document, (a) the court shall, and is
hereby directed to, make a general reference pursuant to California Code of
Civil Procedure Section 638 to a referee (who shall be a single active or
retired judge) to hear and determine all of the issues in such action or
proceeding (whether of fact or of Law) and to report a statement of decision,
provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court; and
(b) without limiting the generality of Section 10.04 of the Credit Agreement,
the Grantors (including the undersigned), jointly and severally, shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

C-3



--------------------------------------------------------------------------------



 



     SECTION 10. Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Agreement.
     SECTION 11. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
*     *     *     *     *

C-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be duly executed and delivered by its Responsible Officer as of the date first
above written.

            [NAME OF GRANTOR]
      By:           Name:           Title:        

            KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
      By:           Name:           Title:        

C-5



--------------------------------------------------------------------------------



 



SCHEDULE I
to Copyright Security Agreement
Item A. Copyrights/Mask Works
Registered Copyrights/Mask Works

                  Country   Registration No.   Registration Date   Author(s)  
Title

 
 

Copyright/Mask Work Pending Registration Applications

                  Country   Serial No.   Filing Date   Author(s)   Title
 
               

Copyright/Mask Work Registration Applications in Preparation

                          Expected         Country   Docket No.   Filing Date  
Author(s)   Title
 
               

Item B. Copyright/Mask Work Licenses (including an indication of exclusive
Licenses for U.S. registered Copyrights)

                                      Effective   Expiration Country or
Territory   Copyright   Licensor   Licensee   Date   Date
 
                   

C-6



--------------------------------------------------------------------------------



 



ANNEX I
to Security Agreement
SUPPLEMENT TO
PLEDGE AND SECURITY AGREEMENT
     This SUPPLEMENT, dated as of                                          ___,
           (this “Supplement”), is to the US Pledge and Security Agreement,
dated as of July ___, 2007 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Security Agreement”), among the
Grantors (such term, and other terms used in this Supplement, to have the
meanings set forth in Article I of the Security Agreement) from time to time
party thereto, in favor of KEYBANK NATIONAL ASSOCIATION, as the administrative
agent (together with its successor(s) thereto in such capacity, the
“Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H :
     WHEREAS, pursuant to a Credit Agreement, dated as of July ___, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Asyst Japan, Inc., a Japanese
corporation (“AJI”), Asyst Shinko, Inc., a Japanese corporation (“ASI”) and
certain other Subsidiaries of the Company party thereto from time to time (each
a “Designated Borrower” and, collectively with the Company, AJI, and ASI, the
“Borrowers”), the Lenders and the Administrative Agent, the Lenders and the L/C
Issuer have extended Commitments to make Credit Extensions to the Borrowers; and
     WHEREAS, pursuant to the provisions of Section 7.6 of the Security
Agreement, each of the undersigned is becoming a Grantor under the Security
Agreement; and
     WHEREAS, each of the undersigned desires to become a “Grantor” under the
Security Agreement in order to induce the Secured Parties to continue to make
Credit Extensions under the Credit Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of the undersigned agrees, for
the benefit of each Secured Party, as follows.

Annex I-1



--------------------------------------------------------------------------------



 



     SECTION 1. Party to Security Agreement, etc. In accordance with the terms
of the Security Agreement, by its signature below each of the undersigned hereby
irrevocably agrees to become a Grantor under the Security Agreement with the
same force and effect as if it were an original signatory thereto and each of
the undersigned hereby (a) agrees to be bound by and comply with all of the
terms and provisions of the Security Agreement applicable to it as a Grantor and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct as of the date hereof, unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date. In furtherance
of the foregoing, each reference to a “Grantor” and/or “Grantors” in the
Security Agreement shall be deemed to include each of the undersigned.
     SECTION 2. Representations. Each of the undersigned Grantor hereby
represents and warrants that this Supplement has been duly authorized, executed
and delivered by it and that this Supplement and the Security Agreement
constitute the legal, valid and binding obligation of each of the undersigned,
enforceable against it in accordance with its terms.
     SECTION 3. Full Force of Security Agreement. Except as expressly
supplemented hereby, the Security Agreement shall remain in full force and
effect in accordance with its terms.
     SECTION 4. Severability. If any provision of this Supplement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Supplement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     SECTION 5. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK.
     SECTION 6. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Supplement, the
Security Agreement or any other Loan Document, (a) the court shall, and is
hereby directed to, make a general reference pursuant to California Code of
Civil Procedure Section 638 to a referee (who shall be a single active or
retired judge) to hear and determine all of the issues in such action or
proceeding (whether of fact or of Law) and to report a statement of decision,
provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court; and
(b) without limiting the generality of Section 10.04 of the Credit Agreement,
the Grantors (including the undersigned), jointly and severally, shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.
     SECTION 7. Counterparts. This Supplement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a

Annex I-2



--------------------------------------------------------------------------------



 



signature page to this Supplement by facsimile or via other electronic means
shall be effective as delivery of a manually executed counterpart of this
Supplement.
     SECTION 8. ENTIRE AGREEMENT. THIS SUPPLEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
*     *     *     *     *

Annex I-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be duly executed and delivered by its Responsible Officer as of the date first
above written.

            [NAME OF ADDITIONAL SUBSIDIARY]
      By:           Name:           Title:        

            [NAME OF ADDITIONAL SUBSIDIARY]
      By:           Name:           Title:        

ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:

          KEYBANK NATIONAL ASSOCIATION,           as Administrative Agent
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

Annex I-4



--------------------------------------------------------------------------------



 



[COPY SCHEDULES FROM SECURITY AGREEMENT]

Annex I-5



--------------------------------------------------------------------------------



 



EXHIBIT G-2-A
Dated July 27, 2007
ASYST JAPAN INC.
as Collateral Provider
and
Financial Institutions Listed in Annex I
as Secured Parties
and
KEYBANK NATIONAL ASSOCIATION
as Collateral Agent for the Secured Parties
SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
 
       
Section 1. Creation of Security
    1  
 
       
Section 2. Perfection of Security
    3  
 
       
Section 3. Security for Obligations
    4  
 
       
Section 4. Collateral Provider Remains Liable
    4  
 
       
Section 5. Representations and Warranties
    4  
 
       
Section 6. Undertakings
    6  
 
       
Section 7. Further Assurances
    8  
 
       
Section 8. Voting Rights; Dividends; Etc.
    8  
 
       
Section 9. Intellectual Property Collateral
    9  
 
       
Section 10. Insurance
    10  
 
       
Section 11. Collateral Agent Appointed Attorney in Fact
    10  
 
       
Section 12. Collateral Agent or Secured Parties May Perform
    10  
 
       
Section 13. The Collateral Agent’s Duties
    10  
 
       
Section 14. Remedies
    11  
 
       
Section 15. Indemnity and Expenses
    12  
 
       
Section 16. Amendments; Waivers; Additional Collateral Providers; Etc.
    12  
 
       
Section 17. Notices, Etc.
    12  
 
       
Section 18. Continuing Security Interest; Assignments under the Credit Agreement
    13  

i 



--------------------------------------------------------------------------------



 



Security Agreement (AJI)

          Section   Page  
 
       
Section 19. Release; Termination
    13  
 
       
Section 20. Execution in Counterparts
    13  
 
       
Section 21. Governing Law and Jurisdiction
    14  

ii 



--------------------------------------------------------------------------------



 



         
Schedule 1
  -   List of ASI Shares
 
       
Schedule 2
  -   List of Real Properties
 
       
Schedule 3-1
  -   List of Patents
 
       
Schedule 3-2
  -   List of Trademarks
 
       
Schedule 3-3
  -   List of Patent and Trademark Applications
 
       
Schedule 4
  -   List of Investment Properties
 
       
Exhibit A
  -   Form of Document Setting Out Information on Underlying Transaction (toki
gen-in shomei joho)
 
       
Exhibit B
  -   Form of Deed of Assignment (joto shosho)
 
       
Exhibit C
  -   Form of Request for Consent to Pledge (shichiken settei doi-iraisho)
 
       
Annex I
       

iii 



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
SECURITY AGREEMENT dated July 27, 2007 made by and between Asyst Japan Inc., a
joint stock company (kabushiki kaisha) under the laws of Japan (the “Collateral
Provider”), the financial institutions listed in Annex I attached hereto (the
“Secured Parties”) and KEYBANK NATIONAL ASSOCIATION as collateral agent (in such
capacity, together with any successor collateral agent appointed pursuant to
Section 9.01(b) of the Credit Agreement (as hereinafter defined), (the
“Collateral Agent”) for and on behalf of the Secured Parties.
Preliminary Statements

(1)   Asyst Technologies, Inc., a corporation under the laws of the state of
California (the “Company”), Asyst Shinko, Inc. (“ASI”) and the Collateral
Provider, as Borrowers have entered into a Credit Agreement dated as of July 27,
2007 (said Agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) with, inter alios, the Lenders and the Administrative Agent.

(2)   Pursuant to the Credit Agreement, the Collateral Provider is entering into
this Agreement in order to create in favour of the Secured Parties a security
interest in each type of the Collateral (as hereinafter defined).

(3)   It is a condition precedent to the making of Loans by the Lenders and the
issuance of Letters of Credit by the L/C Issuer under the Credit Agreement, the
entry into Secured Hedge Agreements by the Hedge Banks and the entry into
Secured Cash Management Agreements by the Cash Management Banks from time to
time that the Collateral Provider shall have created the security interests
contemplated by this Agreement.

(4)   Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Sections, clauses, paragraphs and Schedules in italics are references to
Sections, clauses, paragraphs and Schedules of this Agreement.

NOW, THEREFORE, in order to induce the Lenders to make Term Loans and Revolving
Credit Loans and the L/C Issuer to issue Letters of Credit under the Credit
Agreement and to induce the Hedge Banks and the Cash Management Banks to enter
into Secured Hedge Agreements and Secured Cash Management Agreements,
respectively from time to time, the Collateral Provider hereby agrees with the
Secured Parties as follows:
Section 1.Creation of Security
1.1 Initial creation of security

  (a)   The Collateral Provider hereby creates in favour of the Secured Parties
a first priority security interest in the form of a pledge (shichiken) in all of
the Collateral Provider’s rights, title and interest in and to the shares of
capital stock of (or other ownership or profit interests in) ASI as described in
Schedule 1 (any and all such shares or interests being the “ASI Shares”).    
(b)   The Collateral Provider hereby creates in favour of the Collateral Agent
on behalf of the Secured Parties a security interest in the form of a
comprehensive mortgage (neteitoken) in the real properties as described in
Schedule 2 (any and all real estate subject to the security interest created
hereunder being the “Real Properties”)

1



--------------------------------------------------------------------------------



 



  (c)   To the extent permitted by Japanese law, the Collateral Provider hereby
creates in favour of the Secured Parties a first priority security interest in
the form of a pledge (shichiken) in all of the Collateral Provider’s rights,
title and interest in and to the deposit accounts of the Collateral Provider as
specified in Schedule 2 to Exhibit C maintained with the bank specified in
Schedule 2 to Exhibit C (the “Account Bank”) (such deposit accounts being the
“Deposit Accounts”).

  (d)   The Collateral Provider hereby transfers and assigns to the Secured
Parties, by way of a first priority security interest (joto tampoken), all of
the Collateral Provider’s rights, title and interest in and to the following
(any and all Patents (as defined below) and Trademarks (as defined below) being,
the “Intellectual Property Collateral”):

  (i)   all patents as described in Schedule 3-1, other than the patent whose
patent number assigned by the Japan Patent Office is 3285808 (the “Co-owned
Patent”) (any and all patents subject to the security interest created hereunder
being “Patents”); and     (ii)   all trademarks as described in Schedule 3-2
(any and all trademarks subject to the security interest created hereunder being
“Trademarks”).

1.2 Subsequent creation of security
The Collateral Provider agrees that upon the creation or acquisition by (or on
behalf of) itself of any properties which are of the type (i) enumerated in
clauses (a) through (d) of Section 1.1, including, without limitation, any
Equity Interests in any entities incorporated in Japan, any deposit or other
bank accounts, any real properties located in Japan and any patents, trademarks
and copyrights registered in Japan or filed with the Japan Patent Office, or
(ii) otherwise required under the terms of the Credit Agreement or any other
Loan Document to be pledged or otherwise encumbered for the benefit of the
Secured Parties (including, without limitation, any Material Property), or upon
entry into of any Material Contract, the Collateral Provider will notify the
Collateral Agent thereof and promptly thereafter create in favour of the Secured
Parties, a first priority security interest in all of the Collateral Provider’s
rights, title and interest in and to any such properties or under such contract
to the extent that such creation does not result in a breach of or constitute a
default under any agreement to which the Collateral Provider is a party.
1.3 Collateral

  (a)   All properties which are subject to any security interest created
hereunder are herein collectively called the “Collateral”. The Collateral shall
include all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to any and all of the forgoing
Collateral (including, without limitation, proceeds and collateral that
constitute property of the types described in clauses (a) through (d) of
Section 1.1, Section 1.2 and this Section 1.3) and, to the extent not otherwise
included, all payments under insurance (whether or not the Collateral Agent or
the Secured Parties is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damages to or otherwise with respect to
any of the foregoing Collateral. Notwithstanding anything herein to the
contrary, in no event shall Collateral include any lease, license, contract,
property rights or agreement to which the Collateral Provider is a party or any
of its rights or interest thereunder (other than the right to receive payments)
if the creation of such security interest hereunder (i) shall constitute or
result in the abandonment, invalidation or unenforceability of any right, title
or interest of the Collateral Provider therein or in a breach or termination
pursuant to the terms of, or a default under, any such lease, license, contract,
property rights or agreement unless the Collateral Provider shall have obtained
a consent or waiver with respect to the Liens created hereunder, or (ii) is
prohibited by applicable law.

2



--------------------------------------------------------------------------------



 



  (b)   Notwithstanding the foregoing, the term “Collateral” shall not include,
and the grant of a security interest as provided hereunder shall not extend to:

(i) any asset, the granting of a security interest in which would be void or
illegal under any applicable governmental Law, rule or regulation, or pursuant
thereto would result in, or permit the termination of, such asset; or
(ii) any asset subject to any Liens permitted under Section 7.01 of the Credit
Agreement (a “Permitted Lien”) (other than Liens in favour of the Collateral
Agent or the Secured Parties) to the extent that the grant of other Liens on
such asset would:

  A.   result in a breach or violation of, or constitute a default under, the
agreement or instrument governing such Permitted Lien;     B.   result in the
loss of use of such asset; or     C.   permit the holder of such Permitted Lien
to terminate the Grantor’s use of such asset.

Section 2. Perfection of Security

  (a)   With respect to any Collateral set out under Section 1, upon execution
of this Agreement and subject to satisfaction of the conditions provided in
Section 1 or upon the creation or acquisition or entry into by (or on behalf of)
the Collateral Provider thereof, the Collateral Provider shall at its sole cost
and expense, take or cause to be taken all such procedures as are necessary for
the perfection of each of such Collateral, and take or cause to be taken all
further action that may be necessary or reasonably desired, or that the
Collateral Agent or the Secured Parties may reasonably request, for such
purpose. Without limiting the generality of the foregoing, the Collateral
Provider shall, at its sole cost and expense, prepare any and all such documents
as are necessary for the registration or perfection of the security interests in
the properties enumerated in Section 1 above, including without limitation, the
Real Properties, or the Patents and the Trademarks. Without further limiting the
foregoing, the Collateral Provider shall, at its own cost and expense,
(i) within 5 days from the Closing Date, deliver to the Collateral Agent for the
rateable benefit of the Secured Parties all share certificates representing the
ASI Shares, (ii) on or prior to the Closing Date, prepare, duly execute and
deliver to the Collateral Agent (I) a deed of mortgage, which also constitutes a
document setting out information on the underlying transaction (toki gen-in
shomei joho) for the mortgage to be registered, with respect to the Real
Properties in such form substantially as shown in Exhibit A and (II) a deed of
assignment with respect to the Patents and Trademarks in such form substantially
as shown in Exhibit B (joto shosho) and (iii) within 30 days from the Closing
Date, obtain approval from the Account Bank to pledge over the Deposit Accounts
in such form substantially as shown in Exhibit C (shichiken settei doi-iraisho)
after having the date thereof officially established (kakutei hizuke). Moreover,
the Collateral Provider shall retain a judicial scrivener (shihoushoshi) and
patent attorney (benrishi), both of its choice, to prepare all necessary
documents for the registration of the mortgage or recordation of the assignment
of the Intellectual Property Collateral or for the performance by the Collateral
Provider of its obligations relating to the perfection of the security interests
created hereunder     (b)   Each party understands that the Collateral Agent’s
reasonable cooperation, including, without limitation, obtaining a power of
attorney and other documents to be prepared by the relevant Secured Party, is
necessary for the registration of the mortgage or the assignment of the
Intellectual Property Collateral or for the performance by the Collateral
Provider of its obligations relating to the perfection of the security interests
created hereunder.

3



--------------------------------------------------------------------------------



 



  (c)   The Collateral Agent shall hold the share certificates representing the
ASI Shares as well as any shares of any other entities as referred to in
Section 1.2 which are delivered to it by the Collateral Provider pursuant to
clause (a) of this Section 2 in accordance with the provisions of the Credit
Agreement, on behalf of the Secured Parties.

Section 3. Security for Obligations
This Agreement secures all advances to, and debts, liabilities, obligations,
covenants and duties of, any Foreign Obligor arising under any Loan Document,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising (all such
obligations being the “Secured Obligations”).
Section 4. Collateral Provider Remains Liable
Anything herein to the contrary notwithstanding, (a) the Collateral Provider
shall remain liable under the contracts and agreements relating to any
Collateral, to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Collateral Agent or the Secured Parties of any
of the rights hereunder shall not release the Collateral Provider from any of
its duties or obligations under the contracts and agreements relating to any
Collateral or in connection with any Collateral, and (c) no Secured Party shall
have any obligation or liability under the contracts and agreements relating to
any Collateral or in connection with any Collateral by reason of this Agreement
or any other Loan Document, nor shall any Secured Party be obligated to perform
any of the obligations or duties of the Collateral Provider thereunder or in
connection with any Collateral or to take any action to collect or enforce any
claim for payment assigned hereunder.
Section 5. Representations and Warranties
The Collateral Provider hereby makes the following representations and
warranties to the Collateral Agent and the Secured Parties:

  (a)   It is the sole, legal and beneficial owner of the Collateral (excluding,
for the avoidance of doubt, any Collateral released under Section 19), free and
clear of any Lien (other than an existing security interest created under the
security agreement dated as of July 13, 2006, and entered into by and between
the Collateral Provider and Bank of America, N.A. as collateral agent and any
Permitted Lien), claim, option or right of others, and except for the security
interests created hereunder, and it has not agreed to encumber or cause or allow
to be encumbered any Collateral with any Lien, claim, option or right of others.
    (b)   It has not sold or agreed to sell, or otherwise disposed of or agreed
to dispose of any or all of the Collateral.     (c)   As of the date of this
Agreement and the Closing Date, the total number of the issued and outstanding
shares of capital stock of ASI, is 9,900, 95.1 per cent of which are owned by
the Collateral Provider, and the remaining 4.9 per cent of which are owned by
Shinko Electric Co., Ltd. The ASI Shares, together with the remaining shares
have been duly authorised and validly issued and are fully paid and
non-assessable.     (d)   As of the date of this Agreement and the Closing Date,
none of the equipment of the Collateral Provider has a book value of $500,000 or
more.     (e)   As of the date of this Agreement and the Closing Date, all of
the investment properties owned by the Collateral Provider are listed on
Schedule 4 and Schedule 5.08(e) to the Credit Agreement.

4



--------------------------------------------------------------------------------



 



  (f)   As of the date of this Agreement and the Closing Date, no agreement
exists which constitutes a Material Contract with respect to the Collateral
Provider, except for the agreement listed in Schedule 5.07 to the Credit
Agreement.     (g)   As of the date of this Agreement and the Closing Date, it
has no patents, trademarks, or service marks registered in Japan, or any patent,
trademark or service mark applications filed with the Japan Patent Office, other
than the Patents and the Trademarks, and the patent and trademark applications
listed on Schedules 3-1, 3-2 and 3-3.     (h)   As of the date of this
Agreement, the Co-owned Patent, which is co-owned by AJI and a third party, is
not a material patent for the current business of AJI.     (i)   As of the date
of this Agreement and the Closing Date, it owns no real property other than the
real properties listed on Schedule 2.     (j)   This Agreement creates in favour
of the Secured Parties a valid first priority security interest securing the
payment of the Secured Obligations in the Real Property upon its execution and
such interest is perfected upon registration of the comprehensive mortgage, and
this Agreement creates a valid and perfected first priority security interest
securing the payment of the Secured Obligations in the case of the Deposit
Accounts, upon obtaining approval from the Account Bank to pledge, in the case
of the ASI Shares, upon the delivery of the share certificates representing the
ASI Shares to the Collateral Agent, and in the case of the Patents and
Trademarks, upon the recordation of the assignment thereof to the Secured
Parties.     (k)   It is a corporation duly incorporated and validly existing
under the laws of Japan, has the corporate power and authority to own its assets
and to transact its business, and is duly qualified under the laws of Japan.    
(l)   The execution and performance by itself of this Agreement have been duly
authorised by all necessary corporate action and do not and will not (i) require
any consent or approval of its shareholders, (ii) contravene the articles of
incorporation or any other constitutive documents of itself, (iii) violate any
provision of any law, rule, or regulation, or (iv) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease, or instrument to which it is a party or by which it or
its properties may be bound or affected.     (m)   This Agreement is the legal,
valid, and binding obligation of the Collateral Provider, enforceable in
accordance with its respective terms, except to the extent that such enforcement
may be limited by applicable bankruptcy, insolvency, and other similar laws
affecting creditors’ rights generally.     (n)   No authorisation or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party is required for (i) the creation of the
security interests created hereunder or for the execution, delivery or
performance of this Agreement by the Collateral Provider, (ii) the perfection or
maintenance of any security interest created hereby), except for the application
to the Registry Office for registration of the mortgage over the Real Properties
and the application to the Japan Patent Office for transfer of the Intellectual
Property Collateral by way of security interest, or (iii) the exercise by the
Collateral Agent of any voting or other rights provided for in this Agreement or
the remedies in respect of any Collateral pursuant to this Agreement.     (o)  
Subject to Section 1.3 (b), the creation of a security interest hereunder in any
lease, license, contract, property rights or agreement to which the Collateral
Provider is a party or any of the Collateral Provider’s rights thereunder
(i) does not and will not constitute or result in the abandonment, invalidation
or unenforceability of any right, title or interest of the Collateral Provider
therein or in a breach or termination pursuant to the terms of, or a default
under, any

5



--------------------------------------------------------------------------------



 



      such lease, license, contract, property rights or agreement or (ii) does
not and will not violate any law.

  (p)   None of the properties listed on Schedules has been or is likely to be
adjudged invalid or unenforceable in whole or part and all patents, trademarks,
patent or trademark applications, contracts and agreements, accounts receivable,
Equity Interests, insurance policies listed on Schedules are valid and
enforceable.     (q)   None of the Collateral Provider and the properties listed
on Schedules is or is likely to be subject to any outstanding consent,
settlement, decree, order, injunction, judgment or ruling restricting the use of
such properties.     (r)   The value of Real Properties of the Collateral
Provider provided to the Collateral Agent in connection with this Agreement was
measured by the Collateral Provider or any other Person in good faith and in a
commercially reasonable manner and, to the best knowledge and belief of the
Collateral Provider, reasonably reflects the fair market value thereof.     (s)
  All information provided by the Collateral Provider to the Secured Parties
through the Collateral Agent in connection with this Agreement, including the
information set out in Schedules, is true and accurate in all material respects
and comprehensive, and there is no matter which renders or could render any of
such information untrue, inaccurate or misleading in any respect.     (t)  
Under the laws of Japan, there is no requirement that the Collateral Agent or
any of the Secured Parties qualify to do business in Japan or comply with the
requirement of any foreign lender statute or to pay any Tax in order to carry
out the transactions contemplated by, receive the benefits of, or enforce the
provisions of this Agreement or the other Loan Documents or the documents
provided for therein, nor will the Collateral Agent or any of the Secured
Parties be subject to any other type of taxation in Japan solely as the result
of the performance of such transactions or the enforcement of any rights or
remedies granted under this Agreement or any of the other Loan Documents.    
(u)   ASI has not adopted any internal rule (including its articles of
incorporation), entered into any agreement with any third party, or taken any
action whatsoever, which may restrict the disposition of the ASI Shares in
connection with the enforcement of the pledge created hereunder.

Section 6. Undertakings
So long as any Secured Obligations remain unpaid, in addition to the matters
which the Company is required to cause, or prohibited from permitting, each of
its Subsidiaries to do under the Credit Agreement, the Collateral Provider
hereby covenants to do the following, or not to do the following unless
necessary consent is obtained from the relevant Persons in accordance with the
provisions of the Credit Agreement.

  (a)   It will warrant and defend and cause others to warrant and defend its
rights, title and interest in and to any of the Collateral for the benefit of
the Secured Parties against any claims and demands of all other Persons
whomsoever.     (b)   It will continue to be the sole, legal and beneficial
owner of each of the Collateral (excluding, for the avoidance of doubt, any
Collateral released under Section 19), free and clear of any Lien, claim, option
or right of others, except for the security interests created hereunder.

6



--------------------------------------------------------------------------------



 



  (c)   It will comply and cause others to comply with all the provisions of any
applicable law in order to establish and maintain any security interest created
hereunder as a valid, perfected, first priority security interest.     (d)   It
will pay all reasonable costs, and all taxes and governmental charges in
connection with the preparation, execution or amendment of this Agreement and
the creation and perfection of or amendment to any security interest created
hereunder (including, without limitation, registration fees incurred in
connection with the registration of any security interest created hereunder and
the recordation of any change made to any matters recorded on the real estate
registry, the patent registry or the trademark registry and reasonable fees and
expenses of the Collateral Agent’s or the Secured Parties’ counsel relating
thereto), and promptly pay or procure the payment of all fees and taxes and all
other reasonable expenses whatsoever in respect of any of the Collateral, so
that any security interest created hereunder shall at all times be wholly
preserved at the cost of the Collateral Provider and without expense to the
Collateral Agent or any Secured Party.     (e)   Unless otherwise permitted
under the Credit Agreement, it will not cause or allow any Lien, claim, option
or right of others whatsoever to be created, incurred, placed or imposed upon
any of its properties, including any Collateral.     (f)   Unless otherwise
permitted under the Credit Agreement, it will not sell or otherwise dispose of,
or cause to be sold or otherwise disposed of, any of its properties, including
any Collateral, or any share or interest in any of the Collateral.     (g)   It
will notify or cause to be notified the Collateral Agent forthwith if any order
or notice of provisional attachment, provisional attachment for the purpose of
assuring collection of taxes or public imposts or attachment with respect to any
of its properties, including the Collateral, is dispatched.     (h)   It will
not make or cause to be made any major alteration to any of the Collateral.    
(i)   Upon completion of the registration of any patent or trademark with the
Japan Patent Office in its name or upon the filing of an application for patent
or trademark in its name with the Japan Patent Office, it will promptly notify
the Collateral Agent thereof in writing, and in the case of the registration of
a patent or trademark, will create a security interest in all of the Collateral
Provider’s rights, title and interest in and to such registered patent or
trademark in favour of the Secured Parties and perfect or cause to be perfected
the security interest so created, in such manner as the Collateral Agent
determines to be necessary and appropriate.     (j)   It will permit the
Collateral Agent, its employees or Subagents (as defined in Section 13(b)) at
all reasonable times and subject to at least twenty-four (24) hours prior notice
to survey and/or inspect any of the Collateral, give or cause to be given all
reasonable assistance in connection with such survey and inspection, and make or
cause to be made all such repairs as such survey or inspection shall reveal to
be necessary to enable the relevant Collateral to comply with the requirements
hereof.     (k)   It will notify or cause to be notified the Collateral Agent
forthwith of any accident to any of the Collateral which results in material
damage to such Collateral.     (l)   It will supply or cause to be supplied to
the Collateral Agent, upon request by the Collateral Agent, full information
regarding any of the Collateral.     (m)   It will keep or cause to be kept
proper books of account in respect of any of the Collateral, and as and when the
Collateral Agent may so require, ensure that such books are made available for
inspection by the Collateral Agent.

7



--------------------------------------------------------------------------------



 



  (n)   It will not assign any right, duty, obligation or liability hereunder.  
  (o)   Unless otherwise permitted under the Credit Agreement, and otherwise
than the issue of shares for the purpose of or pursuant to a stock split or
reverse stock split or any other means under which it does not cause the
Collateral Provider’s issued share capital to change under the Company Law of
Japan or for the purpose of or pursuant to and followed by a merger or
consolidation permitted under Section 7.04 of the Credit Agreement, it will not
issue or permit ASI to issue any new Equity Interest.     (p)   It will make its
reasonable efforts to, on demand of the Collateral Agent, obtain consent from
the other co-owner of the Co-owned Patent to the assignment of its interest
therein to the Secured Parties by way of security under this Agreement, and then
assign by way of security such interest to the Secured Parties, if such action
is deemed by the Secured Parties to be necessary for the preservation or
protection of any of the rights of the Secured Parties under this Agreement or
any other Loan Agreement.     (q)   Concurrently with the delivery by the
Company of the financial statements referred to in Sections 6.01(a) and (b) of
the Credit Agreement, or, if at any other time, upon the reasonable request of
the Collateral Agent, it will obtain approval from the Account Bank to pledge
over the Deposit Accounts in such form substantially as shown in Exhibit C
(shichiken settei doi-iraisho) after having the date thereof officially
established (kakutei hizuke) and send such approval to the Collateral Agent.

Section 7. Further Assurances

  (a)   The Collateral Provider agrees that from time to time, at the expense of
the Collateral Provider, the Collateral Provider will promptly execute and
deliver, or otherwise authenticate, all further instruments and documents, and
take all further action that may be necessary or reasonably desired, or that the
Collateral Agent or the Secured Parties may reasonably request, in order to
create, perfect and protect any security interest created or purported to be
created by the Collateral Provider hereunder or to enable the Collateral Agent
or the Secured Parties to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.     (b)   The Collateral Provider will furnish
to the Collateral Agent from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with any Collateral as the Collateral Agent may reasonably request, all in
reasonable detail.

Section 8. Voting Rights; Dividends; Etc.

  (a)   So long as no Specified Default shall have occurred and be continuing:

  (i)   The Collateral Provider shall be entitled to exercise any and all voting
and other consensual rights pertaining to any Equity Interests which are subject
to the security interest created hereunder for any purpose.     (ii)   The
Collateral Provider shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of any Equity
Interests which are subject to the security interest created hereunder if and to
the extent that the payment thereof is not otherwise prohibited by the terms of
the Loan Documents; provided, that any and all such dividends, interest and
distributions shall be Collateral subject to any other applicable provisions of
this Agreement.

8



--------------------------------------------------------------------------------



 



  (b)   Upon the occurrence and during the continuance of a Specified Default,
upon notice by the Collateral Agent:

  (i)   All rights of the Collateral Provider (I) to exercise or refrain from
exercising the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to Section 8(a)(i) shall cease and (II) to receive
the dividends, interest and other distributions that it would otherwise be
authorised to receive and retain pursuant to Section 8(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Collateral Agent and the Secured Parties, which shall thereupon have the sole
right as against the Collateral Provider to exercise or refrain from exercising
such voting and other consensual rights and to receive and hold as Collateral
such dividends, interest and other distributions.     (ii)   All dividends,
interest and other distributions that are received by the Collateral Provider
contrary to the provisions of paragraph (i) of this Section 8(b) shall be
received in custody for the benefit of the Secured Parties, shall be segregated
from other funds of the Collateral Provider and shall be forthwith paid over to
the Collateral Agent as Collateral in the same form as so received (with any
necessary endorsement).

For purposes of this Agreement, “Specified Default” means the occurrence and
continuance of (i) an Event of Default or (ii) a Default under clause (f) or
(g) of Section 8.01 of the Credit Agreement.
Section 9. Intellectual Property Collateral

  (a)   With respect to each item of its Intellectual Property Collateral, the
Collateral Provider agrees to take, at its expense, all necessary steps to
(i) maintain the validity and enforceability of any Intellectual Property
Collateral and maintain any Intellectual Property Collateral in full force and
effect, and (ii) pursue the registration and maintenance of each patent or
trademark now or hereafter included in the Intellectual Property Collateral, or
each of the patent or trademark applications listed in Schedule 3-3 or hereafter
notified to the Collateral Agent, including, without limitation, the payment of
required fees and taxes, the filing of responses to office actions issued by any
governmental authorities, the filing of applications for renewal or extension,
the payment of maintenance fees and the participation in interference,
re-examination, opposition, cancellation, infringement and misappropriation
proceedings. The Collateral Provider shall not, without obtaining consent of the
relevant Person in accordance with the Credit Agreement, discontinue use of or
otherwise abandon any Intellectual Property Collateral, or abandon any
application for a patent or trademark filed with the Japan Patent Office, unless
the loss thereof could not reasonably be expected to have a Material Adverse
Effect, in which case, the Collateral Provider will give prompt notice of any
such abandonment to the Collateral Agent.     (b)   The Collateral Provider
shall take all steps which it or the Collateral Agent deems reasonable and
appropriate under the circumstances to preserve and protect each item of the
Intellectual Property Collateral, including, without limitation, maintaining the
quality of any and all products or services used or provided in connection with
any of the Trademarks, consistent with the quality of the products and services
as of the date hereof, and taking all steps necessary to ensure that all
licensed users of any of the Trademarks use such consistent standards of quality
and singly or jointly with the Collateral Agent and the Secured Parties, as the
Collateral Agent instructs, defending or bringing any infringement or other
proceedings with respect to any Intellectual Property Collateral.

9



--------------------------------------------------------------------------------



 



Section 10. Insurance
The Collateral Provider will, at its own expense, maintain or procure that the
Company maintains, insurance with respect to the material properties and assets
other than the shares of capital stock of ASI of the Collateral Provider in such
amounts, against such risks, in such form and with such insurers, as shall be
satisfactory to the Collateral Agent from time to time. Each policy of such
insurance shall name the Collateral Agent, on behalf of the Secured Parties, as
an additional insured or loss payee, as the case may be, as provided under the
Credit Agreement.
Section 11. Collateral Agent Appointed Attorney in Fact
The Collateral Provider hereby irrevocably appoints the Collateral Agent the
Collateral Provider’s attorney- in-fact, with full authority in the place and
stead of the Collateral Provider and in the name of the Collateral Provider or
otherwise, from time to time, upon the occurrence and during the continuance of
a Specified Default, in the Collateral Agent’s discretion, to take any action
and to execute any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation:

  (a)   to obtain and adjust insurance required to be paid to the Collateral
Agent pursuant to Section 10;     (b)   to ask for, demand, collect, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in respect of any of the Collateral; and     (c)   to
receive, indorse and collect any drafts or other instruments or documents in
connection with clause (a) or (b) above.

Section 12. Collateral Agent or Secured Parties May Perform
If the Collateral Provider fails to perform any agreement contained herein, the
Collateral Agent or the Secured Parties may, as either deems necessary to
protect any security interest created hereunder in any of the Collateral or to
protect the value thereof, but without any obligation to do so and without
notice, itself perform, or cause performance of, such agreement, and the
expenses of the Collateral Agent or the Secured Parties incurred in connection
therewith shall be payable by the Collateral Provider under Section 15.
Section 13. The Collateral Agent’s Duties

  (a)   The powers conferred on the Collateral Agent hereunder are solely to
protect the Secured Parties’ interest in the Collateral and shall not impose any
duty upon it to exercise any such powers. Except for the exercising of
reasonable care with respect to the Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if it takes such action for that purpose as the Collateral Provider
reasonably requests in writing at times other than upon the occurrence and
during the continuance of any Specified Default, but failure of the Collateral
Agent to comply with any such request at any time shall not in itself be deemed
a failure to exercise reasonable care.

10



--------------------------------------------------------------------------------



 



  (b)   Anything contained herein to the contrary notwithstanding, the
Collateral Agent may from time to time, when the Collateral Agent deems it to be
necessary, appoint one or more subagents (each a “Subagent”) for the Collateral
Agent hereunder with respect to all or any part of the Collateral. In the event
that the Collateral Agent so appoints any Subagent with respect to any
Collateral, (i) such Subagent shall automatically be vested, in addition to the
Collateral Agent, with all rights, powers, privileges, interests and remedies of
the Collateral Agent hereunder with respect to such Collateral, and (ii) the
term “Collateral Agent,” when used herein in relation to any rights, powers,
privileges, interests and remedies of the Collateral Agent with respect to such
Collateral, shall include such Subagent.

Section 14. Remedies
If any Specified Default shall have occurred and be continuing:

  (a)   The Collateral Agent or the Secured Parties may exercise in respect of
the Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a Secured Party upon
default under the applicable law and also may: (i) require the Collateral
Provider to, and the Collateral Provider hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) occupy any
premises owned or leased by the Collateral Provider where the Collateral or any
part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
the Collateral Provider in respect of such occupation; and (iv) exercise any and
all rights and remedies of the Collateral Provider under or in connection with
the Collateral, or otherwise in respect of the Collateral. The Collateral
Provider agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to such Collateral Provider of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent or the Secured Parties
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given.     (b)   Any cash held by or on behalf of the
Collateral Agent or the Secured Parties and all cash proceeds received by or on
behalf of the Collateral Agent or the Secured Parties in respect of any sale of,
collection from, or other realisation upon all or any part of the Collateral
may, in the discretion of the Collateral Agent or the Secured Parties, be held
by the Collateral Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Collateral Agent or the
Secured Parties pursuant to Section 15) in whole or in part by the Collateral
Agent for the rateable benefit of the Secured Parties against, all or any part
of the Secured Obligations, in the manner set forth under Section 8.03 of the
Credit Agreement. Any surplus of such cash or cash proceeds held by or on the
behalf of the Collateral Agent or the Secured Parties and remaining after
payment in full of all the Secured Obligations shall be paid over to the
Collateral Provider or to whomsoever may be lawfully entitled to receive such
surplus.

  (c)   All payments received by the Collateral Provider in respect of the
Collateral shall be received in custody for the benefit of the Secured Parties,
shall be segregated from other funds of the Collateral Provider and shall be
forthwith paid over to the Collateral Agent in the same form as so received
(with any necessary endorsement).

11



--------------------------------------------------------------------------------



 



Section 15. Indemnity and Expenses

  (a)   The Collateral Provider agrees to indemnify, defend and save and hold
harmless each Secured Party and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or
resulting from this Agreement or any Collateral (including, without limitation,
enforcement of this Agreement, any breach or alleged breach of any of the
representations, warranties or covenants, or agreements made by the Collateral
Provider hereunder), except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
wilful misconduct.

  (b)   The Collateral Provider will upon demand pay to the Collateral Agent or
the Secured Parties the amount of any and all taxes and all reasonable expenses,
including, without limitation, the reasonable fees and expenses of its counsel
and of any experts and agents, that the Collateral Agent or the Secured Parties
may incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or the sale of, collection from or
other realization upon, any of the Collateral, (iii) the exercise or enforcement
of any of the rights of the Collateral Agent or the Secured Parties hereunder or
(iv) the failure by the Collateral Provider to perform or observe any of the
provisions hereof.

Section 16. Amendments; Waivers; Additional Collateral Providers; Etc.
No amendment or waiver of any provision of this Agreement, and no consent to the
departure by the Collateral Provider herefrom, shall in any event be effective
unless the same shall be in writing and signed by the Collateral Agent and the
Secured Parties in accordance with the provisions of the Credit Agreement, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No failure on the part of the
Collateral Agent or any Secured Party to exercise, and no delay in exercising
any right hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.
Section 17. Notices, Etc.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 10.02(b) of the Credit
Agreement), all notices and other communications provided for hereunder shall be
either (i) in writing (including telegraphic, telecopier or telex communication)
and delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows: in the case of the Collateral
Agent or Secured Parties, addressed to it at its address specified in the Credit
Agreement and, in the case of the Collateral Provider, addressed to it at its
address set out opposite the Collateral Provider’s name on the signature page of
this Agreement; or, as to any party, at such other address as shall be
designated by such party in a written notice to the other parties. Notices sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by telecopier
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in
Section 10.02(b) of the Credit Agreement shall be effective as provided in such
subsection. Delivery by telecopier of an executed counterpart of any amendment
or waiver

12



--------------------------------------------------------------------------------



 



of any provision of this Agreement or Schedule hereto shall be effective as
delivery of an original executed counterpart thereof.
Section 18. Continuing Security Interest; Assignments under the Credit Agreement
This Agreement shall create a continuing security interest in each of the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations, (ii) the Maturity
Date and (iii) the termination or expiration of all Commitments and all Letters
of Credit, (b) be binding upon the Collateral Provider, its successors and
assigns and (c) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Secured Party may assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitment, the Loans owing to it
and the Note or Notes, if any, held by it) and other Loan Documents to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party herein or otherwise,
in each case as provided in Section 10.06 of the Credit Agreement.
Section 19. Release; Termination

  (a)   Upon any Disposition of any item of the Collateral in accordance with
the terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), the Collateral Agent and the Secured Parties will, at the
Collateral Provider’s expense, execute and deliver to the Collateral Provider
(without recourse or representation or warranty) such documents as the
Collateral Provider shall reasonably request to evidence the release of such
item of the Collateral from the security interests created hereby; provided,
that (i) at the time of such request and such release no Specified Default shall
have occurred and be continuing, (ii) the Collateral Provider shall have
delivered to the Collateral Agent, at least five Business Days prior to the date
of the proposed release, a written request for release describing the item of
the Collateral and the terms of the sale, lease, transfer or other disposition
in reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Secured Parties and Collateral Agent and a certificate of the Collateral
Provider to the effect that the transaction is in compliance with the Loan
Documents and as to such other matters as the Collateral Agent or the Secured
Parties may reasonably request and (iii) the proceeds of any such sale, lease,
transfer or other disposition required to be applied, or any payment to be made
in connection therewith, in accordance with Section 8.03 of the Credit Agreement
shall, to the extent so required, be paid or made to, or in accordance with the
instructions of, the Administrative Agent when and as required under
Section 8.03 of the Credit Agreement.

  (b)   Upon the latest of (i) the payment in full in cash of the Secured
Obligations, (ii) the Maturity Date and (iii) the termination or expiration of
all Commitments and all Letters of Credit, the security interests created hereby
shall terminate and all rights to the Collateral shall revert to the Collateral
Provider. Upon any such termination, the Secured Parties and Collateral Agent
will, at the Collateral Provider’s expense, execute and deliver to the
Collateral Provider (without recourse or representation or warranty) such
documents as the Collateral Provider shall reasonably request to evidence such
termination.

13



--------------------------------------------------------------------------------



 



Section 20. Execution in Counterparts
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by telecopier shall be effective as
delivery of an original executed counterpart of this Agreement.
Section 21. Governing Law and Jurisdiction
This Agreement shall be governed by, and construed in accordance with, the laws
of Japan. Any disputes or controversies between the parties arising out of or in
connection with the interpretation or performance of this Agreement shall be
subject to the non-exclusive jurisdiction of the Tokyo District Court.
This Agreement has been entered into as of the date stated at the beginning of
this Agreement.

14



--------------------------------------------------------------------------------



 



Exhibit A
Form of Document Setting Out Information On Underlying Transaction
(CHINESE CHARACTER) [f32637f3263701.gif]

#a’ï“–Œ #Ý’èŒ_–ñ#Ø#‘

•1/2#—19”N___Œ#___“ú

ƒAƒ#ƒŠƒJ#‡#O#‘44114ƒIƒnƒCƒI#BƒNƒŠ#[ƒuƒ‰ƒ“ƒh#AƒpƒuƒŠƒbƒN#EƒXƒNƒFƒA127
ƒLƒCƒoƒ“ƒN#EƒiƒVƒ‡ƒiƒ‹#EƒAƒ\ƒVƒG#[ƒVƒ‡ƒ“ Œä’†

#a’ï“–Œ #Ý’è#Ò #_“Þ#ìŒ§‰¡•l#s#`–k‹æ#V‰¡•l“ñ’š–Ú6”Ô23#† ƒAƒVƒXƒgƒWƒƒƒpƒ“Š”#®‰ï#Ð
‘ã•\#æ’÷–ð#@#R‰º#@“N•v

‘æ1#ð#i#a’ï“–Œ ,Ì#Ý’è#j

#a’ï“–Œ #Ý’è#Ò,Í#A,»,Ì#Š—L,·,éŒã‹L•¨Œ#,Ì,¤,¦,É#A‹¤“¯’S•Û,Æ,µ,Ä#A#Ÿ,Ì—v#€,É,æ,è•<
SUP>1/2#—19”N#m#@#nŒ## m#@#n“ú,É‹¤“¯#a’ï“–Œ ,ð#Ý’è,µ,Ü,µ,1/2#B

1. ‹É“xŠz ‹à2‰6500–œ‰~ •1/2#—19”N___Œ#___“ú•tƒNƒŒƒWƒbƒgŒ_–ñ ‹à‘K#Á”ï‘Ý#Ø#æˆø
•Û#Ø#æˆø 2#D ”í’S•Û#ÂŒ ,Ì”ÍˆÍ #M—p#ó#æˆø 3. #Â–±#Ò
#_“Þ#ìŒ§‰¡•l#s#`–k‹æ#V‰¡•l“ñ’š–Ú6”Ô23#† ƒAƒVƒXƒgƒWƒƒƒpƒ“Š”#®‰ï#Ð
#O#dŒ§ˆÉ#¨#s’|ƒP•@’—100”Ô’n ƒAƒVƒXƒg#@ƒVƒ“ƒR#[Š”#®‰ï#Ð 4. #a’ï“–Œ #Ò
ƒAƒ#ƒŠƒJ#‡#O#‘44114ƒIƒnƒCƒI#BƒNƒŠ#[ƒuƒ‰ƒ“ƒh#Aƒpƒu ƒŠƒbƒN#EƒXƒNƒFƒA#@127
ƒLƒCƒoƒ“ƒN#EƒiƒVƒ‡ƒiƒ‹#EƒAƒ\ƒVƒG#[ƒVƒ‡ƒ“ 5. Šm’èŠú“ú ’è,ß,È,¢

‘æ2#ð#i“o‹L‹¦—Í‹`–±#j

#a’ï“–Œ #Ý’è#Ò,Í#A‘O#ð,É,æ,é#a’ï“–Œ #Ý’è,Ì“o‹L#è‘±,ð’x‘Ø,È,#s,¤,1/
2,ß#A‹M#s,É‹¦—Í,¢,1/2,µ,Ü,·#B

‘æ3#ð#i,»,Ì‘1/4,Ì#–#€#j

22



--------------------------------------------------------------------------------



 



(CHINESE CHARACTER) [f32637f3263702.gif]

,»,Ì‘1/4–{#a’ï“–Œ #Ý’èŒ_–ñ#Ø#‘,É’è,ß,a,È,¢#–# €,É,Â,¢,Ä,Í#
A#a’ï“–Œ #Ý’è#Ò,Í#A#a’ï“–Œ #Ý’è#Ò‹y,ÑƒLƒCƒoƒ“ ƒN#E
ƒiƒVƒ‡ƒiƒ‹#EƒAƒ\ƒVƒG#[ƒVƒ‡ƒ“ŠÔ,Ì•1/2#—19”N___Œ#___“ú•tƒZƒLƒ...ƒŠƒeƒB#EƒAƒOƒŠ#[ƒ#ƒ“ƒg,¨,æ,Ñ#ã‹LƒNƒ
ŒƒWƒbƒgŒ_ –ñ,Ì‹K’è,É#],¤,à,Ì,Æ,¢,1/2,µ,Ü,·#B

·s“®#Y,Ì•\#¦

#Š#@#@#Ý ˆ¤’mŒ§ˆê‹{#s–k#¡#š’è”[ ’n#@#@”Ô 19”Ô1 ’n#@#@–Ú ‘î#@’n ’n#@#@#Ï 736.00‡u
#Š#@#@#Ý ˆ¤’mŒ§ˆê‹{#s–k#¡#š’è”[ ’n#@#@”Ô 21”Ô1 ’n#@#@–Ú #G#í’n ’n#@#@#Ï 492.00‡u
#Š#@#@#Ý ˆ¤’mŒ§ˆê‹{#s–k#¡#š’è”[ ’n#@#@”Ô 21”Ô2 ’n#@#@–Ú #G#í’n ’n#@#@#Ï 492.00‡u
#Š#@#@#Ý ˆ¤’mŒ§ˆê‹{#s–k#¡#š’è”[ ’n#@#@”Ô 22”Ô2 ’n#@#@–Ú #G#í’n ’n#@#@#Ï 476.00‡u
#Š#@#@#Ý ˆ¤’mŒ§ˆê‹{#s–k#¡#š’è”[ ’n#@#@”Ô 23”Ô ’n#@#@–Ú #G#í’n ’n#@#@#Ï 512.00‡u
#Š#@#@#Ý ˆ¤’mŒ§ˆê‹{#s–k#¡#š’è”[ ’n#@#@”Ô 27”Ô1 ’n#@#@–Ú ‘î#@’n ’n#@#@#Ï
1070.15‡u #Š#@#@#Ý ˆ¤’mŒ§ˆê‹{#s–k#¡#š’è”[ ’n#@#@”Ô 28”Ô1

23



--------------------------------------------------------------------------------



 



(CHINESE CHARACTER) [f32637f3263703.gif]

’n#@#@–Ú ‘î#@’n ’n#@#@#Ï 897.90‡u #Š#@#@#Ý ˆ¤’mŒ§ˆê‹{#s–k#¡#š’è”[ ’n#@#@”Ô 29”Ô1
’n#@#@–Ú ‘î#@’n ’n#@#@#Ï 721.00‡u #Š#@#@#Ý
ˆ¤’mŒ§ˆê‹{#s–k#¡#š’è”[27”Ô’n,P#A28”Ô’n1 ‰Æ‰®”Ô#† 27”Ô1 #í#@#@—Þ #H#ê#E#––±#Š
#\#@#@‘¢ “S#œ‘¢—¤‰®#a6ŠKŒš #°–Ê#Ï 1ŠK#@1247.50‡u 2ŠK#@1173.23‡u 3ŠK#@1239.07‡u
4ŠK#@ 779.24‡u 5ŠK#@ 779.24‡u 6ŠK#@ 779.24‡u

24



--------------------------------------------------------------------------------



 



Exhibit B
Form of Deed of Assignment
DEED OF ASSIGNMENT
Assignees:
Address: [      ]
Name:     [      ]
Address: [      ]
Name:     [      ]
Address: [      ]
Name:     [      ] ...
     We, the undersigned Assignor, hereby confirm that we assigned to you, the
Assignee, the Japanese patent rights identified below. We hereby consent to your
filing unilaterally an application for recordation of the assignment.
     Identification of Patent Rights:
Patent Nos.: [      ]
Assignor:

      Address:   6-23, Shin-Yokohama 2-chome, Kohoku-ku,
Yokohama-shi, Kanagawa, Japan

     Name: Asyst Japan Inc. ((CHINESE CHARACTER) [f32637f3263704.gif])
     Dated this day of                     , 2007
     Representative Director:                      (seal)

25



--------------------------------------------------------------------------------



 



DEED OF ASSIGNMENT
Assignees:
Address: [      ]
Name:     [      ]
Address: [      ]
Name:     [      ]
Address: [      ]
Name:     [      ] ...
     We, the undersigned Assignor, hereby confirm that we assigned to you, the
Assignee, the Japanese trademark rights identified below. We hereby consent to
your filing unilaterally an application for recordation of the assignment.
     Trademark Registration Nos.: [      ]
     Dated this day of                     , 2007
Assignor:

      Address:   6-23, Shin-Yokohama 2-chome, Kohoku-ku,
Yokohama-shi, Kanagawa, Japan

     Name: Asyst Japan Inc. ((CHINESE CHARACTER) [f32637f3263704.gif])
Representative Director:                      (seal)

26



--------------------------------------------------------------------------------



 



Exhibit C
Form of Request for Consent to Pledge
                    , 2007
[Name of Account Bank]
[Address of Account Bank]
Attention: [Name of responsible department]
Dear Sirs,
We request your approval of the following and inform you by this letter that,
pursuant to the terms of the Security Agreement dated July 27, 2007, (the
“Security Agreement”) between Asyst Japan Inc. as collateral provider, KeyBank
National Association as collateral agent (the “Collateral Agent”) and KeyBank
National Association and the other secured parties listed on Schedule 1 hereto
(collectively, the “Secured Parties”), we have created a security interest in
the form of pledge (shichiken) in favour of the Secured Parties on all of our
rights, title and interest in and to each of our deposit accounts maintained
with you which are specified in Schedule 2 hereto (the “Deposit Accounts”).
Unless you receive contrary instructions from the Collateral Agent, we hereby
irrevocably authorise you to pay any and all amounts from time to time credited
to the Deposit Accounts to the Collateral Agent to be applied toward the payment
of the Secured Obligations (as defined in the Security Agreement) then due.
We would appreciate it if you could send all necessary documents or
correspondences for the Secured Parties to the Collateral Agent.
The terms of this Request for Consent to Pledge may not be altered.

                  Yours faithfully,    
 
                ASYST JAPAN INC.    
 
  By        
 
           
 
  By:   Tetsuo Yamashita    
 
  Title:   Representative Director    

27



--------------------------------------------------------------------------------



 



                  Approved and consented to:    
 
           
 
  By        
 
           
 
  By:   [      ]    
 
  Title:   [       ]    

cc: KeyBank National Association, as Collateral Agent
[kakutei hizuke]

28



--------------------------------------------------------------------------------



 



Schedule 1
List of Secured Parties Other than KeyBank National Association
[list other Secured Parties]

29



--------------------------------------------------------------------------------



 



Schedule 2
Deposit Accounts
Account Bank: [Name of Account Bank]
Account Type: [Description of account], Account Number: [number]

30



--------------------------------------------------------------------------------



 



ASYST JAPAN INC.
Kaneko Dai-2 Building, 7th Floor,
6-23, Shin-Yokohama 2-chome,
Kohoku-ku, Yokohama,
Kanagawa, Japan 222-0033
Fax No.: 045-474-8731

             
 
  By        
 
           
 
      By:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  [address]   KEYBANK NATIONAL ASSOCIATION as the
Collateral Agent and a Secured Party    
 
               
 
      By        
 
               
 
          By:    
 
          Title:    

 



--------------------------------------------------------------------------------



 



                  [address]   [Name of the Secured Party] as a Secured Party    
 
               
 
      By        
 
               
 
          By:    
 
          Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2-B
Dated July 27, 2007
ASYST SHINKO, INC.
as Collateral Provider
and
Financial Institutions Listed in Annex I
as Secured Parties
KEYBANK NATIONAL ASSOCIATION
as Collateral Agent for the Secured Parties
SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page   Section 1.  
Creation of Security
    1      
 
        Section 2.  
Perfection of Security
    3      
 
        Section 3.  
Security for Obligations
    4      
 
        Section 4.  
Collateral Provider Remains Liable
    4      
 
        Section 5.  
Representations and Warranties
    4      
 
        Section 6.  
Undertakings
    6      
 
        Section 7.  
Further Assurances
    8      
 
        Section 8.  
Voting Rights; Dividends; Etc
    8      
 
        Section 9.  
Intellectual Property Collateral
    9      
 
        Section 10.  
Insurance
    9      
 
        Section 11.  
Collateral Agent Appointed Attorney in Fact
    9      
 
        Section 12.  
Collateral Agent or Secured Parties May Perform
    10      
 
        Section 13.  
The Collateral Agent’s Duties
    10      
 
        Section 14.  
Remedies
    10      
 
        Section 15.  
Indemnity and Expenses
    11      
 
        Section 16.  
Amendments; Waivers; Additional Collateral Providers; Etc
    11      
 
        Section 17.  
Notices, Etc
    12      
 
        Section 18.  
Continuing Security Interest; Assignments under the Credit Agreement
    12  

i



--------------------------------------------------------------------------------



 



Security Agreement (AJI)

              Section       Page   Section 19.  
Release; Termination
    12      
 
        Section 20.  
Execution in Counterparts
    13      
 
        Section 21.  
Governing Law and Jurisdiction
    13  

ii



--------------------------------------------------------------------------------



 



         
Schedule 1
  -   List of Equity Interest  
Schedule 2-1
  -   List of Patents  
Schedule 2-2
  -   List of Trademarks  
Schedule 2-3
  -   List of Patent and Trademark Applications  
Exhibit A
  -   Form of Deed of Assignment (joto shosho)  
Exhibit B
  -   Form of Request for Consent to Pledge (shichiken settei doi-iraisho)  
Annex I
       

iii



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
SECURITY AGREEMENT dated July 27, 2007 made by and between Asyst Shinko, Inc., a
joint stock company (kabushiki kaisha) under the laws of Japan, (the “Collateral
Provider”) having its registered office at 100, Takegahana-cho, Ise, Mie, Japan
the financial institutions listed in Annex I attached hereto (the “Secured
Parties”) and KEYBANK NATIONAL ASSOCIATION as collateral agent (in such
capacity, together with any successor collateral agent appointed pursuant to
Section 9.01(b) of the Credit Agreement (as hereinafter defined), (the
“Collateral Agent”) for and on behalf of the Secured Parties.
Preliminary Statements

(1)   Asyst Technologies, Inc., a corporation under the laws of the state of
California (the “Company”), Asyst Japan Inc. and the Collateral Provider, as
Borrowers have entered into a Credit Agreement dated as of July 27, 2007 (said
Agreement, as it may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, being the “Credit Agreement”) with, inter
alios, the Lenders and the Administrative Agent.   (2)   Pursuant to the Credit
Agreement, the Collateral Provider is entering into this Agreement in order to
create in favour of the Secured Parties a security interest in each type of the
Collateral (as hereinafter defined).   (3)   It is a condition precedent to the
making of Loans by the Lenders and the issuance of Letters of Credit by the L/C
Issuer under the Credit Agreement, the entry into Secured Hedge Agreements by
the Hedge Banks and the entry into Secured Cash Management Agreements by the
Cash Management Banks from time to time that the Collateral Provider shall have
created the security interests contemplated by this Agreement.   (4)   Terms
defined in the Credit Agreement and not otherwise defined in this Agreement are
used in this Agreement as defined in the Credit Agreement. Sections, clauses,
paragraphs and Schedules in italics are references to Sections, clauses,
paragraphs and Schedules of this Agreement.

NOW, THEREFORE, in order to induce the Lenders to make Term Loans and Revolving
Credit Loans and the L/C Issuer to issue Letters of Credit under the Credit
Agreement and to induce the Hedge Banks and the Cash Management Banks to enter
into Secured Hedge Agreements and Secured Cash Management Agreements,
respectively from time to time, the Collateral Provider hereby agrees with the
Secured Parties as follows:
Section 1.Creation of Security
1.1 Initial creation of security

  (a)   The Collateral Provider hereby creates in favour of the Secured Parties
a first priority security interest in the form of a pledge (shichiken) in all of
the Collateral Provider’s rights, title and interest in and to the shares of
capital stock of (or other ownership or profit interests in) Asyst Shinko
Ireland, Ltd. and Asyst Shinko China from among the foreign subsidiaries
described in Schedule 1 (all such foreign subsidiaries together, the “Foreign
ASI Subsidiaries”)(any and all such shares or interests being the “ASI Equity
Interests”) promptly after the Collateral Provider causes the secured parties
under the security agreement dated as of November 13, 2006, and

1



--------------------------------------------------------------------------------



 



      entered into by and between the Collateral Provider and Bank of America,
N.A. as collateral agent (the “Existing Security Agreement”) to release the
existing security interest in the ASI Equity created under the Existing Security
Agreement.     (b)   The Collateral Provider hereby transfers and assigns to the
Secured Parties, by way of a first priority security interest (joto tampoken),
all of the Collateral Provider’s rights, title and interest in and to the
following (any and all Patents (as defined below) and Trademarks (as defined
below) being, the “Intellectual Property Collateral”):

  (i)   all patents as described in Schedule 2-1, other than the patent whose
patent number assigned by the Japan Patent Office is 3002206 (the “Co-owned
Patent”) (any and all patents subject to the security interest created hereunder
being “Patents”); and     (ii)   all trademarks as described in Schedule 2-2
(any and all trademarks subject to the security interest created hereunder being
“Trademarks”).

  (c)   To the extent permitted by Japanese law, the Collateral Provider hereby
creates in favour of the Secured Parties a first priority security interest in
the form of a pledge (shichiken) in all of the Collateral Provider’s rights,
title and interest in and to the deposit accounts of the Collateral Provider as
specified in Schedule 2 to Exhibit B maintained with the bank specified in
Exhibit B (the “Account Bank”) (such deposit accounts being the “Deposit
Accounts”).

1.2 Subsequent creation of security
The Collateral Provider agrees that upon the creation or acquisition by (or on
behalf of) itself of any properties which are of the type (i) enumerated in
clauses (a) and through (c) of Section 1.1, including, without limitation, any
Equity Interests not covered by clause (a) of Section 1.1 or any other entities,
any deposit or other bank accounts, and any patents, trademarks and copyrights
registered in Japan or filed with the Japan Patent Office, or (ii) otherwise
required under the terms of the Credit Agreement or any other Loan Document to
be pledged or otherwise encumbered for the benefit of the Secured Parties
(including, without limitation, any Material Property), or upon entry into of
any Material Contract, the Collateral Provider will notify the Collateral Agent
thereof and promptly thereafter create in favour of the Secured Parties, a first
priority security interest in all of the Collateral Provider’s rights, title and
interest in and to any such properties or under such contract to the extent that
such creation does not result in a breach of or constitute a default under any
agreement to which the Collateral Provider is a party.
1.3 Collateral

  (a)   All properties which are subject to any security interest created
hereunder are herein collectively called the “Collateral.” The Collateral shall
include all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to any and all of the forgoing
Collateral (including, without limitation, proceeds and collateral that
constitute property of the types described in clauses (a) through (c) of
Section 1.1, Section 1.2 and this Section 1.3) and, to the extent not otherwise
included, all payments under insurance (whether or not the Collateral Agent is
the loss payee thereof), or any indemnity, warranty or guaranty, payable by
reason of loss or damages to or otherwise with respect to any of the foregoing
Collateral. Notwithstanding anything herein to the contrary, in no event shall
Collateral include any lease, license, contract, property rights or agreement to
which the Collateral Provider is a party or any of its rights or interest
thereunder (other than the right to receive payments) if the creation of such
security interest hereunder (i) shall constitute or result in the abandonment,
invalidation or

2



--------------------------------------------------------------------------------



 



      unenforceability of any right, title or interest of the Collateral
Provider therein or in a breach or termination pursuant to the terms of, or a
default under, any such lease, license, contract, property rights or agreement
unless the Collateral Provider shall have obtained a consent or waiver with
respect to the Liens created hereunder, or (ii) is prohibited by applicable law.
    (b)   Notwithstanding the foregoing, the term “Collateral” shall not
include, and the grant of a security interest as provided hereunder shall not
extend to:

  (i)   The ASI Equity Interests to the extent the grant of a security interest
would:

  A.   constitute a violation of a valid and enforceable restriction in favour
of a third party on such grant, unless and until any required consents shall
have been obtained;     B.   give any other party to such contract, instrument,
license or other document a valid and enforceable right to terminate its
obligations thereunder; or     C.   violate the organizational documents of, or
any governmental Law, rule or regulation, applicable to the Foreign ASI
Subsidiaries;

  (ii)   any asset, the granting of a security interest in which would be void
or illegal under any applicable governmental Law, rule or regulation, or
pursuant thereto would result in, or permit the termination of, such asset; or  
  (iii)   any asset subject to any Liens permitted under Section 7.01 of the
Credit Agreement (a “Permitted Lien”) (other than Liens in favour of the
Collateral Agent or the Secured Parties) to the extent that the grant of other
Liens on such asset would:

  A.   result in a breach or violation of, or constitute a default under, the
agreement or instrument governing such Permitted Lien;     B.   result in the
loss of use of such asset; or     C.   permit the holder of such Permitted Lien
to terminate the Grantor’s use of such asset.

Section 2. Perfection of Security

  (a)   With respect to any Collateral set out under Section 1, upon execution
of this Agreement and subject to satisfaction of the conditions provided in
Section 1 or upon the creation or acquisition or entry into by (or on behalf of)
the Collateral Provider thereof, the Collateral Provider shall at its sole cost
and expense, take or cause to be taken all such procedures as are necessary for
the perfection of each of such Collateral, and take or cause to be taken all
further action that may be necessary or reasonably desired, or that the
Collateral Agent the Secured Parties may reasonably request, for such purpose.
Without limiting the generality of the foregoing, the Collateral Provider shall,
at its sole cost and expense, on or prior to the Closing Date, prepare, duly
execute and deliver to the Collateral Agent any and all such documents as are
necessary for the registration or perfection of the security interests in the
properties enumerated in Section 1 above, including without limitation, a deed
of assignment with respect to the Patents and the Trademarks in such form
substantially as shown in Exhibit A (joto shosho) and within 30 days from the
Closing Date, obtain approval from the Account Bank to pledge over the Deposit
Accounts in such form substantially as shown in Exhibit B (shichiken settei
doi-iraisho) after having the date thereof officially established (kakutei
hizuke).

3



--------------------------------------------------------------------------------



 



  (b)   Each party understands that the Collateral Agent’s reasonable
cooperation, including, without limitation, obtaining a power of attorney and
other documents to be prepared by the relevant Secured Party, is necessary for
the registration of the assignment of the Intellectual Property Collateral by
way of a security interest or for the performance by the Collateral Provider of
its obligations relating to the perfection of the security interests created
hereunder. Moreover, the Collateral Provider shall retain a patent attorney
(benrishi), of its choice, to prepare all necessary documents for recordation of
the assignment of the Intellectual Property Collateral or for the performance by
the Collateral Provider of its obligations relating to the perfection of the
security interests created hereunder.

Section 3. Security for Obligations
This Agreement secures all advances to, and debts, liabilities, obligations,
covenants and duties of, any Foreign Obligor arising under any Loan Document,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising (all such
obligations being the “Secured Obligations”).
Section 4. Collateral Provider Remains Liable
Anything herein to the contrary notwithstanding, (a) the Collateral Provider
shall remain liable under the contracts and agreements relating to any
Collateral, to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Collateral Agent or the Secured Parties of any
of the rights hereunder shall not release the Collateral Provider from any of
its duties or obligations under the contracts and agreements relating to any
Collateral or in connection with any Collateral, and (c) no Secured Party shall
have any obligation or liability under the contracts and agreements relating to
any Collateral or in connection with any Collateral by reason of this Agreement
or any other Loan Document, nor shall any Secured Party be obligated to perform
any of the obligations or duties of the Collateral Provider thereunder or in
connection with any Collateral or to take any action to collect or enforce any
claim for payment assigned hereunder.
Section 5. Representations and Warranties
The Collateral Provider hereby makes the following representations and
warranties to the Collateral Agent and the Secured Parties:

  (a)   It is the sole, legal and beneficial owner of the Collateral (excluding,
for the avoidance of doubt, any Collateral released under Section 19), free and
clear of any Lien (other than an existing security interest created under the
security agreement dated as of November 13, 2006, and entered into by and
between the Collateral Provider and Bank of America, N.A. as collateral agent
and any Permitted Lien), claim, option or right of others, and except for the
security interests created hereunder, and it has not agreed to encumber or cause
or allow to be encumbered any Collateral with any Lien, claim, option or right
of others.     (b)   It has not sold or agreed to sell, or otherwise disposed of
or agreed to dispose of any or all of the Collateral.     (c)   As of the date
of this Agreement, none of the equipment of the Collateral Provider has a book
value of $500,000 or more.     (d)   As of the date of this Agreement, it owns
no investment properties other than those in shares in the Foreign ASI
Subsidiaries listed on Schedule1 and Schedule 5.08(e) to the Credit Agreement.

4



--------------------------------------------------------------------------------



 



  (e)   As of the date of this Agreement, no agreement exists which constitutes
a Material Contract with respect to the Collateral Provider, except for the
agreement listed in Schedule 5.07 to the Credit Agreement.     (f)   As of the
date of this Agreement, it has no patents, trademarks, or service marks,
registered in Japan, or any patent, trademark or service mark applications,
filed with the Japan Patent Office, other than the Patents and the Trademarks,
and the patent and trademark applications listed on Schedules 2-1, 2-2 and 2-3.
    (g)   As of the date of this Agreement, it owns no real property.     (h)  
A valid and perfected first priority security interest will be created in favour
of the Secured Parties securing the payment of the Secured Obligations, in the
case of the Deposit Accounts, upon obtaining approval from the Account Bank to
pledge and, in the case of the Patents and Trademarks, upon the recordation of
assignment thereof to the Secured Parties.     (i)   It is a corporation duly
incorporated and validly existing under the laws of Japan; has the corporate
power and authority to own its assets and to transact its business, and is duly
qualified under the laws of Japan.     (j)   The execution and performance by
itself of this Agreement have been duly authorised by all necessary corporate
action and do not and will not (i) require any consent or approval of its
shareholders, (ii) contravene the articles of incorporation or any other
constitutive documents of itself, (iii) violate any provision of any law, rule,
or regulation, or (iv) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other agreement, lease, or
instrument to which it is a party or by which it or its properties may be bound
or affected.     (k)   This Agreement is the legal, valid, and binding
obligation of the Collateral Provider, enforceable in accordance with its
respective terms, except to the extent that such enforcement may be limited by
applicable bankruptcy, insolvency and other similar laws affecting creditors’
rights generally.     (l)   No authorisation or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body or
any other third party is required for (i) the creation of the security interests
created hereunder or for the execution, delivery or performance of this
Agreement by the Collateral Provider, (ii) the perfection or maintenance of any
security interest created hereby (including the first priority nature of such
security interest), except for the application to the Japan Patent Office for
transfer of the Intellectual Property Collateral by way of security interest, or
(iii) the exercise by the Collateral Agent of any voting or other rights
provided for in this Agreement or the remedies in respect of any Collateral
pursuant to this Agreement.     (m)   Subject to Section 1.3 (b), the creation
of a security interest hereunder in any lease, license, contract, property
rights or agreement to which the Collateral Provider is a party or any of the
Collateral Provider’s rights thereunder (i) does not and will not constitute or
result in the abandonment, invalidation or unenforceability of any right, title
or interest of the Collateral Provider therein or in a breach or termination
pursuant to the terms of, or a default under, any such lease, license, contract,
property rights or agreement or (ii) does not and will not violate any law.    
(n)   None of the properties listed on Schedules has been or is likely to be
adjudged invalid or unenforceable in whole or part and all patents, trademarks,
patent or trademark applications, contracts and agreements, accounts receivable,
Equity Interests, insurance policies listed on Schedules are valid and
enforceable.

5



--------------------------------------------------------------------------------



 



  (o)   None of the Collateral Provider and the properties listed on Schedules
is or is likely to be subject to any outstanding consent, settlement, decree,
order, injunction, judgment or ruling restricting the use of such properties.  
  (p)   All information provided by the Collateral Provider to the Secured
Parties through the Collateral Agent in connection with this Agreement,
including the information set out in Schedules is true and accurate in all
material respects and comprehensive, and there is no matter which renders or
could render any of such information untrue, inaccurate or misleading in any
respect.     (q)   Under the laws of Japan, there is no requirement that the
Collateral Agent or any of the Secured Parties qualify to do business in Japan
or comply with the requirement of any foreign lender statute or to pay any Tax
in order to carry out the transactions contemplated by, receive the benefits of,
or enforce the provisions of this Agreement or the other Loan Documents or the
documents provided for therein, nor will the Collateral Agent or any of the
Secured Parties be subject to any other type of taxation in Japan solely as the
result of the performance of such transactions or the enforcement of any rights
or remedies granted under this Agreement or any of the other Loan Documents.

Section 6. Undertakings
So long as any Secured Obligations remain unpaid, in addition to the matters
which the Company is required to cause, or prohibited from permitting, each of
its Subsidiaries to do under the Credit Agreement, the Collateral Provider
hereby covenants to do the following, or not to do the following unless
necessary consent is obtained from the relevant Persons in accordance with the
provisions of the Credit Agreement.

  (a)   It will warrant and defend and cause others to warrant and defend its
rights, title and interest in and to any of the Collateral for the benefit of
the Secured Parties against any claims and demands of all other Persons
whomsoever.     (b)   It will continue to be the sole, legal and beneficial
owner of each of the Collateral (excluding, for the avoidance of doubt, any
Collateral released under Section 19), free and clear of any Lien, claim, option
or right of others, except for the security interests created hereunder.     (c)
  It will comply and cause others to comply with all the provisions of any
applicable law in order to establish and maintain any security interest created
hereunder as a valid, perfected, first priority security interest.     (d)   It
will pay all reasonable costs, and all taxes and governmental charges in
connection with the preparation, execution or amendment of this Agreement and
the creation and perfection of or amendment to any security interest created
hereunder (including, without limitation, registration fees incurred in
connection with the registration of any security interest created hereunder and
the recordation of any change made to any matters recorded on the patent
registry or the trademark registry and reasonable fees and expenses of the
Collateral Agent’s or the Secured Parties’ counsel relating thereto), and
promptly pay or procure the payment of all fees and taxes and all other
reasonable expenses whatsoever in respect of any of the Collateral, so that any
security interest created hereunder shall at all times be wholly preserved at
the cost of the Collateral Provider and without expense to the Collateral Agent
or any Secured Party.     (e)   Unless otherwise permitted under the Credit
Agreement, it will not cause or allow any Lien, claim, option or right of others
whatsoever to be created, incurred, placed or imposed upon any of its
properties, including any Collateral.

6



--------------------------------------------------------------------------------



 



  (f)   Unless otherwise permitted under the Credit Agreement, it will not sell
or otherwise dispose of, or cause to be sold or otherwise disposed of, any of
its properties, including any Collateral, or any share or interest in any of the
Collateral.     (g)   It will notify or cause to be notified the Collateral
Agent forthwith if any order or notice of provisional attachment, provisional
attachment for the purpose of assuring collection of taxes or public imposts or
attachment with respect to any of its properties, including the Collateral, is
dispatched.     (h)   It will not make or cause to be made any major alteration
to any of the Collateral.     (i)   Upon completion of the registration of any
patent or trademark with the Japan Patent Office in its name or upon the filing
of an application for patent or trademark in its name with the Japan Patent
Office, it will promptly notify the Collateral Agent thereof in writing, and in
the case of the registration of a patent or trademark, will create a security
interest in all of the Collateral Provider’s rights, title and interest in and
to such registered patent or trademark in favour of the Secured Parties and
perfect or cause to be perfected the security interest so created, in such
manner as the Collateral Agent determines to be necessary and appropriate.    
(j)   It will permit the Collateral Agent, its employees or Subagents (as
defined in Section 13 (b)) at all reasonable times and subject to at least
twenty-four (24) hours prior notice to survey and/or inspect any of the
Collateral, give or cause to be given all reasonable assistance in connection
with such survey and inspection, and make or cause to be made all such repairs
as such survey or inspection shall reveal to be necessary to enable the relevant
Collateral to comply with the requirements hereof.     (k)   It will notify or
cause to be notified the Collateral Agent forthwith of any accident to any of
the Collateral which results in material damage to such Collateral.     (l)   It
will supply or cause to be supplied to the Collateral Agent, upon request by the
Collateral Agent, full information regarding any of the Collateral.     (m)   It
will keep or cause to be kept proper books of account in respect of any of the
Collateral, and as and when the Collateral Agent may so require, ensure that
such books are made available for inspection by the Collateral Agent.     (n)  
It will not assign any right, duty, obligation or liability hereunder.     (o)  
Unless otherwise permitted under the Credit Agreement and otherwise than issue
of shares for the purpose of or pursuant to a stock split or reverse stock split
or any other means under which it does not cause the Collateral Provider’s
issued share capital to change under the Company Law of Japan or for the purpose
of or pursuant to and followed by a merger or consolidation permitted under
Section 7.04 of the Credit Agreement, it will not issue any new Equity Interest.
    (p)   It will make its reasonable efforts to, on demand of the Collateral
Agent, obtain consent from the other co-owner of the Co-owned Patent to the
assignment of its interest therein to the Secured Parties by way of security
under this Agreement, and then assign by way of security such interest to the
Secured Parties, if such action is deemed by the Secured Parties to be necessary
for the preservation or protection of any of the rights of the Secured Parties
under this Agreement or any other Loan Agreement.     (q)   Concurrently with
the delivery by the Company of the financial statements referred to in
Sections 6.01(a) and (b) of the Credit Agreement, or, if at any other time, upon
the reasonable request of the Collateral Agent, it will obtain approval from the
Account Bank to pledge over the Deposit Accounts in such form substantially as
shown in Exhibit C (shichiken settei doi-iraisho) after

7



--------------------------------------------------------------------------------



 



having the date thereof officially established (kakutei hizuke) and send such
approval to the Collateral Agent.
Section 7. Further Assurances

  (a)   The Collateral Provider agrees that from time to time, at the expense of
the Collateral Provider, the Collateral Provider will promptly execute and
deliver, or otherwise authenticate, all further instruments and documents, and
take all further action that may be necessary or reasonably desired, or that the
Collateral Agent or the Secured Parties may reasonably request, in order to
create, perfect and protect any security interest created or purported to be
created by the Collateral Provider hereunder or to enable the Collateral Agent
or the Secured Parties to exercise and enforce their rights and remedies
hereunder with respect to any Collateral.     (b)   The Collateral Provider will
furnish to the Collateral Agent from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with any Collateral as the Collateral Agent may reasonably request,
all in reasonable detail.

Section 8. Voting Rights; Dividends; Etc.

  (a)   So long as no Specified Default shall have occurred and be continuing:

  (i)   The Collateral Provider shall be entitled to exercise any and all voting
and other consensual rights pertaining to any Equity Interests which are subject
to the security interest created hereunder for any purpose.     (ii)   The
Collateral Provider shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of any Equity
Interests which are subject to the security interest created hereunder if and to
the extent that the payment thereof is not otherwise prohibited by the terms of
the Loan Documents; provided, that any and all such dividends, interest and
distributions shall be Collateral subject to any other applicable provisions of
this Agreement.

  (b)   Upon the occurrence and during the continuance of a Specified Default,
upon notice by the Collateral Agent:

  (i)   All rights of the Collateral Provider (I) to exercise or refrain from
exercising the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to Section 8(a)(i) shall cease and (II) to receive
the dividends, interest and other distributions that it would otherwise be
authorised to receive and retain pursuant to Section 8(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Collateral Agent and the Secured Parties, which shall thereupon have the sole
right as against the Collateral Provider to exercise or refrain from exercising
such voting and other consensual rights and to receive and hold as Collateral
such dividends, interest and other distributions.     (ii)   All dividends,
interest and other distributions that are received by the Collateral Provider
contrary to the provisions of paragraph (i) of this Section 8(b) shall be
received in custody for the benefit of the Secured Parties, shall be segregated
from other funds of the Collateral Provider and shall be forthwith paid over to
the Collateral Agent as Collateral in the same form as so received (with any
necessary endorsement).

For purposes of this Agreement, “Specified Default” means the occurrence and
continuance of (i) an Event of Default or (ii) a Default under clause (f) or
(g) of Section 8.01 of the Credit Agreement.

8



--------------------------------------------------------------------------------



 



Section 9. Intellectual Property Collateral

  (a)   With respect to each item of its Intellectual Property Collateral, the
Collateral Provider agrees to take, at its expense, all necessary steps to
(i) maintain the validity and enforceability of any Intellectual Property
Collateral and maintain any Intellectual Property Collateral in full force and
effect, and (ii) pursue the registration and maintenance of each patent or
trademark now or hereafter included in the Intellectual Property Collateral, or
each of the patent or trademark applications listed in Schedule 2-3 or hereafter
notified to the Collateral Agent, including, without limitation, the payment of
required fees and taxes, the filing of responses to office actions issued by any
governmental authorities, the filing of applications for renewal or extension,
the payment of maintenance fees and the participation in interference,
re-examination, opposition, cancellation, infringement and misappropriation
proceedings. The Collateral Provider shall not, without obtaining consent of the
relevant Person in accordance with the Credit Agreement, discontinue use of or
otherwise abandon any Intellectual Property Collateral, or abandon any
application for a patent or trademark filed with the Japan Patent Office, unless
the loss thereof could not reasonably be expected to have a Material Adverse
Effect, in which case, the Collateral Provider will give prompt notice of any
such abandonment to the Collateral Agent.     (b)   The Collateral Provider
shall take all steps which it or the Collateral Agent deems reasonable and
appropriate under the circumstances to preserve and protect each item of the
Intellectual Property Collateral, including, without limitation, maintaining the
quality of any and all products or services used or provided in connection with
any of the Trademarks, consistent with the quality of the products and services
as of the date hereof, and taking all steps necessary to ensure that all
licensed users of any of the Trademarks use such consistent standards of quality
and singly or jointly with the Collateral Agent and the Secured Parties, as the
Collateral Agent instructs, defending or bringing any infringement or other
proceedings with respect to any Intellectual Property Collateral.

Section 10. Insurance
The Collateral Provider will, at its own expense, maintain insurance with
respect to the material properties and assets in such amounts, against such
risks, in such form and with such insurers, as shall be satisfactory to the
Collateral Agent from time to time. Each policy of such insurance shall name the
Collateral Agent, on behalf of the Secured Parties, as an additional insured or
loss payee, as the case may be, as provided under the Credit Agreement.
Section 11. Collateral Agent Appointed Attorney in Fact
The Collateral Provider hereby irrevocably appoints the Collateral Agent the
Collateral Provider’s attorney- in-fact, with full authority in the place and
stead of the Collateral Provider and in the name of the Collateral Provider or
otherwise, from time to time, upon the occurrence and during the continuance of
a Specified Default, in the Collateral Agent’s discretion, to take any action
and to execute any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation:

  (a)   to obtain and adjust insurance required to be paid to the Collateral
Agent pursuant to Section 10;     (b)   to ask for, demand, collect, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in respect of any of the Collateral; and

9



--------------------------------------------------------------------------------



 



  (c)   to receive, indorse and collect any drafts or other instruments or
documents in connection with clause (a) or (b) above.

Section 12. Collateral Agent or Secured Parties May Perform
If the Collateral Provider fails to perform any agreement contained herein, the
Collateral Agent or the Secured Parties may, as either deems necessary to
protect any security interest created hereunder in any of the Collateral or to
protect the value thereof, but without any obligation to do so and without
notice, itself perform, or cause performance of, such agreement, and the
expenses of the Collateral Agent or the Secured Parties incurred in connection
therewith shall be payable by the Collateral Provider under Section 15.
Section 13. The Collateral Agent’s Duties

  (a)   The powers conferred on the Collateral Agent hereunder are solely to
protect the Secured Parties’ interest in the Collateral and shall not impose any
duty upon it to exercise any such powers. Except for the exercising of
reasonable care with respect to the Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if it takes such action for that purpose as the Collateral Provider
reasonably requests in writing at times other than upon the occurrence and
during the continuance of any Specified Default, but failure of the Collateral
Agent to comply with any such request at any time shall not in itself be deemed
a failure to exercise reasonable care.     (b)   Anything contained herein to
the contrary notwithstanding, the Collateral Agent may from time to time, when
the Collateral Agent deems it to be necessary, appoint one or more subagents
(each a “Subagent”) for the Collateral Agent hereunder with respect to all or
any part of the Collateral. In the event that the Collateral Agent so appoints
any Subagent with respect to any Collateral, (i) such Subagent shall
automatically be vested, in addition to the Collateral Agent, with all rights,
powers, privileges, interests and remedies of the Collateral Agent hereunder
with respect to such Collateral, and (ii) the term “Collateral Agent,” when used
herein in relation to any rights, powers, privileges, interests and remedies of
the Collateral Agent with respect to such Collateral, shall include such
Subagent.

Section 14. Remedies
If any Specified Default shall have occurred and be continuing:

  (a)   The Collateral Agent or the Secured Parties may exercise in respect of
the Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a Secured Party upon
default under the applicable law and also may: (i) require the Collateral
Provider to, and the Collateral Provider hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at

10



--------------------------------------------------------------------------------



 



      public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) occupy any
premises owned or leased by the Collateral Provider where the Collateral or any
part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
the Collateral Provider in respect of such occupation; and (iv) exercise any and
all rights and remedies of the Collateral Provider under or in connection with
the Collateral, or otherwise in respect of the Collateral. The Collateral
Provider agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to such Collateral Provider of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent or the Secured Parties
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given.     (b)   Any cash held by or on behalf of the
Collateral Agent or the Secured Parties and all cash proceeds received by or on
behalf of the Collateral Agent or the Secured Parties in respect of any sale of,
collection from, or other realisation upon all or any part of the Collateral
may, in the discretion of the Collateral Agent or the Secured Parties, be held
by the Collateral Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Collateral Agent or the
Secured Parties pursuant to Section 15) in whole or in part by the Collateral
Agent for the rateable benefit of the Secured Parties against, all or any part
of the Secured Obligations, in the manner set forth under Section 8.03 of the
Credit Agreement. Any surplus of such cash or cash proceeds held by or on the
behalf of the Collateral Agent or the Secured Parties and remaining after
payment in full of all the Secured Obligations shall be paid over to the
Collateral Provider or to whomsoever may be lawfully entitled to receive such
surplus.     (c)   All payments received by the Collateral Provider in respect
of the Collateral shall be received in custody for the benefit of the Secured
Parties, shall be segregated from other funds of the Collateral Provider and
shall be forthwith paid over to the Collateral Agent in the same form as so
received (with any necessary endorsement).

Section 15. Indemnity and Expenses

  (a)   The Collateral Provider agrees to indemnify, defend and save and hold
harmless each Secured Party and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or
resulting from this Agreement or any Collateral (including, without limitation,
enforcement of this Agreement, any breach or alleged breach of any of the
representations, warranties or covenants, or agreements made by the Collateral
Provider hereunder), except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
wilful misconduct.     (b)   The Collateral Provider will upon demand pay to the
Collateral Agent or the Secured Parties the amount of any and all taxes and all
reasonable expenses, including, without limitation, the reasonable fees and
expenses of its counsel and of any experts and agents, that the Collateral Agent
or the Secured Parties may incur in connection with (i) the administration of
this Agreement, (ii) the custody, preservation, use or operation of, or the sale
of, collection from or other realization upon, any of the Collateral, (iii) the
exercise or enforcement of any of the rights of the Collateral Agent or the
Secured Parties hereunder or (iv) the failure by the Collateral Provider to
perform or observe any of the provisions hereof.

11



--------------------------------------------------------------------------------



 



Section 16. Amendments; Waivers; Additional Collateral Providers; Etc.
No amendment or waiver of any provision of this Agreement, and no consent to the
departure by the Collateral Provider herefrom, shall in any event be effective
unless the same shall be in writing and signed by the Collateral Agent or the
Secured Parties in accordance with the provisions of the Credit Agreement, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No failure on the part of the
Collateral Agent or any Secured Party to exercise, and no delay in exercising
any right hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.
Section 17. Notices, Etc.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 10.02(b) of the Credit
Agreement), all notices and other communications provided for hereunder shall be
either (i) in writing (including telegraphic, telecopier or telex communication)
and delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows: in the case of the Collateral
Agent or the Secured Parties, addressed to it at its address specified in the
Credit Agreement and, in the case of the Collateral Provider, addressed to it at
its address set out opposite the Collateral Provider’s name on the signature
page of this Agreement; or, as to any party, at such other address as shall be
designated by such party in a written notice to the other parties. Notices sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by telecopier
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in
Section 10.02(b) of the Credit Agreement shall be effective as provided in such
subsection. Delivery by telecopier of an executed counterpart of any amendment
or waiver of any provision of this Agreement or Schedule hereto shall be
effective as delivery of an original executed counterpart thereof.
Section 18. Continuing Security Interest; Assignments under the Credit Agreement
This Agreement shall create a continuing security interest in each of the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations, (ii) the Maturity
Date and (iii) the termination or expiration of all Commitments and all Letters
of Credit, (b) be binding upon the Collateral Provider, its successors and
assigns and (c) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Secured Party may assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitment, the Loans owing to it
and the Note or Notes, if any, held by it) and other Loan Documents to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party herein or otherwise,
in each case as provided in Section 10.06 of the Credit Agreement.
Section 19. Release; Termination

  (a)   Upon any Disposition of any item of the Collateral in accordance with
the terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), the Secured Parties and the Collateral Agent will, at the
Collateral Provider’s expense, execute and deliver to the Collateral Provider
(without recourse or representation or warranty) such documents as the
Collateral Provider shall reasonably request to evidence the release of such
item of the Collateral

12



--------------------------------------------------------------------------------



 



      from the security interests created hereby; provided, that (i) at the time
of such request and such release no Specified Default shall have occurred and be
continuing, (ii) the Collateral Provider shall have delivered to the Collateral
Agent, at least five Business Days prior to the date of the proposed release, a
written request for release describing the item of the Collateral and the terms
of the sale, lease, transfer or other disposition in reasonable detail,
including, without limitation, the price thereof and any expenses in connection
therewith, together with a form of release for execution by the Secured Parties
and the Collateral Agent and a certificate of the Collateral Provider to the
effect that the transaction is in compliance with the Loan Documents and as to
such other matters as the Collateral Agent or the Secured Parties may reasonably
request and (iii) the proceeds of any such sale, lease, transfer or other
disposition required to be applied, or any payment to be made in connection
therewith, in accordance with Section 8.03 of the Credit Agreement shall, to the
extent so required, be paid or made to, or in accordance with the instructions
of, the Administrative Agent when and as required under Section 8.03 of the
Credit Agreement.     (b)   Upon the latest of (i) the payment in full in cash
of the Secured Obligations, (ii) the Maturity Date and (iii) the termination or
expiration of all Commitments and all Letters of Credit, the security interests
created hereby shall terminate and all rights to the Collateral shall revert to
the Collateral Provider. Upon any such termination, the Secured Parties and the
Collateral Agent will, at the Collateral Provider’s expense, execute and deliver
to the Collateral Provider (without recourse or representation or warranty) such
documents as the Collateral Provider shall reasonably request to evidence such
termination.

Section 20. Execution in Counterparts
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by telecopier shall be effective as
delivery of an original executed counterpart of this Agreement.
Section 21. Governing Law and Jurisdiction
This Agreement shall be governed by, and construed in accordance with, the laws
of Japan. Any disputes or controversies between the parties arising out of or in
connection with the interpretation or performance of this Agreement shall be
subject to the non-exclusive jurisdiction of the Tokyo District Court.
This Agreement has been entered into as of the date stated at the beginning of
this Agreement.

13



--------------------------------------------------------------------------------



 



Exhibit A
Form of Deed of Assignment
DEED OF ASSIGNMENT
Assignees:
Address: [         ]
Name:       [       ]
Address: [         ]
Name:       [       ]
Address: [         ]
Name:       [       ] ...
     We, the undersigned Assignor, hereby confirm that we assigned to you, the
Assignee, the Japanese patent rights identified in the attachment to this deed.
We hereby consent to your filing unilaterally an application for recordation of
the assignment.
     Dated this ___day of                     , 2007
Assignor:
     Address: 100, Takegahana-cho, Ise, Mie, Japan
     Name: Asyst Shinko, Inc. (CHINESE CHARACTER) [f32637f3263704.gif]
     Representative Director:                     (seal)
(Attachment omitted)

25



--------------------------------------------------------------------------------



 



DEED OF ASSIGNMENT
Assignee:
Address: [         ]
Name:       [       ]
Address: [         ]
Name:       [       ]
Address: [         ]
Name:       [       ] ...
     We, the undersigned Assignor, hereby confirm that we assigned to you, the
Assignee, the Japanese trademark rights identified below. We hereby consent to
your filing unilaterally an application for recordation of the assignment.
          Trademark Registration Nos.: [       ]
     Dated this ___day of                     , 2007
Assignor:
     Address: 100, Takegahana-cho, Ise, Mie, Japan
     Name: Asyst Shinko, Inc.(CHINESE CHARACTER) [f32637f3263704.gif]
     Representative Director:                     (seal)

26



--------------------------------------------------------------------------------



 



Exhibit B
Form of Request for Consent to Pledge
                    , 2007
Citibank, N.A., Tokyo branch
Akasaka Park Building 5F
5-2-20, Akasaka, Minato-ku
Tokyo 107-6105
Attention: Japan Foreign Subsidiaries, Corporate Banking Division
Dear Sirs,
We request your approval of the following and inform you by this letter that,
pursuant to the terms of the Security Agreement dated July 27, 2007 (the
“Security Agreement”) between Asyst Shinko, Inc. as collateral provider, and
KeyBank National Association as collateral agent (the “Collateral Agent”) and
KeyBank National Association and the other secured parties listed on Schedule 1
hereto (collectively, the “Secured Parties”), we have created a security
interest in the form of pledge (shichiken) in favour of the Secured Parties on
all of our rights, title and interest in and to each of our accounts maintained
with you which are specified on Schedule 2 hereto (the “Deposit Accounts”).
Unless you receive contrary instructions from the Collateral Agent, we hereby
irrevocably authorise you to pay any and all amounts from time to time credited
to the Deposit Accounts to the Collateral Agent to be applied toward the payment
of the Secured Obligations (as defined in the Security Agreement) then due.
We would appreciate it if you could send all necessary documents or
correspondences for the Secured Parties to the Collateral Agent.
The terms of this Request for Consent to Pledge may not be altered.

                  Yours faithfully,    
 
                ASYST SHINKO, INC.    
 
           
 
  By        
 
  By:  
 
Hitoshi Kawano    
 
  Title:   Representative Director         Approved and consented to:    
 
           
 
  By        
 
  By:  
 
[       ]    
 
  Title:   [       ]    

cc:       KeyBank National Association, as Collateral Agent
[kakutei hizuke]

27



--------------------------------------------------------------------------------



 



Schedule 1
List of Secured Parties Other than KeyBank National Association
[list other Secured Parties]

28



--------------------------------------------------------------------------------



 



ASYST SHINKO, INC.

             
Shiba NBF Tower,
           
1-30, Shibadaimon 1-chome,
           
Minato-ku, Tokyo, 105-0012
           
Japan
           
Fax No.: +81-3-3436-3245
  By        
 
     
 
   
 
      By:    
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



                      KEYBANK NATIONAL ASSOCIATION as the     [address]  
Collateral Agent and a Secured Party    
 
               
 
      By        
 
         
 
   
 
          By:    
 
               
 
          Title:    

 



--------------------------------------------------------------------------------



 



                      [Name of the Secured Party] as a Secured Party    
[address]
               
 
               
 
      By        
 
         
 
   
 
          By:    
 
               
 
          Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2-C
Dated July 26, 2007
ASYST TECHNOLOGIES, INC.
as Collateral Provider
and
Financial Institutions Listed in Annex I
as Secured Parties
and
KEYBANK NATIONAL ASSOCIATION
as Collateral Agent for the Secured Parties
SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page  
Section 1.
  Creation of Security     1  
 
           
Section 2.
  Perfection of Security     2  
 
           
Section 3.
  Security for Obligations     3  
 
           
Section 4.
  Collateral Provider Remains Liable     3  
 
           
Section 5.
  Representations and Warranties     3  
 
           
Section 6.
  Undertakings     5  
 
           
Section 7.
  Further Assurances     6  
 
           
Section 8.
  Voting Rights; Dividends; Etc.     7  
 
           
Section 9.
  Intellectual Property Collateral     7  
 
           
Section 10.
  Collateral Agent Appointed Attorney-in-Fact     8  
 
           
Section.11
  Collateral Agent or Secured Parties May Perform     8  
 
           
Section 12.
  The Collateral Agent’s Duties     8  
 
           
Section 13.
  Remedies     9  
 
           
Section 14.
  Indemnity and Expenses     10  
 
           
Section 15.
  Amendments; Waivers; Additional Collateral Providers; Etc.     10  
 
           
Section 16.
  Notices, Etc.     10  
 
           
Section 17.
  Continuing Security Interest; Assignments under the Credit Agreement     11  
 
           
Section 18.
  Release; Termination     11  

i



--------------------------------------------------------------------------------



 



              Section       Page  
Section 19.
  Execution in Counterparts     12  
 
           
Section 20.
  Governing Law and Jurisdiction     12  

         
Schedule 1
  -   List of AJI Shares
 
       
Schedule 2-1
  -   List of Patents
 
       
Schedule 2-2
  -   List of Trademarks
 
       
Schedule 2-3
  -   List of Patent and Trademark Applications
 
       
Exhibit A
  -   Form of Deed of Assignment (joto shosho)
 
       
Annex I
       

ii



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
SECURITY AGREEMENT dated July 26, 2007 made by and between Asyst Technologies,
Inc., a company under the laws of the state of California, ( the “Collateral
Provider”), the financial institutions listed in Annex I attached hereto (the
“Secured Parties”) and KEYBANK NATIONAL ASSOCIATION, as collateral agent (in
such capacity, together with any successor collateral agent appointed pursuant
to Section 9.01(b) of the Credit Agreement (as hereinafter defined), the
“Collateral Agent”) for and on behalf of the Secured Parties.
Preliminary Statements

(1)   The Collateral Provider, Asyst Japan Inc. (“AJI”) and Asyst Shinko, Inc.,
as Borrowers have entered into a Credit Agreement dated as of July 26, 2007
(said Agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) with, inter alios, the Lenders and the Administrative Agent.

(2)   Pursuant to the Credit Agreement, the Collateral Provider is entering into
this Agreement in order to create in favour of the Secured Parties a security
interest in each type of the Collateral (as hereinafter defined).

(3)   It is a condition precedent to the making of Loans by the Lenders and the
issuance of Letters of Credit by the L/C Issuer under the Credit Agreement, the
entry into Secured Hedge Agreements by the Hedge Banks and the entry into
Secured Cash Management Agreements by the Cash Management Banks from time to
time that the Collateral Provider shall have created the security interests
contemplated by this Agreement.

(4)   Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Sections, clauses, paragraphs and Schedules in italics are references to
Sections, clauses, paragraphs and Schedules of this Agreement.

NOW, THEREFORE, in order to induce the Lenders to make Term Loans and Revolving
Credit Loans and the L/C Issuer to issue Letters of Credit under the Credit
Agreement and to induce the Hedge Banks and the Cash Management Banks to enter
into Secured Hedge Agreements and Secured Cash Management Agreements,
respectively from time to time, the Collateral Provider hereby agrees with the
Secured Parties as follows:
Section 1.Creation of Security

1.1   Initial creation of security

(a)   The Collateral Provider hereby creates in favour of the Secured Parties a
first priority security interest in the form of a pledge (shichiken) in all of
the Collateral Provider’s rights, title and interest in and to the shares of
capital stock of AJI now owned by the Collateral Provider, as described in
Schedule 1 (any and all such property being the “AJI Shares”) subject to the
conditions designated by the Collateral Provider and the Collateral Agent, if
any.

(b)   The Collateral Provider hereby transfers and assigns to the Secured
Parties, by way of a first priority security interest (joto tampoken), all of
the Collateral Provider’s rights, title and interest in and to

1



--------------------------------------------------------------------------------



 



    the following (any and all Patents (as defined below) and Trademarks (as
defined below) being, the “Intellectual Property Collateral”):

  (i)   all patents as described in Schedule 2-1 (any and all patents subject to
the security interest created hereunder being “Patents”); and     (ii)   all
trademarks as described in Schedule 2-2 (any and all trademarks subject to the
security interest created hereunder being “Trademarks”).

1.2   Subsequent creation of security       The Collateral Provider agrees that
upon the creation or acquisition by (or on behalf of) itself of any properties
which are of the type (i) enumerated in clauses (a) and (b) of Section 1.1,
including, without limitation, any Equity Interests in AJI or any other entities
incorporated in Japan, and any patents, trademarks or copyrights registered in
Japan or filed with the Japan Patent Office or (ii) otherwise required under the
terms of the Credit Agreement or any other Loan Document to be pledged or
otherwise encumbered for the benefit of the Secured Parties (including, without
limitation, any Material Property), the Collateral Provider will notify the
Collateral Agent thereof and promptly thereafter create in favour of the Secured
Parties, a first priority security interest in all of the Collateral Provider’s
rights, title and interest in and to any such properties or under such contract
to the extent that such creation does not result in a breach of or constitute a
default under any agreement to which the Collateral Provider is a party.   1.3  
Collateral       All properties which are subject to any security interest
created hereunder are herein collectively called the “Collateral.” The
Collateral shall include all proceeds of, collateral for, income, royalties and
other payments now or hereafter due and payable with respect to any and all of
the forgoing Collateral (including, without limitation, proceeds and collateral
that constitute property of the types described in clauses (a) and (b) of
Section 1.1, Section 1.2 and this Section 1.3) and, to the extent not otherwise
included, any indemnity, warranty or guaranty, payable by reason of loss or
damages to or otherwise with respect to any of the foregoing Collateral.
Notwithstanding anything herein to the contrary, in no event shall the
Collateral include any lease, license, contract, property rights or agreement to
which the Collateral Provider is a party or any of its rights or interest
thereunder (other than the right to receive payments) if the creation of such
security interest hereunder (i) shall constitute or result in the abandonment,
invalidation or unenforceability of any right, title or interest of the
Collateral Provider therein or in a breach or termination pursuant to the terms
of, or a default under, any such lease, license, contract, property rights or
agreement unless the Collateral Provider shall have obtained a consent or waiver
with respect to the Liens created hereunder, or (ii) is prohibited by applicable
law.

Section 2. Perfection of Security

(a)   With respect to any Collateral set out under Section 1, upon execution of
this Agreement and subject to satisfaction of the conditions provided in
Section 1 or upon the creation or acquisition by (or on behalf of) the
Collateral Provider thereof, the Collateral Provider shall, at its sole cost and
expense, take or cause to be taken all such procedures as are necessary for the
perfection of each of such Collateral, and take or cause to be taken all further
action that may be necessary or reasonably desired, or that the Collateral Agent
or the Secured Parties may reasonably request, for such purpose. Without
limiting the generality of the foregoing, the Collateral Provider shall at its
sole cost and expense, (i) within 5 days from the Closing Date, deliver to the
Collateral Agent for the rateable benefit of the Secured Parties all share
certificates representing the AJI Shares in a manner

2



--------------------------------------------------------------------------------



 



    reasonably satisfactory to the Collateral Agent so as to be held by or on
behalf of the Collateral Agent pursuant hereto and (ii) on or prior to the
Closing Date, prepare, duly execute and deliver to the Collateral Agent a deed
of assignment with respect to the Patents and Trademarks in such form
substantially as shown in Exhibit A (joto shosho).

(b)   Each party understands that the Collateral Agent’s reasonable cooperation,
including, without limitation, obtaining a power of attorney from the relevant
Secured Party, is necessary for the registration of the assignment of the
Intellectual Property Collateral or for the performance by the Collateral
Provider of its obligations relating to the perfection of the security interests
created hereunder. Moreover, the Collateral Provider shall retain a patent
attorney (benrishi), of its choice, to prepare all necessary documents for the
recordation of the assignment of the Intellectual Property Collateral or for the
performance by the Collateral Provider of its obligations relating to the
perfection of the security interests created hereunder.

(c)   The Collateral Agent shall hold the share certificates representing AJI
Shares specified in clause (a) of this Section 2, delivered by the Collateral
Provider within 5 days from the Closing Date and additional shares of capital
stock to be issued by AJI, if any, and shares of any other entities incorporated
in Japan in accordance with the provision of the Credit Agreement, if any, to
the Collateral Agent upon its demand in accordance with Section 1.2, on behalf
of the Secured Parties.

Section 3. Security for Obligations
This Agreement secures all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising (all such
obligations being the “Secured Obligations”).
Section 4. Collateral Provider Remains Liable
Anything herein to the contrary notwithstanding, (a) the Collateral Provider
shall remain liable under the contracts and agreements relating to any
Collateral, to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Collateral Agent or the Secured Parties of any
of the rights hereunder shall not release the Collateral Provider from any of
its duties or obligations under the contracts and agreements relating to any
Collateral or in connection with any Collateral, and (c) no Secured Party shall
have any obligation or liability under the contracts and agreements relating to
any Collateral or in connection with any Collateral by reason of this Agreement
or any other Loan Document, nor shall any Secured Party be obligated to perform
any of the obligations or duties of the Collateral Provider thereunder or in
connection with any Collateral or to take any action to collect or enforce any
claim for payment assigned hereunder.
Section 5. Representations and Warranties
The Collateral Provider hereby makes the following representations and
warranties to the Collateral Agent and the Secured Parties:

(a)   It is the sole, legal and beneficial owner of the Collateral (excluding,
for the avoidance of doubt, any Collateral released under Section 18), free and
clear of any Lien (other than an existing security interest created under the
security agreement dated as of July 13, 2006, and entered into by and among the
Collateral Provider, AJI and Bank of America, N.A. as collateral agent and any
Liens permitted under Section 7.01 of the Credit Agreement), claim, option or
right of others, and except

3



--------------------------------------------------------------------------------



 



    for the security interests created hereunder, and it has not agreed to
encumber or cause or allow to be encumbered any Collateral with any Lien, claim,
option or right of others.

(b)   It has not sold or agreed to sell, or otherwise disposed of or agreed to
dispose of any or all of the Collateral.

(c)   As of the date of this Agreement and the Closing Date, the total number of
the issued and outstanding shares of capital stock of AJI is 24,470,400,
99.79 percent. of which are owned by the Collateral Provider. The AJI Shares
have been duly authorised and validly issued and are fully paid and
non-assessable.

(d)   As of the date of this Agreement and the Closing Date, it has no patents,
trademarks, or service marks, registered in Japan, or any patent, trademark or
service mark applications, filed with the Japan Patent Office, other than the
Patents and the Trademarks, and the patent and trademark applications listed on
Schedules 2-1, 2-2 and 2-3.

(e)   A valid and perfected first priority security interest will be created in
favour of the Secured Parties securing the payment of the Secured Obligations,
in the case of AJI Shares, upon the delivery of the share certificates
representing thereof to the Collateral Agent and in the case of the Patents and
Trademarks, upon the recordation of assignment thereof to the Secured Parties.

(f)   It is a corporation duly incorporated and validly existing under the laws
of the jurisdiction of its incorporation; has the corporate power and authority
to own its assets and to transact its business, and is duly qualified under the
laws of each jurisdiction in which qualification is required.

(g)   The execution and performance by itself of this Agreement have been duly
authorised by all necessary corporate action and do not and will not (i) require
any consent or approval of its shareholders, (ii) contravene its charter or
bylaws or any other constitutive documents of itself, (iii) violate any
provision of any law, rule, or regulation, or (iv) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which it is a party or by which it or
its properties may be bound or affected.

(h)   This Agreement is the legal, valid, and binding obligation of the
Collateral Provider, enforceable in accordance with its respective terms, except
to the extent that such enforcement may be limited by applicable bankruptcy,
insolvency, and other similar laws affecting creditors’ rights generally.

(i)   No authorisation or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the creation of the security interests created
hereunder or for the execution, delivery or performance of this Agreement by the
Collateral Provider, (ii) the perfection or maintenance of any security interest
created hereby (including the first priority nature of such security interest),
except for the application to the Japan Patent Office for transfer of the
Intellectual Property Collateral by way of security interest, or (iii) the
exercise by the Collateral Agent of any voting or other rights provided for in
this Agreement or the remedies in respect of any Collateral pursuant to this
Agreement.

(j)   The creation of a security interest hereunder in any lease, license,
contract, property rights or agreement to which the Collateral Provider is a
party or any of the Collateral Provider’s rights thereunder (i) does not and
will not constitute or result in the abandonment, invalidation or
unenforceability of any right, title or interest of the Collateral Provider
therein or in a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract, property rights or agreement or
(ii) does not and will not violate any law.

4



--------------------------------------------------------------------------------



 



(k)   None of the properties listed on Schedules has been or is likely to be
adjudged invalid or unenforceable in whole or part and all Patents and
Trademarks listed on Schedules 2-1 and 2-2 and the AJI Shares are valid and
enforceable.

(l)   None of the Collateral Provider and the properties listed on Schedules is
or is likely to be subject to any outstanding consent, settlement, decree,
order, injunction, judgment or ruling restricting the use of such properties.

(m)   All information provided by the Collateral Provider to the Secured Parties
through the Collateral Agent in connection with this Agreement, including the
information set out in Schedules is true and accurate in all material respects
and comprehensive, and there is no matter which renders or could render any of
such information untrue, inaccurate or misleading in any respect.

(n)   Under the laws of Japan, there is no requirement that the Collateral Agent
or any of the Secured Parties qualify to do business in Japan or comply with the
requirement of any foreign lender statute or to pay any Tax in order to carry
out the transactions contemplated by, receive the benefits of, or enforce the
provisions of this Agreement or the other Loan Documents or the documents
provided for therein, nor will the Collateral Agent or any of the other Secured
Parties be subject to any other type of taxation in Japan solely as the result
of the performance of such transactions or the enforcement of any rights or
remedies granted under this Agreement or any of the other Loan Documents.

(o)   AJI has not adopted any internal rule (including its articles of
incorporation), entered into any agreement with any third party, or taken any
action whatsoever, which may restrict the disposition of the AJI Shares in
connection with the enforcement of the pledge created hereunder.

Section 6. Undertakings
So long as any Secured Obligations remain unpaid, the Collateral Provider hereby
covenants to do the following or not to do the following unless necessary
consent is obtained from the relevant Persons in accordance with the provisions
of the Credit Agreement.

(a)   It will warrant and defend and cause others to warrant and defend its
rights, title and interest in and to any of the Collateral for the benefit of
the Secured Parties against any claims and demands of all other Persons
whomsoever.

(b)   It will continue to be the sole, legal and beneficial owner of each of the
Collateral (excluding, for the avoidance of doubt, any Collateral released under
Section 18), free and clear of any Lien, claim, option or right of others,
except for the security interests created hereunder.

(c)   It will comply and cause others to comply with all the provisions of any
applicable law in order to establish and maintain any security interest created
hereunder as a valid, perfected first priority security interest.

(d)   It will pay all reasonable costs, and all taxes and governmental charges
in connection with the preparation, execution or amendment of this Agreement and
the creation and perfection of or amendment to any security interest created
hereunder (including, without limitation, registration fees incurred in
connection with the registration of any security interest created hereunder and
the recordation of any change made to any matters recorded on the patent
registry or the trademark registry and reasonable fees and expenses of the
Collateral Agent’s or the Secured Parties’ counsel relating thereto), and
promptly pay or procure the payment of all fees and taxes and all other
reasonable expenses whatsoever in respect of any of the Collateral, so that any
security interest

5



--------------------------------------------------------------------------------



 



    created hereunder shall at all times be wholly preserved at the cost of the
Collateral Provider and without expense to the Collateral Agent or any Secured
Party.

(e)   Unless otherwise permitted under the Credit Agreement, it will not cause
or allow any Lien, claim, option or right of others whatsoever to be created,
incurred, placed or imposed upon any of its properties, including any
Collateral.

(f)   Unless otherwise permitted under the Credit Agreement, it will not sell or
otherwise dispose of, or cause to be sold or otherwise disposed of, any of its
properties, including any Collateral, or any share or interest in any of the
Collateral.

(g)   It will notify or cause to be notified the Collateral Agent forthwith if
any order or notice of provisional attachment, provisional attachment for the
purpose of assuring collection of taxes or public imposts or attachment with
respect to any of its properties, including the Collateral, is dispatched.

(h)   It will not make or cause to be made any major alteration to any of the
Collateral.

(i)   Upon completion of the registration of any patent or trademark with the
Japan Patent Office in its name or upon the filing of an application for patent
or trademark in its name with the Japan Patent Office, it will promptly notify
the Collateral Agent thereof in writing, and in the case of the registration of
a patent or trademark, will create a security interest in all of the Collateral
Provider’s rights, title and interest in and to such registered patent or
trademark in favour of the Secured Parties and perfect or cause to be perfected
the security interest so created, in such manner as the Collateral Agent
determines to be necessary and appropriate.

(j)   It will permit the Collateral Agent, its employees or Subagents (as
defined in Section 12(b)) at all reasonable times and subject to at least
twenty-four (24) hours prior notice to survey and/or inspect any of the
Collateral, give or cause to be given all reasonable assistance in connection
with such survey and inspection, and make or cause to be made all such repairs
as such survey or inspection shall reveal to be necessary to enable the relevant
Collateral to comply with the requirements hereof.

(k)   It will supply or cause to be supplied to the Collateral Agent, upon
request by the Collateral Agent, full information regarding any of the
Collateral.

(l)   It will keep or cause to be kept proper books of account in respect of any
of the Collateral, and as and when the Collateral Agent may so require, ensure
that such books are made available for inspection by the Collateral Agent.

(m)   It will not assign any right, duty, obligation or liability hereunder.

(n)   Unless otherwise permitted under the Credit Agreement and otherwise than
the issue of shares for the purpose of or pursuant to a stock split or reverse
stock split or any other means under which it does not cause AJI’s issued share
capital to change under the Company Law of Japan or for the purpose of or
pursuant to and followed by a merger or consolidation permitted under
Section 7.04 of the Credit Agreement,, it will not permit AJI to issue any new
Equity Interest.

Section 7. Further Assurances

(a)   The Collateral Provider agrees that from time to time, at the expense of
the Collateral Provider, the Collateral Provider will promptly execute and
deliver, or otherwise authenticate, all further instruments and documents, and
take all further action that may be necessary or reasonably desired, or that the
Collateral Agent or the Secured Parties may reasonably request, in order to
create, perfect

6



--------------------------------------------------------------------------------



 



    and protect any security interest created or purported to be created by the
Collateral Provider hereunder or to enable the Collateral Agent or the Secured
Parties to exercise and enforce their rights and remedies hereunder with respect
to any Collateral.

(b)   The Collateral Provider will furnish to the Collateral Agent from time to
time statements and schedules further identifying and describing the Collateral
and such other reports in connection with any Collateral as the Collateral Agent
may reasonably request, all in reasonable detail.

Section 8. Voting Rights; Dividends; Etc

(a)   So long as no Specified Default shall have occurred and be continuing:

  (i)   The Collateral Provider shall be entitled to exercise any and all voting
and other consensual rights pertaining to any Equity Interests which are subject
to the security interest created hereunder for any purpose.     (ii)   The
Collateral Provider shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of any Equity
Interests which are subject to the security interest created hereunder if and to
the extent that the payment thereof is not otherwise prohibited by the terms of
the Loan Documents; provided, that any and all such dividends, interest and
distributions shall be Collateral subject to any other applicable provisions of
this Agreement.

(b)   Upon the occurrence and during the continuance of a Specified Default,
upon notice by the Collateral Agent:

  (i) All rights of the Collateral Provider (I) to exercise or refrain from
exercising the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to Section 8(a)(i) shall cease and (II) to receive
the dividends, interest and other distributions that it would otherwise be
authorized to receive and retain pursuant to Section 8(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Collateral Agent and the Secured Parties, which shall thereupon have the sole
right as against the Collateral Provider to exercise or refrain from exercising
such voting and other consensual rights and to receive and hold as Collateral
such dividends, interest and other distributions.     (ii) All dividends,
interest and other distributions that are received by the Collateral Provider
contrary to the provisions of paragraph (i) of this Section 8(b) shall be
received in custody for the benefit of the Secured Parties, shall be segregated
from other funds of the Collateral Provider and shall be forthwith paid over to
the Collateral Agent as Collateral in the same form as so received (with any
necessary indorsement).

For purposes of this Agreement, “Specified Default” means the occurrence and
continuance of (i) an Event of Default or (ii) a Default under clause (f) or
(g) of Section 8.01 of the Credit Agreement.
Section 9. Intellectual Property Collateral

(a)   With respect to each item of its Intellectual Property Collateral, the
Collateral Provider agrees to take, at its expense, all necessary steps to
(i) maintain the validity and enforceability of any Intellectual Property
Collateral and maintain any Intellectual Property Collateral in full force and
effect, and (ii) pursue the registration and maintenance of each patent or
trademark now or hereafter included in the Intellectual Property Collateral or
each of the patent or trademark applications listed on Schedule 2-3 or hereafter
notified to the Collateral Agent, including, without limitation, the payment of
required fees and taxes, the filing of responses to office actions issued by any

7



--------------------------------------------------------------------------------



 



    governmental authorities, the filing of applications for renewal or
extension, the payment of maintenance fees and the participation in
interference, re-examination, opposition, cancellation, infringement and
misappropriation proceedings. The Collateral Provider shall not, without
obtaining consent of the relevant Person in accordance with the Credit
Agreement, discontinue use of or otherwise abandon any Intellectual Property
Collateral, or abandon any application for a patent or trademark filed with the
Japan Patent Office, unless the loss thereof could not reasonably be expected to
have a Material Adverse Effect, in which case, the Collateral Provider will give
prompt notice of any such abandonment to the Collateral Agent.

(b)   The Collateral Provider shall take all steps which it or the Collateral
Agent deems reasonable and appropriate under the circumstances to preserve and
protect each item of the Intellectual Property Collateral, including, without
limitation, maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks use such
consistent standards of quality and singly or jointly with the Collateral Agent
and the Secured Parties, as the Collateral Agent instructs, defending or
bringing any infringement or other proceedings with respect to any Intellectual
Property Collateral.

Section 10. Collateral Agent Appointed Attorney-in-Fact
The Collateral Provider hereby irrevocably appoints the Collateral Agent the
Collateral Provider’s attorney-in-fact, with full authority in the place and
stead of the Collateral Provider and in the name of the Collateral Provider or
otherwise, from time to time, upon the occurrence and during the continuance of
a Specified Default, in the Collateral Agent’s discretion, to take any action
and to execute any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation:

(a)   to ask for, demand, collect, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral; and

(b)   to receive, indorse and collect any drafts or other instruments or
documents in connection with clause (a) above.

Section.11 Collateral Agent and the Secured Parties May Perform
If the Collateral Provider fails to perform any agreement contained herein, the
Collateral Agent or the Secured Parties may, as either deems necessary to
protect any security interest created hereunder in the Collateral or to protect
the value thereof, but without any obligation to do so and without notice,
itself perform, or cause performance of, such agreement, and the expenses of the
Collateral Agent or the Secured Parties incurred in connection therewith shall
be payable by the Collateral Provider under Section 14.
Section 12. The Collateral Agent’s Duties

(a)   The powers conferred on the Collateral Agent hereunder are solely to
protect the Secured Parties’ interest in the Collateral and shall not impose any
duty upon it to exercise any such powers. Except for the exercising of
reasonable care with respect to the Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. The Collateral

8



--------------------------------------------------------------------------------



 



    Agent shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if it takes such action for
that purpose as the Collateral Provider reasonably requests in writing at times
other than upon the occurrence and during the continuance of any Specified
Default, but failure of the Collateral Agent to comply with any such request at
any time shall not in itself be deemed a failure to exercise reasonable care.  
(b)   Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each a “Subagent”) for the Collateral Agent
hereunder with respect to all or any part of the Collateral. In the event that
the Collateral Agent so appoints any Subagent with respect to any Collateral,
(i) such Subagent shall automatically be vested, in addition to the Collateral
Agent, with all rights, powers, privileges, interests and remedies of the
Collateral Agent hereunder with respect to such Collateral, and (ii) the term
“Collateral Agent,” when used herein in relation to any rights, powers,
privileges, interests and remedies of the Collateral Agent with respect to such
Collateral, shall include such Subagent.

Section 13. Remedies
If any Specified Default shall have occurred and be continuing:

(a)   The Collateral Agent or the Secured Parties may exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a Secured Party upon
default under the applicable law and also may: (i) require the Collateral
Provider to, and the Collateral Provider hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) occupy any
premises owned or leased by the Collateral Provider where the Collateral or any
part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
the Collateral Provider in respect of such occupation; and (iv) exercise any and
all rights and remedies of the Collateral Provider under or in connection with
the Collateral, or otherwise in respect of the Collateral. The Collateral
Provider agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to such Collateral Provider of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent or the Secured Parties
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given.

(b)   Any cash held by or on behalf of the Collateral Agent or the Secured
Parties and all cash proceeds received by or on behalf of the Collateral Agent
or the Secured Parties in respect of any sale of, collection from, or other
realisation upon all or any part of the Collateral may, in the discretion of the
Collateral Agent or the Secured Parties, be held by the Collateral Agent as
collateral for, and/or then or at any time thereafter applied (after payment of
any amounts payable to the Collateral Agent or the Secured Parties pursuant to
Section 14) in whole or in part by the Collateral Agent for the rateable benefit
of the Secured Parties against, all or any part of the Secured Obligations, in
the manner set forth under Section 8.03 of the Credit Agreement. Any surplus of
such cash or cash proceeds held by or on the behalf of the Collateral Agent or
the Secured Parties and remaining after payment in full of all the Secured
Obligations shall be paid over to the Collateral Provider or to whomsoever may
be lawfully entitled to receive such surplus.

9



--------------------------------------------------------------------------------



 



(c)   All payments received by the Collateral Provider in respect of the
Collateral shall be received in custody for the benefit of the Secured Parties,
shall be segregated from other funds of the Collateral Provider and shall be
forthwith paid over to the Collateral Agent in the same form as so received
(with any necessary indorsement).

Section 14. Indemnity and Expenses

(a)   The Collateral Provider agrees to indemnify, defend and save and hold
harmless each Secured Party and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or
resulting from this Agreement or any Collateral (including, without limitation,
enforcement of this Agreement and any breach or alleged breach of any of the
representations, warranties or covenants, or agreements made by the Collateral
Provider hereunder), except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
wilful misconduct.

(b)   The Collateral Provider will upon demand pay to the Collateral Agent or
the Secured Parties the amount of any and all taxes and all reasonable expenses,
including, without limitation, the reasonable fees and expenses of its counsel
and of any experts and agents, that the Collateral Agent or the Secured Parties
may incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or the sale of, collection from or
other realization upon, any of the Collateral, (iii) the exercise or enforcement
of any of the rights of the Collateral Agent or the Secured Parties hereunder or
(iv) the failure by the Collateral Provider to perform or observe any of the
provisions hereof.

Section 15. Amendments; Waivers; Additional Collateral Providers; Etc.
No amendment or waiver of any provision of this Agreement, and no consent to the
departure by the Collateral Provider herefrom, shall in any event be effective
unless the same shall be in writing and signed by the Collateral Agent and the
Secured Parties in accordance with the provisions of the Credit Agreement, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No failure on the part of the
Collateral Agent or any Secured Party to exercise, and no delay in exercising
any right hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.
Section 16. Notices, Etc.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 10.02(b) of the Credit
Agreement), all notices and other communications provided for hereunder shall be
either (i) in writing (including telegraphic, telecopier or telex communication)
and delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows: in the case of the Collateral
Agent, Secured Parties and the Collateral Provider, addressed to them at their
respective addresses specified in the Credit Agreement; or, as to any party, at
such other address as shall be designated by such party in a written notice to
the other parties. Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the

10



--------------------------------------------------------------------------------



 



opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in
Section 10.02(b) of the Credit Agreement shall be effective as provided in such
subsection. Delivery by telecopier of an executed counterpart of any amendment
or waiver of any provision of this Agreement or Schedule hereto shall be
effective as delivery of an original executed counterpart thereof.
Section 17. Continuing Security Interest; Assignments under the Credit Agreement
This Agreement shall create a continuing security interest in each of the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations, (ii) the Maturity
Date and (iii) the termination or expiration of all Commitments and all Letters
of Credit, (b) be binding upon the Collateral Provider, its successors and
assigns and (c) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Secured Party may assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitment, the Loans owing to it
and the Note or Notes, if any, held by it) and other Loan Documents to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party herein or otherwise,
in each case as provided in Section 10.06 of the Credit Agreement.
Section 18. Release; Termination

(a)   Upon any Disposition of any item of the Collateral in accordance with the
terms of the Loan Documents, the Secured Parties and the Collateral Agent will,
at the Collateral Provider’s expense, execute and deliver to the Collateral
Provider (without recourse or representation or warranty) such documents as the
Collateral Provider shall reasonably request to evidence the release of such
item of the Collateral from the security interests created hereby; provided,
that (i) at the time of such request and such release no Specified Default shall
have occurred and be continuing, (ii) the Collateral Provider shall have
delivered to the Collateral Agent, at least five Business Days prior to the date
of the proposed release, a written request for release describing the item of
the Collateral and the terms of the sale, lease, transfer or other disposition
in reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Secured Parties and the Collateral Agent and a certificate of the
Collateral Provider to the effect that the transaction is in compliance with the
Loan Documents and as to such other matters as the Collateral Agent or the
Secured Parties may reasonably request and (iii) the proceeds of any such sale,
lease, transfer or other disposition required to be applied, or any payment to
be made in connection therewith, in accordance with Section 8.03 of the Credit
Agreement shall, to the extent so required, be paid or made to, or in accordance
with the instructions of, the Administrative Agent when and as required under
Section 8.03 of the Credit Agreement.

(b)   Upon the latest of (i) the payment in full in cash of the Secured
Obligations, (ii) the Maturity Date and (iii) the termination or expiration of
all Commitments and all Letters of Credit, the security interests created hereby
shall terminate and all rights to the Collateral shall revert to the Collateral
Provider. Upon any such termination, the Secured Parties and Collateral Agent
will, at the Collateral Provider’s expense, execute and deliver to the
Collateral Provider (without recourse or representation or warranty) such
documents as the Collateral Provider shall reasonably request to evidence such
termination.

11



--------------------------------------------------------------------------------



 



Section 19. Execution in Counterparts
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by telecopier shall be effective as
delivery of an original executed counterpart of this Agreement.
Section 20. Governing Law and Jurisdiction
This Agreement shall be governed by, and construed in accordance with, the laws
of Japan. Any disputes or controversies between the parties arising out of or in
connection with the interpretation or performance of this Agreement shall be
subject to the non-exclusive jurisdiction of the Tokyo District Court.
This Agreement has been entered into as of the date stated at the beginning of
this Agreement.

12



--------------------------------------------------------------------------------



 



Exhibit G-4
TAIWANESE PATENT SECURITY AGREEMENT
     This TAIWANESE PATENT SECURITY AGREEMENT, dated as of                     ,
2007 (this “Agreement”), is made by ASYST TECHNOLOGIES, INC. (the “Grantor” or
the “Company”), in favor of                                          as the
Taiwan collateral agent (together with its successor(s) thereto in such
capacity, the “Taiwan Collateral Agent”) for itself and each of the other
Secured Parties (such capitalized term and other capitalized terms used in this
preamble and the recitals below to have the meanings set forth in, or are
defined by reference in, Section 1 below).
W I T N E S S E T H :
     WHEREAS, pursuant to a Credit Agreement, dated as of                     ,
2007 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among the Grantor, Asyst Japan, Inc., a
Japanese corporation (“AJI”), Asyst Shinko, Inc., a Japanese corporation
(“ASI”), the Designated Borrowers from time to time party thereto (the
Designated Borrowers, collectively with the Company, AJI and ASI, the
“Borrowers”), the Lenders from time to time party thereto and the Administrative
Agent, the Lenders and the L/C Issuer have extended Commitments to make Credit
Extensions to the Borrowers; and
     WHEREAS, pursuant to the Credit Agreement, the Grantor is required to
execute and deliver this Agreement and to grant to the Taiwan Collateral Agent a
continuing security interest in all of the Patent Collateral to secure all
Secured Obligations; and
     WHEREAS, the Grantor has duly authorized the execution, delivery and
performance of this Agreement; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees, for the
benefit of each Secured Party, as follows:
     SECTION 1. Certain Definitions.
     (a) The following terms when used in this Agreement shall have the
following meanings (such meanings to be equally applicable to the singular and
plural forms thereof):

 



--------------------------------------------------------------------------------



 



     “Agreement” is defined in the preamble.
     “AJI” is defined in the first recital.
     “ASI” is defined in the first recital.
     “Borrowers” is defined in the first recital.
     “Company” is defined in the first recital.
     “Credit Agreement” is defined in the first recital.
     “Grantor” is defined in the preamble.
     “Intellectual Property Office” means the Intellectual Property Office of
the Ministry of Economic Affairs of the Republic of China.
     “Patents” is defined in Section 2.
     “Patent Collateral” is defined in Section 2.
     “Secured Obligations” is defined in Section 3.
     “Taiwan Collateral Agent” is defined in the preamble.
     “Termination Date” means the date on which all Secured Obligations have
been paid in full in cash, all Letters of Credit have been terminated or expired
(or been Cash Collateralized), all Secured Hedge Agreements have been terminated
and all Commitments shall have terminated.
     (b) Other Definitions. Terms for which meanings are provided in the Credit
Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Agreement with such meanings.
     SECTION 2. Grant of Security Interest. The Grantor hereby pledges to the
Taiwan Collateral Agent, as joint and several creditors under Article 283 of the
Civil Code of the Republic of China, for its benefit and the ratable benefit of
each other Secured Party, all of the Grantor’s right, title and interest
throughout the world, whether now or hereafter existing or acquired by the
Grantor, in and to the following (“Patent Collateral”) as a continuing security
for the due and punctual payment and performance of the Secured Obligations.

 



--------------------------------------------------------------------------------



 



     (a) each patent referred to in Schedule I and all inventions claimed or
disclosed therein and all improvements thereto (collectively, “Patents”);
     (b) the right to sue third parties for past, present and future
infringements of any Patent; and
     (c) all proceeds of, and rights associated with, the foregoing (including
proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
     SECTION 3. Security for Obligations. This Agreement secures all Obligations
of Foreign Obligors, including but not limited to principal, interest, default
interest, default penalties, fees, expenses, disbursements, compensation,
expenses for acquiring enforcement titles, expenses for compulsory execution and
participating in distribution of enforcement proceeds (including but not limited
to the commitment fees, arrangement fees, agency fees, operation fees, insurance
premiums advanced by the Taiwan Collateral Agent or any other Secured Party,
warehouse rent, moving expenses, and other expenses) and all damages and other
amounts resulting from the non performance of Obligations of the Grantor
(collectively the “Secured Obligations”).
     SECTION 4. Perfection of Security. With respect to any Patent Collateral,
upon execution of this Agreement or upon acquisition by the Grantor thereof, the
Grantor shall, at its sole cost and expense, take or cause to be taken all such
procedures as are necessary for the perfection of each of such Patent
Collateral, and take or cause to be taken all further action that may be
necessary or reasonably desired, or that the Taiwan Collateral Agent may
reasonably request, for such purpose. Without limiting the generality of the
foregoing, the Grantor shall, at its sole cost and expense, prepare any and all
such documents as are necessary for the registration or perfection of the
security interests in the Patent Collateral.
     SECTION 5. Representations and Warranties. The Grantor represents and
warrants as set forth below:
     (a) It is a corporation duly incorporated and validly existing under the
laws of the jurisdiction of its incorporation; has the corporate power and
authority to own its assets and to transact its business, and is duly qualified
under the laws of each jurisdiction in which qualification is required.
     (b) The execution and performance by itself of this Agreement have been
duly authorized by all necessary corporate action and do not and will not
(i) require

 



--------------------------------------------------------------------------------



 



any consent or approval of its shareholders, (ii) contravene the articles of
incorporation or any other constitutive documents of itself, (iii) violate any
provision of any law, rule, or regulation, or (iv) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease, or instrument to which it is a party or by which it or
its properties may be bound or affected.
     (c) This Agreement is the legal, valid, and binding obligation of the
Grantor, enforceable in accordance with its respective terms, except to the
extent that such enforcement may be limited by applicable bankruptcy,
insolvency, and other similar laws affecting creditors’ rights generally.
     (d) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the execution, delivery or performance of this Agreement
by the Grantor except filing with the Intellectual Property Office with respect
to the creation of the security interest or perfection of the security interest
created hereunder and application to the court for foreclosure of part or all of
the Patent Collateral.
     (e) The Patents set forth in Schedule I hereto is a complete and accurate
list of all patents issued by the Intellectual Property Office and owned by the
Grantor.
     (f) None of the Patent Collateral has been or is likely to be adjudged
invalid or unenforceable in whole or part and all Patent Collateral is valid and
enforceable.
     (g) It is the sole, legal and beneficial owner of each of the Patent
Collateral, free and clear of any Lien, claim, option or right of others, except
for the security interests created hereunder, and it has not agreed to encumber
or cause or allow to be encumbered any Patent Collateral with any Lien, claim,
option or right of others other than the security interest created hereunder.
The Patent Collateral is not prohibited from possession, transfer or pledge and
is not seized or subject to any attachment.
     (h) This Agreement creates in favor of the Taiwan Collateral Agent for the
benefit of the Secured Parties a valid and perfected first priority security
interest in the Patent Collateral, securing the payment of the Secured
Obligations, and all filings and registrations or other actions necessary or
desirable to perfect such security interest have been duly made or taken and are
in full force and effect.

 



--------------------------------------------------------------------------------



 



     (i) The value of each Patent Collateral was measured by the Grantor or any
other Person in good faith and in a commercially reasonable manner and
reasonably reflects the fair market value thereof.
     (j) All information provided by the Grantor in connection with this
Agreement, including the information set out in Schedule I is true and accurate
in all material respects and comprehensive, and there is no matter which renders
or could render any of such information untrue, inaccurate or misleading in any
material respect.
     (k) Other than as specified in Schedule II, under the Laws of the Republic
of China, there is no requirement that the Taiwan Collateral Agent, in its
capacity as pledgee or secured party, or any of the other Secured Parties
qualify to do business in such jurisdiction or comply with the requirement of
any foreign lender statute or to pay any Tax in order to carry out the
transactions contemplated by, receive the benefits of, or enforce the provisions
of this Agreement or the other Loan Documents or the documents provided for
therein, nor will the Taiwan Collateral Agent or any of the other Secured
Parties will be subject to any other type of taxation in such jurisdiction
solely as the result of the performance of such transactions or the enforcement
of any rights or remedies granted under this Agreement or any of the other Loan
Documents.
     (l) The Grantor clearly understands the scope of indebtedness secured under
the pledge created under this Agreement and the Taiwan Collateral Agent has the
right to foreclose any of the Patent Collateral to pay the Secured Obligations.
     (m) The Grantor hereby represents that it was given a reasonable period of
time to review and understand the provisions of this Agreement in full before
having it executed.
     (n) None of the Grantor and the Patent Collateral listed on Schedule I is
or is likely to be subject to any outstanding consent, settlement, decree,
order, injunction, judgment or ruling restricting the use of such properties.
     SECTION 6. Covenants. Until the occurrence of the Termination Date, the
Grantor shall:
     (a) warrant and defend and cause others to warrant and defend its rights,
title and interest in and to any of the Patent Collateral for the benefit of the
Secured Parties against any claims and demands of all other Persons whomsoever;

 



--------------------------------------------------------------------------------



 



     (b) continue to be the sole, legal and beneficial owner of each of the
Patent Collateral, free and clear of any Lien, claim, option or right of others,
except for the security interests created hereunder;
     (c) comply and cause others to comply with all the provisions of any
applicable law in order to establish and maintain any of the security created
hereunder as a valid, perfected, first priority security;
     (d) pay all costs, taxes, and governmental charges in connection with the
preparation, execution or amendment of this Agreement and the creation and
perfection of or amendment to any security interest created hereunder
(including, without limitation, registration fees incurred in connection with
the registration of any security interest created hereunder and the recordation
of any change made to any matters recorded on the Intellectual Property Office
and reasonable fees and expenses of the Taiwan Collateral Agent’s counsel
relating thereto), and promptly pay or procure that the payment of all fees,
taxes and other expenses whatsoever in respect of any of the Patent Collateral,
so that any security created hereunder shall at all times be wholly preserved at
the cost of the Grantor and without expense to the Taiwan Collateral Agent or
any Secured Party;
     (e) notify or cause to be notified the Taiwan Collateral Agent forthwith if
any order or notice of provisional attachment, provisional attachment for the
purpose of assuring collection of taxes or public imposts or attachment with
respect to any of its properties, including the Patent Collateral, is
dispatched;
     (f) upon completion of the registration of any patent with the Intellectual
Property Office in its name or upon the filing of an application for patent in
its name with the Intellectual Property Office, promptly notify the Taiwan
Collateral Agent thereof, and in the case of the registration of a patent, will,
on demand by the Taiwan Collateral Agent, create a security interest in all of
the Grantor’s right, title and interest in and to such registered patent in
favor of the Secured Parties and perfect or cause to be perfected the security
interest so created, in such manner as the Taiwan Collateral Agent determines to
be necessary and appropriate;
     (g) not assign any right, duty, obligation or liability hereunder without
the prior written consent of the Taiwan Collateral Agent;
     (h) take, at its expense, all necessary steps to (i) maintain the validity
and enforceability of any Patent Collateral and maintain any Patent Collateral
in full force and effect, and (ii) pursue the registration and maintenance of
each patent now or

 



--------------------------------------------------------------------------------



 



hereafter included in the Patent Collateral, including, without limitation, the
payment of required fees and taxes, the filing of responses to office actions
issued by any governmental authorities, the filing of applications for renewal
or extension, the payment of maintenance fees and the participation in
interference, re-examination, opposition, cancellation, infringement and
misappropriation proceedings; and
     (i) not, without the written consent of the Taiwan Collateral Agent,
discontinue use of or otherwise abandon any Patent Collateral, or abandon any
filed application for patents, unless the loss thereof could not reasonably be
expected to have a Material Adverse Effect, in which case, the Grantor will give
prompt notice of any such abandonment to the Taiwan Collateral Agent.
     SECTION 7. Further Assurances.
     (a) The Grantor agrees that from time to time, at the expense of the
Grantor, the Grantor will promptly execute and deliver, or otherwise
authenticate, all further instruments and documents, and take all further action
that may be necessary or reasonably desired, or that the Taiwan Collateral Agent
may reasonably request, in order to perfect and protect any security interest
created or purported to be created by the Grantor hereunder or to enable the
Taiwan Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Patent Collateral.
     (b) The Grantor will furnish to the Taiwan Collateral Agent from time to
time statements and schedules further identifying and describing the Patent
Collateral and such other reports in connection with any Patent Collateral as
the Taiwan Collateral Agent may reasonably request, all in reasonable detail.
     SECTION 8. Foreclosure. If an Event of Default has occurred and is
continuing, the Taiwan Collateral Agent may foreclose all or any part of the
Patent Collateral and apply the proceeds of any such foreclosure in accordance
with Section 8.03 of the Credit Agreement.
     SECTION 9. Waiver, etc. The Grantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the
Obligations, this Agreement and any requirement that any Secured Party protect,
secure, perfect or insure any Lien, or any property subject thereto, or exhaust
any right or take any action against any Loan Party or any other Person
(including any other collateral provider) or entity or any Collateral securing
the Obligations, as the case may be.

 



--------------------------------------------------------------------------------



 



     SECTION 10. Release of Liens. Upon (i) the Disposition of Patent Collateral
in accordance with the Credit Agreement or (ii) the occurrence of the
Termination Date, the security interests granted herein shall automatically
terminate with respect to (A) such Patent Collateral (in the case of clause (i))
or (B) all Patent Collateral (in the case of clause (ii)). Upon any such
Disposition or termination, the Taiwan Collateral Agent will, at the Grantor’s
sole expense, release without any representations, warranties or recourse of any
kind whatsoever, all Patent Collateral held by the Taiwan Collateral Agent
hereunder, and execute and deliver to the Grantor such Documents as the Grantor
shall reasonably request to evidence such termination.
     SECTION 11. Taiwan Collateral Agent May Perform. If the Grantor fails to
perform any agreement contained herein, the Taiwan Collateral Agent may, as the
Taiwan Collateral Agent deems necessary to protect any security interest created
hereunder in any of the Patent Collateral or to protect the value thereof, but
without any obligation to do so and without notice, itself perform, or cause
performance of, such agreement, and the expenses of the Taiwan Collateral Agent
incurred in connection therewith shall be payable by the Grantor.
     SECTION 12. Taiwan Collateral Agent’s Duties. The powers conferred on the
Taiwan Collateral Agent hereunder are solely to protect the Secured Parties’
interest in the Patent Collateral and shall not impose any duty upon it to
exercise any such powers. Except for exercising reasonable care for any of the
Patent Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Taiwan Collateral Agent shall have no duty as to
any of the Patent Collateral, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any of the
Patent Collateral. The Taiwan Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Patent Collateral
in its possession if it takes such action for that purpose as the Grantor
reasonably requests in writing at times other than upon the occurrence and
during the continuance of any Event of Default, but failure of the Taiwan
Collateral Agent to comply with any such request at any time shall not in itself
be deemed a failure to exercise reasonable care.
     SECTION 13. Assignments by Secured Parties. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided that the Grantor may not assign or
transfer its rights or obligations hereunder without the consent of the Taiwan
Collateral Agent. Any Secured Party may assign or otherwise transfer all or any
portion of its rights and

 



--------------------------------------------------------------------------------



 



obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitment, the Loans owing to it and the Note or Notes, if
any, held by it) and other Loan Documents to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Secured Party herein or otherwise, in each case as provided in
Section 10.06 of the Credit Agreement.
     SECTION 14. Amendments. No amendment or waiver of any provision of this
Agreement, and no consent to the departure by the Grantor herefrom, shall in any
event be effective unless the same shall be in writing and signed by the Taiwan
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No failure on
the part of the Taiwan Collateral Agent or any other Secured Party to exercise,
and no delay in exercising any right hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.
     SECTION 15. Loan Document. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.
     SECTION 16. Governing Law And Entire Agreement. THIS AGREEMENT WILL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE REPUBLIC OF
CHINA. This Agreement and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and thereof and supersede any prior agreements, written or oral, with respect
thereto.
     SECTION 17. Jurisdiction. The Grantor agrees that any legal action or
proceeding arising out of or relating to this Agreement may be brought in the
Taipei District Court, Taipei, Taiwan, and hereby irrevocably submits to the
non-exclusive jurisdiction of such court.
     SECTION 18. Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.

 



--------------------------------------------------------------------------------



 



     SECTION 19. Governing Language. This Agreement has been prepared in English
and Chinese. In the event of inconsistencies between the English version and the
Chinese version, the Chinese version shall prevail.
* * * * *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be duly executed and delivered by its Responsible Officer as of the date first
above written.

            ASYST TECHNOLOGIES INC.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            ____________________________________
as Taiwan Collateral Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



TAIWANESE TRADEMARK SECURITY AGREEMENT
     This TAIWANESE TRADEMARK SECURITY AGREEMENT, dated as of
                    , 2007 (this “Agreement”), is made by ASYST TECHNOLOGIES,
INC., a California corporation (the “Grantor” or the “Company”), in favor of
                     as the Taiwan collateral agent (together with its
successor(s) thereto in such capacity, the “Taiwan Collateral Agent”) for itself
and each of the other Secured Parties (such capitalized term and other
capitalized terms used in this preamble and the recitals below to have the
meanings set forth in, or are defined by reference in, Section 1 below).
W I T N E S S E T H :
     WHEREAS, pursuant to a Credit Agreement, dated as of                     ,
2007 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among the Grantor, Asyst Japan, Inc., a
Japanese corporation (“AJI”), Asyst Shinko, Inc., a Japanese corporation
(“ASI”), the Designated Borrowers from time to time party thereto (the
Designated Borrowers, collectively with the Company, AJI and ASI, the
“Borrowers”), the Lenders from time to time party thereto and the Administrative
Agent, Lenders and the L/C Issuer have extended Commitments to make Credit
Extensions to the Borrowers; and
     WHEREAS, pursuant to the Credit Agreement, the Grantor is required to
execute and deliver this Agreement and to grant to the Taiwan Collateral Agent a
continuing security interest in all of the Trademark Collateral to secure all
Secured Obligations; and
     WHEREAS, the Grantor has duly authorized the execution, delivery and
performance of this Agreement; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees, for the
benefit of each Secured Party, as follows:
     SECTION 1. Certain Definitions
     (a) The following terms when used in this Agreement shall have the
following meanings (such meanings to be equally applicable to the singular and
plural forms thereof);
     “Agreement” is defined in the preamble.
     “AJI” is defined in the first recital.
     “ASI” is defined in the first recital.
     “Borrowers” is defined in the first recital.
     “Company” is defined in the first recital.
     “Credit Agreement” is defined in the first recital.

 



--------------------------------------------------------------------------------



 



     “Grantor” is defined in the preamble.
     “Intellectual Property Office” means the Intellectual Property Office of
the Ministry of Economic Affairs of the Republic of China.
     “Secured Obligations” is defined in Section 3.
     “Taiwan Collateral Agent” is defined in the preamble.
     “Termination Date” means the date on which all Secured Obligations have
been paid in full in cash, all Letters of Credit have been terminated or expired
(or been Cash Collateralized), all Secured Hedge Agreements have been terminated
and all Commitments shall have terminated.
     “Trademarks” is defined in Section 2.
     “Trademark Collateral” is defined in Section 2.
     (b) Other Definitions. Terms for which meanings are provided in the Credit
Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Agreement with such meanings.
     SECTION 2. Grant of Security Interest. The Grantor hereby pledges to the
Taiwan Collateral Agent, as joint and several creditors under Article 283 of the
Civil Code of the Republic of China for the benefit of the Secured Parties, all
of the Grantor’s right, title and interest throughout the world, whether now or
hereafter existing or acquired by the Grantor, in and to the following (the
“Trademark Collateral”) as a continuing security for the due and punctual
payment and performance of the Secured Obligations.
     (a) the trademarks referred to in Schedule I (collectively “Trademarks”);
     (b) the right to sue third parties for past, present and future
infringements or dilution of the Trademarks described in clause (a); and
     (c) all proceeds of, and rights associated with, the foregoing (including
proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
     SECTION 3. Security for Obligations. This Agreement secures all Obligations
of Foreign Obligors, including but not limited to principal, interest, default
interest, default penalties, fees, expenses, disbursements, compensation,
expenses for acquiring enforcement titles, expenses for compulsory execution and
participating in distribution of enforcement proceeds (including but not limited
to the commitment fees, arrangement fees, agency fees, operation fees, insurance
premiums advanced by the Taiwan Collateral Agent or any other Secured Party,
warehouse rent, moving expenses, and other expenses) and all damages and other
amounts resulting from the non performance of Obligations of the Grantor
(collectively the “Secured Obligations”)

 



--------------------------------------------------------------------------------



 



     SECTION 4. Perfection of Security. With respect to any Trademark
Collateral, upon execution of this Agreement or upon acquisition by the Grantor
thereof, the Grantor shall, at its sole cost and expense, take or cause to be
taken all such procedures as are necessary for the perfection of each of such
Trademark Collateral, and take or cause to be taken all further action that may
be necessary or reasonably desired, or that the Taiwan Collateral Agent may
reasonably request, for such purpose. Without limiting the generality of the
foregoing, the Grantor shall, at its sole cost and expense, prepare any and all
such documents as are necessary for the registration or perfection of the
security interests in the Trademark Collateral.
     SECTION 5. Representations and Warranties. The Grantor represents and
warrants as set forth below:
     (a) It is a corporation duly incorporated and validly existing under the
laws of the jurisdiction of its incorporation; has the corporate power and
authority to own its assets and to transact its business, and is duly qualified
under the laws of each jurisdiction in which qualification is required.
     (b) `The execution and performance by itself of this Agreement have been
duly authorized by all necessary corporate action and do not and will not
(i) require any consent or approval of its shareholders, (ii) contravene the
articles of incorporation or any other constitutive documents of itself,
(iii) violate any provision of any law, rule, or regulation, or (iv) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease, or instrument to which it is a party or
by which it or its properties may be bound or affected.
     (c) This Agreement is the legal, valid, and binding obligation of the
Grantor, enforceable in accordance with its respective terms, except to the
extent that such enforcement may be limited by applicable bankruptcy,
insolvency, and other similar laws affecting creditors’ rights generally.
     (d) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the execution, delivery or performance of this Agreement
by the Grantor, except filing with the Intellectual Property Office with respect
to the creation of the security interest or perfection of the security interest
created hereunder and application to the court for foreclosure of part or all of
the Trademark Collateral.
     (e) The Trademarks set forth in Schedule I hereto is a complete and
accurate list of all Trademarks issued by the Intellectual Property Office and
owned by the Grantor.
     (f) None of the Trademark Collateral has been or is likely to be adjudged
invalid or unenforceable in whole or part and all Trademark Collateral is valid
and enforceable.
     (g) It is the sole, legal and beneficial owner of each of the Trademark
Collateral, free and clear of any Lien, claim, option or right of others, except
for the security interests created hereunder, and it has not agreed to encumber
or cause or allow to be encumbered any Collateral with any Lien, claim, option
or right of others. The Trademark Collateral is not prohibited from possession,
transfer or pledge and is not seized or subject to any attachment.

 



--------------------------------------------------------------------------------



 



     (h) This Agreement creates in favor of the Secured Parties a valid and
perfected first priority security interest in the Trademark Collateral, securing
the payment of the Secured Obligations, and all filings and registrations or
other actions necessary or desirable to perfect such security interest have been
duly made or taken and are in full force and effect.
     (i) The value of each property of the Trademark Collateral was measured by
the Grantor or any other Person in good faith and in a commercially reasonable
manner and reasonably reflects the fair market value thereof.
     (j) All information provided by the Grantor in connection with this
Agreement, including the information set out in Schedule is true and accurate in
all material respects and comprehensive, and there is no matter which renders or
could render any of such information untrue, inaccurate or misleading in any
material respect.
     (k) Other than as specified in Schedule II, under the Laws of Republic of
China, there is no requirement that the Taiwan Collateral Agent, in its capacity
as pledgee or secured party, or any of the other Secured Parties qualify to do
business in such jurisdiction or comply with the requirement of any foreign
lender statute or to pay any Tax in order to carry out the transactions
contemplated by, receive the benefits of, or enforce the provisions of this
Agreement or the other Loan Documents or the documents provided for therein, nor
the Taiwan Collateral Agent or any of the other Secured Parties will be subject
to any other type of taxation in such jurisdiction solely as the result of the
performance of such transactions or the enforcement of any rights or remedies
granted under this Agreement or any of the other Loan Documents.
     (l) The Grantor clearly understands the scope of indebtedness secured under
the pledge created under this Agreement and the Taiwan Collateral Agent has the
right to foreclose any of the Trademark Collateral to pay the Secured
Obligations.
     (m) The Grantor hereby represents that it was given a reasonable period of
time to review and understand the provisions of this Agreement in full before
having it executed.
     (n) None of the Grantor and the Trademark Collateral listed on Schedule I
is or is likely to be subject to any outstanding consent, settlement, decree,
order, injunction, judgment or ruling restricting the use of such properties.
     SECTION 6. Covenants. Until the occurrence of the Termination Date, the
Grantor shall:
     (a) warrant and defend and cause others to warrant and defend its rights,
title and interest in and to any of the Trademark Collateral for the benefit of
the Secured Parties against any claims and demands of all other Persons
whomsoever;
     (b) continue to be the sole, legal and beneficial owner of each of the
Trademark Collateral, free and clear of any Lien, claim, option or right of
others, except for the security interests created hereunder;

 



--------------------------------------------------------------------------------



 



     (c) comply and cause others to comply with all the provisions of any
applicable law in order to establish and maintain any of the security created
hereunder as a valid, perfected, first priority security;
     (d) pay all costs, taxes, and governmental charges in connection with the
preparation, execution or amendment of this Agreement and the creation and
perfection of or amendment to any security interest created hereunder
(including, without limitation, registration fees incurred in connection with
the registration of any security interest created hereunder and the recordation
of any change made to any matters recorded on the Intellectual Property Office
and reasonable fees and expenses of the Taiwan Collateral Agent’s counsel
relating thereto), and promptly pay or procure that the payment of all fees,
taxes and other expenses whatsoever in respect of any of the Trademark
Collateral, so that any security created hereunder shall at all times be wholly
preserved at the cost of the Grantor and without expense to the Taiwan
Collateral Agent or any Secured Party;
     (e) notify or cause to be notified the Taiwan Collateral Agent forthwith if
any order or notice of provisional attachment, provisional attachment for the
purpose of assuring collection of taxes or public imposts or attachment with
respect to any of its properties, including the Trademark Collateral, is
dispatched;
     (f) upon completion of the registration of any trademark with the
Intellectual Property Office in its name or upon the filing of an application
for trademark in its name with the Intellectual Property Office, promptly notify
the Taiwan Collateral Agent thereof, and in the case of the registration of a
trademark, will, on demand by the Taiwan Collateral Agent, create a security
interest in all of the Grantor’s right, title and interest in and to such
registered trademark in favor of the Secured Parties and perfect or cause to be
perfected the security interest so created, in such manner as the Taiwan
Collateral Agent determines to be necessary and appropriate;
     (g) not assign any right, duty, obligation or liability hereunder without
the prior written consent of the Taiwan Collateral Agent;
     (h) take, at its expense, all necessary steps to (i) maintain the validity
and enforceability of any Trademark Collateral and maintain any Trademark
Collateral in full force and effect, and (ii) pursue the registration and
maintenance of each trademark now or hereafter included in the Trademark
Collateral, including, without limitation, the payment of required fees and
taxes, the filing of responses to office actions issued by any governmental
authorities, the filing of applications for renewal or extension, the payment of
maintenance fees and the participation in interference, re-examination,
opposition, cancellation, infringement and misappropriation proceedings; and
     (i) not, without the written consent of the Taiwan Collateral Agent,
discontinue use of or otherwise abandon any Trademark Collateral, or abandon any
filed application for trademarks, unless the loss thereof could not reasonably
be expected to have a Material Adverse Effect, in which case, the Grantor will
give prompt notice of any such abandonment to the Taiwan Collateral Agent.

 



--------------------------------------------------------------------------------



 



     SECTION 7. Further Assurances.
     (a) The Grantor agrees that from time to time, at the expense of the
Grantor, the Grantor will promptly execute and deliver, or otherwise
authenticate, all further instruments and documents, and take all further action
that may be necessary or reasonably desired, or that the Taiwan Collateral Agent
may reasonably request, in order to perfect and protect any security interest
created or purported to be created by the Grantor hereunder or to enable the
Taiwan Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Trademark Collateral.
     (b) The Grantor will furnish to the Taiwan Collateral Agent from time to
time statements and schedules further identifying and describing the Trademark
Collateral and such other reports in connection with any Trademark Collateral as
the Taiwan Collateral Agent may reasonably request, all in reasonable detail.
     SECTION 8. Foreclosure. If an Event of Default has occurred and is
continuing, the Taiwan Collateral Agent may foreclose all or any part of the
Trademark Collateral and apply the proceeds of any such foreclosure in
accordance with Section 8.03 of the Credit Agreement.
     SECTION 9. Waiver, etc. The Grantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the
Obligations, this Agreement and any requirement that any Secured Party protect,
secure, perfect or insure any Lien, or any property subject thereto, or exhaust
any right or take any action against any Loan Party or any other Person
(including any other collateral provider) or entity or any Collateral securing
the Obligations, as the case may be.
     SECTION 10. Release of Liens. Upon (i) the Disposition of Trademark
Collateral in accordance with the Credit Agreement or (ii) the occurrence of the
Termination Date, the security interests granted herein shall automatically
terminate with respect to (A) such Trademark Collateral (in the case of clause
(i)) or (B) all Trademark Collateral (in the case of clause (ii)). Upon any such
Disposition or termination, the Taiwan Collateral Agent will, at the Grantor’s
sole expense, release without any representations, warranties or recourse of any
kind whatsoever, all Trademark Collateral held by the Taiwan Collateral Agent
hereunder, and execute and deliver to the Grantor such Documents as the Grantor
shall reasonably request to evidence such termination.
     SECTION 11. Taiwan Collateral Agent May Perform. If the Grantor fails to
perform any agreement contained herein, the Taiwan Collateral Agent may, as the
Taiwan Collateral Agent deems necessary to protect any security interest created
hereunder in any of the Trademark Collateral or to protect the value thereof,
but without any obligation to do so and without notice, itself perform, or cause
performance of, such agreement, and the expenses of the Taiwan Collateral Agent
incurred in connection therewith shall be payable by the Grantor.
     SECTION 12. Taiwan Collateral Agent’s Duties. The powers conferred on the
Taiwan Collateral Agent hereunder are solely to protect the Secured Parties’
interest in the Trademark Collateral and shall not impose any duty upon it to
exercise any such powers. Except for exercising reasonable care for any of the
Trademark Collateral in its possession and the

 



--------------------------------------------------------------------------------



 



accounting for moneys actually received by it hereunder, the Taiwan Collateral
Agent shall have no duty as to any of the Trademark Collateral, or as to the
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any of the Trademark Collateral. The Taiwan
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any of the Trademark Collateral in its possession if
it takes such action for that purpose as the Grantor reasonably requests in
writing at times other than upon the occurrence and during the continuance of
any Event of Default, but failure of the Taiwan Collateral Agent to comply with
any such request at any time shall not in itself be deemed a failure to exercise
reasonable care.
     SECTION 13. Assignments by Secured Parties. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided that the Grantor may not assign or
transfer its rights or obligations hereunder without the consent of the Taiwan
Collateral Agent. Any Secured Party may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitment, the Loans owing to it
and the Note or Notes, if any, held by it) and other Loan Documents to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party herein or otherwise,
in each case as provided in Section 10.06 of the Credit Agreement.
     SECTION 14. Amendments. No amendment or waiver of any provision of this
Agreement, and no consent to the departure by the Grantor herefrom, shall in any
event be effective unless the same shall be in writing and signed by the Taiwan
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No failure on
the part of the Taiwan Collateral Agent or any other Secured Party to exercise,
and no delay in exercising any right hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.
     SECTION 15. Loan Document. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.
     SECTION 16. Governing Law And Entire Agreement. THIS AGREEMENT WILL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE REPUBLIC OF
CHINA. This Agreement and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and thereof and supersede any prior agreements, written or oral, with respect
thereto.
     SECTION 17. Jurisdiction. The Grantor agrees that any legal action or
proceeding arising out of or relating to this Agreement may be brought in the
Taipei District Court, Taipei, Taiwan, and hereby irrevocably submits to the
non-exclusive jurisdiction of such court.
     SECTION 18. Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall

 



--------------------------------------------------------------------------------



 



constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
* * * * *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be duly executed and delivered by Responsible Officer as of the date first above
written.

            ASYST TECHNOLOGIES INC.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



                 
as Taiwan Collateral Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



TAIWANESE ACCOUNTS PLEDGE AGREEMENT
This TAIWANESE ACCOUNTS PLEDGE AGREEMENT, dated as of                     , 2007
(this “Agreement”), is made by ASYST SHINKO TAIWAN, INC. (the “Pledgor”), in
favor of                      as the Taiwan collateral agent (together with its
successor(s) thereto in such capacity, the “Taiwan Collateral Agent”) for itself
and each of the other Secured Parties (such capitalized term and other
capitalized terms used in this preamble and the recitals below to have the
meanings set forth in, or are defined by reference in, Section 1 below).
W I T N E S S E T H :
WHEREAS, pursuant to a Credit Agreement, dated as of                    , 2007
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Credit Agreement”), among the Asyst Technologies, Inc. ( “ATI”),
Asyst Japan, Inc., a Japanese corporation (“AJI”), Asyst Shinko, Inc., a
Japanese corporation (“ASI”), the Designated Borrowers from time to time party
thereto (the Designated Borrowers, collectively with ATI, AJI and ASI, the
“Borrowers”), the Lenders from time to time party thereto and the Administrative
Agent, the Lenders and the L/C Issuer have extended Commitments to make Credit
Extensions to the Borrowers; and
WHEREAS, pursuant to the Credit Agreement, the Pledgor is required to execute
and deliver this Agreement and to grant to the Taiwan Collateral Agent a
continuing security interest in all of the Pledged Accounts to secure all
Secured Obligations; and
WHEREAS, the Pledgor has duly authorized the execution, delivery and performance
of this Agreement; and
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Pledgor agrees, for the benefit of each
Secured Party, as follows:
1. INTERPRETATION

1.1   Definitions and Construction. In this Agreement, unless the context
requires otherwise:       “Account Banks” means the banks with which the Pledged
Accounts have been established.       “Pledged Accounts” means the deposit
accounts of the Pledgor described in the Schedule I and all sums now or
hereafter deposited in such accounts and all additions to or renewals or
replacements thereof (in whatever currency) and all interest or other sums which
may accrue from time to time thereon.       “Secured Obligations” is defined in
Section 2.2.       “Termination Date” means the date on which all Secured
Obligations have been paid in full in cash, all Letters of Credit have been
terminated or expired (or been Cash

 



--------------------------------------------------------------------------------



 



    Collateralized), all Secured Hedge Agreements have been terminated and all
Commitments shall have terminated.

1.2   Terms Defined in the Credit Agreement. Terms for which meanings are
provided in the Credit Agreement are, unless otherwise defined herein or the
context otherwise requires, used in this Agreement with such meanings.

2. PLEDGE

2.1   Pledge. The Pledgor hereby pledges to the Taiwan Collateral Agent, as
joint and several creditors under Article 283 of the Civil Code of the Republic
of China, for its benefit and the ratable benefit of each other Secured Party,
each of the Pledged Accounts and all its right, title, interest and benefit
therein and thereto as a continuing security for the due and punctual payment of
the Secured Obligations.   2.2   Security for Obligations. This Agreement
secures all Obligations of Foreign Obligors, including but not limited to
principal, interest, default interest, default penalties, fees, expenses,
disbursements, compensation, expenses for acquiring enforcement titles, expenses
for compulsory execution and participating in distribution of enforcement
proceeds (including but not limited to the commitment fees, arrangement fees,
agency fees, operation fees, insurance premiums advanced by the Taiwan
Collateral Agent or any other Secured Party, warehouse rent, moving expenses,
and other expenses) and all damages and other amounts resulting from the non
performance of Obligations of the Pledgor (collectively the “Secured
Obligations”).   2.3   Perfection of Pledge. The Pledgor shall, upon the
execution of this Agreement, deliver to the Taiwan Collateral Agent the passbook
with respect to each of the Pledged Accounts and issue a notice of pledge
(“Notice of Pledge”) in the form set out in Appendix 1 to each relevant Account
Bank with which a Pledged Account is established.   2.4   Continuing Pledge. The
Pledgor shall, by the close of business hours of the last banking day of each
week, provide each Account Bank with a notice of continuing pledge in the form
set forth in Appendix 2 (the “Notice of Continuing Pledge”) that the then
current credit balance of each of the Pledged Accounts is secured by and subject
to the security interest created under this Agreement. The Pledgor hereby
appoints the Taiwan Collateral Agent to be its authorized agent for the purpose
of executing in the Pledgor’s name and on the Pledgor’s behalf the Notice of
Continuing Pledge in favor of the Taiwan Collateral Agent for the benefit of the
Secured Parties in respect of the Pledged Accounts held with the Accounts Banks,
in accordance with this Agreement.   2.5   Discharge. Upon the occurrence of the
Termination Date, the Taiwan Collateral Agent will, at the Pledgor’s sole
expense, release without any representations, warranties or recourse of any kind
whatsoever, all Pledged Accounts, and execute and deliver to the Pledgor such
documents as the Pledgor shall reasonably request to evidence such termination.

 



--------------------------------------------------------------------------------



 



3.   REPRESENTATIONS AND WARRANTIES   3.1   The Pledgor represents and warrants
as set forth below:

(a) It is a corporation duly incorporated and validly existing under the laws of
the jurisdiction of its incorporation; has the corporate power and authority to
own its assets and to transact its business, and is duly qualified under the
laws of each jurisdiction in which qualification is required.
(b) The execution and performance by itself of this Agreement have been duly
authorized by all necessary corporate action and do not and will not (i) require
any consent or approval of its shareholders, (ii) contravene the articles of
incorporation or any other constitutive documents of itself, (iii) violate any
provision of any law, rule, or regulation, or (iv) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease, or instrument to which it is a party or by which it or
its properties may be bound or affected.
(c) This Agreement is the legal, valid, and biding obligation of the Pledgor,
enforceable in accordance with its respective terms, except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally.
(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the delivery or performance of this Agreement by the Pledgor except
Notice of Pledge and Notice of Continuing Pledge to the Account Banks and
application to the court for foreclosure of part or all of the Pledged Accounts.
(e) The Pledged Accounts set forth in the Schedule I hereto is a complete and
accurate list of all bank accounts (other than the Excluded Accounts) of the
Pledgor in Taiwan.
(f) None of the Pledged Account has been or is likely to be adjudged invalid or
unenforceable in whole or part and all of the Pledged Accounts are valid and
enforceable.
(g) It is the sole, legal and beneficial owner of each of the Pledged Accounts,
free and clear of any Lien, claim, option or right of others, except for the
security interests created hereunder, and it has not agreed to encumber or cause
or allow to be encumbered any Pledged Account with any Lien, claim, option or
right of others other than the security interest created hereunder. The Pledged
Accounts are not prohibited from possession, transfer or pledge and are not
seized or subject to any attachment.
(h) This Agreement creates in favor of the Taiwan Collateral Agent for the
benefit of the Secured Parties a valid and perfected first priority security
interest in the Pledged Accounts, securing the payment of the Secured
Obligations, and all actions necessary or desirable to perfect such security
interest have been duly made or taken and are in full force and effect.

 



--------------------------------------------------------------------------------



 



(i) All information provided by the Pledgor in connection with this Agreement,
including the information set out in Schedule I is true and accurate in all
material respects and comprehensive, and there is no matter which renders or
could render any of such information untrue, inaccurate or misleading in any
material respect.
(j) Other than as specified in Schedule II, under the Laws of the Republic of
China, there is no requirement that the Taiwan Collateral Agent, in its capacity
as pledgee or secured party, or any of the other Secured Parties qualify to do
business in such jurisdiction or comply with the requirement of any foreign
lender statute or to pay any Tax in order to carry out the transactions
contemplated by, receive the benefits of, or enforce the provisions of this
Agreement or the other Loan Documents or the documents provided for therein, nor
will the Taiwan Collateral Agent or any of other Secured Parties will be subject
to any other type of taxation in such jurisdiction solely as the result of the
performance of such transactions or the enforcement of any rights or remedies
granted under this Agreement or any of the other Loan Documents.
(k) The Pledgor clearly understands the scope of indebtedness secured under the
pledge created under this Agreement and the Taiwan Collateral Agent has the
right to foreclose any of the Pledged Accounts to pay the Secured Obligations.
(l) The Pledgor hereby represents that it was given a reasonable period of time
to review and understand the provisions of this Agreement in full before having
it executed.
(m) None of the Pledgor and the Pledged Accounts listed on Schedule I is or is
likely to be subject to any outstanding consent, settlement, decree, order,
injunction, judgment or ruling restricting the use of such properties.

4.   UNDERTAKINGS   4.1   Notice Continuing Pledge. The procedure set out in
Clause 2.3 of this Agreement to issue Notice of Continuing Pledge to the Account
Banks shall be strictly followed.   4.2   Preservation of Security. Until the
occurrence of the Termination Date, the Pledgor shall:

(a) warrant and defend and cause others to warrant and defend its rights, title
and interest in and to any of the Pledged Accounts for the benefit of the
Secured Parties against any claims and demands of all other Persons whomsoever;
(b) continue to be the sole, legal and beneficial owner of each of the Pledged
Accounts, free and clear of any Lien, claim, option or right of others, except
for the security interests created hereunder;
(c) comply and cause others to comply with all the provisions of any applicable
law in order to establish and maintain any of the security created hereunder as
a valid, perfected, first priority security;
(d) pay all costs, taxes, and governmental charges in connection with the
preparation, execution or amendment of this Agreement and the creation and
perfection of or

 



--------------------------------------------------------------------------------



 



amendment to any security interest created hereunder (including, without
limitation, reasonable fees and expenses of the Taiwan Collateral Agent’s
counsel relating thereto), and promptly pay or procure that the payment of all
fees, taxes and other expenses whatsoever in respect of any of the Pledged
Account, so that any security created hereunder shall at all times be wholly
preserved at the cost of the Pledgor and without expense to the Taiwan
Collateral Agent or any Secured Party;
(e) notify or cause to be notified the Taiwan Collateral Agent forthwith if any
order or notice of provisional attachment, provisional attachment for the
purpose of assuring collection of taxes or public imposts or attachment with
respect to any of its properties, including the Pledged Accounts is dispatched;
(f) upon opening of a new bank account, promptly notify the Taiwan Collateral
Agent thereof, and will, on demand by the Taiwan Collateral Agent, create a
security interest in all of the Pledgor’s right, title and interest in and to
such new bank account in favor of the Taiwan Collateral Agent for the benefit of
the Secured Parties and perfect or cause to be perfected the security interest
so created, in such manner as the Taiwan Collateral Agent determines to be
necessary and appropriate;
(g) not assign any right, duty, obligation or liability hereunder without the
prior written consent of the Taiwan Collateral Agent;
(h) take, at its expense, all necessary steps to (i) maintain the validity and
enforceability of any Pledged Account and maintain any Pledged Account in full
force and effect; and
(i) not, without the written consent of the Taiwan Collateral Agent, discontinue
use of or otherwise abandon any Pledged Account, unless the loss thereof could
not reasonably be expected to have a Material Adverse Effect, in which case, the
Pledgor will give prompt notice of any such abandonment to the Taiwan Collateral
Agent.

5.   FORECLOSURE       If an Event of Default has occurred and is continuing,
the Taiwan Collateral Agent may foreclose all or any part of the Pledged
Accounts and apply the proceeds of any such foreclosure in accordance with
Section 8.03 of the Credit Agreement.

6.   FURTHER ASSURANCES.   6.1   The Pledgor agrees that from time to time, at
the expense of the Pledgor, the Pledgor will promptly execute and deliver, or
otherwise authenticate, all further instruments and documents, and take all
further action that may be necessary or reasonably desired, or that the Taiwan
Collateral Agent may reasonably request, in order to perfect and protect any
security interest created or purported to be created by the Pledgor hereunder or
to enable the Taiwan Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Pledged Account.

 



--------------------------------------------------------------------------------



 



6.2   The Pledgor will furnish to the Taiwan Collateral Agent from time to time
statements and schedules further identifying and describing the Pledged Accounts
and such other reports in connection with any Pledged Account as the Taiwan
Collateral Agent may reasonably request, all in reasonable detail.   7.  
WAIVER, etc.       The Pledgor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Obligations, this
Agreement and any requirement that any Secured Party protect, secure, perfect or
insure any Lien, or any property subject thereto, or exhaust any right or take
any action against any Loan Party or any other Person (including any other
collateral provider) or entity or any Collateral securing the Obligations, as
the case may be.   8.   TAIWAN COLLATERAL AGENT MAY PERFORM.       If the
Pledgor fails to perform any agreement contained herein, the Taiwan Collateral
Agent may, as the Taiwan Collateral Agent deems necessary to protect any
security interest created hereunder in any of the Pledged Accounts or to protect
the value thereof, but without any obligation to do so and without notice,
itself perform, or cause performance of, such agreement, and the expenses of the
Taiwan Collateral Agent incurred in connection therewith shall be payable by the
Pledgor.   9.   TAIWAN COLLATERAL AGENT’S DUTIES.       The powers conferred on
the Taiwan Collateral Agent hereunder are solely to protect the Secured Parties’
interest in the Pledged Accounts and shall not impose any duty upon it to
exercise any such powers. Except for exercising reasonable care for any of the
Pledged Accounts in its possession and the accounting for moneys actually
received by it hereunder, the Taiwan Collateral Agent shall have no duty as to
any of the Pledged Accounts, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any of the
Pledged Accounts. The Taiwan Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Pledged Accounts
in its possession if it takes such action for that purpose as the Pledgor
reasonably requests in writing at times other than upon the occurrence and
during the continuance of any Event of Default, but failure of the Taiwan
Collateral Agent to comply with any such request at any time shall not in itself
be deemed a failure to exercise reasonable care.   10.   ASSIGNMENTS BY SECURED
PARTIES.       This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that the Pledgor may not assign or transfer its rights or
obligations hereunder without the consent of the Taiwan Collateral Agent. Any
Secured Party may assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement (including, without limitation, all
or any portion of its Commitment, the Loans owing to it and the Note or Notes,
if any, held by it) and other Loan Documents to any other Person, and such other
Person shall

 



--------------------------------------------------------------------------------



 



    thereupon become vested with all the benefits in respect thereof granted to
such Secured Party herein or otherwise, in each case as provided in
Section 10.06 of the Credit Agreement.   11.   AMENDMENTS.       No amendment or
waiver of any provision of this Agreement, and no consent to the departure by
the Pledgor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Taiwan Collateral Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Taiwan Collateral Agent
or any other Secured Party to exercise, and no delay in exercising any right
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.   12.   LOAN DOCUMENT.       This Agreement is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions thereof, including Article X thereof.  
13.   GOVERNING LAW AND ENTIRE AGREEMENT.       THIS AGREEMENT WILL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE REPUBLIC OF CHINA. This
Agreement and the other Loan Documents constitute the entire understanding among
the parties hereto with respect to the subject matter hereof and thereof and
supersede any prior agreements, written or oral, with respect thereto.   14.  
JURISDICTION.       The Pledgor agrees that any legal action or proceeding
arising out of or relating to this Agreement may be brought in the Taipei
District Court, Taipei, Taiwan, and hereby irrevocably submits to the
non-exclusive jurisdiction of such court.   15.   COUNTERPARTS.       This
Agreement may be executed by the parties hereto in several counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together but one and the same agreement. Delivery of an executed counterpart of
a signature page to this Agreement by facsimile shall be effective as delivery
of a manually executed counterpart of this Agreement.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its responsible officer as of the date first
above written.
***************************

 



--------------------------------------------------------------------------------



 



            ASYST TECHNOLOGIES (TAIWAN), LTD.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



                          as Taiwan Collateral Agent     

                  By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Appendix 1
NOTICE OF PLEDGE
Date:                     
To: [Name of relevant Account Bank]
We give you notice that Asyst Technologies, (Taiwan) Ltd. as pledgor (the
“Pledgor”) has entered into an Accounts Pledge Agreement with _________ (“Taiwan
Collateral Agent”). Pursuant to the Accounts Pledge Agreement, the Pledgor has
pledged in favor of the Taiwan Collateral Agent for the benefit of certain
secured parties under certain credit agreement, the following accounts and all
sums now or hereafter deposited in such accounts and all additions to or
renewals or replacements thereof (in whatever currency) and all interest or
other sums which may accrue from time to time thereon:
Account Name:
Account No.:
Account Name:
Account No.:
You are hereby requested to waive your right of set-off against any balance in
the above-mentioned accounts. Kindly acknowledge receipt of this notice and
agreement to waive your right of set-off by signing in the space provided below.

          Asyst Technologies, (Taiwan) Ltd.    

      By:           Name:           Title:      

                    By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Acknowledged and agreed by [Name of relevant Account Bank]

                By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Appendix 2
NOTICE OF CONTINUING PLEDGE
Date:                     
To: [Name of relevant Account Bank]
In accordance with the Accounts Pledge Agreement dated ___, 2007 between
_________ (“Taiwan Collateral Agent”) and Asyst Technologies, (Taiwan) Ltd.
(“the Pledgor”), the Taiwan Collateral Agent executes this notice of continuing
pledge on behalf of itself and the Pledgor that the following Accounts and their
current credit balances as of the date hereof and interest thereon are and
remain subject to the security of the Accounts Pledge Agreement:
Account Name:
Account No.:
Account Name:
Account No.:
Asyst Technologies, (Taiwan) Ltd.
By its authorized agent,                                         

                By:           Name:           Title:      

                    By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



TAIWANESE ACCOUNTS PLEDGE AGREEMENT
This TAIWANESE ACCOUNTS PLEDGE AGREEMENT, dated as of ___, 2007 (this
“Agreement”), is made by ASYST SHINKO TAIWAN, INC. (the “Pledgor”), in favor of
_________ as the Taiwan collateral agent (together with its successor(s) thereto
in such capacity, the “Taiwan Collateral Agent”) for itself and each of the
other Secured Parties (such capitalized term and other capitalized terms used in
this preamble and the recitals below to have the meanings set forth in, or are
defined by reference in, Section 1 below).
W I T N E S S E T H :
WHEREAS, pursuant to a Credit Agreement, dated as of ___, 2007 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among the Asyst Technologies, Inc. ( “ATI”), Asyst Japan,
Inc., a Japanese corporation (“AJI”), Asyst Shinko, Inc., a Japanese corporation
(“ASI”), the Designated Borrowers from time to time party thereto (the
Designated Borrowers, collectively with ATI, AJI and ASI, the “Borrowers”), the
Lenders from time to time party thereto and the Administrative Agent, the
Lenders and the L/C Issuer have extended Commitments to make Credit Extensions
to the Borrowers; and
WHEREAS, pursuant to the Credit Agreement, the Pledgor is required to execute
and deliver this Agreement and to grant to the Taiwan Collateral Agent a
continuing security interest in all of the Pledged Accounts to secure all
Secured Obligations; and
WHEREAS, the Pledgor has duly authorized the execution, delivery and performance
of this Agreement; and
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Pledgor agrees, for the benefit of each
Secured Party, as follows:

1.   INTERPRETATION   1.1   Definitions and Construction. In this Agreement,
unless the context requires otherwise:       “Account Banks” means the banks
with which the Pledged Accounts have been established.       “Pledged Accounts”
means the deposit accounts of the Pledgor described in the Schedule I and all
sums now or hereafter deposited in such accounts and all additions to or
renewals or replacements thereof (in whatever currency) and all interest or
other sums which may accrue from time to time thereon.       “Secured
Obligations” is defined in Section 2.2.       “Termination Date” means the date
on which all Secured Obligations have been paid in full in cash, all Letters of
Credit have been terminated or expired (or been Cash

 



--------------------------------------------------------------------------------



 



    Collateralized), all Secured Hedge Agreements have been terminated and all
Commitments shall have terminated.   1.2   Terms Defined in the Credit
Agreement. Terms for which meanings are provided in the Credit Agreement are,
unless otherwise defined herein or the context otherwise requires, used in this
Agreement with such meanings.

2.   PLEDGE   2.1   Pledge. The Pledgor hereby pledges to the Taiwan Collateral
Agent, as joint and several creditors under Article 283 of the Civil Code of the
Republic of China, for its benefit and the ratable benefit of each other Secured
Party, each of the Pledged Accounts and all its right, title, interest and
benefit therein and thereto as a continuing security for the due and punctual
payment of the Secured Obligations.   2.2   Security for Obligations. This
Agreement secures all Obligations of Foreign Obligors, including but not limited
to principal, interest, default interest, default penalties, fees, expenses,
disbursements, compensation, expenses for acquiring enforcement titles, expenses
for compulsory execution and participating in distribution of enforcement
proceeds (including but not limited to the commitment fees, arrangement fees,
agency fees, operation fees, insurance premiums advanced by the Taiwan
Collateral Agent or any other Secured Party, warehouse rent, moving expenses,
and other expenses) and all damages and other amounts resulting from the non
performance of Obligations of the Pledgor (collectively the “Secured
Obligations”).   2.3   Perfection of Pledge. The Pledgor shall, upon the
execution of this Agreement, deliver to the Taiwan Collateral Agent the passbook
with respect to each of the Pledged Accounts and issue a notice of pledge
(“Notice of Pledge”) in the form set out in Appendix 1 to each relevant Account
Bank with which a Pledged Account is established.   2.4   Continuing Pledge. The
Pledgor shall, by the close of business hours of the last banking day of each
week, provide each Account Bank with a notice of continuing pledge in the form
set forth in Appendix 2 (the “Notice of Continuing Pledge”) that the then
current credit balance of each of the Pledged Accounts is secured by and subject
to the security interest created under this Agreement. The Pledgor hereby
appoints the Taiwan Collateral Agent to be its authorized agent for the purpose
of executing in the Pledgor’s name and on the Pledgor’s behalf the Notice of
Continuing Pledge in favor of the Taiwan Collateral Agent for the benefit of the
Secured Parties in respect of the Pledged Accounts held with the Accounts Banks,
in accordance with this Agreement.   2.5   Discharge. Upon the occurrence of the
Termination Date, the Taiwan Collateral Agent will, at the Pledgor’s sole
expense, release without any representations, warranties or recourse of any kind
whatsoever, all Pledged Accounts, and execute and deliver to the Pledgor such
documents as the Pledgor shall reasonably request to evidence such termination.

 



--------------------------------------------------------------------------------



 



3.   REPRESENTATIONS AND WARRANTIES   3.1   The Pledgor represents and warrants
as set forth below:

(a) It is a corporation duly incorporated and validly existing under the laws of
the jurisdiction of its incorporation; has the corporate power and authority to
own its assets and to transact its business, and is duly qualified under the
laws of each jurisdiction in which qualification is required.
(b) The execution and performance by itself of this Agreement have been duly
authorized by all necessary corporate action and do not and will not (i) require
any consent or approval of its shareholders, (ii) contravene the articles of
incorporation or any other constitutive documents of itself, (iii) violate any
provision of any law, rule, or regulation, or (iv) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease, or instrument to which it is a party or by which it or
its properties may be bound or affected.
(c) This Agreement is the legal, valid, and biding obligation of the Pledgor,
enforceable in accordance with its respective terms, except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally.
(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the delivery or performance of this Agreement by the Pledgor except
Notice of Pledge and Notice of Continuing Pledge to the Account Banks and
application to the court for foreclosure of part or all of the Pledged Accounts.
(e) The Pledged Accounts set forth in the Schedule I hereto is a complete and
accurate list of all bank accounts (other than the Excluded Accounts) of the
Pledgor in Taiwan.
(f) None of the Pledged Account has been or is likely to be adjudged invalid or
unenforceable in whole or part and all of the Pledged Accounts are valid and
enforceable.
(g) It is the sole, legal and beneficial owner of each of the Pledged Accounts,
free and clear of any Lien, claim, option or right of others, except for the
security interests created hereunder, and it has not agreed to encumber or cause
or allow to be encumbered any Pledged Account with any Lien, claim, option or
right of others other than the security interest created hereunder. The Pledged
Accounts are not prohibited from possession, transfer or pledge and are not
seized or subject to any attachment.
(h) This Agreement creates in favor of the Taiwan Collateral Agent for the
benefit of the Secured Parties a valid and perfected first priority security
interest in the Pledged Accounts, securing the payment of the Secured
Obligations, and all actions necessary or desirable to perfect such security
interest have been duly made or taken and are in full force and effect.

 



--------------------------------------------------------------------------------



 



(i) All information provided by the Pledgor in connection with this Agreement,
including the information set out in Schedule I is true and accurate in all
material respects and comprehensive, and there is no matter which renders or
could render any of such information untrue, inaccurate or misleading in any
material respect.
(j) Other than as specified in Schedule II, under the Laws of the Republic of
China, there is no requirement that the Taiwan Collateral Agent, in its capacity
as pledgee or secured party, or any of the other Secured Parties qualify to do
business in such jurisdiction or comply with the requirement of any foreign
lender statute or to pay any Tax in order to carry out the transactions
contemplated by, receive the benefits of, or enforce the provisions of this
Agreement or the other Loan Documents or the documents provided for therein, nor
will the Taiwan Collateral Agent or any of other Secured Parties will be subject
to any other type of taxation in such jurisdiction solely as the result of the
performance of such transactions or the enforcement of any rights or remedies
granted under this Agreement or any of the other Loan Documents.
(k) The Pledgor clearly understands the scope of indebtedness secured under the
pledge created under this Agreement and the Taiwan Collateral Agent has the
right to foreclose any of the Pledged Accounts to pay the Secured Obligations.
(l) The Pledgor hereby represents that it was given a reasonable period of time
to review and understand the provisions of this Agreement in full before having
it executed.
(m) None of the Pledgor and the Pledged Accounts listed on Schedule I is or is
likely to be subject to any outstanding consent, settlement, decree, order,
injunction, judgment or ruling restricting the use of such properties.

4.   UNDERTAKINGS   4.1   Notice Continuing Pledge. The procedure set out in
Clause 2.3 of this Agreement to issue Notice of Continuing Pledge to the Account
Banks shall be strictly followed.   4.2   Preservation of Security. Until the
occurrence of the Termination Date, the Pledgor shall:

(a) warrant and defend and cause others to warrant and defend its rights, title
and interest in and to any of the Pledged Accounts for the benefit of the
Secured Parties against any claims and demands of all other Persons whomsoever;
(b) continue to be the sole, legal and beneficial owner of each of the Pledged
Accounts, free and clear of any Lien, claim, option or right of others, except
for the security interests created hereunder;
(c) comply and cause others to comply with all the provisions of any applicable
law in order to establish and maintain any of the security created hereunder as
a valid, perfected, first priority security;
(d) pay all costs, taxes, and governmental charges in connection with the
preparation, execution or amendment of this Agreement and the creation and
perfection of or

 



--------------------------------------------------------------------------------



 



amendment to any security interest created hereunder (including, without
limitation, reasonable fees and expenses of the Taiwan Collateral Agent’s
counsel relating thereto), and promptly pay or procure that the payment of all
fees, taxes and other expenses whatsoever in respect of any of the Pledged
Account, so that any security created hereunder shall at all times be wholly
preserved at the cost of the Pledgor and without expense to the Taiwan
Collateral Agent or any Secured Party;
(e) notify or cause to be notified the Taiwan Collateral Agent forthwith if any
order or notice of provisional attachment, provisional attachment for the
purpose of assuring collection of taxes or public imposts or attachment with
respect to any of its properties, including the Pledged Accounts is dispatched;
(f) upon opening of a new bank account, promptly notify the Taiwan Collateral
Agent thereof, and will, on demand by the Taiwan Collateral Agent, create a
security interest in all of the Pledgor’s right, title and interest in and to
such new bank account in favor of the Taiwan Collateral Agent for the benefit of
the Secured Parties and perfect or cause to be perfected the security interest
so created, in such manner as the Taiwan Collateral Agent determines to be
necessary and appropriate;
(g) not assign any right, duty, obligation or liability hereunder without the
prior written consent of the Taiwan Collateral Agent;
(h) take, at its expense, all necessary steps to (i) maintain the validity and
enforceability of any Pledged Account and maintain any Pledged Account in full
force and effect; and
(i) not, without the written consent of the Taiwan Collateral Agent, discontinue
use of or otherwise abandon any Pledged Account, unless the loss thereof could
not reasonably be expected to have a Material Adverse Effect, in which case, the
Pledgor will give prompt notice of any such abandonment to the Taiwan Collateral
Agent.

5.   FORECLOSURE       If an Event of Default has occurred and is continuing,
the Taiwan Collateral Agent may foreclose all or any part of the Pledged
Accounts and apply the proceeds of any such foreclosure in accordance with
Section 8.03 of the Credit Agreement.   6.   FURTHER ASSURANCES.   6.1   The
Pledgor agrees that from time to time, at the expense of the Pledgor, the
Pledgor will promptly execute and deliver, or otherwise authenticate, all
further instruments and documents, and take all further action that may be
necessary or reasonably desired, or that the Taiwan Collateral Agent may
reasonably request, in order to perfect and protect any security interest
created or purported to be created by the Pledgor hereunder or to enable the
Taiwan Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Pledged Account.

 



--------------------------------------------------------------------------------



 



6.2   The Pledgor will furnish to the Taiwan Collateral Agent from time to time
statements and schedules further identifying and describing the Pledged Accounts
and such other reports in connection with any Pledged Account as the Taiwan
Collateral Agent may reasonably request, all in reasonable detail.   7.  
WAIVER, etc.       The Pledgor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Obligations, this
Agreement and any requirement that any Secured Party protect, secure, perfect or
insure any Lien, or any property subject thereto, or exhaust any right or take
any action against any Loan Party or any other Person (including any other
collateral provider) or entity or any Collateral securing the Obligations, as
the case may be.   8.   TAIWAN COLLATERAL AGENT MAY PERFORM.       If the
Pledgor fails to perform any agreement contained herein, the Taiwan Collateral
Agent may, as the Taiwan Collateral Agent deems necessary to protect any
security interest created hereunder in any of the Pledged Accounts or to protect
the value thereof, but without any obligation to do so and without notice,
itself perform, or cause performance of, such agreement, and the expenses of the
Taiwan Collateral Agent incurred in connection therewith shall be payable by the
Pledgor.   9.   TAIWAN COLLATERAL AGENT’S DUTIES.       The powers conferred on
the Taiwan Collateral Agent hereunder are solely to protect the Secured Parties’
interest in the Pledged Accounts and shall not impose any duty upon it to
exercise any such powers. Except for exercising reasonable care for any of the
Pledged Accounts in its possession and the accounting for moneys actually
received by it hereunder, the Taiwan Collateral Agent shall have no duty as to
any of the Pledged Accounts, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any of the
Pledged Accounts. The Taiwan Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Pledged Accounts
in its possession if it takes such action for that purpose as the Pledgor
reasonably requests in writing at times other than upon the occurrence and
during the continuance of any Event of Default, but failure of the Taiwan
Collateral Agent to comply with any such request at any time shall not in itself
be deemed a failure to exercise reasonable care.   10.   ASSIGNMENTS BY SECURED
PARTIES.       This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that the Pledgor may not assign or transfer its rights or
obligations hereunder without the consent of the Taiwan Collateral Agent. Any
Secured Party may assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement (including, without limitation, all
or any portion of its Commitment, the Loans owing to it and the Note or Notes,
if any, held by it) and other Loan Documents to any other Person, and such other
Person shall

 



--------------------------------------------------------------------------------



 



    thereupon become vested with all the benefits in respect thereof granted to
such Secured Party herein or otherwise, in each case as provided in
Section 10.06 of the Credit Agreement.

11.   AMENDMENTS.       No amendment or waiver of any provision of this
Agreement, and no consent to the departure by the Pledgor herefrom, shall in any
event be effective unless the same shall be in writing and signed by the Taiwan
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No failure on
the part of the Taiwan Collateral Agent or any other Secured Party to exercise,
and no delay in exercising any right hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.   12.  
LOAN DOCUMENT.       This Agreement is a Loan Document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article X thereof.   13.   GOVERNING LAW AND ENTIRE
AGREEMENT.       THIS AGREEMENT WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE LAWS OF THE REPUBLIC OF CHINA. This Agreement and the other Loan
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and thereof and supersede any prior
agreements, written or oral, with respect thereto.   14.   JURISDICTION.      
The Pledgor agrees that any legal action or proceeding arising out of or
relating to this Agreement may be brought in the Taipei District Court, Taipei,
Taiwan, and hereby irrevocably submits to the non-exclusive jurisdiction of such
court.   15.   COUNTERPARTS.       This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its responsible officer as of the date first
above written.
*****************************

 



--------------------------------------------------------------------------------



 



            ASYST SHINKO TAIWAN INC.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



                      as Taiwan Collateral Agent                      By:      
    Name:           Title:        

 



--------------------------------------------------------------------------------



 



Appendix 1
NOTICE OF PLEDGE
Date:                                         
To: [Name of relevant Account Bank]
We give you notice that Asyst SHINKO TAIWAN, INC.
as pledgor (the “Pledgor”) has entered into an Accounts Pledge Agreement with
_________ (“Taiwan Collateral Agent ”). Pursuant to the Accounts Pledge
Agreement, the Pledgor has pledged in favor of the Taiwan Collateral Agent for
the benefit of certain secured parties under certain credit agreement, the
following accounts and all sums now or hereafter deposited in such accounts and
all additions to or renewals or replacements thereof (in whatever currency) and
all interest or other sums which may accrue from time to time thereon:
Account Name:
Account No.:
Account Name:
Account No.:
You are hereby requested to waive your right of set-off against any balance in
the above-mentioned accounts. Kindly acknowledge receipt of this notice and
agreement to waive your right of set-off by signing in the space provided below.

          Asyst Shinko Taiwan, Inc.
    By:           Name:           Title:      

                By:           Name:           Title:        

Acknowledged and agreed by [Name of relevant Account Bank]

 



--------------------------------------------------------------------------------



 



          By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Appendix 2
NOTICE OF CONTINUING PLEDGE
Date:                                         
To: [Name of relevant Account Bank]
In accordance with the Accounts Pledge Agreement dated ___, 2007 between
_________ (“Taiwan Collateral Agent”) and Asyst Shinko Taiwan Inc. (“the
Pledgor”), Taiwan Collateral Agent executes this notice of continuing pledge on
behalf of itself and the Pledgor that the following Accounts and their current
credit balances as of the date hereof and interest thereon are and remain
subject to the security of the Accounts Pledge Agreement:
Account Name:
Account No.:
Account Name:
Account No.:
Asyst Shinko Taiwan Inc.
By its authorized agent,                                         

          Asyst Shinko Taiwan, Inc.
    By:           Name:           Title:      

                By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Deed of Assignment
DEED OF ASSIGNMENT
Assignees:
Address: [                    ]
Name:     [                   ]
Address: [                    ]
Name:     [                   ]
Address: [                    ]
Name:     [                    ]... ___
     We, the undersigned Assignor, hereby confirm that we assigned to you, the
Assignee, the Japanese patent rights identified below. We hereby consent to your
filing unilaterally an application for recordation of the assignment.
                    Identification of Patent Rights:
Patent Nos.: [                    ]
Assignor:

                 
 
  Address:   [                    ]        
 
         
 
   
 
                              Name:   Asyst Technologies, Inc.    
 
                    Dated this day of                                         ,
2007    

             
 
  Signed*  
 
   

 

*   Spelling of signatory’s name should be typed under Signature.

19



--------------------------------------------------------------------------------



 



DEED OF ASSIGNMENT
Assignees:
Address: [                    ]
Name: [                    ]
Address: [                    ]
Name: [                    ]
Address: [                    ]
Name: [                    ]... ____
     We, the undersigned Assignor, hereby confirm that we assigned to you, the
Assignee, the Japanese trademark rights identified below. We hereby consent to
your filing unilaterally an application for recordation of the assignment.
     Identification of Trademark Rights:
Trademark Registration Nos.: [                    ]
Assignor:

                 
 
  Address:   [                    ]        
 
         
 
        Name:   Asyst Technologies, Inc.    
 
                    Dated this day of                     , 2007    

             
 
  Signed*:        
 
     
 
   

 

*   Spelling of signatory’s name should be typed under Signature.

20



--------------------------------------------------------------------------------



 



                      ASYST TECHNOLOGIES, INC.    
 
               
 
      By        
 
         
 
   
 
               
 
          By:    
 
               
 
          Title:    

 



--------------------------------------------------------------------------------



 



              [address]   KEYBANKNATIONAL ASSOCIATION as the
Collateral Agent and a Secured Party    
 
           
 
  By        
 
     
 
   
 
           
 
      By:    
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



              [address]   [Name of the Secured Party] as a Secured Party    
 
           
 
  By        
 
     
 
   
 
           
 
      By:    
 
           
 
      Title:    

....

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date:                     ,                     

To:   KeyBank National Association, as Administrative Agent
Ladies and Gentlemen:

     This Designated Borrower Request and Assumption Agreement is made and
delivered pursuant to Section 2.14 of that certain Credit Agreement, dated as of
July ___, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Asyst Technologies, Inc., a
California corporation (the “Company”), Asyst Japan, Inc., a Japanese
corporation (“AJI” ) and Asyst Shinko, Inc. (“ASI” and, together with AJI and
the Company, the “Borrowers”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and KeyBank National
Association, as Administrative Agent, L/C Issuer and Swing Line Lender.
     Each of                      (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Subsidiary of the Company.
     The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.
     Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct US taxpayer identification number of the Designated Subsidiary is
                    .
     Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

      Identification Number   Jurisdiction of Organization      

     The parties hereto hereby confirm that with effect from the date hereof,
the Designated Borrower shall have obligations, duties and liabilities toward
each of the other parties to the Credit Agreement identical to those which the
Designated Borrower would have had if the Designated Borrower had been an
original party to the Credit Agreement as a Borrower. The

H-1
FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT




--------------------------------------------------------------------------------



 



Designated Borrower confirms its acceptance of, and consents to, all
representations and warranties, covenants, and other terms and provisions of the
Credit Agreement.
     The parties hereto hereby request that the Designated Borrower be entitled
to receive Revolving Facility Loans under the Credit Agreement, and understand,
acknowledge and agree that neither the Designated Borrower nor the Company on
its behalf shall have any right to request any Revolving Facility Loans for its
account unless and until the date five Business Days after the effective date
designated by the Administrative Agent in a Designated Borrower Notice delivered
to the Company and the Lenders pursuant to Section 2.14 of the Credit Agreement.
     This Designated Borrower Request and Assumption Agreement shall constitute
a Loan Document under the Credit Agreement.
     THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

                  [DESIGNATED BORROWER]    
 
           
 
  By:        
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
                ASYST TECHNOLOGIES, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

H-2 
FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF DESIGNATED BORROWER NOTICE
Date:                     ,                     

To:   Asyst Technologies, Inc.
The Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:

     This Designated Borrower Notice is made and delivered pursuant to
Section 2.14 of that certain Credit Agreement, dated as of July ___, 2007 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Asyst Technologies, Inc., a California corporation (the
“Company”), Asyst Japan, Inc., a Japanese corporation (“AJI” ) and Asyst Shinko,
Inc. (“ASI” and, together with AJI and the Company, the “Borrowers”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto, and KeyBank National Association, as Administrative Agent,
L/C Issuer and Swing Line Lender.
     The Administrative Agent hereby notifies Company and the Lenders that
effective as of the date hereof [                                        ] shall
be a Designated Borrower and may receive Loans for its account on the terms and
conditions set forth in the Credit Agreement.
     This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

I-3
FORM OF DESIGNATED BORROWER NOTICE




--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF CLOSING DATE CERTIFICATE
Date:                                         ,                    
To:          KeyBank National Association, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that Credit Agreement, dated as of July ___, 2007 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Asyst Technologies, Inc., a California corporation (the
“Company”), Asyst Japan, Inc., a Japanese corporation (“AJI” ) and Asyst Shinko,
Inc. (“ASI” and, together with AJI and the Company, the “Borrowers”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto, and KeyBank National Association, as Administrative Agent,
L/C Issuer and Swing Line Lender.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                          of each Loan Party,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of such Loan Party, and that:
     1. Payment of Outstanding Indebtedness, etc. All Existing Indebtedness
(other than Continuing Debt, the Subordinated Notes, and the letter of credit
issued by Bank of America, N.A. under the Existing Credit Agreement, to the
extent permitted under Section 7.02 of the Agreement), together with all
interest, all prepayment premiums and other amounts due and payable with respect
thereto, has been paid in full and the commitments in respect of such
Indebtedness have been terminated and all Liens securing obligations under such
Indebtedness have been released. Attached hereto as Annex I are copies of all
executed UCC termination statements (Form UCC-3), payoff letters or other
instruments required to be delivered pursuant to Section 4.01 of the Credit
Agreement.
     2. Financial Information, etc. Attached hereto as Annex II are true and
complete copies of (a) the Audited Financial Statements, (b) unaudited
consolidated and consolidating balance sheets of the Company and its
Subsidiaries dated December 31, 2006, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date and (c) the consolidated and
consolidating forecasted balance sheet and statements of income and cash flows
of the Company and its Subsidiaries for the three year period from the Closing
Date.
     3. Insurance. Attached hereto as Annex III are true and complete copies of
the insurance certificates required to be delivered pursuant to Section 4.01 of
the Credit Agreement.

J-1
FORM OF CLOSING DATE CERTIFICATE



--------------------------------------------------------------------------------



 



     4. Closing Fees, Expenses, etc. All fees required to be paid to the
Administrative Agent and the Arranger on or before the Closing Date and all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date have been paid. All fees required to be paid to
the Lenders on or before the Closing Date have been paid.
     5. Material Adverse Effect. There has been no event or circumstance since
the date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
     6. Closing Conditions. All conditions precedent to be satisfied by the
Closing Date as set forth in Article IV of the Credit Agreement (and not
otherwise covered by the preceding paragraphs) have been satisfied in full.

J-2
FORM OF CLOSING DATE CERTIFICATE




--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
date first written above.

                  ASYST TECHNOLOGIES, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                ASYST JAPAN, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                ASYST SHINKO, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                ASYST TECHNOLOGIES TAIWAN LTD.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                ASYST SHINKO TAIWAN, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   


J-3
FORM OF CLOSING DATE CERTIFICATE



--------------------------------------------------------------------------------



 



                  ASYST SHINKO AMERICA, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   


J-4
FORM OF CLOSING DATE CERTIFICATE



--------------------------------------------------------------------------------



 



ANNEX I TO CLOSING DATE CERTIFICATE
UCC TERMINATION STATEMENTS, PAYOFF LETTERS, ETC.


J-5
FORM OF CLOSING DATE CERTIFICATE



--------------------------------------------------------------------------------



 



ANNEX II TO CLOSING DATE CERTIFICATE
FINANCIAL INFORMATION


J-6





--------------------------------------------------------------------------------



 



ANNEX III TO CLOSING DATE CERTIFICATE
INSURANCE


J-7
FORM OF CLOSING DATE CERTIFICATE



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF SOLVENCY CERTIFICATE
Date:                                         ,                    
To:           KeyBank National Association, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that Credit Agreement, dated as of July ___, 2007 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Asyst Technologies, Inc., a California corporation (the
“Company”), Asyst Japan, Inc., a Japanese corporation (“AJI” ) and Asyst Shinko,
Inc. (“ASI” and, together with AJI and the Company, the “Borrowers”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto, and KeyBank National Association, as Administrative Agent,
L/C Issuer and Swing Line Lender.
          The undersigned Responsible Officer hereby certifies as of the date
hereof that he/she is the chief financial officer (the “Chief Financial
Officer”) of each Loan Party, and that, as such, he/she is authorized to execute
and deliver this Certificate to the Administrative Agent on the behalf of such
Loan Party, and that:
     1. The Chief Financial Officer has knowledge of the preparation and
negotiation of, and has reviewed and is familiar with the provisions of, the
Loan Documents, the Acquisition Agreement and Related Documents, and the
agreements executed in connection therewith and in connection with the other
Transactions.
     2. The Chief Financial Officer is familiar (both before and after giving
effect to the Transactions) with the finances of each Loan Party and has
participated in the preparation of the financial statements of each Loan Party.
     3. On a pro forma basis after giving effect to the Transactions, as of the
Closing Date each Loan Party is Solvent.

K-1
FORM OF SOLVENCY CERTIFICATE



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
date first written above.

                  ASYST TECHNOLOGIES, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                ASYST JAPAN, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                ASYST SHINKO, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                ASYST TECHNOLOGIES TAIWAN LTD.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                ASYST SHINKO TAIWAN, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   


K-2
FORM OF SOLVENCY CERTIFICATE



--------------------------------------------------------------------------------



 



                  ASYST SHINKO AMERICA, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   


K-3
FORM OF SOLVENCY CERTIFICATE